EXECUTION VERSION





--------------------------------------------------------------------------------





CREDIT AGREEMENT
among
THERMON GROUP HOLDINGS, INC.,


THERMON HOLDING CORP.,
as U.S. Borrower,
THERMON CANADA INC.,
as Canadian Borrower,
The Several Lenders from Time to Time Parties Hereto,
BANK OF MONTREAL,
as Syndication Agent
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of October 30, 2017




JPMORGAN CHASE BANK, N.A.,
as Sole Lead Arranger and Sole Bookrunner



--------------------------------------------------------------------------------





1

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
SECTION 1.    DEFINITIONS    1
1.1
Defined Terms    1

1.2
Other Definitional Provisions    47

1.3
Limited Condition Acquisitions    48

1.4
Currency Fluctuations    49

1.5
Québec Matters    49

SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS    50
2.1
Term B Commitments    50

2.2
Procedure for Term Loan Borrowing    50

2.3
Repayment of Term Loans    50

2.4
Revolving Commitments    50

2.5
Procedure for Revolving Loan Borrowing    51

2.6
Swingline Commitment    51

2.7
Procedure for Swingline Borrowing; Refunding of Swingline Loans    52

2.8
Commitment Fees, etc.    54

2.9
Termination or Reduction of Revolving Commitments    54

2.10
Optional Prepayments    54

2.11
Mandatory Prepayments and Commitment Reductions    55

2.12
Conversion and Continuation Options    57

2.13
Limitations on Eurodollar Tranches and CDOR Tranches    57

2.14
Interest Rates and Payment Dates    58

2.15
Computation of Interest and Fees    58

2.16
Inability to Determine Interest Rate; Illegality    59

2.17
Pro Rata Treatment and Payments    60



1

--------------------------------------------------------------------------------





2.18
Requirements of Law    62

2.19
Taxes    63

2.20
Indemnity    67

2.21
Change of Lending Office    67

2.22
Replacement of Lenders    68

2.23
Defaulting Lenders    68

2.24
Incremental Facilities    70

2.25
Extension Offers    72

2.26
Refinancing Facilities    74

2.27
Prepayments Below Par    75

2.28
Currency Fluctuations    77

SECTION 3.    LETTERS OF CREDIT    78
3.1
L/C Commitment    78

3.2
Procedure for Issuance of Letter of Credit    79

3.3
Fees and Other Charges    79

3.4
L/C Participations    79

3.5
Reimbursement Obligation of the Borrowers    81

3.6
Obligations Absolute    81

3.7
Letter of Credit Payments    82

3.8
Applications    82

3.9
Replacement of Issuing Lender    82

3.10
Cash Collateralization    82

3.11
Letters of Credit Issued for Subsidiaries    83

SECTION 4.    REPRESENTATIONS AND WARRANTIES    83
4.1
Financial Condition    83

4.2
No Change    84



2

--------------------------------------------------------------------------------





4.3
Existence; Compliance with Law    84

4.4
Power; Authorization; Enforceable Obligations    84

4.5
No Legal Bar    84

4.6
Litigation    85

4.7
No Default    85

4.8
Ownership of Property; Liens    85

4.9
Intellectual Property    85

4.10
Taxes    85

4.11
Federal Regulations    85

4.12
Labor Matters    85

4.13
ERISA and Related Canadian Compliance    86

4.14
Investment Company Act    86

4.15
Subsidiaries    86

4.16
Use of Proceeds    86

4.17
Environmental Matters    87

4.18
Accuracy of Information, etc.    87

4.19
Security Documents    87

4.20
Solvency    88

4.21
Holdings    88

4.22
Insurance    89

4.23
Anti-Corruption Laws and Sanctions    89

4.24
EEA Financial Institutions    89

SECTION 5.    CONDITIONS PRECEDENT    89
5.1
Conditions to Initial Extension of Credit    89

5.2
Conditions to Each Extension of Credit    92

SECTION 6.    AFFIRMATIVE COVENANTS    92


3

--------------------------------------------------------------------------------





6.1
Financial Statements    92

6.2
Certificates; Other Information    94

6.3
Payment of Obligations    95

6.4
Maintenance of Existence; Compliance    95

6.5
Maintenance of Property; Insurance    95

6.6
Inspection of Property; Books and Records; Discussions    95

6.7
Notices    96

6.8
Environmental Laws    96

6.9
Canadian Pension Plans; Canadian Benefit Plans    97

6.10
Additional Collateral, etc.    97

6.11
Depository Banks    99

6.12
Ratings    99

6.13
Post-Closing Collateral Obligations    99

SECTION 7.    NEGATIVE COVENANTS    99
7.1
Financial Condition Covenants    100

7.2
Indebtedness    100

7.3
Liens    104

7.4
Fundamental Changes    107

7.5
Disposition of Property    108

7.6
Restricted Payments    109

7.7
Sales and Leasebacks    111

7.8
Investments    111

7.9
Optional Payments and Modifications of Certain Debt Instruments    113

7.10
Transactions with Affiliates    114

7.11
Swap Agreements    115

7.12
Changes in Fiscal Periods    115



4

--------------------------------------------------------------------------------





7.13
Negative Pledge Clauses    115

7.14
Clauses Restricting Subsidiary Distributions    116

7.15
Lines of Business    116

7.16
Use of Proceeds    117

SECTION 8.    EVENTS OF DEFAULT    117
SECTION 9.    THE ADMINISTRATIVE AGENT    121
9.1
Appointment    121

9.2
Delegation of Duties    121

9.3
Exculpatory Provisions    121

9.4
Reliance by Administrative Agent    121

9.5
Notice of Default    122

9.6
Non-Reliance on the Administrative Agent and Other Lenders    122

9.7
Indemnification    123

9.8
Administrative Agent in Its Individual Capacity    123

9.9
Successor Administrative Agent    123

9.10
Arranger    123

9.11
Secured Parties    124

9.12
Credit Bidding    124

SECTION 10.    MISCELLANEOUS    125
10.1
Amendments and Waivers    125

10.2
Notices    127

10.3
No Waiver; Cumulative Remedies    128

10.4
Survival of Representations and Warranties    128

10.5
Payment of Expenses and Taxes    128

10.6
Successors and Assigns; Participations and Assignments    130

10.7
Adjustments; Set-off    132



5

--------------------------------------------------------------------------------





10.8
Counterparts    132

10.9
Severability    132

10.10
Integration    132

10.11
GOVERNING LAW    132

10.12
Submission To Jurisdiction; Waivers    132

10.13
Acknowledgements    132

10.14
Releases of Guarantees and Liens    132

10.15
Confidentiality    132

10.16
WAIVERS OF JURY TRIAL    132

10.17
USA Patriot Act    132

10.18
Judgment Currency    132

10.19
Borrower Representative    132

10.20
Acknowledgement and Consent to Bail-In of EEA Financial Institutions    132









6

--------------------------------------------------------------------------------


 


SCHEDULES:
1.1
Commitments

3.1
Existing Letters of Credit

4.4
Consents, Authorizations, Filings and Notices

4.6
Litigation

4.13
Canadian Pension Plans; Canadian Benefit Plans

4.15
Subsidiaries

4.17
Environmental Matters

4.19
Filing Jurisdictions

6.6
Collateral Location

6.13
Post-Closing Collateral Obligations

7.2(d)
Existing Indebtedness

7.3(f)
Existing Liens

7.8(n)
Existing Investments

7.10
Existing Transactions with Affiliates



EXHIBITS:
A
Form of U.S. Guarantee and Collateral Agreement

B
Form of Canadian Guarantee and Collateral Agreement

C
Form of Compliance Certificate

D
Form of Closing Certificate

E
Form of Assignment and Assumption

F
Form of U.S. Tax Compliance Certificate

G-1
Form of Increased Facility Activation Notice—Incremental Term Loans

G-2
Form of Increased Facility Activation Notice—Incremental Revolving Commitments

G-3
Form of New Lender Supplement



[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





H
Form of Discounted Prepayment Option Notice

I
Form of Lender Participation Notice

J
Form of Discounted Voluntary Prepayment Notice









2

--------------------------------------------------------------------------------


 


CREDIT AGREEMENT (this “Agreement”), dated as of October 30, 2017, among Thermon
Group Holdings, Inc., a Delaware corporation (“Holdings”), Thermon Holding
Corp., a Delaware corporation (the “U.S. Borrower”), Thermon Canada Inc., a Nova
Scotia company (the “Canadian Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), Bank of Montreal, as syndication agent, and JPMorgan Chase Bank,
N.A. as administrative agent.
The parties hereto hereby agree as follows:
SECTION 1.DEFINITIONS
1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“ABR”: for any day, a rate per annum (rounded upwards, if necessary, to the next
1/16 of 1%) equal to the greatest of (a) the Prime Rate in effect on such day,
(b) the NYFRB Rate in effect on such day plus ½ of 1% and (c) the Eurodollar
Rate on such day (or, if such day is not a Business Day, the next preceding
Business Day) for a deposit in Dollars with a maturity of one month plus 1.0%;
provided that for purposes of this definition, the Eurodollar Rate for any day
shall be based on the LIBO Screen Rate (or if the LIBO Screen Rate is not
available for such one-month period, the Interpolated Rate in respect of a
one-month Interest Period) at approximately 11:00 a.m. London time on such day.
Any change in the ABR due to a change in the Prime Rate, the NYFRB Rate or such
Eurodollar Rate shall be effective as of the opening of business on the day of
such change in the Prime Rate, the NYFRB Rate or such Eurodollar Rate,
respectively. If ABR is being used as an alternate rate of interest pursuant to
Section 2.16 hereof, then ABR shall be the greater of clause (a) and (b) above
and shall be determined without reference to clause (c) above. For the avoidance
of doubt, if ABR shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement.
“ABR Loans”: Loans the rate of interest applicable to which is based upon the
ABR.
“Acceptable Accountant’s Report”: as defined in Section 6.1(a).
“Acceptable Discount”: as defined in Section 2.27(c).
“Acceptable Foreign Currency”: (a) each of the Closing Date Foreign Currencies
and (b) any other currency that is (i) a lawful currency (other than Dollars)
that is readily available and freely transferable and convertible into Dollars
in the international interbank market, (ii) agreed to by the applicable Issuing
Lender and the Administrative Agent, and (iii) is readily available for funding
from all of the Revolving Lenders.
“Acceptance Time”: as defined in Section 2.27(b).
“Account”: as at any date of determination, all “accounts” (as such term is
defined in the UCC or PPSA) of any Borrower Party, including the unpaid portion
of the obligation of a customer of such Borrower Party in respect of inventory
purchased by and shipped to such customer and/or the


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------





rendition of services by such Borrower Party, as stated on the respective
invoice of such Borrower Party, net of any credits, rebates or offsets owed to
such customer.
“Acquired Subsidiaries”: as defined in the definition of “Acquisition
Dispositions”.
“Acquisition”: the acquisition of the Target pursuant to the Acquisition
Agreement and the Employee Share Acquisition Agreements.
“Acquisition Agreement”: the Share Purchase Agreement dated as of October 3,
2017, among 2071827 Alberta Ltd., Camary Holdings Ltd. and Rocor Holdings Ltd.
“Acquisition Documentation”: collectively, (a) the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith and (b) each
Employee Share Acquisition Agreement and all schedules, exhibits and annexes
thereto and all side letters and agreements affecting the terms thereof or
entered into in connection therewith.
“Adjustment Date”: as defined in the Applicable Pricing Grid.
“Administrative Agent”: JPMorgan Chase Bank, N.A., together with its affiliates,
as the arranger of the Commitments and as the administrative agent for the
Lenders under this Agreement and the other Loan Documents, together with any of
its successors and any successor administrative agent appointed in accordance
with Section 9.9. For the avoidance of doubt, references to the “Administrative
Agent” shall include JPMorgan Chase Bank, N.A., Toronto Branch (including but
not limited to matters pertaining to the Canadian Loan Parties) and any other
branch or affiliate of JPMorgan Chase Bank, N.A. designated by JPMorgan Chase
Bank, N.A. for the purpose of performing its obligations in such capacity.
“Affected Facility”: as defined in Section 2.25(a).
“Affiliate”: as to a specified Person, any other Person that, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, “control” of a Person means the
power, directly or indirectly, either to (a) vote 10% or more of the securities
having ordinary voting power for the election of directors (or persons
performing similar functions) of such Person or (b) direct or cause the
direction of the management and policies of such Person, whether by contract or
otherwise.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the sum of (i) the aggregate then unpaid principal
amount of such Lender’s Term Loans and (ii) the amount of such Lender’s
Revolving Commitment then in effect or, if the Revolving Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.


2

--------------------------------------------------------------------------------





“Agreement”: as defined in the preamble hereto.
“Anti-Corruption Laws”: all laws, rules and regulations of any jurisdiction
applicable to the Group Members from time to time concerning or relating to
bribery or corruption.
“Applicable Discount”: as defined in Section 2.27(c).
“Applicable Margin”: (a) for each Type of Loan (other than Incremental Term
Loans), the rate per annum set forth under the relevant column heading below:
 
ABR Loans and Canadian Prime Loans
Eurodollar Loans and CDOR Loans
Revolving Loans and Swingline Loans
2.25%
3.25%
Term B Loans
2.75%
3.75%



, provided, that on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of Holdings after the Closing Date, the
Applicable Margin with respect to Revolving Loans and Swingline Loans will be
determined pursuant to the Applicable Pricing Grid; and
(b)    for Incremental Term Loans, such per annum rates as shall be agreed to by
the U.S. Borrower and the applicable Incremental Term Lenders as shown in the
applicable Increased Facility Activation Notice.
“Applicable Pricing Grid”: the table set forth below:
Consolidated Leverage Ratio
Applicable Margin for Eurodollar Loans and CDOR Loans
Applicable Margin for ABR Loans and Canadian Prime Loans
Commitment Fee Rate
≥ 4.00:1.00
3.25%
2.25%
0.50%
< 4.00:1.00 but ≥ 3.50:1.00
3.00%
3.00%
0.50%
< 3.50:1.00 but ≥ 3.00:1.00
2.75%
1.75%
0.45%
< 3.00:1.00 but ≥ 2.50:1.00
2.50%
1.50%
0.40%
< 2.50:1.00
2.25%
1.25%
0.35%



For the purposes of the Applicable Pricing Grid, changes in the Applicable
Margin or the Commitment Fee Rate resulting from changes in the Consolidated
Leverage Ratio shall become effective


3

--------------------------------------------------------------------------------





on the date (the “Adjustment Date”) that is five Business Days after the date on
which financial statements are delivered to the Lenders pursuant to Section 6.1
and shall remain in effect until the next change to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 6.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Applicable Pricing
Grid shall apply. In addition, at all times while a Specified Event of Default
shall have occurred and be continuing, the highest rate set forth in each column
of the Applicable Pricing Grid shall apply. Each determination of the
Consolidated Leverage Ratio pursuant to the Applicable Pricing Grid shall be
made in a manner consistent with the determination thereof pursuant to
Section 7.1.
“Applicable Reference Period”: as at any date of determination, the most
recently ended Reference Period for which financial statements with respect to
each fiscal quarter included in such Reference Period have been delivered
pursuant to Section 6.1 (or, prior to the delivery of any such financial
statements, the Reference Period ended September 30, 2017).
“Applicable Transactions”: as defined in the definition of “Pro Forma Basis”.
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to open a Letter of
Credit.
“Approved Fund”: any Person (other than a natural person) that is engaged in
making, purchasing, holding or investing in bank loans and similar extensions of
credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender or (c) an entity or an
affiliate of an entity that administers or manages a Lender.
“Arranger”: the Sole Lead Arranger and Sole Bookrunner identified on the cover
page of this Agreement.
“Asset Sale”: any Disposition of property or series of related Dispositions of
property pursuant to Section 7.5(r) that yields Net Cash Proceeds to any Group
Member (valued at the initial principal amount thereof in the case of non-cash
proceeds consisting of notes or other debt securities and valued at fair market
value in the case of other non-cash proceeds) in excess of $1,000,000.
“Assignee”: as defined in Section 10.6(b).
“Assignment and Assumption”: an Assignment and Assumption, substantially in the
form of Exhibit E.
“Attributable Indebtedness”: in respect of any sale and leaseback transaction,
as at the time of determination, the present value (discounted at the implied
interest rate in such transaction compounded annually) of the total obligations
of the lessee for rental payments during the remaining term of the lease
included in such sale and leaseback transaction (including any period for which
such lease has been extended or may, at the option of the lessor, be extended).
“Available Amount”: as of any date of determination, an amount equal to:


4

--------------------------------------------------------------------------------





(a)    the sum of (without duplication):
(i)    $20,000,000;
(ii)    the Cumulative Retained Excess Cash Flow Amount;
(iii)    the principal amount of any Indebtedness of a Borrower Party issued
after the Closing Date which has been converted into or exchanged for Capital
Stock (other than Disqualified Capital Stock) in Holdings;
(iv)     the aggregate amount of proceeds received by any Borrower Party after
the Closing Date and on or prior to such date that would have constituted Net
Cash Proceeds pursuant to clause (a) of the definition of “Net Cash Proceeds”
except for the operation of any of the Dollar thresholds set forth in the
definition of “Asset Sale”;
(v)    in the event that all or a portion of the Available Amount has been
applied to make an Investment pursuant to Section 7.8(u), an amount (not to
exceed the original amount of such Investment) equal to the aggregate amount
received by a Borrower Party in cash and Cash Equivalents, or the fair market
value of any property received by a Borrower Party, from (i) the sale (other
than to a Group Member) of any such Investment less any amounts that would be
deducted pursuant to clause (a) of the definition of Net Cash Proceeds, (ii) any
dividend or other distribution received in respect of any such Investment and
(iii) interest, returns of principal, repayments and similar payments received
in respect of any such Investment; and
(vi)    the Declined Prepayment Amount;
minus
(b)     the amount of any Investments made after the Closing Date in reliance on
Section 7.8(u) prior to such date, any Restricted Payments made after the
Closing Date in reliance on Section 7.6(i) and any Restricted Debt Payments made
after the Closing Date in reliance on Section 7.9(a)(iv) prior to such date.
“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided, that in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 2.8(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.
“Bail-In Action”: the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation”: with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.


5

--------------------------------------------------------------------------------





“Bankruptcy Code”: the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
“Bankruptcy Event”: with respect to any Person, such Person becomes the subject
of a bankruptcy or insolvency proceeding, or has had a receiver, interim
receiver, receiver-manager conservator, trustee, administrator, custodian,
assignee for the benefit of creditors or similar Person charged with the
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof, provided, further, that such ownership interest does
not result in or provide such Person with immunity from the jurisdiction of
courts within the United States or Canada or from the enforcement of judgments
or writs of attachment on its assets or permit such Person (or such Governmental
Authority or instrumentality) to reject, repudiate, disavow or disaffirm any
contracts or agreements made by such Person.
“Bankruptcy Plan”: a reorganization or plan of liquidation pursuant to any
Debtor Relief Laws.
“Base Incremental Amount”: as of any date, an amount equal to (a) $30,000,000
less (b) the aggregate amount of Incremental Term Loans, Incremental Revolving
Commitments and Incremental Equivalent Debt established prior to such date in
reliance on the Base Incremental Amount.
“Benefit Plan”: any employee benefit plan as defined in Section 3(3) of ERISA
(whether governed by the laws of the United States or otherwise) (x) of which
(i) any Loan Party is a sponsor or (ii) is maintained by a Loan Party or (y) to
which any Loan Party incurs or otherwise has any obligation or liability,
contingent or otherwise.
“Benefitted Lender”: as defined in Section 10.7(a).
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower Parties”: the collective reference to the U.S. Borrower and its
Subsidiaries.
“Borrower Representative”: the U.S. Borrower, in its capacity as a Borrower
hereunder, and/or in its capacity as contractual agent, attorney-in-fact and
representative of the Canadian Borrower pursuant to Section 10.19, as the case
may be.
“Borrowers”: the collective reference to the U.S. Borrower and the Canadian
Borrower.
“Borrowing Date”: any Business Day specified by the applicable Borrower as a
date on which such Borrower requests the relevant Lenders to make Loans
hereunder.
“British Pounds Sterling”: the lawful currency of the United Kingdom.


6

--------------------------------------------------------------------------------





“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close,
provided, that (i) with respect to notices and determinations in connection
with, and payments of principal and interest on, Loans having an interest rate
determined by reference to the Eurodollar Rate, such day is also a day for
trading by and between banks in Dollar deposits in the interbank eurodollar
market and (ii) with respect to notices and determinations in connection with,
and payments of principal and interest on or Reimbursement Obligations in
respect of, Loans or Letters of Credit denominated in Canadian Dollars, such day
is also a day on which banks are open for dealings in Canadian Dollars in
Toronto, Ontario.
“Cafeteria Plan Flex Account”: the bank deposit account (or if more than one,
the aggregate of all such accounts) established and maintained by a U.S. Loan
Party (other than Holdings) from time to time to serve as collateral for stored
value card transactions under the health and/or dependent care flexible spending
account components of a U.S. Loan Party’s (other than Holdings) cafeteria plan
for employees, as such plan exists now or may be amended in the future, but in
each case only to the extent such accounts are established and maintained in
accordance with applicable laws and qualify under Section 125 of the Code.
“Calculation Date”: the last Business Day of each calendar quarter (or any other
day selected by the Administrative Agent); provided that (a) the second Business
Day preceding each Borrowing Date with respect to Revolving Loans or Swingline
Loans (or such other Business Day as the Administrative Agent shall deem
applicable with respect to any currency in accordance with rate-setting
convention for such currency) shall be a Calculation Date, (b) the date on which
a Revolving Loan denominated in Canadian Dollars is continued or converted shall
be a Calculation Date and (c) the date of each issuance, amendment, renewal or
extension of a Letter of Credit, or any other date determined by the applicable
Issuing Lender, shall also be a Calculation Date.
“Canadian Benefit Plans”: any plan, fund, program, or policy, whether oral or
written, formal or informal, funded or unfunded, insured or uninsured, providing
material employee benefits, including medical, hospital care, dental, sickness,
accident, disability, life insurance, pension, retirement or savings benefits,
under which any Loan Party has any liability with respect to any employee or
former employee, but excluding (a) any Canadian Pension Plans, (b) any Pension
Plan and (c) any Multiemployer Plan.
“Canadian Borrower”: as defined in the preamble hereto.
“Canadian Capital Contribution” a C$34,500,000 capital contribution made by the
U.S. Borrower in the Canadian Borrower on the Closing Date.
“Canadian Closing Date Loans”: (a) a loan in the amount of the Dollar equivalent
of C$144,752,750 to be made by the U.S. Borrower to the Canadian Borrower on the
Closing Date, (b) a loan in the amount of C$22,696,750 to be made by the U.S.
Borrower to the Canadian Borrower on the Closing Date, (c) a loan in the amount
of C$22,696,750 to be made by the Canadian Borrower to 2071827 Alberta Ltd. on
the Closing Date and (d) a loan in the amount of C$238,993,283 to be made by the
Canadian Borrower to 2071827 Alberta Ltd. on the Closing Date.


7

--------------------------------------------------------------------------------





“Canadian Collateral Documents”: collectively, the Canadian Guarantee and
Collateral Agreement, the Quebec Security Documents, and any other agreements,
instruments and documents executed by any Canadian Loan Party in connection with
this Agreement that are intended to create, perfect or evidence Liens to secure
the Obligations (as defined in the Canadian Guarantee and Collateral Agreement)
including all other security agreements, pledge agreements, debentures, share
charges, hypothecs, loan agreements, notes, guarantees, subordination
agreements, pledges, powers of attorney, assignments, contracts, notices,
financing statements and all other written matter whether theretofore, now or
hereafter executed by any Canadian Loan Party and delivered to the
Administrative Agent.
“Canadian Dollars” and “C$”: dollars in lawful currency of Canada.
“Canadian Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by the Canadian Borrower and each
Canadian Subsidiary Guarantor, substantially in the form of Exhibit B.
“Canadian Loan Parties”: the collective reference to the Canadian Borrower and
the Canadian Subsidiary Guarantors.
“Canadian NewCo”: Thermon Heating Systems, Inc., a body corporate incorporated
under the laws of Alberta.
“Canadian NewCo Intercompany Loans”: loans made by the U.S. Borrower to Canadian
NewCo.
“Canadian Pension Event”: (a) any Loan Party shall, directly or indirectly,
terminate or cause to terminate, in whole or in part, or initiate the
termination of, in whole or in part, any Canadian Pension Plan so as to result
in any liability which could have a Material Adverse Effect; (b) any event or
condition exists in respect of any Canadian Pension Plan which presents the risk
of liability of any Loan Party which could have a Material Adverse Effect; (c) a
going concern unfunded liability or the solvency deficiency (calculated using
actuarial methods and assumptions which are consistent with the valuations last
filed with the applicable Governmental Authorities and which are consistent with
generally accepted actuarial principles) exists under any Canadian Pension Plan;
(d) any Loan Party shall fail to make minimum required contributions to amortize
any funding deficiencies under a Canadian Pension Plan within the time period
set out in applicable Laws or fail to make a required contribution under any
Canadian Pension Plan or Canadian Benefit Plan which could result in the
imposition of a Lien upon the assets of the Canadian Borrower or any of its
Subsidiaries; or (e) any Loan Party makes any improper withdrawals or
applications of assets of a Canadian Pension Plan or Canadian Benefit Plan.
“Canadian Pension Plans”: each pension plan required to be registered under
Canadian federal or provincial law that is maintained, administered or
contributed to by, or to which there is or may be an obligation to contribute
by, a Loan Party for its employees or former employees, but does not include the
Canada Pension Plan or the Quebec Pension Plan as maintained by the Government
of Canada or the Province of Quebec, respectively.
“Canadian Prime Loans”: Loans the rate of interest applicable to which is based
upon the Canadian Prime Rate.


8

--------------------------------------------------------------------------------





“Canadian Prime Rate: for any day, a rate per annum determined by the
Administrative Agent to be the greater of (a) the rate equal to the PRIMCAN
Index rate that appears on the Bloomberg screen at 10:15 a.m. Toronto time on
such day (or, in the event that the PRIMCAN Index is not published by Bloomberg,
any other information services that publishes such index from time to time, as
selected by the Administrative Agent in its reasonable discretion) and (b) the
CDOR Rate for 30 day Canadian Dollar bankers’ acceptances plus 1.0%; provided,
that if any the above rates shall be less than zero, such rate shall be deemed
to be zero. Any change in the Canadian Prime Rate due to a change in the PRIMCAN
Index or the CDOR Rate shall be effective as of the opening of business on the
day of such change in the PRIMCAN Index or CDOR Rate, respectively.
“Canadian Subsidiary”: any Subsidiary of the Canadian Borrower organized under
the laws of any jurisdiction within Canada.
“Canadian Subsidiary Guarantor”: each Wholly Owned Canadian Subsidiary of the
Canadian Borrower (other than any Excluded Canadian Subsidiary), whether
existing on the Closing Date or established, created or acquired after the
Closing Date, in each case unless and until such time as the applicable Wholly
Owned Canadian Subsidiary is released from all of its obligations under the
Security Documents to which it is a party in accordance with the terms and
provisions hereof and thereof.
“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all cash expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) which are required to be capitalized under GAAP
on a consolidated balance sheet of such Person and its Subsidiaries.
“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing, but
excluding any debt securities convertible into any of the foregoing.
“Capital Stock Equivalents”: all securities convertible into or exchangeable for
Capital Stock or any other Capital Stock Equivalent and all warrants, options or
other rights to purchase, subscribe for or otherwise acquire any Capital Stock
or any other Capital Stock Equivalent, whether or not presently convertible,
exchangeable or exercisable.
“Cash Equivalents”: (a) marketable direct obligations (i) issued by, or
unconditionally guaranteed by, the Canadian or United States Government or (ii)
issued by any agency of the Canadian or United States Government and backed by
the full faith and credit of Canada or the United States, as


9

--------------------------------------------------------------------------------





applicable, in each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of Canada, the United States, any province or state thereof or the District
of Columbia having combined capital and surplus of not less than $250,000,000;
(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within one year from the date of
acquisition; (d) repurchase obligations of any Lender or of any commercial bank
satisfying the requirements of clause (b) of this definition, having a term of
not more than 30 days, with respect to securities issued or fully guaranteed or
insured by the Canadian or United States government; (e) securities with
maturities of one year or less from the date of acquisition issued or fully
guaranteed by any state, commonwealth, province or territory of Canada or the
United States, by any political subdivision or taxing authority of any such
state, commonwealth, province or territory or by any foreign government or any
province or political subdivision thereof, the securities of which state,
commonwealth, province, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s; (f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition;
(g) money market mutual or similar funds that invest exclusively in assets
satisfying the requirements of clauses (a) through (f) of this definition; or
(h) money market funds that (i) comply with the criteria set forth in SEC Rule
2a-7 under the Investment Company Act of 1940, as amended, (ii) are rated AAA by
S&P and Aaa by Moody’s and (iii) have portfolio assets of at least
$5,000,000,000.
“CDOR Loans”: Loans the rate of interest applicable to which is based upon the
CDOR Rate.
“CDOR Rate”: with respect to any CDOR Loan for any Interest Period, the Canadian
Dollar offered rate which, in turn means on any day, the rate equal to the sum
of (a) the annual rate of interest determined with reference to the arithmetic
average of the discount rate quotations of all institutions listed in respect of
the relevant Interest Period for Canadian Dollar-denominated bankers’
acceptances displayed and identified as such on the “CDOR Page” (or any display
substituted therefore) of Reuters Monitor Money Rates Service Reuters Screen
(or, in the event such rate does not appear on such page or screen, on any
successor or substitute page or screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate from
time to time, as selected by the Administrative Agent in its reasonable
discretion; in each case, the “CDOR Screen Rate”), at or about 10:15 a.m.
Toronto local time on the first day of the applicable Interest Period and, if
such day is not a Business Day, then on the immediately preceding Business Day
(as adjusted by the Administrative Agent after 10:15 a.m. Toronto local time to
reflect any error in the posted rate of interest or in the posted average annual
rate of interest) plus (b) 0.10% per annum; provided that if the CDOR Screen
Rate shall be less than zero, such rate shall be deemed to be zero; provided,
further, that with respect to an Impacted Interest Period, the CDOR Rate shall
be the Interpolated Rate at such time (provided that if the


10

--------------------------------------------------------------------------------





Interpolated Rate shall be less than zero, such rate shall be deemed to be zero
for purposes of this Agreement).
“CDOR Screen Rate”: as defined in the definition of “CDOR Rate”.
“CDOR Tranche”: the collective reference to CDOR Loans under a particular
Facility the then current Interest Periods with respect to all of which begin on
the same date and end on the same later date (whether or not such Loans shall
originally have been made on the same day).
“CFC”: a “controlled foreign corporation” within the meaning of Section 957 of
the Code. 
“CFC Holdco”: any Domestic Subsidiary that has no material assets other than the
Capital Stock in or Indebtedness of one or more CFCs, including the indirect
ownership of such Capital Stock or Indebtedness through one or more CFC
Holdcos. 
“Change of Control”: as defined in Section 8(k).
“Chinese Renminbi”: the lawful currency of the People’s Republic of China.
“Closing Date”: the date on which the conditions precedent set forth in Section
5.1 shall have been satisfied in accordance with their terms or waived in
accordance with Section 10.1, which date is October 30, 2017.
“Closing Date Foreign Currencies”: (a) Canadian Dollars, (b) Euros, (c) British
Pounds Sterling and (d) Chinese Renminbi.
“Code”: the Internal Revenue Code of 1986, as amended.
“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document but which
in no event will include any Excluded Assets.
“Commitment”: as to any Lender, the sum of the Term B Commitment and the
Revolving Commitment of such Lender.
“Commitment Fee Rate”: ½ of 1% per annum; provided, that on and after the first
Adjustment Date occurring after the completion of one full fiscal quarter of
Holdings after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Applicable Pricing Grid.
“Commodity Exchange Act”: the Commodity Exchange Act (7 U.S.C. § 1 et seq.), as
amended from time to time, and any successor statute.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer
of Holdings substantially in the form of Exhibit C.


11

--------------------------------------------------------------------------------





“Confidential Information Memorandum”: the Confidential Information Memorandum
dated October 11, 2017 and furnished to certain Lenders.
“Connection Income Taxes”: Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated Cash Flow”: for any period:
(a) the sum of (i) Consolidated EBITDA for such period plus (ii) Consolidated
Lease Expense for such period, minus
(b) Unfinanced Capital Expenditures of the Group Members for such period.
“Consolidated EBITDA”: for any period:
(a) Consolidated Net Income for such period plus,
(b) without duplication and (other than with respect to clause (x) below) to the
extent reflected as a charge in the statement of such Consolidated Net Income
for such period, the sum of:
(i)     provisions for taxes based on income (or similar taxes in lieu of income
taxes), profits or capital (or equivalents), including federal, foreign, state,
provincial, local, franchise, excise and similar taxes and foreign withholding
taxes of such Person paid or accrued during such period,
(ii)     interest expense and, to the extent not reflected in such interest
expense, any net losses on hedging obligations or other derivative instruments
entered into for the purpose of hedging interest rate risk, amortization or
write-off of debt discount and debt issuance costs and commissions, discounts
and other fees and charges associated with Indebtedness (including commitment,
letter of credit and administrative fees and charges with respect to the
Facilities),
(iii)     depreciation and amortization expense,
(iv)     amortization of intangibles (including, but not limited to, goodwill)
and organization costs,
(v)     non-cash compensation expense,
(vi)     non-cash expenses or losses from the application of purchase
accounting, including the write down of inventory in connection therewith,
(vii)     so long as the same is not reasonably likely to result in a cash
expenditure in a future period, non-cash expenses (including as a result of the
acceleration of vesting in the event of a change of control) resulting from the
grant or periodic remeasurement of stock options or other equity-related
incentives to any director, officer or employee of any of the


12

--------------------------------------------------------------------------------





Group Members pursuant to a written plan or agreement approved by the board of
directors or similar governing body of any Group Member,
(viii)    all other non-cash losses or expenses, including any non-cash
impairment charge or asset write-off related to intangible assets, long-lived
assets, and investments in debt and equity securities, and any non-cash foreign
exchange losses, but excluding, in any event, any non-cash loss or expense (x)
that is an accrual of a reserve for a cash expenditure or payment to be made, or
anticipated to be made, in a future period or (y) relating to a write-down,
write off or reserve with respect to Accounts and inventory,
(ix)    all Transaction Expenses and any fees, costs, expenses or charges (other
than depreciation or amortization charges) related to any actual, proposed or
contemplated equity offering (including any expense relating to enhanced
accounting functions or other transaction costs associated with a public
company), Investment to which a Group Member is a party, acquisition,
disposition or recapitalization permitted under this Agreement or the incurrence
of Indebtedness permitted to be incurred under this Agreement (including a
refinancing thereof) or any amendment, waiver or modification of Indebtedness
(in each case, whether or not successful), including (A) such fees, expenses or
charges incurred in connection with the negotiation, execution and delivery on
the Closing Date of the Loan Documents, (B) any amendment or other modification
of any Loan Document and (C) such costs, fees and expenses in connection with
any tender for or redemption of any Indebtedness, including any premium,
make-whole or penalty payments,
(x)     cash proceeds received by the Group Members in such period from business
interruption insurance,
(xi)    losses with respect to discontinued operations,
(xii)    non-recurring cash expenses and costs, including non-recurring cash
expenses and costs incurred in connection with (w) restructurings, integration,
severance and synergies, (x) acquisitions permitted under this Agreement
(including restructurings, severance payments and synergies resulting therefrom
or implemented in connection therewith) and (y) compliance fees; provided that
with respect to any Reference Period, the aggregate amount added back in the
calculation of Consolidated EBITDA for such Reference Period pursuant to this
clause (xii), together with the aggregate amount added back in the calculation
of Consolidated EBITDA for such Reference Period pursuant to clause (xiii),
shall not exceed 20% of Consolidated EBITDA (calculated prior to giving effect
to any add-backs pursuant to this clause (xii) and clause (xiii)), and
(xiii)     the amount of “run-rate” cost savings, operating expense reductions,
operating improvements and synergies that are reasonably identifiable, factually
supportable and projected by Holdings in good faith to be realized as a result
of mergers and other business combinations, Permitted Acquisitions,
divestitures, insourcing initiatives, cost savings initiatives, consolidations,
openings and closings, product rationalization and other similar initiatives
after


13

--------------------------------------------------------------------------------





the Closing Date, in each case to the extent not prohibited by this Agreement
(collectively, “Initiatives”) (calculated on a pro forma basis as though such
cost savings, operating expense reductions, operating improvements and synergies
had been realized on the first day of the relevant Reference Period), net of the
amount of actual benefits realized in respect thereof; provided that (v) actions
in respect of such cost-savings, operating expense reductions, operating
improvements and synergies have been, or will be, taken within 24 months of the
applicable Initiative, (w) no cost savings, operating expense reductions,
operating improvements or synergies shall be added pursuant to this clause
(xiii) to the extent duplicative of any expenses or charges otherwise added to
(or excluded from) Consolidated EBITDA, whether through a pro forma adjustment
or otherwise, for such period, (x) projected amounts (and not yet realized) may
no longer be added in calculating Consolidated EBITDA pursuant to this clause
(xiii) to the extent occurring more than eight fiscal quarters after the
applicable Initiative, (y) the U.S. Borrower must deliver to the Administrative
Agent (1) a certificate of a Responsible Officer of Holdings setting forth such
estimated cost-savings, operating expense reductions, operating improvements and
synergies and (2) information and calculations supporting in reasonable detail
such estimated cost savings, operating expense reductions, operating
improvements and synergies and (z) with respect to any Reference Period, the
aggregate amount added back in the calculation of Consolidated EBITDA for such
Reference Period pursuant to this clause (xiii), together with the aggregate
amount added back in the calculation of Consolidated EBITDA for such Reference
Period pursuant to clause (xii), shall not exceed 20% of Consolidated EBITDA
(calculated prior to giving effect to any add-backs pursuant to this clause
(xiii) and clause (xii)), and minus,
(c) to the extent included in the statement of such Consolidated Net Income for
such period, the sum of:
(i)     interest income,
(ii)     any extraordinary, unusual or non-recurring income or gains (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business),
(iii)     income tax credits (to the extent not netted from income tax expense),
(iv)     any other non-cash income, and
(v)     net gains on hedging obligations or other derivative instruments entered
into for the purpose of hedging interest rate risk,
all as determined on a consolidated basis. For the purposes of calculating
Consolidated EBITDA for any period of four consecutive fiscal quarters (each, a
“Reference Period”) pursuant to any determination of the Consolidated Leverage
Ratio or the Consolidated Secured Leverage Ratio, (i) if at any time during such
Reference Period a Borrower Party shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference


14

--------------------------------------------------------------------------------





Period or increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period and (ii) if during such Reference
Period a Borrower Party shall have made a Material Acquisition, Consolidated
EBITDA for such Reference Period shall be calculated after giving pro forma
effect thereto as if such Material Acquisition occurred on the first day of such
Reference Period.
Notwithstanding the foregoing, but subject to the immediately preceding sentence
and any adjustments made pursuant to a calculation made on a “pro forma basis”,
Consolidated EBITDA (i) for the fiscal quarter ended December 31, 2016 shall be
$18,300,000, (ii) for the fiscal quarter ended March 31, 2017 shall be
$16,100,000, (iii) for the fiscal quarter ended June 30, 2017 shall be
$9,800,000 and (iv) for the fiscal quarter ended September 30, 2017 shall be
$16,100,000. “Consolidated Fixed Charge Coverage Ratio”: for any period, the
ratio of (a) Consolidated Cash Flow to (b) Consolidated Fixed Charges for such
period.
“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) the excess (to the extent positive) of (i) Consolidated Interest Expense for
such period minus (ii) total interest income of the Group Members for such
period, (b) scheduled payments made during such period on account of principal
of Indebtedness of the Group Members (including scheduled principal payments in
respect of the Term Loans), (c) Consolidated Lease Expense for such period, (d)
earnouts payable in cash by the Group Members during such period, (e) income tax
expense paid or payable in cash during such period by the Group Members and (f)
Restricted Payments paid in cash during such period pursuant to Section 7.6(c),
Section 7.6(e), Section 7.6(g) or Section 7.6(h).
“Consolidated Interest Expense”: for any period, total cash interest expense
(including that attributable to Capital Lease Obligations) of the Group Members
for such period with respect to all outstanding Indebtedness of the Group
Members (including all commissions, discounts and other fees and charges owed
with respect to letters of credit and bankers’ acceptance financing and net
costs under Swap Agreements in respect of interest rates to the extent such net
costs are allocable to such period in accordance with GAAP).
“Consolidated Lease Expense”: for any period, the aggregate amount of fixed and
contingent rentals payable by the Group Members for such period with respect to
leases of real and personal property, determined on a consolidated basis in
accordance with GAAP.
“Consolidated Leverage Ratio”: as at the last day of any period, the ratio of
(a) Consolidated Total Debt on such day to (b) Consolidated EBITDA for such
period.
“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Group Members, determined on a consolidated basis in accordance with
GAAP; provided that there shall be excluded (a) the income (or deficit) of any
Person accrued prior to the date it becomes a Subsidiary of the U.S. Borrower or
is merged into or consolidated with a Borrower Party and (b) the income (or
deficit) of any Person (other than a Subsidiary of the U.S. Borrower) in which a
Borrower Party has an ownership interest, except to the extent that any such
income is actually received by such Borrower Party in the form of dividends or
similar distributions.


15

--------------------------------------------------------------------------------





“Consolidated Secured Debt”: at any date, Consolidated Total Debt at such date
that is secured by a Lien on any property of any Group Member.
“Consolidated Secured Leverage Ratio”: as at the last day of any period, the
ratio of (a) Consolidated Secured Debt on such day to (b) Consolidated EBITDA
for such period.
“Consolidated Total Assets”: the total assets of Holdings and its Subsidiaries,
determined on a consolidated basis in accordance with GAAP, as shown on the
consolidated balance sheet of Holdings for the most recently completed fiscal
quarter for which financial statements have been delivered pursuant to Section
6.1(a) or (b).
“Consolidated Total Debt”: at any date, Capital Lease Obligations, purchase
money Indebtedness, Indebtedness for borrowed money and letters of credit (but
only to the extent drawn and not reimbursed), in each case of the Group Members
at such date, determined on a consolidated basis in accordance with GAAP.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.
“Control Affiliate”: as to any Person, any other Person that directly or
indirectly, is in control of, is controlled by, such Person. For purposes of
this definition, “control” of a Person means the power, directly or indirectly,
to direct or cause the direction of the management and policies of such Person
whether by contract or otherwise.
“Credit Party”: the Administrative Agent, the Issuing Lender, the Swingline
Lender or any other Lender and, for the purposes of Section 10.13 only, the
Administrative Agent and the Arranger.
“Cumulative Retained Excess Cash Flow Amount”: at any date of determination, an
amount equal to the aggregate cumulative sum of the Retained Percentage of
Excess Cash Flow for the Excess Cash Flow Periods ended on or prior to such
date.
“Debtor Relief Laws”: the Bankruptcy Code, the Bankruptcy and Insolvency Act
(Canada), the Companies’ Creditors Arrangement Act (Canada), the Winding-up and
Restructuring Act (Canada) and all other liquidation, conservatorship,
bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
arrangement, compromise, receivership, insolvency, reorganization, or similar
debtor relief laws of the United States, Canada or other applicable
jurisdictions from time to time in effect.
“Declined Prepayment Amount”: as defined in Section 2.11(g).
“Default”: any of the events specified in Section 8, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.


16

--------------------------------------------------------------------------------





“Defaulting Lender”: any Lender that (a) has failed, within two Business Days of
the date required to be funded or paid, to (i) fund any portion of its Loans,
(ii) fund any portion of its participations in Letters of Credit or Swingline
Loans or (iii) pay over to any Credit Party any other amount required to be paid
by it hereunder, unless, in the case of clause (i) above, such Lender notifies
the Administrative Agent in writing that such failure is the result of such
Lender’s good faith determination that a condition precedent to funding
(specifically identified and including the particular default, if any) has not
been satisfied, (b) has notified the Borrower Representative or any Credit Party
in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three Business Days after request by a Credit Party to provide a certification
in writing from an authorized officer of such Lender that it will comply with
its obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swingline Loans under this Agreement, provided that such Lender shall cease to
be a Defaulting Lender pursuant to this clause (c) upon such Credit Party’s and
the Borrower Representative’s receipt of such certification in form and
substance satisfactory to it, the Administrative Agent and the Borrower
Representative, or (d) has become the subject of a Bankruptcy Event or a Bail-In
Action.
“Designated Non-Cash Consideration”: the fair market value of non-cash
consideration received by a Borrower Party in connection with a Disposition that
is so designated as Designated Non-Cash Consideration pursuant to a certificate
of a Responsible Officer of the U.S. Borrower setting forth the basis of such
valuation, less the amount of cash and Cash Equivalents received in connection
with a subsequent sale of such Designated Non-Cash Consideration within 180 days
of receipt thereof.
“Discount Range”: as defined in Section 2.27(b).
“Discounted Prepayment Option Notice”: as defined in Section 2.27(b).
“Discounted Voluntary Prepayment”: as defined in Section 2.27(a).
“Discounted Voluntary Prepayment Notice”: as defined in Section 2.27(e).
“Disposition”: with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Disqualified Capital Stock”: with respect to any Person, any Capital Stock of
such Person that by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable, either mandatorily or at the option
of the holder thereof), or upon the happening of any event or condition:


17

--------------------------------------------------------------------------------





(a)    matures or is mandatorily redeemable (other than solely for Capital Stock
of such Person that does not constitute Disqualified Capital Stock and cash in
lieu of fractional shares of such Capital Stock) whether pursuant to a sinking
fund obligation or otherwise;
(b)    is convertible or exchangeable, either mandatorily or at the option of
the holder thereof, for Indebtedness or Capital Stock (other than solely for
Capital Stock of such Person that does not constitute Disqualified Capital Stock
and cash in lieu of fractional shares of such Capital Stock); or
(c)    is redeemable (other than solely for Capital Stock of such Person that
does not constitute Disqualified Capital Stock and cash in lieu of fractional
shares of such Capital Stock) or is required to be repurchased by a Group
Member, in whole or in part, at the option of the holder thereof;
in each case, on or prior to the date that is 91 days after the Latest Maturity
Date (determined as of the date of issuance thereof or, in the case of any such
Capital Stock outstanding on the Closing Date, the Closing Date); provided,
however, that (i) Capital Stock of any Person that would not constitute
Disqualified Capital Stock but for terms thereof giving holders thereof the
right to require such Person to redeem or purchase such Capital Stock upon the
occurrence of an “asset sale” or a “change of control” (or similar event,
however denominated) shall not constitute Disqualified Capital Stock if any such
requirement becomes operative only after repayment in full of all the Loans and
all other Obligations that are accrued and payable and (ii) Capital Stock of any
Person that is issued to any employee or to any plan for the benefit of
employees or by any such plan to such employees shall not constitute
Disqualified Capital Stock solely because it may be required to be repurchased
by such Person or any of its subsidiaries in order to satisfy applicable
statutory or regulatory obligations or as a result of such employee’s
termination, death or disability.
“Disqualified Institutions”: (a) competitors of the Borrower Parties, in each
case identified by name in writing by the Borrower Representative to the
Administrative Agent from time to time and (b) as to any entity referenced in
clause (a) above (the “Primary Disqualified Institution”), any of such Primary
Disqualified Institution’s Affiliates that are either (i) identified by name in
writing by the Borrower Representative to the Administrative Agent from time to
time or (ii) clearly identifiable solely by similarity of name, but, in each
case, excluding any Affiliate that is primarily engaged in, or that advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course and with respect to which the
Primary Disqualified Institution does not, directly or indirectly, possess the
power to direct or cause the direction of the investment policies of such
entity. For the avoidance of doubt (x) the Administrative Agent shall, and shall
be permitted to, provide such list of Disqualified Institutions to the Lenders
and prospective Lenders, (y) any addition to the list of Disqualified
Institutions will not become effective until three Business Days after such
addition is delivered by the Borrower Representative to the Administrative Agent
and (z) no designation of a Disqualified Institution shall retroactively
disqualify any Person who has already become a Lender or a Participant or
entered into a trade to become a Lender or a Participant. Any such list of
Disqualified Institutions and any updates to


18

--------------------------------------------------------------------------------





the list shall be delivered by the Borrower Representative to the following
email address: JPMDQ_Contact@jpmorgan.com.
“Dollar Equivalent”: of any amount means, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount and (b) with respect to
any amount denominated in a currency other than Dollars, the equivalent in
Dollars of such amount determined at the Exchange Rate on the most recent
Calculation Date.
“Dollars” and “$”: dollars in lawful currency of the United States.
“Domestic Subsidiary”: any Subsidiary of the U.S. Borrower organized under the
laws of any jurisdiction within the United States.
“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of
Holdings ending on or after March 31, 2019, the ECF Percentage shall be reduced
to (i) 25% if the Consolidated Leverage Ratio as of the last day of such fiscal
year is less than 4.00:1.00 but greater than or equal to 3.50:1.00 and (ii) 0%
if the Consolidated Leverage Ratio as of the last day of such fiscal year is
less than 3.50:1.00.
“EEA Financial Institution”: (a) any institution established in any EEA Member
Country which is subject to the supervision of an EEA Resolution Authority, (b)
any entity established in an EEA Member Country which is a parent of an
institution described in clause (a) of this definition, or (c) any institution
established in an EEA Member Country which is a subsidiary of an institution
described in clauses (a) or (b) of this definition and is subject to
consolidated supervision with its parent.
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
“EEA Resolution Authority”: any public administrative authority or any Person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Electronic System”: any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent and/or any Issuing Lender and any of its respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Assignee”: (a) a Lender, (b) an Affiliate of a Lender, (c) an Approved
Fund and (d) any other Person, other than, in each case, (i) a natural person,
(ii) a Disqualified Institution and (iii) except pursuant to Section 10.6(f), a
Group Member or any other Affiliate of Holdings.
“Employee Share Acquisition Agreements”: those certain Share Purchase
Agreements, in each case dated as of October 3, 2017, and between 2071827
Alberta Ltd. and the individuals separately identified to the Administrative
Agent.


19

--------------------------------------------------------------------------------





“Environmental Laws”: all Requirements of Law and Permits imposing liability or
standards of conduct for or relating to the regulation and protection of human
health, safety, the workplace, the environment and natural resources, and
including public notification requirements and environmental transfer of
ownership, notification or approval provisions relating thereto.
“Environmental Liability”: any Liability (including any costs of environmental
remediation or indemnities), of any Borrower Party directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“ERISA Affiliate”: collectively, any Loan Party and any Person under common
control or treated as a single employer with, any Loan Party, within the meaning
of Section 414(b), (c), (m) or (o) of the Code.
“ERISA Event”: any of the following: (a) a Reportable Event with respect to a
Title IV Plan; (b) the withdrawal of any ERISA Affiliate from a Title IV Plan
subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any ERISA Affiliate from any Multiemployer
Plan; (d) with respect to any Multiemployer Plan, the filing of a notice of
insolvency or termination (or treatment of a plan amendment as termination)
under Section 4041A of ERISA; (e) the filing of a notice of intent to terminate
a Title IV Plan (or treatment of a plan amendment as termination) under Section
4041 of ERISA; (f) the institution of proceedings to terminate a Title IV Plan
or Multiemployer Plan by the PBGC; (g) the failure to make any required
contribution to any Title IV Plan or Multiemployer Plan when due; (h) the
imposition of a lien under Section 412 or 430(k) of the Code or Section 303 or
4068 of ERISA on any property (or rights to property, whether real or personal)
of any ERISA Affiliate; (i) the failure of a Benefit Plan or any trust
thereunder intended to qualify for tax exempt status under Section 401 or 501 of
the Code or other Requirements of Law to qualify thereunder; (j) a Title IV plan
is in “at risk” status within the meaning of Code Section 430(i); (k) a
Multiemployer Plan is in “endangered status” or “critical status” within the
meaning of Section 432(b) of the Code; and (l) any other event or condition that
might reasonably be expected to constitute grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any Title
IV Plan or Multiemployer Plan or for the imposition of any material liability
upon any ERISA Affiliate under Title IV of ERISA other than for PBGC premiums
due but not delinquent.
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor Person), as in effect from time
to time.
“Euro”: the single currency of participating member states of the European
Union.


20

--------------------------------------------------------------------------------





“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to any Eurodollar Loan for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for Dollars for a period equal in length
to such Interest Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters
Screen that displays such rate (or, in the event such rate does not appear on
either of such Reuters pages, on any successor or substitute page on such screen
that displays such rate, or on the appropriate page of such other information
service that publishes such rate from time to time as selected by the
Administrative Agent in its reasonable discretion; in each case, the “LIBO
Screen Rate”) as of the Specified Time on the Quotation Day for such Interest
Period; provided that if the LIBO Screen Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement; provided, further,
that with respect to an Impacted Interest Period, the Eurodollar Base Rate shall
be the Interpolated Rate at such time (provided that if the Interpolated Rate
shall be less than zero, such rate shall be deemed to be zero for purposes of
this Agreement).
“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum determined for such day in
accordance with the following formula:
Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



; provided that the Eurodollar Rate in respect of Revolving Loans shall be no
less than 0.0% per annum and the Eurodollar Rate in respect of Term B Loans
shall be no less than 1.0% per annum.
“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in Section 8, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
“Excess Cash Flow”: for any fiscal year of Holdings, the excess, if any, of


21

--------------------------------------------------------------------------------





(a)     the sum, without duplication, of:
(i)     Consolidated Net Income for such fiscal year,
(ii)     the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii)     the aggregate net amount of non-cash loss on the Disposition of
property by the Group Members during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income, and
(iv)    the aggregate amount of expenditures that are expensed in such fiscal
year and were deducted from Excess Cash Flow in a prior period pursuant to
clause (b)(ix),
over
(b)     the sum, without duplication of:
(i)     the amount of all non-cash credits included in arriving at such
Consolidated Net Income,
(ii)     the aggregate amount actually paid by the Group Members in cash during
such fiscal year on account of Capital Expenditures (excluding the principal
amount of Indebtedness incurred in connection with such expenditures and any
such expenditures financed with the proceeds of any Reinvestment Deferred
Amount, the Net Cash Proceeds of the issuance of any Capital Stock or the
Available Amount),
(iii)     the aggregate amount of all principal payments of Funded Debt (other
than (x) prepayments of the Term Loans, (y) payments of Revolving Loans or
Swingline Loans or (z) payments on any revolving loans (other than the Revolving
Loans or Swingline Loans) unless such payments are accompanied by a
corresponding permanent reduction of revolving commitments in respect thereof)
of the Group Members made during such fiscal year (other than in respect of any
revolving credit facility to the extent there is not an equivalent permanent
reduction in commitments thereunder),
(iv)     the aggregate net amount of non-cash gain on the Disposition of
property by the Group Members during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent included in
arriving at such Consolidated Net Income,
(v)     without duplication of amounts deducted from Excess Cash Flow in prior
fiscal years and without duplication of amounts deducted in arriving at
Consolidated Net Income, the aggregate amount actually paid by the Group Members
in cash during such fiscal year on account of Investments pursuant to Section
7.8(q), Section 7.8(r), Section 7.8(v) and Section 7.8(w) (in each case,
excluding the principal amount of Indebtedness


22

--------------------------------------------------------------------------------





incurred in connection with such expenditures and any such expenditures financed
with the proceeds of any Reinvestment Deferred Amount or the Net Cash Proceeds
of the issuance of any Capital Stock),
(vi)     the aggregate amount of Restricted Payments made by the Group Members
during such fiscal year pursuant to Section 7.6(c), Section 7.6(d), Section
7.6(e), Section 7.6(g) and Section 7.6(h),
(vii)    cash payments by the Group Members during such period in respect of
long-term liabilities of the Group Members other than Indebtedness,
(viii)    the aggregate amount of any premium, make whole or penalty payments,
actually paid in cash by the Group Members during such period that are required
to be made in connection with any prepayment of Indebtedness,
(ix)    the aggregate amount of expenditures actually made by the Group Members
in cash during such period (including expenditures for the payment of financing
fees) to the extent that such expenditures are not expensed during such period);
provided that such expenditures may not be deducted from Excess Cash Flow in the
period in which they are expensed, and
(x)    without duplication of amounts deducted from Excess Cash Flow in prior
fiscal years, the aggregate consideration required to be paid in cash by the
Group Members pursuant to binding contracts (the “Contract Consideration”)
entered into prior to or during such period relating to Permitted Acquisitions
(or similar Investments) and Capital Expenditures, in each case to be
consummated or made during the period of four consecutive fiscal quarters of
Holdings following the end of such period (excluding the principal amount of
Indebtedness incurred in connection with such expenditures and any such
expenditures financed with the proceeds of any Reinvestment Deferred Amount, the
Net Cash Proceeds of the issuance of any Capital Stock or the Available Amount);
provided that to the extent the aggregate amount of cash actually utilized for
such Permitted Acquisition (or similar Investment) or Capital Expenditure during
such period of four consecutive fiscal quarters of Holdings is less than the
Contract Consideration, the amount of such shortfall shall be added in the
calculation of Excess Cash Flow at the end of such period of four consecutive
fiscal quarters.
“Excess Cash Flow Application Date”: as defined in Section 2.11(c).
“Excess Cash Flow Period”: each fiscal year of Holdings, commencing with the
fiscal year ending March 31, 2019.
“Exchange Rate”: with respect to (a) any Closing Date Foreign Currency, the
equivalent of such amount in Dollars determined by using the rate of exchange
for the purchase of Dollars with such Closing Date Foreign Currency in the
London foreign exchange market at or about 11:00 a.m. London


23

--------------------------------------------------------------------------------





time (or New York time, as applicable) on a particular day as displayed by ICE
Data Services as the “ask price”, or as displayed on such other information
service which publishes that rate of exchange from time to time in place of ICE
Data Services (or if such service ceases to be available, the equivalent of such
amount in Dollars as determined by the Administrative Agent using any method of
determination it deems appropriate in its sole discretion) and (b) any other
currency (other than Dollars and a Closing Date Foreign Currency), the
equivalent of such amount in Dollars as determined by the Administrative Agent
using any method of determination it deems appropriate in its sole discretion.
“Excluded Assets”:
(a) real property and any leasehold rights and interests in real property;
(b) any motor vehicles and other assets subject to certificates of title to the
extent a Lien thereon cannot be perfected by the filing of a UCC or PPSA
financing statement or equivalent;
(c) any rights or interest in any lease, contract, license or license agreement
covering personal property or real property and/or such assets subject thereto,
so long as under the terms of such lease, contract, license or license
agreement, or applicable law with respect thereto, the grant of a security
interest or hypothec (if applicable) or Lien therein for the benefit of the
Secured Parties (1) is prohibited, (2) would reasonably be expected to result in
the loss of rights thereon or create a default thereunder, (3) would give any
other party to such lease, contract, license or license agreement, instrument or
indenture the right to terminate its obligations thereunder, or (4) is permitted
only with the consent of another party (other than a Group Member, but including
any Governmental Authority) (or would render such lease, contract, license or
license agreement cancelled, invalid or unenforceable) and such prohibition has
not been or is not waived or the consent of the other party to such lease,
contract, license or license agreement has not been or is not otherwise
obtained; provided that, this exclusion shall in no way be construed to apply to
the extent such prohibition is unenforceable or ineffective under the UCC, PPSA,
Civil Code of Quebec or any other law, rule or regulation (including any Debtor
Relief Law) or so as to limit, impair or otherwise affect the unconditional
continuing security interests in and Liens for the benefit of the Secured
Parties upon any rights or interests in or to monies due or to become due under
any such lease, contract, license or license agreement (including any
receivables);
(d) any assets that are subject to a Lien permitted under Section 7.2(g) if the
contract or other agreement in which the Lien is granted (or the documentation
providing for the Indebtedness secured thereby) prohibits the creation of any
other Lien on such assets or requires the consent of another party (other than a
Loan Party or any of its Subsidiaries) and such prohibition has not been or is
not waived or the consent of the other party to contract or other agreement has
not been or is not otherwise obtained;
(e) any voting shares of any Foreign Subsidiary or CFC Holdco other than 65% of
all of the issued and outstanding voting Capital Stock in any Foreign Subsidiary
or CFC Holdco directly owned by a U.S. Loan Party;


24

--------------------------------------------------------------------------------





(f) any application for registration of a trademark filed in the United States
Patent and Trademark Office on an intent to use basis to the extent that the
grant of a security interest in any such trademark application would adversely
affect the validity or enforceability or result in cancellation or voiding of
such trademark application, provided, however, that such trademark applications
shall be considered Collateral upon the filing of a Statement of Use or when an
Amendment to Allege Use has been filed and accepted in the United States Patent
and Trademark Office;
(g) company-owned life insurance policies with respect to the employees of any
Loan Party or any of its Subsidiaries;
(h) Excluded Deposit Accounts; and
(i) assets as to which Administrative Agent and the Borrower Representative
agree in writing that the cost of creating or perfecting a pledge of, or a
security interest in, such assets is excessive in relation to the value of the
security to be afforded thereby.
“Excluded Deposit Accounts”: (a) any deposit account (i) established solely as a
payroll account and other zero-balance disbursement account or (ii) held in a
fiduciary capacity and established in connection with employee benefit plans in
the ordinary course of business or pursuant to applicable legal requirements,
(b) any withholding tax, benefits, escrow, customs, trust or any other fiduciary
account and (c) Cafeteria Plan Flex Accounts.
“Excluded Canadian Subsidiary”: (a) any Canadian Subsidiary that is an
Immaterial Subsidiary and (b) any Canadian Subsidiary whose direct or indirect
parent is a non-Canadian Subsidiary of the Canadian Borrower.
“Excluded Domestic Subsidiary”: (a) any Domestic Subsidiary that is an
Immaterial Subsidiary, (b) any CFC Holdco and (c) any Domestic Subsidiary whose
direct or indirect parent is a Subsidiary of the U.S. Borrower that is a Foreign
Subsidiary or a CFC Holdco.
“Excluded Swap Obligation”: with respect to any Loan Party, (a) any Swap
Obligation if, and to the extent that, and only for so long as, all or a portion
of the guarantee of such Loan Party of, or the grant by such Loan Party of a
security interest to secure, as applicable, such Swap Obligation (or any
guarantee thereof) is or becomes illegal or unlawful under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation of any thereof) by
virtue of such Loan Party’s failure to constitute an “eligible contract
participant,” as defined in the Commodity Exchange Act and the regulations
thereunder, at the time the guarantee of (or grant of such security interest by,
as applicable) such Loan Party becomes or would become effective with respect to
such Swap Obligation or (b) any other Swap Obligation designated as an “Excluded
Swap Obligation” of such Loan Party as specified in any agreement between the
relevant Loan Parties and counterparty applicable to such Swap Obligations. If a
Swap Obligation arises under a master agreement governing more than one Swap,
such exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such guarantee or security interest is or
becomes illegal


25

--------------------------------------------------------------------------------





or unlawful under the Commodity Exchange Act or any rule, regulation or order of
the Commodity Futures Trading Commission (or the application or official
interpretation of any thereof).
“Excluded Taxes”: any of the following Taxes imposed on or with respect to a
Credit Party or required to be withheld or deducted from a payment to a Credit
Party, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Credit Party being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower Representative under Section 2.22) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.19, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Credit Party’s failure to comply with
Section 2.19(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.
“Existing Credit Agreement”: Amended and Restated Credit Agreement, dated as of
April 13, 2013, by and among Thermon Industries, Inc., the Canadian Borrower,
the other parties thereto designated as “Credit Parties”, JPMorgan Chase Bank,
N.A., as US revolving lender, a US term lender, the US swingline lender and a US
l/c issuer, and as US agent, JPMorgan Chase Bank, N.A., Toronto Branch, as a
Canadian lender, the Canadian swingline lender, a Canadian l/c issuer and as
Canadian agent for all Canadian lenders and the other lenders party thereto, as
amended by that certain First Amendment, dated as of June 11, 2014, and that
certain Second Amendment, dated as of August 26, 2015.
“Existing Letter of Credit”: any Letter of Credit issued by JPMorgan Chase Bank,
N.A. under the Existing Credit Agreement that is outstanding on the Closing Date
and listed on Schedule 3.1.
“Extending Lender”: as defined in Section 2.25(a).
“Extension Agreement”: an Extension Agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among Holdings, the U.S. Borrower, the
Canadian Borrower (other than in respect of Term Loans), the Administrative
Agent and one or more Extending Lenders, effecting an Extension Amendment and
such other amendments hereto and to the other Loan Documents as are contemplated
by Section 2.25.
“Extension Amendment”: an amendment to this Agreement and the other Loan
Documents, effected in connection with an Extension Offer pursuant to Section
2.25, providing for an extension of the Maturity Date applicable to the
Extending Lenders’ Loans and/or Commitments of the applicable Affected Facility
(such Loans or Commitments being referred to as the “Extended Loans” or
“Extended Commitments”, as applicable) and, in connection therewith, (a) an
increase or decrease in the rate of interest accruing on such Extended Loans,
(b) in the case of Extended Loans that are Term Loans of any Facility, a
modification of the scheduled amortization applicable thereto, provided that the
weighted average life to maturity of such Extended Loans shall be no shorter
than the remaining weighted average life to maturity


26

--------------------------------------------------------------------------------





(determined at the time of such Extension Offer) of the Term Loans of such
Facility, (c) a modification of voluntary or mandatory prepayments applicable
thereto (including prepayment premiums and other restrictions thereon), provided
that in the case of Extended Loans that are Term Loans, such requirements may
provide that such Extended Loans may participate in any mandatory prepayments on
a pro rata basis (or on a basis that is less than a pro rata basis) with the
Loans of the applicable Affected Facility, but may not provide for prepayment
requirements that are more favorable than those applicable to the Loans of the
applicable Affected Facility, (d) an increase in the fees payable to, or the
inclusion of new fees to be payable to, the Extending Lenders in respect of such
Extension Offer or their Extended Loans or Extended Commitments and/or (e) an
addition of any affirmative or negative covenants applicable to the Group
Members, provided that any such additional covenant with which the Group Members
shall be required to comply prior to the Latest Maturity Date in effect
immediately prior to such Extension Amendment for the benefit of the Extending
Lenders providing such Extended Loans or Extended Commitments shall also be for
the benefit of all other Lenders.
“Extension Offer”: as defined in Section 2.25(a).
“Facility”: each of (a) the Term B Commitments and the Term B Loans made
thereunder (the “Term B Facility”), (b) the Revolving Commitments and the
extensions of credit made thereunder (the “Revolving Facility”) and (c)
Incremental Term Loans with the same terms (each, an “Incremental Term
Facility”). Additional Facilities may be established pursuant to Section 2.25
and Section 2.26, and there may be multiple Incremental Term Facilities
outstanding.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
“Federal Funds Effective Rate”: for any day, the rate calculated by the NYFRB
based on such day’s Federal funds transactions by depositary institutions, as
determined in such manner as the NYFRB shall set forth on its public website
from time to time, and published on the next succeeding Business Day by the
NYFRB as the federal funds effective rate; provided that if the Federal Funds
Effective Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.
“Fee Payment Date”: (a) the third Business Day following the last day of each
March, June, September and December and (b) the last day of the Revolving
Commitment Period.
“Financial Covenant Event of Default”: as defined in Section 8(c).
“Financial Covenant Ratio”: as of any day, the ratio required by Section 7.1(a)
in respect of the Applicable Reference Period (e.g., for the Applicable
Reference Period ended December 31, 2017, the Financial Covenant Ratio shall be
5.50:1.00).


27

--------------------------------------------------------------------------------





“Foreign Benefit Arrangement”: any employee benefit arrangement mandated by
non-US law that is maintained or contributed to by any Loan Party, any ERISA
Affiliate or any other entity related to a Loan Party on a controlled group
basis.
“Foreign Subsidiary”: any Subsidiary of Holdings that is not a Domestic
Subsidiary.
“Foreign Plan”: each employee benefit plan (within the meaning of Section 3(3)
of ERISA, whether or not subject to ERISA) that is not subject to US law and is
maintained or contributed to by any Loan Party, or ERISA Affiliate or any other
entity related to a Loan Party on a controlled group basis.
“Foreign Plan Event”: with respect to any Foreign Benefit Arrangement or Foreign
Plan, (a) the failure to make or, if applicable, accrue in accordance with
normal accounting practices, any employer or employee contributions required by
applicable law or by the terms of such Foreign Benefit Arrangement or Foreign
Plan; (b) the failure to register or loss of good standing with applicable
regulatory authorities of any such Foreign Benefit Arrangement or Foreign Plan
required to be registered; or (c) the failure of any Foreign Benefit Arrangement
or Foreign Plan to comply with any material provisions of applicable law and
regulations or with the material terms of such Foreign Benefit Arrangement or
Foreign Plan.
“Funded Debt”: as to any Person, all Indebtedness of such Person that matures
more than one year from the date of its creation or matures within one year from
such date but is renewable or extendible, at the option of such Person, to a
date more than one year from such date or arises under a revolving credit or
similar agreement that obligates the lender or lenders to extend credit during a
period of more than one year from such date, including all current maturities
and current sinking fund payments in respect of such Indebtedness whether or not
required to be paid within one year from the date of its creation and, in the
case of the Borrowers, Indebtedness in respect of the Loans.
“Funding Office”: the office of the Administrative Agent specified in Section
10.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower
Representative and the Lenders.
“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time, except that for purposes of Section 7.1, GAAP shall be
determined on the basis of such principles in effect on the date hereof and
consistent with those used in the preparation of the most recent audited
financial statements referred to in Section 4.1(b). In the event that any
“Accounting Change” (as defined below) shall occur and such change results in a
change in the method of calculation of financial covenants, standards or terms
in this Agreement, then the Borrower Representative and the Administrative Agent
agree to enter into negotiations in order to amend such provisions of this
Agreement so as to reflect equitably such Accounting Changes with the desired
result that the criteria for evaluating the financial condition of the Group
Members shall be the same after such Accounting Changes as if such Accounting
Changes had not been made. Until such time as such an amendment shall have been
executed and delivered by the Borrower Representative, the Administrative Agent
and the Required Lenders, all financial covenants, standards and terms in this
Agreement shall continue to be calculated or construed as


28

--------------------------------------------------------------------------------





if such Accounting Changes had not occurred. “Accounting Changes” refers to
changes in accounting principles required by the promulgation of any rule,
regulation, pronouncement or opinion by the Financial Accounting Standards Board
of the American Institute of Certified Public Accountants or, if applicable, the
SEC.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
any securities exchange and any self-regulatory organization (including the
National Association of Insurance Commissioners).
“Group Members”: the collective reference to Holdings and the Borrower Parties.
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing Person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person
(including any bank under any letter of credit) that guarantees or in effect
guarantees, any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business and customary and reasonable
indemnity obligations in effect on the Closing Date or entered into in
connection with any acquisition or disposition of assets or any Investment
permitted under this Agreement. The amount of any Guarantee Obligation of any
guaranteeing person shall be deemed to be the lower of (a) an amount equal to
the stated or determinable amount of the primary obligation in respect of which
such Guarantee Obligation is made and (b) the maximum amount for which such
guaranteeing person may be liable pursuant to the terms of the instrument
embodying such Guarantee Obligation, unless such primary obligation and the
maximum amount for which such guaranteeing person may be liable are not stated
or determinable, in which case the amount of such Guarantee Obligation shall be
such guaranteeing person’s maximum reasonably anticipated liability in respect
thereof as determined by the Borrower Representative in good faith.
“Hazardous Materials”: any substance, material or waste that is regulated or
otherwise gives rise to liability under any Environmental Law, including but not
limited to any “Hazardous Waste” as defined by the Resource Conservation and
Recovery Act (RCRA) (42 U.S.C. § 6901 et seq. (1976)), any “Hazardous Substance”
as defined under the Comprehensive Environmental Response,


29

--------------------------------------------------------------------------------





Compensation, and Liability Act (CERCLA) (42 U.S.C. §9601 et seq. (1980)), any
contaminant, pollutant, petroleum or any fraction thereof, asbestos, asbestos
containing material, polychlorinated biphenyls, mold, and radioactive substances
or any other substance that is toxic, ignitable, reactive, corrosive, caustic,
or dangerous.
“Holdings”: as defined in the preamble hereto.
“Holdings Loans”: intercompany loans made by the U.S. Borrower to Holdings to
the extent that, at the time such loan is made, a Restricted Payment from the
U.S. Borrower to Holdings would be permitted under Section 7.6 and provided that
(i) the proceeds of such loans are used for the purposes specified in Section
7.6, (ii) at the request of the Administrative Agent, such loans are evidenced
by promissory notes which are pledged pursuant to the U.S. Guarantee and
Collateral Agreement and (iii) such Holdings Loan shall be treated as a
Restricted Payment for purposes of this Agreement, including determining
compliance with Section 7.6.
“Immaterial Subsidiary”: at any date, any Subsidiary of Holdings (other than a
Borrower) that, together with its consolidated Subsidiaries (i) does not, as of
the last day of the fiscal quarter of Holdings most recently ended on or prior
to such date for which financial statements have been delivered pursuant to
Section 6.1 (or, prior to the delivery of any such financial statements, the
Reference Period ended September 30, 2017), have assets with a value in excess
of 5.0% of the Consolidated Total Assets and (ii) did not, during the period of
four consecutive fiscal quarters of Holdings most recently ended on or prior to
such date for which financial statements have been delivered pursuant to Section
6.1 (or, prior to the delivery of any such financial statements, the Reference
Period ended September 30, 2017), have revenues exceeding 5.0% of the total
revenues of Holdings and its consolidated Subsidiaries; provided that, the
aggregate assets or revenues of all Immaterial Subsidiaries, determined in
accordance with GAAP, may not exceed 10.0% of Consolidated Total Assets or
consolidated revenues, respectively, of Holdings and its consolidated
Subsidiaries, collectively, at any time (and the Borrower Representative will,
within 30 days after the date on which the financial statements for such
Reference Period have been delivered pursuant to Section 6.1, designate in
writing to the Administrative Agent the Subsidiaries which will cease to be
treated as “Immaterial Subsidiaries” in order to comply with the foregoing
limitation). 
“Impacted Interest Period”: with respect to any Eurodollar Loan or CDOR Loan, an
Interest Period in which the LIBO Screen Rate or CDOR Screen Rate, as
applicable, is not available.
“Increased Facility Activation Date”: any Business Day on which any Lender shall
execute and deliver to the Administrative Agent an Increased Facility Activation
Notice pursuant to Section 2.24(a).
“Increased Facility Activation Notice”: a notice substantially in the form of
Exhibit G-1 or G-2, as applicable.
“Increased Facility Closing Date”: any Business Day designated as such in an
Increased Facility Activation Notice.


30

--------------------------------------------------------------------------------





“Incremental Acquisition Debt”: an Incremental Term Facility or Incremental
Equivalent Debt (a) the making of which is conditioned upon the consummation of,
and the proceeds of which will be used to finance, a Limited Condition
Acquisition and (b) which has been designated as (i) in the case of an
Incremental Term Facility, “Incremental Acquisition Debt” by the Borrower
Representative, the Administrative Agent and the applicable Incremental Term
Lenders in the applicable Increased Facility Activation Notice and (ii) in the
case of Incremental Equivalent Debt, “Incremental Acquisition Debt” by the
Borrower Representative.
“Incremental Equivalent Debt”: Indebtedness of the U.S. Borrower in the form of
one or more series of secured or unsecured bonds, debentures, notes or similar
instruments or term loans; provided that any such Incremental Equivalent Debt
(a) to the extent secured, (i) in the case of bonds, debentures, notes or
similar instruments, shall be secured by Liens on the Collateral on a pari passu
(but without regard to the control of remedies) or junior basis to the Liens on
the Collateral securing the Obligations of the U.S. Borrower, (ii) in the case
of loans, shall be secured by Liens on the Collateral on a junior basis to the
Liens on the Collateral securing the Obligations of the U.S. Borrower, (iii)
shall not be secured by any Lien on any asset of the Group Members that does not
also secure the Obligations of the U.S. Borrower, (iv) shall have security
agreements relating thereto which are substantially the same as the Security
Documents (with such differences as are reasonably satisfactory to the
Administrative Agent) and (v) shall be subject to an Intercreditor Agreement
entered into by the holders thereof or a trustee, collateral agent, security
agent or similar Person, acting on behalf of the holders thereof, (b) shall not
be guaranteed by any Group Member other than the U.S. Loan Parties and any other
Group Member that guarantees the Obligations of the U.S. Borrower, (c) shall
mature no earlier than the Latest Maturity Date in effect at the time of
incurrence of such Incremental Equivalent Debt (or, in the case of Incremental
Equivalent Debt in the form of bonds, debentures, notes or similar instruments,
91 days after the Latest Maturity Date in effect at the time of incurrence of
such Incremental Equivalent Debt), (d) shall have a weighted average life to
maturity not shorter than the remaining weighted average life to maturity of the
Facility of Term Loans with the Latest Maturity Date in effect at the time of
incurrence of such Incremental Equivalent Debt, (e) in the case of Incremental
Equivalent Debt in the form of bonds, debentures, notes or similar instruments,
shall not provide for any amortization, mandatory prepayment, redemption or
repurchase (other than upon a change of control, asset sale, or fundamental
change and customary acceleration rights after an event of default and, for the
avoidance of doubt, rights to convert or exchange in the case of convertible or
exchangeable Indebtedness) prior to the date that is 91 days after the Latest
Maturity Date in effect at the time of incurrence of such Incremental Equivalent
Debt and (f) contains covenants, events of default, guarantees and other terms
that are customary for similar Indebtedness in light of then-prevailing market
conditions as reasonably determined by the U.S. Borrower (it being understood
and agreed that any such Indebtedness in the form of bonds, debentures, notes or
similar instruments shall not include any financial maintenance covenants and
that applicable negative covenants shall be incurrence-based to the extent
customary for similar Indebtedness) and, when taken as a whole (other than
interest rates, rate floors, fees, call protection and optional prepayment or
redemption terms), are not more favorable to the lenders or investors, as the
case may be, providing such Incremental Equivalent Debt than those set forth in
the Loan Documents are with respect to the Lenders (other than covenants or
other provisions applicable only to periods after the Latest Maturity Date in
effect at the time of incurrence of such Incremental Equivalent Debt).


31

--------------------------------------------------------------------------------





“Incremental Revolving Commitments”: any increased Revolving Commitments
established pursuant to Section 2.24(a).
“Incremental Term Facility”: as defined in the definition of “Facility”.
“Incremental Term Lenders”: (a) on any Increased Facility Activation Date
relating to Incremental Term Loans, the Lenders signatory to the relevant
Increased Facility Activation Notice and (b) thereafter, each Lender that is a
holder of an Incremental Term Loan.
“Incremental Term Loans”: any term loans made pursuant to Section 2.24(a).
“Incremental Term Maturity Date”: with respect to the Incremental Term Loans to
be made pursuant to any Increased Facility Activation Notice, the maturity date
specified in such Increased Facility Activation Notice, which date shall not be
earlier than the final maturity of the Term B Loans.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than (i)
trade payables incurred in the ordinary course of such Person’s business and
(ii) earn-out obligations or contingent obligations consisting of purchase price
adjustments, in each case of this clause (ii) until such obligations become a
liability on the balance sheet of such Person in accordance with GAAP), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under or in respect of acceptances, letters of credit, surety bonds or
similar arrangements, (g) all obligations of such Person in respect of
Disqualified Capital Stock, (h) the principal balance outstanding under any
synthetic lease, off-balance sheet loan or similar off balance sheet financing
product, (i) all Guarantee Obligations of such Person in respect of obligations
of the kind referred to in clauses (a) through (h) above, (j) all obligations of
the kind referred to in clauses (a) through (i) above secured by (or for which
the holder of such obligation has an existing right, contingent or otherwise, to
be secured by) any Lien on property (including accounts and contract rights)
owned by such Person, whether or not such Person has assumed or become liable
for the payment of such obligation, and (k) for the purposes of Section 8(e)
only, all obligations of such Person in respect of Swap Agreements. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness expressly provide that such Person is not liable
therefor.
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document and (b) to the extent not otherwise described in clause
(a) above, Other Taxes.


32

--------------------------------------------------------------------------------





“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
industrial designs, technology, know-how and processes, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Intercreditor Agreement”: (a) in respect of Indebtedness intended to be secured
by some or all of the Collateral on a pari passu basis with the Obligations, an
intercreditor agreement reasonably acceptable to the Administrative Agent and
entered into by the Administrative Agent, the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a pari
passu basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Borrower
Representative, and (b) in respect of Indebtedness intended to be secured by
some or all of the Collateral on a junior priority basis with the Obligations,
an intercreditor agreement reasonably acceptable to the Administrative Agent and
entered into by the Administrative Agent, the terms of which are consistent with
market terms governing security arrangements for the sharing of Liens on a
junior basis at the time such intercreditor agreement is proposed to be
established in light of the type of Indebtedness to be secured by such Liens, as
reasonably determined by the Administrative Agent and the Borrower
Representative (including a customary standstill provision).
“Interest Payment Date”: (a) as to any ABR Loan or Canadian Prime Loan (other
than, in each case, any Swingline Loan), the last day of each March, June,
September and December to occur while such Loan is outstanding and the final
maturity date of such Loan, (b) as to any Eurodollar Loan or CDOR Loan having an
Interest Period of three months or less, the last day of such Interest Period,
(c) as to any Eurodollar Loan having an Interest Period longer than three
months, each day that is three months, or a whole multiple thereof, after the
first day of such Interest Period and the last day of such Interest Period, (d)
as to any Loan (other than any Revolving Loan that is an ABR Loan or Canadian
Prime Loan and any Swingline Loan), the date of any repayment or prepayment made
in respect thereof and (e) as to any Swingline Loan, the day that such Loan is
required to be repaid.
“Interest Period”: as to any Eurodollar Loan or CDOR Loan, (a) initially, the
period commencing on the borrowing or conversion date, as the case may be, with
respect to such Eurodollar Loan or CDOR Loan and ending (x) in the case of a
Eurodollar Loan, one, two, three or six (or, if agreed to by all Lenders under
the relevant Facility twelve) months thereafter and (y) in the case of a CDOR
Loan, one, two or three months thereafter, in each case as selected by the
applicable Borrower in its notice of borrowing or notice of conversion, as the
case may be, given with respect thereto; and (b) thereafter, each period
commencing on the last day of the next preceding Interest Period applicable to
such Eurodollar Loan or CDOR Loan, as applicable and ending (x) in the case of a
Eurodollar Loan, one, two, three or six (or, if agreed to by all Lenders under
the relevant Facility twelve) months thereafter and (y) in the case of a CDOR
Loan, one, two or three months thereafter, in each case as selected by the
applicable Borrower by irrevocable notice to the Administrative Agent not later
than 11:00 A.M., New York City time, on the date that is three Business Days
prior to the last day of the then current Interest Period with


33

--------------------------------------------------------------------------------





respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
(i)    if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
(ii)    the applicable Borrower may not select an Interest Period under a
particular Facility that would extend beyond the Revolving Termination Date or
beyond the date final payment is due on the relevant Term Loans, as the case may
be; and
(iii)    any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.
“Interpolated Rate”: at any time, the rate per annum (rounded to the same number
of decimal places as the applicable Screen Rate) determined by the
Administrative Agent (which determination shall be conclusive and binding absent
manifest error) to be equal to the rate that results from interpolating on a
linear basis between: (a) the applicable Screen Rate (for the longest period for
which such Screen Rate is available for the applicable currency) that is shorter
than the Impacted Interest Period and (b) the applicable Screen Rate (for the
shortest period for which such Screen Rate is available for the applicable
currency) that exceeds the Impacted Interest Period, in each case, as of the
Specified Time on the Quotation Day for such Interest Period. When determining
the rate for a period which is less than the shortest period for which the
applicable Screen Rate is available, the Screen Rate for purposes of clause (a)
above shall be deemed to be (i) in respect of Dollars, the overnight rate for
Dollars determined by the Administrative Agent from such service as the
Administrative Agent may select and (ii) in respect of Canadian Dollars, the
overnight rate for Canadian Dollars determined by the Administrative Agent from
such service as the Administrative Agent may select.
“Investments”: as defined in Section 7.8.
“IRS”: the United States Internal Revenue Service.
“Issuing Lender”: each of JPMorgan Chase Bank, N.A. and any other Revolving
Lender approved by the Administrative Agent and the Borrower Representative that
has agreed in its sole discretion to act as an “Issuing Lender” hereunder, or
any of their respective affiliates, in each case in its capacity as issuer of
any Letter of Credit. Each reference herein to “the Issuing Lender” shall be
deemed to be a reference to the relevant Issuing Lender.
“ITA”: the Income Tax Act (Canada).
“Junior Indebtedness”: as defined in Section 7.9.


34

--------------------------------------------------------------------------------





“Latest Maturity Date”: at any date of determination, the latest Maturity Date
applicable to any Loan or Commitment hereunder at such time, including in
respect of any Incremental Term Facility and including any Maturity Date that
has been extended from time to time in accordance with this Agreement.
“L/C Commitment”: $25,000,000.
“L/C Exposure”: at any time, the total L/C Obligations. The L/C Exposure of any
Revolving Lender at any time shall be its Revolving Percentage of the total L/C
Exposure at such time; provided that in the case of Sections 2.6(a) and 3.1(a)
when a Defaulting Lender shall exist, the L/C Exposure of any Revolving Lender
shall be adjusted to give effect to any reallocation effected pursuant to
Section 2.23.
“L/C Obligations”: at any time, an amount equal to the Dollar Equivalent of the
sum of (a) the aggregate then undrawn and unexpired amount of the then
outstanding Letters of Credit and (b) the aggregate amount of drawings under
Letters of Credit that have not then been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit issued by an Issuing
Lender, the collective reference to all the Revolving Lenders other than the
Issuing Lender with respect to such Letter of Credit.
“LCT Election”: as defined in Section 1.3.
“LCT Test Date”: as defined in Section 1.3.
“Lender Parent”: with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a Subsidiary.
“Lender Participation Notice”: as defined in Section 2.27(c).
“Lenders”: as defined in the preamble hereto.
“Letters of Credit”: as defined in Section 3.1(a).
“Liabilities”: all claims, actions, suits, judgments, damages, losses,
liability, obligations, responsibilities, fines, penalties, sanctions, costs,
fees, taxes, commissions, charges, disbursements and expenses, in each case of
any kind or nature (including interest accrued thereon or as a result thereto
and fees, charges and disbursements of financial, legal and other advisors and
consultants), whether joint or several, whether or not indirect, contingent,
consequential, actual, punitive, treble or otherwise.
“LIBO Screen Rate”: as defined in the definition of “Eurodollar Base Rate”.
“Lien”: any mortgage, pledge, hypothecation, collateral assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference,


35

--------------------------------------------------------------------------------





priority or other security agreement or preferential arrangement of any kind or
nature whatsoever (including any conditional sale or other title retention
agreement and any capital lease having substantially the same economic effect as
any of the foregoing, but not including the interest of a lessor under a lease
which is not a capital lease).
“Limited Condition Acquisition”: any acquisition by a Group Member that is
permitted pursuant to this Agreement and whose consummation is not conditioned
on the availability of, or on obtaining, third party financing.
“Limited Condition Acquisition Agreement”: with respect to any Limited Condition
Acquisition, the definitive acquisition documentation in respect thereof.
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: this Agreement, the Security Documents, the Notes, any
Extension Agreement, any Refinancing Facility Agreement, any Intercreditor
Agreement and any amendment, waiver, supplement or other modification to any of
the foregoing.
“Loan Parties”: each Group Member that is a party to a Loan Document.
“Majority Facility Lenders”: with respect to any Facility, the holders of more
than 50% of the aggregate unpaid principal amount of the Term Loans or the Total
Revolving Extensions of Credit, as the case may be, outstanding under such
Facility (or, in the case of the Revolving Facility, prior to any termination of
the Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments); provided, however, that determinations of the “Majority Facility
Lenders” shall exclude any Commitments or Loans held by any Defaulting Lender.
“Margin Stock”: “margin stock” as such term is defined in Regulation T, U or X
of the Federal Reserve Board.
“Material Acquisition”: any acquisition of property or series of related
acquisitions of property that (a) constitutes assets comprising all or
substantially all of an operating unit of a business or constitutes all or
substantially all of the common stock of a Person and (b) involves the payment
of consideration by the Group Members in excess of $15,000,000.
“Material Adverse Effect”: a material adverse effect on (a) the business,
property, operations or financial condition of the Group Members taken as a
whole or (b) the validity or enforceability of this Agreement or any of the
other Loan Documents or the rights or remedies of the Administrative Agent or
the Lenders hereunder or thereunder.
“Material Disposition”: any Disposition of property or series of related
Dispositions of property under Section 7.5(r) that yields gross proceeds to the
Borrower Parties in excess of $15,000,000.
“Material Group Member”: any Loan Party and any other Material Subsidiary.


36

--------------------------------------------------------------------------------





“Material Subsidiary”: any Subsidiary that is not an Immaterial Subsidiary.
“Maturity Date”: the Term Maturity Date, the Incremental Term Maturity Date with
respect to any Incremental Term Facility, the Revolving Termination Date, any
extended maturity date with respect to all or a portion of any Facility of Loans
or Commitments extended pursuant to an Extension Agreement or any maturity date
with respect to any Facility of Loans or Commitments effected pursuant to a
Refinancing Facility Agreement, as the context requires.
“Maximum Incremental Amount”: as of any date, an amount represented by
Incremental Term Loans, Incremental Revolving Commitments and Incremental
Equivalent Debt to be established as of such date pursuant to Section 2.24
and/or Section 7.2(g), as applicable, that would not, immediately after giving
effect to the establishment thereof (and assuming in the case of any
establishment of Incremental Revolving Commitments, that such Incremental
Revolving Commitments are fully drawn), cause the Consolidated Secured Leverage
Ratio for the Applicable Reference Period, calculated on a Pro Forma Basis as of
the date of incurrence of such Indebtedness, to exceed 4.00:1.00 (or, if less,
the Financial Covenant Ratio).
“Minimum Extension Condition”: as defined in Section 2.25(a).
“Multiemployer Plan”: any multiemployer plan, subject to Title IV of ERISA, as
defined in Section 3(37) or 4001(a)(3) of ERISA, as to which any ERISA Affiliate
incurs or otherwise has any obligation or liability, contingent or otherwise.
“Net Cash Proceeds”:
(a)     with respect to any Asset Sale or Recovery Event, the excess, if any, of
(i) the sum of cash and Cash Equivalents received in connection with such Asset
Sale or Recovery Event (including any cash or Cash Equivalents received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price receivable or otherwise, but only as and when so received and,
with respect to any Recovery Event, any insurance proceeds or condemnation
awards in respect of such Recovery Event actually received by or paid to or for
the account of a Group Member) over (ii) the sum of, without duplication, (A)
the principal amount, premium or penalty, if any of any Indebtedness that is
secured by the applicable asset subject to such Asset Sale or Recovery Event and
that is required to be repaid in connection with such Asset Sale or Recovery
Event (other than the Loans, any Incremental Equivalent Debt and any Permitted
Credit Agreement Refinancing Indebtedness), (B) customary fees and expenses
(including attorneys’ fees, investment banking fees, survey costs, title
insurance premiums, and related search and recording charges, transfer taxes,
deed or mortgage recording taxes, other customary expenses and brokerage,
consultant and other customary fees) actually incurred by a Group Member in
connection with such Asset Sale or Recovery Event, (C) Taxes paid or reasonably
estimated to be payable as a result thereof (after taking into account any
available Tax credits or deductions and any tax sharing arrangements) and (D) in
respect of any Asset Sale, any reasonable reserve for adjustment in respect of
(1) the sale price of such asset or assets established in accordance with GAAP
and (2) any liabilities associated with such asset or assets and retained by a
Group Member after such sale or other disposition thereof, including pension and
other post employment benefit liabilities and liabilities related to


37

--------------------------------------------------------------------------------





environmental matters or with respect to any indemnification obligations
associated with such transaction; provided that the amount of any subsequent
reduction of such reserve (other than in connection with a payment in respect of
such liability) shall be deemed to be Net Cash Proceeds of such Asset Sale
received on the date of such reduction; and
(b)     in connection with any issuance or sale of Capital Stock or any
incurrence of Indebtedness, the excess, if any, of (i) the sum of cash and Cash
Equivalents received from such issuance or incurrence over (ii) attorneys’ fees,
investment banking fees, accountants’ fees, underwriting discounts and
commissions and other customary fees and expenses actually incurred in
connection therewith.
“New Lender Supplement”: as defined in Section 2.24(b).
“Non-Loan Party”: any Subsidiary of Holdings that is not a Loan Party.
“Non-U.S. Lender”: a Lender that is not a U.S. Person.
“Not Otherwise Applied”: in respect of any amount contemplated to be used
pursuant to Section 7.6(c), Section 7.6(l), Section 7.8(x) or Section
7.9(a)(viii), such amount has not previously been (and is not currently being)
applied to any other use or transaction under any such Section. 


“Notes”: the collective reference to any promissory note evidencing Loans.
“NYFRB”: the Federal Reserve Bank of New York.
“NYFRB Rate”: for any day, the greater of (a) the Federal Funds Effective Rate
in effect on such day and (b) the Overnight Bank Funding Rate in effect on such
day (or for any day that is not a Business Day, for the immediately preceding
Business Day); provided that if none of such rates are published for any day
that is a Business Day, the term “NYFRB Rate” means the rate for a federal funds
transaction quoted at 11:00 a.m. on such day received to the Administrative
Agent from a Federal funds broker of recognized standing selected by it;
provided, further, that if any of the aforesaid rates shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement.
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to a
Borrower, whether or not a claim for post-filing or post-petition interest is
allowed in such proceeding) the Loans and all other obligations and liabilities
of the Borrowers to the Administrative Agent or to any Lender (or, in the case
of Specified Swap Agreements and Specified Cash Management Agreements, any
affiliate of any Lender at the time such agreement was entered into), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, this Agreement, any other Loan Document, the Letters of Credit, any
Specified Swap Agreement, any Specified Cash Management Agreement or any other
document made, delivered or given in connection herewith or therewith, whether
on account of principal,


38

--------------------------------------------------------------------------------





interest, reimbursement obligations, fees, indemnities, costs, expenses
(including all fees, charges and disbursements of counsel to the Administrative
Agent or to any Lender that are required to be paid by the Borrowers pursuant
hereto) or otherwise.
“Offered Loans”: as defined in Section 2.27(c).
“Organization Documents”: (a) for any corporation, the certificate, memorandum
or articles of incorporation, the bylaws, any certificate of determination or
instrument relating to the rights of preferred shareholders of such corporation,
any shareholder rights agreement and any unanimous shareholders’ agreement, (b)
for any partnership, the partnership agreement and, if applicable, certificate
of limited partnership, (c) for any limited liability company, the operating
agreement and articles or certificate of formation or (d) any other document
setting forth the manner of election or duties of the officers, directors,
managers or other similar persons, or the designation, amount or relative
rights, limitations and preference of the Capital Stock of a Person.
“Other Connection Taxes”: with respect to any Credit Party, Taxes imposed as a
result of a present or former connection between such Credit Party and the
jurisdiction imposing such Tax (other than connections arising from such Credit
Party having executed, delivered, become a party to, performed its obligations
under, received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to, or enforced, any Loan Document, or
sold or assigned an interest in any Loan or Loan Document).
“Other First Lien Secured Indebtedness”: at any time all Incremental Equivalent
Debt secured by Liens on the Collateral on a pari passu basis with the Liens on
the Collateral securing the Obligations and all Permitted First Priority
Refinancing Indebtedness then outstanding.
“Other Taxes”: all present or future stamp, court, or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made under, from
the execution, delivery, performance, enforcement or registration of, from the
receipt or perfection of a security interest under, or otherwise with respect
to, any Loan Document, except any such Taxes that are Other Connection Taxes
imposed with respect to an assignment (other than an assignment made pursuant to
Section 2.22).
“Overnight Bank Funding Rate”: for any day, the rate comprised of both overnight
federal funds and overnight eurodollar borrowings by U.S.-managed banking
offices of depository institutions, as such composite rate shall be determined
by the NYFRB as set forth on its public website from time to time, and published
on the next succeeding Business Day by the NYFRB as an overnight bank funding
rate (from and after such date as the NYFRB shall commence to publish such
composite rate).
“Participant”: as defined in Section 10.6(c).
“Participant Register”: as defined in Section 10.6(c).
“Patriot Act”: as defined in Section 10.17.


39

--------------------------------------------------------------------------------





“PBGC”: the Pension Benefit Guaranty Corporation established under Section 4002
of ERISA and any successor entity performing similar functions.
“Pension Plan”: any Benefit Plan (but not including a Multiemployer Plan) that
is subject to Title IV of ERISA, Section 412 of the Code or Section 302 of ERISA
(i) which is or was sponsored, maintained or contributed to by, or required to
be contributed to by, any Loan Party or any ERISA Affiliate or (ii) with respect
to which any Loan Party or any ERISA Affiliate has any actual or contingent
liability.
“Permits”: with respect to any Person, any permit, approval, authorization,
license, registration, certificate, concession, grant, franchise, variance or
permission from, any Governmental Authority, in each case whether or not having
the force of law and applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Permitted Acquisition”: the purchase or other acquisition by a Borrower Party
of all or a majority of the Capital Stock of, or all or substantially all of the
property of, any Person, or of any business, division, product line or business
line of any Person; provided that with respect to each purchase or other
acquisition (i) after giving effect thereto, the Group Members are in compliance
with Section 7.15, (ii) immediately before and immediately after giving effect
on a pro forma basis to any such purchase or other acquisition, no Event of
Default under Section 8(a) or Section 8(f) shall have occurred and be
continuing, (iii) any such newly created or acquired Subsidiary shall, to the
extent required by Section 6.10, comply with the requirements of Section 6.10
and (iv) at the time of consummation of such Permitted Acquisition, the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis as of the date of consummation thereof, is not in excess of
4.50:1.00 (or, if less, the Financial Covenant Ratio).
“Permitted Acquisition Dispositions”: on or after the Closing Date, (a) Canadian
NewCo will dividend all of the Capital Stock and assets of CCI Thermal
Technologies Delaware, Inc., a Delaware corporation, CCI Thermal Technologies
Texas, Inc., a Texas corporation and CCI Thermal Technologies Colorado, Inc., a
Colorado corporation (collectively, the “Acquired Subsidiaries”), up to the
Canadian Borrower and (b) the Canadian Borrower will dividend all of the Capital
Stock and assets of the Acquired Subsidiaries to the U.S. Borrower.
“Permitted Credit Agreement Refinancing Indebtedness”: Indebtedness of the U.S.
Borrower or any U.S. Subsidiary Guarantor in the form of term loans (other than,
for the avoidance of doubt, Incremental Term Loans or other Term Loans under
this Agreement) or bonds, debentures, notes or similar instruments (a) that is
either (i) secured by Liens on the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Liens on the Collateral securing the
Obligations and any Other First Lien Secured Indebtedness and is not secured by
any Lien on any asset of the Group Members that does not also secure the
Obligations of the U.S. Borrower (any such Indebtedness, “Permitted First
Priority Refinancing Indebtedness”), (ii) secured by Liens on the Collateral on
a junior basis to the Liens on the Collateral securing the Obligations and any
Other First Lien Secured Indebtedness and is not secured by any Lien on any
asset of the Group Members that does not also secure the Obligations of the U.S.
Borrower (any such Indebtedness, “Permitted Junior Priority Refinancing


40

--------------------------------------------------------------------------------





Indebtedness”) or (iii) unsecured, (b) the Net Cash Proceeds of which,
substantially concurrently with the incurrence thereof, are applied to the
repayment or prepayment of then outstanding Term Loans of any Facility in an
aggregate principal amount equal to the aggregate amount of such Permitted
Credit Agreement Refinancing Indebtedness (less the aggregate amount of accrued
and unpaid interest with respect to such outstanding Term Loans and any
reasonable fees, premium and expenses relating to such refinancing), (c) that,
to the extent (i) the Liens securing the Term Loans being prepaid by such
Indebtedness were contractually subordinated to any Lien securing any of the
Obligations, is not secured by any Lien that is not contractually subordinated
to at least the same extent and (ii) the Term Loans being prepaid by any such
Indebtedness were unsecured, is unsecured, (d) that is not guaranteed by any
Group Member other than the U.S. Loan Parties or any other Group Member that
guarantees the Obligations of the U.S. Borrower, (e) that matures no earlier
than the Maturity Date in respect of the Term Loans being prepaid, and has a
weighted average life to maturity not shorter than the remaining weighted
average life to maturity of the Facility of Term Loans being prepaid, (f) that
contains covenants, events of default, guarantees and other terms that are
customary for similar Indebtedness in light of then-prevailing market conditions
as reasonably determined by the U.S. Borrower (it being understood and agreed
that any such Indebtedness in the form of bonds, debentures, notes or similar
instruments shall not include any financial maintenance covenants and that
applicable negative covenants shall be incurrence-based to the extent customary
for similar Indebtedness) and, when taken as a whole (other than interest rates,
rate floors, fees, call protection and optional prepayment or redemption terms),
are not more favorable to the lenders or investors, as the case may be,
providing such Indebtedness than those set forth in the Loan Documents are with
respect to the Lenders (other than covenants or other provisions applicable only
to periods after the Latest Maturity Date then in effect at the time of
incurrence of such Permitted Credit Agreement Refinancing Indebtedness) and (g)
that, if secured (i) the security agreements relating to which are substantially
the same as the Security Documents (with such differences as are reasonably
satisfactory to the Administrative Agent) and (ii) the holders thereof or a
trustee, collateral agent, security agent or similar Person, acting on behalf of
the holders thereof, shall have become party to an Intercreditor Agreement.
“Permitted First Priority Refinancing Indebtedness”: as defined in the
definition of “Permitted Credit Agreement Refinancing Indebtedness”.
“Permitted Junior Priority Refinancing Indebtedness”: as defined in the
definition of “Permitted Credit Agreement Refinancing Indebtedness”.
“Permitted Refinancing Indebtedness”: in respect of any Indebtedness (the
“Original Indebtedness”), any Indebtedness that extends, renews, refunds or
refinances such Original Indebtedness (or any Permitted Refinancing Indebtedness
in respect thereof); provided that (a) the principal amount (or accreted value,
if applicable) of such Permitted Refinancing Indebtedness shall not exceed the
principal amount (or accreted value, if applicable) of such Original
Indebtedness except by an amount no greater than accrued and unpaid interest and
premium thereon with respect to such Original Indebtedness plus reasonable fees
and expenses reasonably incurred relating to such extension, renewal, refunding
or refinancing and by an amount equal to any existing commitments unutilized
thereunder; (b) other than with respect to a Permitted Refinancing Indebtedness
permitted pursuant to Section 7.2(e), the stated final


41

--------------------------------------------------------------------------------





maturity of such Permitted Refinancing Indebtedness shall not be earlier than
that of such Original Indebtedness, and such stated final maturity shall not be
subject to any conditions that could result in such stated final maturity
occurring on a date that precedes the stated final maturity of such Original
Indebtedness; (c) such Permitted Refinancing Indebtedness shall not be required
to be repaid, prepaid, redeemed, repurchased or defeased, whether on one or more
fixed dates, upon the occurrence of one or more events or at the option of any
holder thereof (except, in each case, upon the occurrence of an event of default
or a change in control, fundamental change, AHYDO payment or upon conversion or
exchange in the case of convertible or exchangeable Indebtedness or as and to
the extent such repayment, prepayment, redemption, repurchase or defeasance
would have been required pursuant to the terms of such Original Indebtedness)
prior to the maturity of such Original Indebtedness; provided that,
notwithstanding the foregoing, scheduled amortization payments (however
denominated) of such Permitted Refinancing Indebtedness shall be permitted so
long as the weighted average life to maturity of such Permitted Refinancing
Indebtedness shall be equal to or longer than the weighted average life to
maturity of such Original Indebtedness remaining as of the date of such
extension, renewal or refinancing; (d) such Permitted Refinancing Indebtedness
shall not constitute an obligation (including pursuant to a guarantee) of any
Group Member, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of ay Group
Member only to the extent of their obligations in respect of such Original
Indebtedness; (e) if such Original Indebtedness shall have been subordinated to
the Obligations, such Permitted Refinancing Indebtedness shall also be
subordinated to the Obligations on terms not less favorable in any material
respect to the Lenders; and (f) such Permitted Refinancing Indebtedness shall
not be secured by any Lien on any asset other than the assets that secured such
Original Indebtedness (or would have been required to secure such Original
Indebtedness pursuant to the terms thereof) or, in the event Liens securing such
Original Indebtedness shall have been contractually subordinated to any Lien
securing the Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent.
“Permitted Reorganization”: after the Closing Date, the occurrence of one or
more of the following: (a) the merger and/or consolidation of Thermon Heat
Tracing Services – I, Inc., a Texas corporation, with and into Thermon, Inc., a
Texas corporation, (b) the merger and/or consolidation of Thermon Heat Tracing
Services – II, Inc., a Texas corporation, with and into Thermon, Inc., a Texas
corporation, (c) the conversion of Industrial Process Insulators, Inc., a Texas
corporation, into a Texas limited liability company, (d) the merger,
consolidation and/or amalgamation of Thermon Benelux B.V. with and into Thermon
Europe B.V. and (e) the dividend or distribution of the Capital Stock of Thermon
Middle East WLL to Thermon, Inc. by Thermon Europe B.V. and Thermon U.K. Ltd.
“Permitted Unsecured Indebtedness”: Indebtedness that (a) is unsecured (and does
not benefit from any secured guarantees), (b) is incurred by a U.S. Loan Party
(other than Holdings) and is not guaranteed by any Group Member other than the
U.S. Loan Parties, (c) matures no earlier than 91 days after the Latest Maturity
Date in effect at the time of incurrence thereof, (d) does not provide for any
amortization, mandatory prepayment, redemption or repurchase (other than upon a
change of control or fundamental change, asset sale and customary acceleration
rights after an event of default and AHYDO payments and, for the avoidance of
doubt, rights to convert or exchange in the case of convertible or


42

--------------------------------------------------------------------------------





exchangeable Indebtedness) prior to the date that is 91 days after the Latest
Maturity Date in effect at the time of incurrence of such Indebtedness and (e)
contains covenants, events of default, guarantees and other terms that are
customary for similar Indebtedness in light of then-prevailing market conditions
as reasonably determined by the U.S. Borrower (it being understood and agreed
that any such Indebtedness in the form of bonds, debentures, notes or similar
instruments shall not include any financial maintenance covenants and that
applicable negative covenants shall be incurrence-based to the extent customary
for similar Indebtedness) and, when taken as a whole (other than interest rates,
rate floors, fees, call protection and optional prepayment or redemption terms),
are not more favorable to the lenders or investors, as the case may be,
providing such Indebtedness than those set forth in the Loan Documents are with
respect to the Lenders (other than covenants or other provisions applicable only
to periods after the Latest Maturity Date then in effect at the time of
incurrence of such Indebtedness).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“PPSA”: the Personal Property Security Act (Ontario) and the Regulations
thereunder, as from time to time in effect, provided, however, if attachment,
validity, opposability, enforcement, effect, perfection or priority of the
Administrative Agent’s security interests in any Collateral are governed by the
personal property security laws of any jurisdiction other than Ontario, PPSA
shall mean those personal property security laws in such other jurisdiction
(including the Civil Code of Québec) for the purposes of the provisions hereof
relating to such attachment, validity, opposability, enforcement, effect,
perfection or priority and for the definitions related to such provisions.
“Prime Rate”: the rate of interest per annum publicly announced from time to
time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its principal
office in New York City (the Prime Rate not being intended to be the lowest rate
of interest charged by JPMorgan Chase Bank, N.A. in connection with extensions
of credit to debtors).
“Prior Claims”: all Liens created by applicable law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior or pari passu
with the Administrative Agent’s security interests (or interests similar thereto
under applicable law) against all or part of the Collateral of the Canadian Loan
Parties, including for amounts owing for employee source deductions, wages,
vacation pay, goods and services taxes, sales taxes, harmonized sales taxes,
municipal taxes, workers’ compensation, Quebec corporate taxes, pension fund
obligations, Wage Earner Protection Program Act obligations and overdue rents.
“Pro Forma Basis”: with respect to the calculation of any test or covenant
hereunder, such test or covenant being calculated after giving effect to (a) any
Material Acquisition, (b) any Material Disposition, and (c) any assumption,
incurrence, repayment or other Disposition of Indebtedness (all of the
foregoing, “Applicable Transactions”) using, for purposes of determining such
compliance, the historical financial statements of all entities or assets so
acquired or sold (to the extent available) and the consolidated financial
statements of Holdings and its Subsidiaries, which shall be reformulated as if
all Applicable Transactions during the Applicable Reference Period, or
subsequent to the Applicable


43

--------------------------------------------------------------------------------





Reference Period and on or prior to the date of such calculation, had been
consummated at the beginning of such period.
“Pro Forma Balance Sheet”: as defined in Section 4.1(a).
“Projections”: as defined in Section 6.2(b).
“Proposed Discounted Prepayment Amount”: as defined in Section 2.27(b).
“Public-Sider”: a Lender whose representatives may trade in securities of any
Group Member while in possession of the financial statements provided by
Holdings under the terms of this Agreement.
“Qualified Holding Company Debt”: unsecured Indebtedness of Holdings that (a)
does not benefit from any Guarantee Obligation of any Subsidiary, (b) will not
mature prior to the date that is six months after the Latest Maturity Date in
effect on the date of issuance or incurrence thereof, (c) has no scheduled
amortization or scheduled payments of principal and is not subject to mandatory
redemption, repurchase, prepayment or sinking fund obligation (other than
customary prepayments in connection with a change of control or AHYDO), (d) does
not require any payments in cash of interest or other amounts in respect of the
principal thereof prior to the date that is six months after the Latest Maturity
Date in effect on the date of such issuance or incurrence, (e) that has
covenant, default and remedy provisions that are no more restrictive (taken as a
whole) to Holdings than those set forth in this Agreement and (f) is
subordinated in right of payment to the Obligations on terms reasonably
acceptable to the Administrative Agent.
“Qualifying Lenders”: as defined in Section 2.27(d).
“Qualifying Loans”: as defined in Section 2.27(d).
“Quebec Security Documents”: a deed of hypothec executed by any Loan Party from
time to time, and any other related documents, bonds, debentures or pledge
agreements required to perfect a Lien in favor of the Administrative Agent in
the Province of Quebec.
“Quotation Day”: with respect to (i) any Eurodollar Loan for any Interest
Period, two Business Days prior to the commencement of such Interest Period and
(ii) any CDOR Loan for any Interest Period, the first day of such Interest
Period; provided that if such day is not a Business Day, then on the immediately
preceding Business Day.
“Real Estate”: any real property owned, leased, subleased or otherwise operated
or occupied by any Group Member.
“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.
“Reference Period”: as defined in the definition of “Consolidated EBITDA”.
“Refinancing Commitment”: a Refinancing Revolving Commitment or a Refinancing
Term Loan Commitment.


44

--------------------------------------------------------------------------------





“Refinancing Facility Agreement”: a Refinancing Facility Agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among Holdings,
the U.S. Borrower, the Canadian Borrower (in the case of Refinancing Revolving
Commitments), the Administrative Agent and one or more Refinancing Lenders,
establishing Refinancing Commitments and effecting such other amendments hereto
and to the other Loan Documents as are contemplated by Section 2.26.
“Refinancing Lenders”: the Refinancing Revolving Lenders and the Refinancing
Term Lenders.
“Refinancing Loans”: the Refinancing Revolving Loans and the Refinancing Term
Loans.
“Refinancing Revolving Commitments” as defined in Section 2.26(a).
“Refinancing Revolving Lender”: as defined in Section 2.26(a).
“Refinancing Revolving Loans”: as defined in Section 2.26(a).
“Refinancing Term Lender”: as defined in Section 2.26(a).
“Refinancing Term Loan”: as defined in Section 2.26(a).
“Refinancing Term Loan Commitments”: as defined in Section 2.26(a).
“Refunded Swingline Loans”: as defined in Section 2.7(c).
“Register”: as defined in Section 10.6(b).
“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: with respect to any Borrower, the obligation of such
Borrower to reimburse the Issuing Lender pursuant to Section 3.5 for amounts
drawn under Letters of Credit.
“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans pursuant to Section 2.11(b) as a
result of the delivery of a Reinvestment Notice.
“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
U.S. Borrower has delivered a Reinvestment Notice.
“Reinvestment Notice”: a written notice executed by a Responsible Officer of the
U.S. Borrower stating that no Event of Default has occurred and is continuing
and that the U.S. Borrower (directly or indirectly through a Subsidiary) intends
and expects to use all or a specified portion of the Net Cash Proceeds of an
Asset Sale or Recovery Event to acquire or repair assets useful in its business.


45

--------------------------------------------------------------------------------





“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended prior to
the relevant Reinvestment Prepayment Date to acquire or repair assets useful in
the business of the Borrower Parties.
“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring 12 months after such Reinvestment Event and
(b) the date on which the U.S. Borrower shall have determined not to, or shall
have otherwise ceased to, acquire or repair assets useful in the business of the
Borrower Parties with all or any portion of the relevant Reinvestment Deferred
Amount.
“Related Parties”: with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Releases”: any actual or threatened release, spill, emission, leaking, pumping,
pouring, emitting, emptying, escape, injection, deposit, disposal, discharge,
dispersal, dumping, leaching or migration of Hazardous Material into or through
the environment.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA or
the regulations issued thereunder, with respect to a Title IV Plan, other than
those events as to which notice is waived pursuant to regulations promulgated
under Section 4043 of ERISA as in effect on the date hereof (no matter how such
notice requirement may be changed in the future).
“Repricing Transaction”: (a) any prepayment of Term B Loans with the proceeds of
a substantially concurrent incurrence of long-term bank financing or any other
financing similar to the Loans by any Group Member (other than any such
incurrence in connection with a Change of Control or Transformative Acquisition)
in respect of which the all-in yield is, on the date of such prepayment, lower
than the all-in yield on such Term B Loans (with the all-in yield calculated by
the Administrative Agent in accordance with standard market practice, taking
into account, in each case, any interest rate floors, the Applicable Margin
hereunder and the interest rate spreads under such Indebtedness, and any
original issue discount and upfront fees applicable to or payable in respect of
such Term B Loans and such Indebtedness with the original issue discount and
upfront fees being equated to interest rate assuming a four-year life to
maturity of such Indebtedness (but excluding arrangement, structuring,
underwriting, commitment, amendment or other similar fees regardless of whether
paid in whole or in part to any or all lenders of such Indebtedness and any
other fees that are not paid generally to all lenders of such Indebtedness)) and
(b) any amendment, amendment and restatement or other modification to this
Agreement that reduces the all-in yield (calculated as set forth in clause (a)
above) of the Term B Loans (other than any such amendment, amendment and
restatement or other modification effected in connection with a Change of
Control or Transformative Acquisition).
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments then in effect and (b) thereafter, the sum of (i)
the aggregate unpaid principal amount of the Term Loans then outstanding and
(ii) the Total Revolving Commitments then in effect or, if the Revolving
Commitments have been terminated, the Total Revolving Extensions of Credit then


46

--------------------------------------------------------------------------------





outstanding; provided, however, that determinations of the “Required Lenders”
shall exclude any Commitments or Loans held by any Defaulting Lender.
“Required Revolving Lenders”: the Majority Facility Lenders in respect of the
Revolving Facility.
“Requirement of Law”: as to any Person, any law (including common law), treaty,
rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
“Reset Date”: as defined in Section 2.28(a).
“Responsible Officer”: with respect to any Person, the chief executive officer,
president or chief financial officer of such Person, but in any event (other
than with respect to Section 6.7), with respect to financial matters, the chief
financial officer of such Person.
“Restricted Debt Payments”: as defined in Section 7.9(a).
“Restricted Payments”: as defined in Section 7.6.
“Retained Percentage”: with respect to any Excess Cash Flow Period, (a) 100%
minus (b) the ECF Percentage with respect to such Excess Cash Flow Period.
“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
under the heading “Revolving Commitment” opposite such Lender’s name on Schedule
1.1 or in the Assignment and Assumption pursuant to which such Lender became a
party hereto, as the same may be changed from time to time pursuant to the terms
hereof. The original amount of the Total Revolving Commitments is $60,000,000.
“Revolving Commitment Period”: the period from and including the Closing Date to
the Revolving Termination Date.
“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the Dollar Equivalent of the sum of (a) the aggregate principal
amount of all Revolving Loans held by such Lender then outstanding, (b) such
Lender’s Revolving Percentage of the L/C Obligations then outstanding and (c)
such Lender’s Revolving Percentage of the aggregate principal amount of
Swingline Loans then outstanding.
“Revolving Facility”: as defined in the definition of “Facility”.
“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.


47

--------------------------------------------------------------------------------





“Revolving Loans”: as defined in Section 2.4(a).
“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding, provided, that, in the event
that the Revolving Loans are paid in full prior to the reduction to zero of the
Total Revolving Extensions of Credit, the Revolving Percentages shall be
determined in a manner designed to ensure that the other outstanding Revolving
Extensions of Credit shall be held by the Revolving Lenders on a comparable
basis. Notwithstanding the foregoing, when a Defaulting Lender shall exist (i)
in the case of Section 2.23, Revolving Percentages shall be determined without
regard to any Defaulting Lender’s Revolving Commitment and (ii) in the case of
the defined term “Revolving Extensions of Credit” (other than as used in Section
2.23(c)) and Section 2.4(a), Revolving Percentages shall be adjusted to give
effect to any reallocation effected pursuant to Section 2.23(c).
“Revolving Termination Date”: October 28, 2022.
“Sanctioned Country”: at any time, a country, region or territory which is
itself the subject or target of any Sanctions (at the time of this Agreement,
the Crimea region of Ukraine, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person”: at any time, (a) any Person listed in any Sanctions-related
list of designated Persons maintained by the Office of Foreign Assets Control of
the U.S. Department of the Treasury or the U.S. Department of State or by the
United Nations Security Council, the government of Canada, the European Union or
any European Union member state, Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority, (b) any Person operating, organized or
resident in a Sanctioned Country or (c) any Person owned or controlled by any
such Person or Persons described in the foregoing clauses (a) or (b).
“Sanctions”: economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State or (b) the United
Nations Security Council, the government of Canada, the European Union, any
European Union member state or Her Majesty’s Treasury of the United Kingdom or
other relevant sanctions authority.
“Screen Rate”: the LIBO Screen Rate or CDOR Screen Rate, as applicable.
“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.
“Secured Parties”: the collective reference to the “Secured Parties” as defined
in the U.S. Guarantee and Collateral Agreement and the “Secured Parties” as
defined in the Canadian Guarantee and Collateral Agreement.


48

--------------------------------------------------------------------------------





“Security Documents”: the collective reference to the U.S. Guarantee and
Collateral Agreement, the Canadian Collateral Documents and all other security
documents hereafter delivered to the Administrative Agent granting a Lien on any
property of any Person to secure the obligations and liabilities of any Loan
Party under any Loan Document.
“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and (ii)
“claim” means any (x) right to payment, whether or not such a right is reduced
to judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
disputed, undisputed, legal, equitable, secured or unsecured or (y) right to an
equitable remedy for breach of performance if such breach gives rise to a right
to payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
“Specified Acquisition Agreement Representations”: such of the representations
made by the Target or the Vendors (as defined in the Acquisition Agreement) in
the Acquisition Agreement as are material to the interests of the Lenders, but
only to the extent that the accuracy of any such representation is a condition
to the obligations of Holdings (or an Affiliate thereof) to close under the
Acquisition Agreement or Holdings (or an Affiliate thereof) has the right to
terminate its obligations under the Acquisition Agreement, or to decline to
consummate the Acquisition, as a result of a breach of such representations in
the Acquisition Agreement.
“Specified Cash Management Agreement”: any agreement providing for treasury,
depositary, purchasing card or cash management services, including in connection
with any automated clearing house transfers of funds or any similar transactions
between any Loan Party and any Lender or affiliate thereof.
“Specified Event of Default”: an Event of Default under Section 8(a) (other than
a Loan Party’s failure to reimburse the costs and expenses of the Administrative
Agent or any Lender as required by this Agreement that are the subject of a bona
fide dispute), Section 8(c) (as a result of a failure to perform or comply with
Section 6.7(a) ,Section 7.1 or Section 7.6), Section 8(d) (as a result of a
failure to comply with Section 6.1 or Section 6.2(a)), Section 8(f), Section
8(i) or Section 8(k).
“Specified Representations”: the representations of the Loan Parties set forth
in Section 4.3(a), 4.4(a) (solely with respect to the entering into and
performance of the Loan Documents), 4.4(b) (solely with respect to the entering
into and performance of the Loan Documents), 4.4(d) (solely with respect to the
entering into and performance of the Loan Documents), 4.4(e) (solely with
respect to the entering into and performance of the Loan Documents), 4.5(a)
(solely with respect to organizational


49

--------------------------------------------------------------------------------





documents (immediately after giving effect to the Acquisition)), 4.11, 4.14,
4.19, 4.20 (immediately after giving effect to the Acquisition and the
extensions of credit under the Loan Documents) and 4.23.
“Specified Swap Agreement”: any Swap Agreement in respect of interest rates,
currency exchange rates or commodity prices entered into by any Loan Party and
any Person that is a Lender or an affiliate of a Lender at the time such Swap
Agreement is entered into.
“Specified Time”: (i) with respect to any Eurodollar Loan, 11:00 a.m., London
time and (ii) with respect to any CDOR Loan, 10:15 a.m., Toronto time.
“Subordinated Indebtedness”: any Indebtedness of any Group Member that is
expressly subordinate in right of payment to the Obligations (or any portion
thereof).
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of Holdings.
“Subsidiary Guarantors”: the collective reference to the U.S. Subsidiary
Guarantors and the Canadian Subsidiary Guarantors.
“Swap”: any agreement, contract, or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swap Agreement”: any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement involving, or settled by
reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of a Group Member shall be
a “Swap Agreement”.
“Swap Obligation”: with respect to any person, any obligation to pay or perform
under any Swap.
“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 2.6 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.
“Swingline Exposure”: at any time, the Dollar Equivalent of the sum of the
aggregate amount of all outstanding Swingline Loans at such time. The Swingline
Exposure of any Revolving


50

--------------------------------------------------------------------------------





Lender at any time shall be the sum of (a) its Revolving Percentage of the total
Swingline Exposure at such time related to Swingline Loans other than any
Swingline Loans made by such Lender in its capacity as a Swingline Lender and
(b) if such Lender shall be a Swingline Lender, the principal amount of all
Swingline Loans made by such Lender outstanding at such time (to the extent that
the other Revolving Lenders shall not have funded their participations in such
Swingline Loans); provided that in the case of Sections 2.4(a), 2.6(a) and
3.1(a) when a Defaulting Lender shall exist, the Swingline Exposure of any
Revolving Lender shall be adjusted to give effect to any reallocation effected
pursuant to Section 2.23.
“Swingline Lender”: JPMorgan Chase Bank, N.A. and any of its affiliates, each in
its capacity as a lender of Swingline Loans, or any successor swingline lender
hereunder.
“Swingline Loans”: as defined in Section 2.6.
“Swingline Participation Amount”: as defined in Section 2.7(d).
“Target”: CCI Thermal Technologies Inc.
“Taxes”: all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term B Commitment”: as to any Lender, the obligation of such Lender, if any, to
make a Term B Loan to the U.S. Borrower in a principal amount not to exceed the
amount set forth under the heading “Term B Commitment” opposite such Lender’s
name on Schedule 1.1. The original aggregate amount of the Term B Commitments is
$250,000,000.
“Term B Facility”: as defined in the definition of “Facility”.
“Term B Lender”: each Lender that has a Term B Commitment or that holds a Term B
Loan.
“Term B Loan”: as defined in Section 2.1.
“Term B Percentage”: as to any Term B Lender at any time, the percentage which
such Lender’s Term B Commitment then constitutes of the aggregate Term B
Commitments (or, at any time after the Closing Date, the percentage which the
aggregate principal amount of such Lender’s Term B Loans then outstanding
constitutes of the aggregate principal amount of the Term B Loans then
outstanding).
“Term Lenders”: the collective reference to the Term B Lenders and the
Incremental Term Lenders.
“Term Loans”: the collective reference to the Term B Loans and the Incremental
Term Loans.


51

--------------------------------------------------------------------------------





“Term Maturity Date”: October 30, 2024.
“Title IV Plan”: a pension plan subject to Title IV of ERISA, other than a
Multiemployer Plan, to which any ERISA Affiliate incurs or otherwise has any
obligation or liability, contingent or otherwise.
“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.
“Transaction Expenses”: all premiums, fees, costs and expenses incurred or
payable by or on behalf of any Group Member in connection with the Transactions,
including the funding of any original issue discount, upfront fees and legal
expenses.
“Transactions”: collectively, (a) the Acquisition, (b) the negotiation,
execution and delivery of the Loan Documents and the extension of credit
thereunder on the Closing Date, (c) the consummation of any other transactions
in connection with the foregoing and (d) the payment of Transaction Expenses.
“Transferee”: any Assignee or Participant.
“Transformative Acquisition”: any acquisition or Investment by a Group Member
that is either (a) not permitted by the terms of this Agreement immediately
prior to the consummation of such acquisition or Investment or (b) if permitted
by the terms of this Agreement immediately prior to the consummation of such
acquisition or Investment, would not provide the Group Members with adequate
flexibility under this Agreement for the continuation and/or expansion of their
combined operations following such consummation (as determined by the U.S.
Borrower acting in good faith).
“Type”: as to any Loan, its nature as an ABR Loan, a Canadian Prime Loan, a
Eurodollar Loan or a CDOR Loan.
“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code or any
successor provision thereof as the same may from time to time be in effect in
the State of New York, or the Uniform Commercial Code or any successor provision
thereof (or similar code or statute) of another jurisdiction, to the extent it
may be required to apply to any item or items of Collateral.
“Unfinanced Capital Expenditures”:  with respect to any Person and for any
period, Capital Expenditures made by such Person during such period and not
financed from the proceeds of Indebtedness (other than Revolving Loans or
Swingline Loans), any issuance or sale of Capital Stock, the Net Cash Proceeds
of Recovery Events or Asset Sales or the Available Amount.  
“United States”: the United States of America.


52

--------------------------------------------------------------------------------





“U.S. Borrower”: as defined in the preamble hereto.
“U.S. Guarantors”: the collective reference to Holdings and the U.S. Subsidiary
Guarantors.
“U.S. Loan Parties”: the collective reference to Holdings, the U.S. Borrower and
the U.S. Subsidiary Guarantors.
“U.S. Guarantee and Collateral Agreement”: the Guarantee and Collateral
Agreement to be executed and delivered by Holdings, the U.S. Borrower and each
U.S. Subsidiary Guarantor, substantially in the form of Exhibit A.
“U.S. Subsidiary Guarantor”: each Wholly Owned Domestic Subsidiary of the U.S.
Borrower (other than any Excluded Domestic Subsidiary), whether existing on the
Closing Date or established, created or acquired after the Closing Date, in each
case unless and until such time as the applicable Wholly Owned Domestic
Subsidiary is released from all of its obligations under the Security Documents
to which it is a party in accordance with the terms and provisions hereof and
thereof.
“U.S. Person”: a “United States person” within the meaning of Section
7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate”: as defined in Section 2.19(f)(ii)(B).
“Wholly Owned Canadian Subsidiary”: any Canadian Subsidiary that is a Wholly
Owned Subsidiary of the Canadian Borrower.
“Wholly Owned Domestic Subsidiary”: any Domestic Subsidiary that is a Wholly
Owned Subsidiary of the U.S. Borrower.
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than (a) directors’ qualifying shares and (b) shares
issued to foreign nationals to the extent required by law) is owned by such
Person directly and/or through other Wholly Owned Subsidiaries.
“Withdrawal Liability”: any liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
used in sections 4203 and 4205, respectively, of ERISA.
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.2    Other Definitional Provisions. (a) Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.


53

--------------------------------------------------------------------------------





(a)    As used herein and in the other Loan Documents, and any certificate or
other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP (provided that all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to (i) any election under Accounting Standards Codification
825-10-25 (previously referred to as Statement of Financial Accounting Standards
159) (or any other Accounting Standards Codification or Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Group Member at “fair value”, as defined therein and (ii) any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof), (ii) the words “include”, “includes” and “including”
shall be deemed to be followed by the phrase “without limitation”, (iii) the
word “incur” shall be construed to mean incur, create, issue, assume, become
liable in respect of or suffer to exist (and the words “incurred” and
“incurrence” shall have correlative meanings), (iv) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
Capital Stock, securities, revenues, accounts, leasehold interests and contract
rights, and (v) references to agreements or other Contractual Obligations shall,
unless otherwise specified, be deemed to refer to such agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time.
(b)    The words “hereof”, “herein” and “hereunder” and words of similar import,
when used in this Agreement, shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(c)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(d)    Notwithstanding anything to the contrary herein, with respect to any
amounts incurred or transactions entered into (or consummated) in reliance on a
provision of this Agreement that does not require compliance with a financial
ratio or test (including pro forma compliance with a Consolidated Leverage Ratio
test or a Consolidated Secured Leverage Ratio test) (any such amounts, the
“Fixed Amounts”) substantially concurrently with any amounts incurred or
transactions entered into (or consummated) in reliance on a provision of this
Agreement that requires compliance with any such financial ratio or test (any
such amounts, the “Incurrence Based Amounts”), it is understood and agreed that
the Fixed Amounts (and any cash proceeds thereof) shall be disregarded in the
calculation of the financial ratio or test applicable to the Incurrence Based
Amounts in connection with such substantially concurrent incurrence.


54

--------------------------------------------------------------------------------





1.3    Limited Condition Acquisitions. For purposes of (i) determining
compliance with any provision of this Agreement or any other Loan Document which
requires the calculation of the Consolidated Leverage Ratio, the Consolidated
Secured Leverage Ratio or the Consolidated Fixed Charge Coverage Ratio (other
than, in each case, for purposes of Section 7.1), (ii) determining compliance
with representations, warranties, Defaults or Events of Default (other than in
connection with the making of any Revolving Loan or Swingline Loan or the
issuance of any Letter of Credit) or (iii) testing availability under baskets
set forth in this Agreement or any other Loan Document, in each case, in
connection with a Limited Condition Acquisition, at the option of the Borrower
Representative (the Borrower Representative’s election to exercise such option
in connection with any Limited Condition Acquisition, an “LCT Election”), the
date of determination of whether any such action is permitted under this
Agreement and the other Loan Documents shall be deemed to be the date the
Limited Condition Acquisition Agreement is entered into (the “LCT Test Date”),
and if, after giving effect on a pro forma basis to the Limited Condition
Acquisition and the other transactions to be entered into in connection
therewith (including any incurrence of Indebtedness and the use of proceeds
thereof) as if they had occurred at the beginning of the four most recently
ended consecutive fiscal quarters of Holdings for which financial statements
have been delivered pursuant to Section 6.1, the applicable Group Member could
have taken such action on the relevant LCT Test Date in compliance with such
representation, warranty, ratio or basket, such representation, warranty, ratio
or basket shall be deemed to have been complied with. For the avoidance of
doubt, if the Borrower Representative has made an LCT Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCT
Test Date are exceeded as a result of fluctuations in any such ratio or basket
(including due to fluctuations in Consolidated EBITDA) at or prior to the
consummation of the relevant transaction or action, such baskets or ratios will
not be deemed to have been exceeded as a result of such fluctuations. If the
Borrower Representative has made an LCT Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of ratios or
baskets (other than for purposes of Section 7.1) on or following the relevant
LCT Test Date and prior to the earlier of (i) the date on which such Limited
Condition Acquisition is consummated or (ii) the date that the applicable
Limited Condition Acquisition Agreement is terminated or expires without
consummation of such Limited Condition Acquisition, any such ratio or basket
shall be calculated on a pro forma basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have been
consummated; provided that the Consolidated EBITDA of the target of such Limited
Condition Acquisition shall not be included in any such calculation for any
purposes other than (x) the incurrence test under Section 7.2 under which any
Indebtedness in respect of such Limited Condition Acquisition is being incurred
and (y) the incurrence test under Section 7.8 under which such Limited Condition
Acquisition is being made, in each case until the date on which such Limited
Condition Acquisition is consummated.
1.4    Currency Fluctuations. For purposes of any determination under Section
7.2, 7.3, 7.6, 7.8 and 7.9, all amounts incurred, outstanding, paid or proposed
to be incurred, outstanding or paid in currencies other than Dollars shall be
translated into the Dollar Equivalent thereof at the Exchange Rate in effect on
the date of such determination; provided that no Default shall arise as a result
of any limitation set forth in Dollars in such Sections being exceeded solely as
a result of changes in the Exchange Rate from those rates applicable at the time
or times Indebtedness, Liens, Restricted Payments, Investments or


55

--------------------------------------------------------------------------------





Restricted Debt Payments were initially consummated in reliance on the
exceptions under such Sections; provided further that if any Indebtedness that
is Permitted Refinancing Indebtedness is incurred to extend, replace, refund,
refinance, renew or defease other Indebtedness denominated in a foreign
currency, and such extension, replacement, refunding, refinancing, renewal or
defeasance would cause the applicable restriction in Sections 7.2 or (with
respect to secured Indebtedness) 7.3 to be exceeded if calculated at the
relevant currency exchange rate in effect on the date of such extension,
replacement, refunding, refinancing, renewal or defeasance, such restriction
shall be deemed not to have been exceeded so long as the principal amount of
such refinancing Indebtedness does not exceed the principal amount of such
Indebtedness being extended, replaced, refunded, refinanced, renewed or
defeased.
1.5    Québec Matters. For purposes of any assets, liabilities or entities
located in the Province of Québec and for all other purposes pursuant to which
the interpretation or construction of this Agreement may be subject to the laws
of the Province of Québec or a court or tribunal exercising jurisdiction in the
Province of Québec, (a) “personal property” shall include “movable property”,
(b) “real property” or “real estate” shall include “immovable property”, (c)
“tangible property” shall include “corporeal property”, (d) “intangible
property” shall include “incorporeal property”, (e) “security interest”,
“mortgage” and “lien” shall include a “hypothec”, “right of retention”, “prior
claim” , “reservation of ownership” and a resolutory clause, (f) all references
to filing, perfection, priority, remedies, financing statements, registering or
recording under the Uniform Commercial Code or the PPSA shall include
publication under the Civil Code of Québec, (g) all references to “perfection”
of or “perfected” liens or security interest shall include a reference to an
“opposable” or “set up” hypothec as against third parties, (h) any “right of
offset”, “right of setoff” or similar expression shall include a “right of
compensation”, (i) “goods” shall include “corporeal movable property” other than
chattel paper, documents of title, instruments, money and securities, (j) an
“agent” shall include a “mandatary”, (k) “construction liens” or “mechanics,
materialmen, repairmen, construction contractors or other like Liens” shall
include “legal hypothecs” and “legal hypothecs in favor of persons having taken
part in the construction or renovation of an immovable”, (l) “joint and several”
shall include “solidary”, (m) “gross negligence or willful misconduct” shall be
deemed to be “intentional or gross fault”, (n) “beneficial ownership” shall
include “ownership on behalf of another as mandatary”, (o) “easement” shall
include “servitude”, (p) “priority” shall include “rank” or “prior claim”, as
applicable (q) “survey” shall include “certificate of location and plan”, (r)
“state” shall include “province”, (s) “fee simple title” shall include “absolute
ownership” and “ownership” (including ownership under a right of superficies),
(t) “accounts” shall include “claims”, (u) “legal title” shall be including
“holding title on behalf of an owner as mandatory or prete-nom”, (v) “ground
lease” shall include “emphyteusis” or a “lease with a right of superficies, as
applicable, (w) “leasehold interest” shall include a “valid lease”, (x) “lease”
shall include a “leasing contract” and (y) “guarantee” and “guarantor” shall
include “suretyship” and “surety”, respectively. The parties hereto confirm that
it is their wish that this Agreement and any other document executed in
connection with the transactions contemplated herein be drawn up in the English
language only and that all other documents contemplated thereunder or relating
thereto, including notices, may also be drawn up in the English language only.
Les parties aux présentes confirment que c’est leur volonté que cette convention
et les autres documents de crédit soient rédigés en langue anglaise seulement et
que tout les documents, y compris tous avis, envisagés par cette convention et
les autres documents peuvent être rédigés en langue anglaise seulement.


56

--------------------------------------------------------------------------------





SECTION 2.    AMOUNT AND TERMS OF COMMITMENTS
2.1    Term B Commitments. Subject to the terms and conditions hereof, each Term
B Lender severally agrees to make a term loan (a “Term B Loan”) to the U.S.
Borrower on the Closing Date in Dollars in an amount not to exceed the amount of
the Term B Commitment of such Lender. The Term Loans may from time to time be
Eurodollar Loans or ABR Loans, as determined by the U.S. Borrower and notified
to the Administrative Agent in accordance with Sections 2.2 and 2.12.
2.2    Procedure for Term Loan Borrowing. The U.S. Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans (and
accompanied by a funding indemnity letter in form and substance reasonably
acceptable to the Administrative Agent) and (b) the date of the proposed
Borrowing Date in the case of ABR Loans) requesting that the Term Lenders make
the Term Loans on the Closing Date and specifying the amount to be borrowed.
Upon receipt of such notice the Administrative Agent shall promptly notify each
Term Lender thereof. Not later than 12:00 Noon, New York City time, on the
Closing Date each Term Lender shall make available to the Administrative Agent
at the Funding Office an amount in immediately available funds equal to the Term
Loan or Term Loans to be made by such Lender. The Administrative Agent shall
credit the account of the U.S. Borrower on the books of such office of the
Administrative Agent with the aggregate of the amounts made available to the
Administrative Agent by the Term Lenders in immediately available funds.
2.3    Repayment of Term Loans. (b) The U.S. Borrower shall repay the Term B
Loans on the first day of each January, April, July and October, beginning with
April 1, 2018 and ending with the last such day to occur prior to the Term
Maturity Date, in an aggregate principal amount for each such date (as such
amount shall be adjusted pursuant to Section 2.17(b)) equal to the aggregate
principal amount of the Term B Loans outstanding on the Closing Date multiplied
by 0.25%.
(a)    The Incremental Term Loans of each Incremental Term Lender shall mature
in consecutive installments (which shall be no more frequent than quarterly) as
specified in the Increased Facility Activation Notice pursuant to which such
Incremental Term Loans were made (as such installments shall be adjusted
pursuant to Section 2.17(b)).
(c)     To the extent not previously paid, (i) all Term B Loans shall be due and
payable on the Term Maturity Date and (ii) all Incremental Term Loans shall be
due and payable on the Incremental Term Maturity Date in respect thereof.


2.4    Revolving Commitments. 1.2 Subject to the terms and conditions hereof,
each Revolving Lender severally agrees to make revolving credit loans
(“Revolving Loans”) to the Borrowers in Dollars (in the case of the U.S.
Borrower or the Canadian Borrower) or Canadian Dollars (in the case of the
Canadian Borrower) from time to time during the Revolving Commitment Period in
an aggregate principal amount at any one time outstanding which, when the Dollar
Equivalent thereof is added (after giving effect to any application of proceeds
of such Revolving Loans pursuant to Section 2.6) to the sum


57

--------------------------------------------------------------------------------





of (i) such Lender’s Revolving Percentage of the L/C Obligations then
outstanding and (ii) such Lender’s Swingline Exposure then outstanding, does not
exceed the amount of such Lender’s Revolving Commitment. During the Revolving
Commitment Period the Borrowers may use the Revolving Commitments by borrowing,
prepaying the Revolving Loans in whole or in part, and reborrowing, all in
accordance with the terms and conditions hereof; provided that the Dollar
Equivalent of the aggregate principal amount of Revolving Loans and Swingline
Loans made on the Closing Date shall not exceed $10,000,000. The Revolving Loans
denominated in Dollars may from time to time be Eurodollar Loans or ABR Loans,
as determined by the applicable Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12. The Revolving Loans denominated
in Canadian Dollars may from time to time be CDOR Loans or Canadian Prime Loans,
as determined by the applicable Borrower and notified to the Administrative
Agent in accordance with Sections 2.5 and 2.12.
(a)    Each Borrower shall repay all of its outstanding Revolving Loans on the
Revolving Termination Date.
2.5    Procedure for Revolving Loan Borrowing. (a) Each Borrower may borrow
under the Revolving Commitments during the Revolving Commitment Period on any
Business Day, provided that the applicable Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 12:00 Noon, New York City time, (a) three Business
Days prior to the requested Borrowing Date, in the case of Eurodollar Loans or
CDOR Loans (and, in the case of any borrowing to be made on the Closing Date,
accompanied by a funding indemnity letter in form and substance reasonably
acceptable to the Administrative Agent), or (b) on the date of the requested
Borrowing Date, in the case of ABR Loans or Canadian Prime Loans), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the currency of
the Loans to be borrowed, (iii) the requested Borrowing Date and (iv) in the
case of Eurodollar Loans or CDOR Loans, the respective amounts of each such Type
of Loan and the respective lengths of the initial Interest Period therefor. Each
borrowing under the Revolving Commitments shall be in an amount equal to (1) in
the case of ABR Loans, $500,000 or a whole multiple of $100,000 in excess
thereof (or, if the then aggregate Available Revolving Commitments are less than
$500,000, such lesser amount), (2) in the case of Canadian Prime Loans,
C$500,000 or a whole multiple of C$100,000 in excess thereof (or, if the then
aggregate Available Revolving Commitments are less than C$500,000, such lesser
amount), (3) in the case of Eurodollar Loans, $1,000,000 or a whole multiple of
$250,000 in excess thereof and (4) in the case of CDOR Loans, C$1,000,000 or a
whole multiple of C$250,000 in excess thereof; provided, that the Swingline
Lender may request, on behalf of the Borrowers, borrowings under the Revolving
Commitments that are ABR Loans or Canadian Prime Loans in other amounts pursuant
to Section 2.7. Upon receipt of any such notice from the applicable Borrower,
the Administrative Agent shall promptly notify each Revolving Lender thereof.
Each Revolving Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the
applicable Borrower at the Funding Office prior to 2:00 P.M., New York City
time, on the Borrowing Date requested by such Borrower solely by wire transfer
of immediately available funds. Except in respect of the provisions of this
Agreement covering the reimbursement of Letters of Credit, such borrowing will
then be made available to the applicable Borrower by the Administrative Agent
crediting the funds so received in the aforesaid account of the Administrative
Agent to the account of such Borrower on the books of such office or as
otherwise


58

--------------------------------------------------------------------------------





directed in writing by such Borrower; provided that ABR Revolving Loans and
Canadian Prime Loans made to finance payments required by Section 3.5 shall be
remitted by the Administrative Agent to the applicable Issuing Lender.
(a)    Each Lender at its option may make any Loan by causing any domestic or
foreign branch or Affiliate of such Lender to make such Loan (and in the case of
an Affiliate, the provisions of Sections 2.16, 2.18, 2.19 and 2.20 shall apply
to such Affiliate to the same extent as to such Lender); provided that any
exercise of such option shall not affect the obligation of the Borrowers to
repay such Loan in accordance with the terms of this Agreement; provided,
further, that no such domestic or foreign branch or Affiliate of such Lender
shall be entitled to any greater indemnification under Section 2.19 in respect
of any U.S. federal withholding tax with respect to any such Loan than that to
which the applicable Lender would be entitled on the date on which such Loan was
made had such applicable Lender funded such Loan on such date (except in
connection with any indemnification entitlement arising as a result of any
change in any Requirement of Law after the date on which such Loan was made).
2.6    Swingline Commitment. (a) Subject to the terms and conditions hereof,
from time to time during the Revolving Commitment Period, the Swingline Lender
may, in its sole discretion, make a portion of the credit otherwise available to
the Borrowers under the Revolving Commitments by making swing line loans
(“Swingline Loans”) to a Borrower, which Swingline Loans may be made in Dollars
(in the case of the U.S. Borrower or the Canadian Borrower) or Canadian Dollars
(in the case of the Canadian Borrower); provided that (i) the sum of (x) the
Swingline Exposure of the Swingline Lender (in its capacity as the Swingline
Lender and a Revolving Lender), (y) the aggregate principal amount of the Dollar
Equivalent of the outstanding Revolving Loans made by the Swingline Lender (in
its capacity as a Revolving Lender) and (z) the L/C Exposure of the Swingline
Lender (in its capacity as a Revolving Lender) shall not exceed its Revolving
Commitment then in effect, (ii) the sum of the Dollar Equivalent of the
outstanding Swingline Loans shall not exceed the Swingline Commitment and (iii)
no Borrower shall request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero;
provided further that the Dollar Equivalent of the aggregate principal amount of
Revolving Loans and Swingline Loans made on the Closing Date shall not exceed
$10,000,000. During the Revolving Commitment Period, the Borrowers may use the
Swingline Commitment by borrowing, repaying and reborrowing, all in accordance
with the terms and conditions hereof. Swingline Loans denominated in Dollars
shall be ABR Loans only. Swingline Loans denominated in Canadian Dollars shall
be Canadian Prime Loans only.
(a)    Each Borrower shall repay to the Swingline Lender the then unpaid
principal amount of each Swingline Loan made to it on the earlier of the
Revolving Termination Date and five Business Days after such Swingline Loan is
made; provided that on each date that a Revolving Loan is borrowed, the
Borrowers shall repay all Swingline Loans then outstanding and the proceeds of
any such Revolving Loans shall be applied by the Administrative Agent to repay
any Swingline Loans outstanding.
2.7    Procedure for Swingline Borrowing; Refunding of Swingline Loans. (b)
Whenever a Borrower desires that the Swingline Lender make Swingline Loans it
shall give the Swingline Lender and the Administrative Agent irrevocable
telephonic notice confirmed promptly in writing (which telephonic notice must be
received by the Swingline Lender and the Administrative Agent


59

--------------------------------------------------------------------------------





not later than 1:00 P.M., New York City time, on the proposed Borrowing Date),
specifying (i) the amount to be borrowed, (ii) the currency of the Swingline
Loan to be borrowed and (iii) the requested Borrowing Date (which shall be a
Business Day during the Revolving Commitment Period). Each borrowing under the
Swingline Commitment shall be in an amount equal to (x) in the case of Swingline
Loans to be made in Dollars, $100,000 or a whole multiple thereof and (y) in the
case of Swingline Loans to be made in Canadian Dollars, C$100,000 or a whole
multiple thereof. Not later than 3:00 P.M., New York City time, on the Borrowing
Date specified in a notice in respect of Swingline Loans, the Swingline Lender
shall, in its sole discretion, make available to the Administrative Agent at the
Funding Office an amount in immediately available funds equal to the Swingline
Loan to be made by the Swingline Lender. The Administrative Agent shall make the
proceeds of such Swingline Loans available to the applicable Borrower on such
Borrowing Date by depositing such proceeds in the account of such Borrower with
the Administrative Agent (or as otherwise directed in writing by such Borrower)
on such Borrowing Date in immediately available funds.
(a)    [Reserved].
(b)    The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the applicable Borrower (and each Borrower
hereby irrevocably directs the Swingline Lender to act on its behalf), on one
Business Day’s notice given by the Swingline Lender no later than 12:00 Noon,
New York City time, request each Revolving Lender to make, and each Revolving
Lender hereby agrees to make, (i) a Revolving Loan in Dollars, in an amount
equal to such Revolving Lender’s Revolving Percentage of the aggregate amount of
the Swingline Loans denominated in Dollars outstanding on the date of such
notice and (ii) a Revolving Loan in Canadian Dollars, in an amount equal to such
Revolving Lender’s Revolving Percentage of the aggregate amount of the Swingline
Loans denominated in Canadian Dollars outstanding on the date of such notice
(the Swingline Loans outstanding on the date of such notice, the “Refunded
Swingline Loans”), to repay the Swingline Lender. Each Revolving Lender shall
make the amount of such Revolving Loan available to the Administrative Agent at
the Funding Office in immediately available funds, not later than 10:00 A.M.,
New York City time, one Business Day after the date of such notice. The proceeds
of such Revolving Loans shall be immediately made available by the
Administrative Agent to the Swingline Lender for application by the Swingline
Lender to the repayment of the Refunded Swingline Loans.
(c)    If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 2.7(c), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to a Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 2.7(c), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 2.7(c), purchase for cash an undivided
participating interest in the then outstanding Swingline Loans by paying to the
Swingline Lender an amount (the “Swingline Participation Amount”), without
duplication, (i) in Dollars equal to (x) such Revolving Lender’s Revolving
Percentage times (y) the sum of the aggregate principal amount of Swingline
Loans denominated in Dollars of the Swingline Lender then outstanding that were
to have been repaid with such Revolving Loans and (ii) in Canadian Dollars equal
to (x) such Revolving Lender’s Revolving Percentage times (y) the sum of the
aggregate principal


60

--------------------------------------------------------------------------------





amount of Swingline Loans denominated in Canadian Dollars of the Swingline
Lender then outstanding that were to have been repaid with such Revolving Loans.
(d)    Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its ratable portion of such payment
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.
(e)    Each Revolving Lender’s obligation to make the Loans referred to in
Section 2.7(c) and to purchase participating interests pursuant to Section
2.7(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or a Borrower may have against the
Swingline Lender, a Borrower or any other Person for any reason whatsoever, (ii)
the occurrence or continuance of a Default or an Event of Default or the failure
to satisfy any of the other conditions specified in Section 5, (iii) any adverse
change in the condition (financial or otherwise) of a Borrower, (iv) any breach
of this Agreement or any other Loan Document by a Borrower, any other Loan Party
or any other Revolving Lender or (v) any other circumstance, happening or event
whatsoever, whether or not similar to any of the foregoing.
(f)    The Swingline Lender may be replaced at any time by written agreement
among the Borrower Representative, the Administrative Agent, the replaced
Swingline Lender and the successor Swingline Lender. The Administrative Agent
shall notify the Lenders of any such replacement of the Swingline Lender. At the
time any such replacement shall become effective, the Borrowers shall pay all
unpaid interest accrued for the account of the replaced Swingline Lender
pursuant to Section 2.14(b). From and after the effective date of any such
replacement, (x) the successor Swingline Lender shall have all the rights and
obligations of the replaced Swingline Lender under this Agreement with respect
to Swingline Loans made thereafter and (y) references herein to the term
“Swingline Lender” shall be deemed to refer to such successor or to any previous
Swingline Lender, or to such successor and all previous Swingline Lenders, as
the context shall require. After the replacement of the Swingline Lender
hereunder, the replaced Swingline Lender shall remain a party hereto and shall
continue to have all the rights and obligations of the Swingline Lender under
this Agreement with respect to Swingline Loans made by it prior to its
replacement, but shall not be required to make additional Swingline Loans.
(g)    Subject to the appointment and acceptance of a successor Swingline
Lender, the Swingline Lender may resign as the Swingline Lender at any time upon
30 days’ prior written notice to the Administrative Agent, the Borrower
Representative and the Lenders, in which case, the Swingline Lender shall be
replaced in accordance with Section 2.7(g).


61

--------------------------------------------------------------------------------





2.8    Commitment Fees, etc. (c) The U.S. Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Lender a commitment fee
for the period from and including Closing Date to the last day of the Revolving
Commitment Period, computed at the Commitment Fee Rate on the average daily
amount of the Available Revolving Commitment of such Lender during the period
for which payment is made, payable quarterly in arrears on each Fee Payment
Date, commencing on the first such date to occur after the Closing Date.
(a)    The U.S. Borrower agrees to pay to the Administrative Agent the fees in
the amounts and on the dates as set forth in any fee agreements with the
Administrative Agent.
2.9    Termination or Reduction of Revolving Commitments. The Borrower
Representative shall have the right, upon not less than three Business Days’
notice to the Administrative Agent, to terminate the Revolving Commitments or,
from time to time, to reduce the amount of the Revolving Commitments; provided
that no such termination or reduction of Revolving Commitments shall be
permitted if, after giving effect thereto and to the Dollar Equivalent of any
prepayments of the Revolving Loans and Swingline Loans made on the effective
date thereof, the Total Revolving Extensions of Credit would exceed the Total
Revolving Commitments. Any such reduction shall be in an amount equal to
$1,000,000, or a whole multiple of $500,000 in excess thereof, and shall reduce
permanently the Revolving Commitments then in effect. Notwithstanding anything
to the contrary contained in this Agreement, a notice to terminate the Revolving
Commitments delivered by the Borrower Representative may state that such notice
is conditioned upon the effectiveness of other credit facilities or a Change of
Control, in either case, which such notice may be revoked by the Borrower
Representative (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied.
2.10    Optional Prepayments. (a) The Borrowers may at any time and from time to
time prepay the Loans, in whole or in part, without premium or penalty (subject
to Section 2.10(b)), upon irrevocable notice (except as otherwise provided
herein) delivered to the Administrative Agent no later than 11:00 A.M., New York
City time, three Business Days prior thereto, in the case of Eurodollar Loans or
CDOR Loans, and no later than 12:00 Noon, New York City time, on the date of
such prepayment, in the case of ABR Loans or Canadian Prime Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans, CDOR Loans, ABR Loans or Canadian Prime Loans; provided, that
if a Eurodollar Loan or CDOR Loan is prepaid on any day other than the last day
of the Interest Period applicable thereto, the applicable Borrower shall also
pay any amounts owing pursuant to Section 2.20; provided, further, that such
notice to prepay the Loans delivered by a Borrower may state that such notice is
conditioned upon the effectiveness of other credit facilities or a Change of
Control, in either case, which such notice may be revoked by such Borrower (by
further notice to the Administrative Agent on or prior to the specified
effective date) if such condition is not satisfied. Notwithstanding the
foregoing, the revocation of a termination notice shall not affect a Borrower’s
obligation to indemnify any Lender in accordance with Section 2.20 for any loss
or expense sustained or incurred as a consequence thereof. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof. If any such notice is given, the amount specified in such notice shall
be due and payable on the date specified therein, together with (except in the
case of Revolving Loans that are ABR Loans or Canadian Prime Loans and Swingline
Loans) accrued interest to


62

--------------------------------------------------------------------------------





such date on the amount prepaid. Partial prepayments of Term Loans and Revolving
Loans shall be in an aggregate principal amount of $1,000,000 or C$1,000,000, as
applicable, or a whole multiple of $100,000 or C$100,000, as applicable, in
excess thereof. Partial prepayments of Swingline Loans shall be in an aggregate
principal amount of $100,000 or C$100,000, as applicable, or a whole multiple
thereof. The application of any prepayment pursuant to this Section 2.10 shall
be in accordance with Section 2.17(b).
(b)    All (i) prepayments of Term B Loans pursuant to Section 2.10(a) effected
on or prior to the six-month anniversary of the Closing Date with the proceeds
of a Repricing Transaction and (ii) amendments, amendments and restatements or
other modifications of this Agreement on or prior to the six-month anniversary
of the Closing Date constituting Repricing Transactions shall, in each case, be
accompanied by a fee payable to the Term B Lenders in an amount equal to 1.00%
of the aggregate principal amount of the Term B Loans so prepaid, in the case of
a transaction described in clause (i) of this paragraph, or 1.00% of the
aggregate principal amount of Term B Loans affected by such amendment, amendment
and restatement or other modification (including any such Term B Loans assigned
in connection with the replacement of a Term B Lender not consenting thereto),
in the case of a transaction described in clause (ii) of this paragraph. Such
fee shall be paid by the U.S. Borrower to the Administrative Agent, for the
account of the Term B Lenders, on the date of such prepayment.


2.11    Mandatory Prepayments and Commitment Reductions. If any Capital Stock or
Indebtedness shall be issued or incurred by any Borrower Party (excluding any
Indebtedness incurred in accordance with Section 7.2), an amount equal to 100%
of the Net Cash Proceeds thereof shall be applied on the date of such issuance
or incurrence toward the prepayment of the Term Loans as set forth in
Section 2.11(e).
(a)    If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Term Loans as set forth in Section 2.11(e);
provided, that, notwithstanding the foregoing, (i) no such prepayment shall be
required if the aggregate Net Cash Proceeds received in any fiscal year from
Asset Sales and Recovery Events is less than $5,000,000 (and any prepayment
shall only be with respect to Net Cash Proceeds in excess of $5,000,000 in such
fiscal year), (ii) the U.S. Borrower may use a portion of such Net Cash Proceeds
to prepay or repurchase Other First Lien Secured Indebtedness to the extent any
applicable credit agreement, indenture or other agreement governing such Other
First Lien Secured Indebtedness so requires, in each case in an amount not to
exceed the product of (x) the amount of such Net Cash Proceeds and (y) a
fraction, the numerator of which is the outstanding principal amount of such
Other First Lien Secured Indebtedness and the denominator of which is the sum of
the outstanding principal amount of such Other First Lien Secured Indebtedness
and the outstanding principal amount of Term Loans (provided that, in the event
that the U.S. Borrower makes an offer to the holders of such Other First Lien
Secured Indebtedness to prepay or purchase such Other First Lien Secured
Indebtedness in an amount permitted under this Section 2.11(b), to the extent
that such offer is declined by holders of such Other First Lien Secured
Indebtedness (the declined amount, the “Declined Amount”), the U.S. Borrower
shall be required to prepay Term Loans in an amount equal to such Declined
Amount as if the Declined Amount were Net Cash Proceeds received on the final
date by which such declining holders were


63

--------------------------------------------------------------------------------





required to give notice of their Declined Amount) and (iii) on each Reinvestment
Prepayment Date, an amount equal to the Reinvestment Prepayment Amount with
respect to the relevant Reinvestment Event shall be applied toward the
prepayment of the Term Loans as set forth in Section 2.11(e).
(b)    If, for any Excess Cash Flow Period, there shall be Excess Cash Flow, the
U.S. Borrower shall, on the relevant Excess Cash Flow Application Date, apply
toward the prepayment of the Term Loans as set forth in Section 2.11(e) the
excess of (i) the ECF Percentage of such Excess Cash Flow over (ii) (solely to
the extent not funded by the proceeds of Indebtedness) the sum of (without
duplication of amounts deducted in prior years) (x) the aggregate amount of all
prepayments of Revolving Loans and Swingline Loans during such fiscal year and
after the end of such fiscal year but prior to the required date of such
prepayment, to the extent accompanying corresponding permanent optional
reductions of the Revolving Commitments and (y) all optional prepayments of the
Term Loans during such fiscal year and after the end of such fiscal year but
prior to the required date of such prepayment pursuant to Section 2.10 or
Section 2.27 (provided that with respect to any prepayment pursuant to Section
2.27, the aggregate amount of such prepayment for purposes of this Section
2.11(c) shall be the amount of the Group Member’s cash payment in respect of
such prepayment). Each such prepayment and commitment reduction shall be made on
a date (an “Excess Cash Flow Application Date”) no later than five Business Days
after the date on which the financial statements of Holdings referred to in
Section 6.1(a), for the fiscal year with respect to which such prepayment is
made, are required to be delivered.
(c)    In the event that the sum of the Total Revolving Extensions of Credit
exceeds the Total Revolving Commitments, the Borrowers shall prepay Revolving
Loans and/or Swingline Loans (or, if no such Loans are outstanding, deposit cash
collateral in an account with the Administrative Agent in accordance with
Section 8) in an aggregate amount equal to such excess.
(d)    The application of any prepayment pursuant to Section 2.11 shall be made
in accordance with Section 2.17(b). The application of any prepayment pursuant
to Section 2.11 shall be made, first, to ABR Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under Section 2.11 shall be accompanied by
accrued interest to the date of such prepayment on the amount prepaid.
(e)    Notwithstanding any other provisions of Section 2.11, to the extent any
or all of the Net Cash Proceeds of any Asset Sale by a Foreign Subsidiary, the
Net Cash Proceeds of any Recovery Event received by a Foreign Subsidiary or
Excess Cash Flow attributable to Foreign Subsidiaries, are prohibited or delayed
by any applicable local law (including financial assistance, corporate benefit
restrictions on upstreaming of cash intra group and the fiduciary and statutory
duties of the directors of such Foreign Subsidiary) from being repatriated or
passed on to or used for the benefit of the U.S. Borrower (the Borrowers hereby
agreeing to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation) or if the U.S. Borrower has determined in
good faith that repatriation of any such amount to the U.S. Borrower would have
material adverse tax consequences (including a material acceleration of the
point in time when such earnings would otherwise be taxed) with respect to such
amount (the Borrowers hereby agreeing to use commercially reasonable efforts to
repatriate such cash in


64

--------------------------------------------------------------------------------





a manner that would not result in material adverse tax consequences), the
portion of such Net Cash Proceeds or Excess Cash Flow so affected will not be
required to be applied to prepay the Term Loans at the times provided in this
Section 2.11 but may be retained by the applicable Foreign Subsidiary so long,
but only so long, as the applicable local law will not permit repatriation or
the passing on to or otherwise using for the benefit of the U.S. Borrower, or
the U.S. Borrower believes in good faith that such material adverse tax
consequences would result, and once such repatriation of any of such affected
Net Cash Proceeds or Excess Cash Flow is permitted under the applicable local
law or the U.S. Borrower determines in faith such repatriation would no longer
have such material adverse tax consequences, such repatriation will be promptly
effected and such repatriated Net Cash Proceeds or Excess Cash Flow will be
promptly (and in any event not later than five Business Days after such
repatriation) applied (net of additional taxes payable or reasonably estimated
to be payable as a result thereof) to the prepayment of the Term Loans pursuant
to Section 2.11; provided that no such prepayment of the Term Loans pursuant to
Section 2.11 shall be required in the case of any such Net Cash Proceeds or
Excess Cash Flow the repatriation of which the U.S. Borrower believes in good
faith would result in material adverse tax consequences, if on or before the
date on which such Net Cash Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to a
Reinvestment Notice (or such Excess Cash Flow would have been so required if it
were Net Cash Proceeds), the U.S. Borrower applies an amount equal to the amount
of such Net Cash Proceeds to such reinvestments or prepayments or an amount
equal to the amount of such Excess Cash Flow to prepayments, as applicable, in
each case as if such Net Cash Proceeds or Excess Cash Flow had been received by
the U.S. Borrower rather than such Foreign Subsidiary, less the amount of
additional taxes that would have been payable or reserved against if such Net
Cash Proceeds or Excess Cash Flow had been repatriated (or, if less, the Net
Cash Proceeds or Excess Cash Flow that would be calculated if received by such
Foreign Subsidiary).
(f)    Notwithstanding anything to the contrary contained in this Section 2.11,
if any Term Lender shall notify the Administrative Agent (i) on the date of such
prepayment, with respect to any prepayment under Section 2.11(a) or (b) or (ii)
at least one Business Day prior to the date of any prepayment under Section
2.11(c) that it wishes to decline its share of such prepayment, such share (the
“Declined Prepayment Amount”) may be retained by the U.S. Borrower.
2.12    Conversion and Continuation Options. (d) Each Borrower may elect from
time to time to convert Eurodollar Loans to ABR Loans or CDOR Loans to Canadian
Prime Loans, in each case by giving the Administrative Agent prior irrevocable
notice of such election no later than 11:00 A.M., New York City time, on the
Business Day preceding the proposed conversion date, provided that any such
conversion of Eurodollar Loans or CDOR Loans may only be made on the last day of
an Interest Period with respect thereto. Each Borrower may elect from time to
time to convert ABR Loans to Eurodollar Loans or Canadian Prime Loans to CDOR
Loans, in each case by giving the Administrative Agent prior irrevocable notice
of such election no later than 12:00 Noon, New York City time, on the third
Business Day preceding the proposed conversion date (which notice shall specify
the length of the initial Interest Period therefor), provided that (i) no ABR
Loan under a particular Facility may be converted into a Eurodollar Loan and
(ii) no Canadian Prime Loan under a particular Facility may be converted into a
CDOR Loan, in each case when any Event of Default has occurred and is continuing
and the Administrative Agent or the Majority Facility Lenders in respect of such
Facility have determined in


65

--------------------------------------------------------------------------------





its or their sole discretion not to permit such conversions. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
(a)    Any Eurodollar Loan or CDOR Loan may be continued as such upon the
expiration of the then current Interest Period with respect thereto by the
applicable Borrower giving irrevocable notice to the Administrative Agent, in
accordance with the applicable provisions of the term “Interest Period” set
forth in Section 1.1, of the length of the next Interest Period to be applicable
to such Loans, provided that no Eurodollar Loan or CDOR Loan, in each case under
a particular Facility, may be continued as such (i) when any Event of Default
has occurred and is continuing and the Administrative Agent has or the Majority
Facility Lenders in respect of such Facility have determined in its or their
sole discretion not to permit such continuations (and the Administrative Agent
shall notify the Borrower Representative within a reasonable amount of time of
any such determination) or (ii) if an Event of Default specified in clause (i)
or (ii) of Section 8(f) with respect to a Borrower is in existence, and
provided, further, that if a Borrower shall fail to give any required notice as
described above in this paragraph such Loans shall be automatically continued as
Eurodollar Loans or CDOR Loans, as applicable, having an Interest Period of one
month in duration or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to ABR Loans (in
the case of Eurodollar Loans) or Canadian Prime Loans (in the case of CDOR
Loans) on the last day of such then expiring Interest Period. Upon receipt of
any such notice the Administrative Agent shall promptly notify each relevant
Lender thereof.
2.13    Limitations on Eurodollar Tranches and CDOR Tranches. Notwithstanding
anything to the contrary in this Agreement, all borrowings, conversions and
continuations of Eurodollar Loans and CDOR Loans and all selections of Interest
Periods shall be in such amounts and be made pursuant to such elections so that,
(a) after giving effect thereto, the aggregate principal amount of the
Eurodollar Loans comprising each Eurodollar Tranche shall be equal to $1,000,000
or a whole multiple of $250,000 in excess thereof, (b) no more than ten
Eurodollar Tranches shall be outstanding at any one time, (c) after giving
effect thereto, the aggregate principal amount of the CDOR Loans comprising each
CDOR Tranche shall be equal to C$1,000,000 or a whole multiple of C$250,000 in
excess thereof and (d) no more than five CDOR Tranches shall be outstanding at
any one time.
2.14    Interest Rates and Payment Dates. (e) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin. Each CDOR Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to the CDOR Rate
determined for such day plus the Applicable Margin.
(a)    Each ABR Loan shall bear interest at a rate per annum equal to the ABR
plus the Applicable Margin. Each Canadian Prime Loan shall bear interest at a
rate per annum equal to the Canadian Prime Rate plus the Applicable Margin.
(b)    (i) If all or a portion of the principal amount of any Loan or
Reimbursement Obligation shall not be paid when due (whether at the stated
maturity, by acceleration or otherwise), such overdue amount shall bear interest
at a rate per annum equal to (x) in the case of the Loans, the rate that


66

--------------------------------------------------------------------------------





would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to ABR Loans under the Revolving Facility plus 2%, and (ii) if all or
a portion of any interest payable on any Loan or Reimbursement Obligation or any
commitment fee or other amount payable hereunder shall not be paid when due
(whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at a rate per annum equal to the rate then applicable
to ABR Loans under the relevant Facility plus 2% (or, in the case of any such
other amounts that do not relate to a particular Facility, the rate then
applicable to ABR Loans under the Revolving Facility plus 2%), in each case,
with respect to clauses (i) and (ii) above, from the date of such non-payment
until such amount is paid in full (as well after as before judgment).
(c)    Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
2.15    Computation of Interest and Fees. (f) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to ABR Loans the rate of interest on which is
calculated on the basis of the Prime Rate, CDOR Loans and Canadian Prime Rate
Loans, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. For purposes of the
Interest Act (Canada), the yearly rate of interest to which any rate or fee is
specified to be computed on the basis of 360 days (or any other period of time
less than a calendar year) is equivalent to the stated rate multiplied by the
actual number of days in the year and divided by 360 or such other period of
time, respectively. The Administrative Agent shall as soon as practicable notify
the Borrower Representative and the relevant Lenders of each determination of a
Eurodollar Rate and each determination of a CDOR Rate. Any change in the
interest rate on a Loan resulting from a change in the ABR, the Eurocurrency
Reserve Requirements, the Canadian Prime Rate or CDOR Rate shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower Representative and the relevant Lenders of the effective date and the
amount of each such change in interest rate.
(a)    Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrowers and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower Representative,
deliver to the Borrower Representative a statement showing the quotations used
by the Administrative Agent in determining any interest rate pursuant to Section
2.14(a).
2.16    Inability to Determine Interest Rate; Illegality. (a)     If prior to
the first day of any Interest Period:
(i)     the Administrative Agent shall have determined (which determination
shall be conclusive and binding absent manifest error) that adequate and
reasonable means do not exist for ascertaining the Eurodollar Base Rate, the
Eurodollar Rate or the CDOR Rate, as applicable (including because the
applicable Screen Rate is not available or published on a current basis), for
such Interest Period, or


67

--------------------------------------------------------------------------------





(ii)    the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Base
Rate, the Eurodollar Rate or CDOR Rate, as applicable, determined or to be
determined for such Interest Period will not adequately and fairly reflect the
cost to such Lenders (as conclusively certified by such Lenders) of making or
maintaining their affected Loans during such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower Representative and the relevant Lenders as soon as practicable
thereafter. If such notice is given (x) in respect of the Eurodollar Base Rate
or the Eurodollar Rate, (1) any Eurodollar Loans under the relevant Facility
requested to be made on the first day of such Interest Period shall be made as
ABR Loans, (2) any Loans under the relevant Facility that were to have been
converted on the first day of such Interest Period to Eurodollar Loans shall be
continued as ABR Loans, (3) any outstanding Eurodollar Loans under the relevant
Facility shall be converted, on the last day of the then-current Interest
Period, to ABR Loans and (4) until such notice has been withdrawn by the
Administrative Agent (which action the Administrative Agent will take promptly
after the conditions giving rise to such notice no longer exist), no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrowers have the right to convert Loans under the relevant
Facility to Eurodollar Loans and (y) in respect of the CDOR Rate, (1) any CDOR
Loans under the relevant Facility requested to be made on the first day of such
Interest Period shall be made as Canadian Prime Loans, (2) any Loans under the
relevant Facility that were to have been converted on the first day of such
Interest Period to CDOR Loans shall be continued as Canadian Prime Loans, (3)
any outstanding CDOR Loans under the relevant Facility shall be converted, on
the last day of the then-current Interest Period, to Canadian Prime Loans and
(4) until such notice has been withdrawn by the Administrative Agent (which
action the Administrative Agent will take promptly after the conditions giving
rise to such notice no longer exist), no further CDOR Loans under the relevant
Facility shall be made or continued as such, nor shall the Borrowers have the
right to convert Loans under the relevant Facility to CDOR Loans.
(b)     If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have arisen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor or the administrator of a Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which such Screen Rate shall no longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower Representative shall endeavor to establish an alternate rate of
interest to the Eurodollar Base Rate, Eurodollar Rate and/or CDOR Rate, as
applicable, that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
10.1, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five Business Days of the


68

--------------------------------------------------------------------------------





date notice of such alternate rate of interest is provided to the Lenders, a
written notice from the Required Lenders stating that such Required Lenders (or,
with respect to the CDOR Rate, a written notice from the Required Revolving
Lenders stating that such Required Revolving Lenders) object to such amendment.
Until an alternate rate of interest shall be determined in accordance with this
clause (b) (but, in the case of the circumstances described in clause (ii) of
the first sentence of this Section 2.14(b), only to the extent the Screen Rate
for such Interest Period is not available or published at such time on a current
basis), (1) with respect to an alternate rate of interest in respect of the
Eurodollar Rate or the Eurodollar Base Rate, (x) any Eurodollar Loans requested
to be made shall be made as ABR Loans, (y) any Loans that were to have been
converted to Eurodollar Loans shall be continued as ABR Loans and (z) any
outstanding Eurodollar Loans shall be converted, on the last day of the
then-current Interest Period, to ABR Loans and (2) with respect to an alternate
rate of interest in respect of the CDOR Rate, (x) any CDOR Loans requested to be
made shall be made as Canadian Prime Loans, (y) any Loans that were to have been
converted to CDOR Loans shall be continued as Canadian Prime Loans and (z) any
outstanding CDOR Loans shall be converted, on the last day of the then-current
Interest Period, to Canadian Prime Loans.
(c)    If any Lender determines that any Requirement of Law has made it
unlawful, or if any Governmental Authority has asserted that it is unlawful, for
any Lender or its applicable lending office to make, maintain, fund or continue
any Eurodollar Loans or CDOR Loans, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, dollars in the London interbank market or to purchase or sell
Canadian dollar non-interest bearing bills of exchange at a discount in the
Canadian bankers’ acceptance market, then, on notice thereof by such Lender to
the Borrower Representative through the Administrative Agent, any obligations of
such Lender to make, maintain, fund or continue Eurodollar Loans or CDOR Loans,
as applicable, or to convert ABR Loans to Eurodollar Loans or Canadian Prime
Loans to CDOR Loans, as applicable, will be suspended until such Lender notifies
the Administrative Agent and the Borrower Representative that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrowers will, upon demand from such Lender (with a copy to the
Administrative Agent), either convert or prepay all Eurodollar Loans of such
Lender to ABR Loans or all CDOR Loans of such Lender to Canadian Prime Loans, as
applicable, either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Loans or CDOR Loans, as
applicable, to such day, or immediately, if such Lender may not lawfully
continue to maintain such Loans. Upon any such conversion or prepayment, the
applicable Borrower will also pay accrued interest on the amount so converted or
prepaid.
2.17    Pro Rata Treatment and Payments. (g) Each borrowing by the Borrowers
from the Lenders hereunder, each payment by the Borrowers on account of any
commitment fee and any reduction of the Commitments (subject to Section 10.6(e))
of the Lenders shall be made pro rata according to the respective Term B
Percentages or Revolving Percentages, as the case may be, of the relevant
Lenders.
(a)    With respect to any Facility, each payment (including each prepayment) by
the U.S. Borrower on account of principal of and interest on the Term Loans of
such Facility shall be made pro rata according to the respective outstanding
principal amounts of the Term Loans of such Facility then


69

--------------------------------------------------------------------------------





held by the Term Lenders (except as otherwise provided in Section 2.11(g)). The
amount of each principal prepayment of the Term Loans pursuant to Section 2.11
shall be applied (i) first, to reduce the next eight scheduled installments of
the Term B Loans and (if the Incremental Term Loans have amortization payments)
Incremental Term Loans in direct order (pro rata among the Term Loans, unless
any Incremental Term Lenders have agreed to less than pro rata prepayments) and
(ii) second, pro rata to the remaining installment amounts of the Term B Loans
and Incremental Term Loans (pro rata among the Term Loans, unless any
Incremental Term Lenders have agreed to less than pro rata payments). The amount
of each principal prepayment of Term Loans pursuant to Section 2.10 shall be
applied within each Facility to the then remaining installments thereof as
directed by the U.S. Borrower (or if not so directed, to the then remaining
installments thereof in direct order of maturity). Amounts prepaid on account of
the Term Loans may not be reborrowed.
(b)    Each payment (including each prepayment) by the Borrowers on account of
principal of and interest on the Revolving Loans shall be made pro rata
according to the respective outstanding principal amounts of the Revolving Loans
then held by the Revolving Lenders.
(c)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed Letter
of Credit drawings, interest and fees then due hereunder, such funds shall be
applied (i) first, toward payment of interest and fees then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
interest and fees then due to such parties, and (ii) second, toward payment of
principal and unreimbursed Letter of Credit drawings then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of principal
and unreimbursed Letter of Credit drawings then due to such parties.
(d)    All payments (including prepayments) to be made by the Borrowers
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 2:00 P.M., New
York City time, on the due date thereof to the Administrative Agent, for the
account of the Lenders, at the Funding Office, in Dollars (or, with respect to
any payments of principal or interest in respect of Loans denominated in
Canadian Dollars or any Reimbursement Obligations or fees in respect of Letters
of Credit denominated in Canadian Dollars, Canadian Dollars) and in immediately
available funds. The Administrative Agent shall distribute such payments to each
relevant Lender promptly upon receipt in like funds as received, net of any
amounts owing by such Lender pursuant to Section 9.7. If any payment hereunder
(other than payments on the Eurodollar Loans or CDOR Loans) becomes due and
payable on a day other than a Business Day, such payment shall be extended to
the next succeeding Business Day. If any payment on a Eurodollar Loan or CDOR
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
(e)    Unless the Administrative Agent shall have been notified in writing by
any Lender prior to a borrowing that such Lender will not make the amount that
would constitute its share of


70

--------------------------------------------------------------------------------





such borrowing available to the Administrative Agent, the Administrative Agent
may assume that such Lender is making such amount available to the
Administrative Agent, and the Administrative Agent may, in reliance upon such
assumption, make available to the applicable Borrower a corresponding amount. If
such amount is not made available to the Administrative Agent by the required
time on the Borrowing Date therefor, such Lender shall pay to the Administrative
Agent, on demand, such amount with interest thereon, at a rate equal to the
greater of (i) the NYFRB Rate and (ii) a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation, for
the period until such Lender makes such amount immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this paragraph shall be
conclusive in the absence of manifest error. If such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three Business Days after such Borrowing Date, the Administrative Agent
shall give notice of such fact to the Borrower Representative and the
Administrative Agent shall also be entitled to recover such amount with interest
thereon at the rate per annum applicable to ABR Loans under the relevant
Facility, on demand, from the applicable Borrower. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or the Borrowers against
any Defaulting Lender.
(f)    Unless the Administrative Agent shall have been notified in writing by
the applicable Borrower prior to the date of any payment due to be made by such
Borrower hereunder that such Borrower will not make such payment to the
Administrative Agent, the Administrative Agent may assume that such Borrower is
making such payment, and the Administrative Agent may, but shall not be required
to, in reliance upon such assumption, make available to the Lenders their
respective pro rata shares of a corresponding amount. If such payment is not
made to the Administrative Agent by the applicable Borrower within three
Business Days after such due date, the Administrative Agent shall be entitled to
recover, on demand, from each Lender to which any amount which was made
available pursuant to the preceding sentence, such amount with interest thereon
at the rate per annum equal to the daily average NYFRB Rate. Nothing herein
shall be deemed to limit the rights of the Administrative Agent or any Lender
against the Borrowers.
(g)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.7(c), 2.7(d), 2.17(f), 2.17(g), 2.19(e), 3.4(a) or 9.7,
then the Administrative Agent may, in its discretion and notwithstanding any
contrary provision hereof, (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Lender to satisfy such
Lender’s obligations to it under such Sections until all such unsatisfied
obligations are fully paid, and/or (ii) hold any such amounts in a segregated
account as cash collateral for, and application to, any future funding
obligations of such Lender under any such Section, in the case of each of
clauses (i) and (ii) above, in any order as determined by the Administrative
Agent in its discretion.
2.18    Requirements of Law. (h) If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender or other Credit Party with any request or directive (whether or
not having the force of law) from any central bank or other Governmental
Authority made subsequent to the date hereof:


71

--------------------------------------------------------------------------------





(i)    shall subject any Credit Party to any Taxes (other than (A) Indemnified
Taxes, (B) Taxes described in clauses (b) through (d) of the definition of
Excluded Taxes and (C) Connection Income Taxes) on its loans, loan principal,
letters of credit, commitments, or other obligations, or its deposits, reserves,
other liabilities or capital attributable thereto;
(ii)    shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit (or participations therein) by, or any other acquisition of
funds by, any office of such Lender that is not otherwise included in the
determination of the Eurodollar Rate or CDOR Rate; or
(iii)    shall impose on such Lender any other condition (other than Taxes)
affecting this Agreement or Loans, Letters of Credit, Commitments or other
obligations or liabilities of such Lender hereunder;
and the result of any of the foregoing is to increase the cost to such Lender or
such other Credit Party, by an amount that such Lender or other Credit Party
reasonably deems to be material, of making, converting into, continuing or
maintaining Loans or issuing or participating in Letters of Credit, or to reduce
any amount receivable hereunder in respect thereof, then, in any such case, the
U.S. Borrower shall promptly pay such Lender or such other Credit Party, in
Dollars, within 15 days after the U.S. Borrower’s receipt of a reasonably
detailed invoice therefor (showing with reasonable detail the calculations
thereof) any additional amounts necessary to compensate such Lender or such
other Credit Party for such increased cost or reduced amount receivable. If any
Lender or such other Credit Party becomes entitled to claim any additional
amounts pursuant to this paragraph, it shall promptly notify the U.S. Borrower
(with a copy to the Administrative Agent) of the event by reason of which it has
become so entitled.
(b)    If any Lender shall have reasonably determined that the adoption of or
any change in any Requirement of Law regarding capital or liquidity requirements
or in the interpretation or application thereof or compliance by such Lender or
any corporation controlling such Lender with any request or directive regarding
capital or liquidity requirements (whether or not having the force of law) from
any Governmental Authority made subsequent to the date hereof shall have the
effect of reducing the rate of return on such Lender’s or such corporation’s
capital as a consequence of its obligations hereunder or under or in respect of
any Letter of Credit to a level below that which such Lender or such corporation
could have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender to be
material, then from time to time, after submission by such Lender to the U.S.
Borrower (with a copy to the Administrative Agent) of a written request
therefor, the U.S. Borrower shall pay to such Lender, in Dollars, such
additional amount or amounts as will compensate such Lender or such corporation
for such reduction.
(c)    Notwithstanding anything herein to the contrary, (i) all requests, rules,
guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee


72

--------------------------------------------------------------------------------





on Banking Supervision (or any successor or similar authority) or by United
States or foreign regulatory authorities, in each case pursuant to Basel III,
and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines, requirements and directives thereunder or issued in
connection therewith or in implementation thereof, shall in each case be deemed
to be a change in law, regardless of the date enacted, adopted, issued or
implemented.
(d)    A certificate prepared in good faith as to any additional amounts payable
pursuant to this Section submitted by any Lender to the U.S. Borrower (with a
copy to the Administrative Agent) shall be conclusive in the absence of manifest
error. Notwithstanding anything to the contrary in this Section, the U.S.
Borrower shall not be required to compensate a Lender pursuant to this Section
for any amounts incurred more than nine months prior to the date that such
Lender notifies the U.S. Borrower of such Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such nine-month period shall be extended
to include the period of such retroactive effect. The obligations of the U.S.
Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Obligations.
2.19    Taxes. (i) Any and all payments by or on account of any obligation of
any Loan Party under any Loan Document shall be made without deduction or
withholding for any Taxes, except as required by applicable law. If any
applicable law (as determined in the good faith discretion of an applicable
withholding agent) requires the deduction or withholding of any Tax from any
such payment by a withholding agent, then the applicable withholding agent shall
be entitled to make such deduction or withholding and shall timely pay the full
amount deducted or withheld to the relevant Governmental Authority in accordance
with applicable law and, if such Tax is an Indemnified Tax, then the sum payable
by the applicable Loan Party shall be increased as necessary so that, after such
deduction or withholding has been made (including such deductions and
withholdings applicable to additional sums payable under this Section 2.19), the
amounts received with respect to this agreement equal the sum which would have
been received had no such deduction or withholding been made.
(a)    The Loan Parties shall timely pay to the relevant Governmental Authority
in accordance with applicable law, or at the option of the Administrative Agent
timely reimburse it for, Other Taxes.
(b)    As soon as practicable after any payment of Taxes by any Loan Party to a
Governmental Authority pursuant to this Section 2.19, such Loan Party shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
(c)    The Loan Parties shall jointly and severally indemnify each Credit Party,
within 10 days after demand therefor, for the full amount of any Indemnified
Taxes (including Indemnified Taxes imposed or asserted on or attributable to
amounts payable under this Section 2.19) payable or paid by such Credit Party or
required to be withheld or deducted from a payment to such Credit Party and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to


73

--------------------------------------------------------------------------------





the amount of such payment or liability delivered to the U.S. Borrower by a
Lender (with a copy to the Administrative Agent), or by the Administrative Agent
on its own behalf or on behalf of a Lender, shall be conclusive absent manifest
error.
(d)    Each Lender shall severally indemnify the Administrative Agent, within 10
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of the Loan Parties to do so) and (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.6(c) relating to
the maintenance of a Participant Register, in either case, that are payable or
paid by the Administrative Agent in connection with any Loan Document, and any
reasonable expenses arising therefrom or with respect thereto, whether or not
such Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(e)    (i) Any Lender that is entitled to an exemption from or reduction of
withholding Tax with respect to payments made under any Loan Document shall
deliver to the Borrower Representative and the Administrative Agent, at the time
or times reasonably requested by the Borrower Representative or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower Representative or the Administrative Agent
as will permit such payments to be made without withholding or at a reduced rate
of withholding. In addition, any Lender, if reasonably requested by the Borrower
Representative or the Administrative Agent, shall deliver such other
documentation prescribed by applicable law or reasonably requested by the
Borrower Representative or the Administrative Agent as will enable the Borrower
Representative or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in Section 2.19(f)(ii)(A), (ii)(B) and (ii)(D) below)
shall not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.
(i)    Without limiting the generality of the foregoing, in the event that the
U.S. Borrower is a U.S. Person,
(A)
any Lender that is a U.S. Person shall deliver to the U.S. Borrower and the
Administrative Agent, on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the U.S. Borrower or the Administrative Agent), executed



74

--------------------------------------------------------------------------------





originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding tax;
(B)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient), on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), whichever of the following is applicable:

(1)
in the case of a Non-U.S. Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed originals of IRS Form W-8BEN or W-8BEN-E
establishing an exemption from, or reduction of, U.S. Federal withholding Tax
pursuant to the “interest” article of such tax treaty and (y) with respect to
any other applicable payments under any Loan Document, IRS Form W-8BEN or
W-8BEN-E establishing an exemption from, or reduction of, U.S. Federal
withholding Tax pursuant to the “business profits” or “other income” article of
such tax treaty;

(2)
executed originals of IRS Form W-8ECI;

(3)
in the case of a Non-U.S. Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Non-U.S. Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the U.S. Borrower within the meaning of Section
881(c)(3)(B) of the Code, or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or W-8BEN-E; or

(4)
to the extent a Non-U.S. Lender is not the beneficial owner, executed originals
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or W-8BEN-E,
a U.S. Tax Compliance Certificate substantially in the form of Exhibit F-2 or
Exhibit F-3, IRS Form W-9, and/or other certification documents



75

--------------------------------------------------------------------------------





from each beneficial owner, as applicable; provided that if the Non-U.S. Lender
is a partnership and one or more direct or indirect partners of such Non-U.S.
Lender are claiming the portfolio interest exemption, such Non-U.S. Lender may
provide a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-4 on behalf of each such direct and indirect partner;
(C)
any Non-U.S. Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Non-U.S. Lender becomes a Lender under this Agreement (and from time to
time thereafter upon the reasonable request of the U.S. Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in U.S.
Federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit the U.S. Borrower
or the Administrative Agent to determine the withholding or deduction required
to be made; and

(D)
if a payment made to a Lender under any Loan Document would be subject to U.S.
Federal withholding Tax imposed by FATCA if such Lender were to fail to comply
with the applicable reporting requirements of FATCA (including those contained
in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the U.S. Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the U.S.
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the U.S. Borrower or the
Administrative Agent as may be necessary for the U.S. Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.



76

--------------------------------------------------------------------------------





Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the U.S. Borrower and the
Administrative Agent in writing of its legal inability to do so.
(f)    If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.19 (including by the payment of additional amounts
pursuant to this Section 2.19), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (g) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (g), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (g) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the indemnification payments or
additional amounts giving rise to such refund had never been paid. This
paragraph (g) shall not be construed to require any indemnified party to make
available its Tax returns (or any other information relating to its Taxes that
it deems confidential) to the indemnifying party or any other Person.
(g)    Each party’s obligations under this Section 2.19 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under the Loan
Documents.
(h)    For purposes of this Section 2.19, the term “Lender” includes the Issuing
Lender and the Swingline Lender.
2.20    Indemnity. Other than with respect to Taxes, which shall be governed
solely by Section 2.19, each Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) any failure by such Borrower in making
a borrowing of, conversion into or continuation of Eurodollar Loans or CDOR
Loans after such Borrower has given a notice requesting the same in accordance
with the provisions of this Agreement, (b) any failure by such Borrower in
making any prepayment of or conversion from Eurodollar Loans or CDOR Loans after
such Borrower has given a notice thereof in accordance with the provisions of
this Agreement or (c) the making of a prepayment of Eurodollar Loans or CDOR
Loans by such Borrower on a day that is not the last day of an Interest Period
with respect thereto. In the case of a Eurodollar Loan or CDOR Loan, such
indemnification may include an amount equal to the excess, if any, of (i) the
amount of interest that would have accrued on the amount so prepaid, or not so
borrowed, converted or continued, for the period from the date of such
prepayment or of such failure to borrow, convert or continue to the last day of
such Interest Period (or, in the case of a failure to borrow, convert or


77

--------------------------------------------------------------------------------





continue, the Interest Period that would have commenced on the date of such
failure) in each case at the applicable rate of interest for such Loans provided
for herein (excluding, however, the Applicable Margin included therein, if any)
over (ii) the amount of interest (as reasonably determined by such Lender) that
would have accrued to such Lender on such principal amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
eurodollar market or for Canadian Dollar deposits of a comparable amount and
period to such CDOR Loan from other banks in the Canadian bankers’ acceptance
market, as applicable. A certificate as to any amounts payable pursuant to this
Section submitted to the Borrower Representative by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Obligations.
2.21    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.16(c), 2.18 or 2.19(a)
with respect to such Lender, it will, if requested by the Borrower
Representative, use reasonable efforts (subject to overall policy considerations
of such Lender) to designate another lending office for any Loans affected by
such event with the object of avoiding the consequences of such event; provided,
that such designation is made on terms that, in the sole judgment of such
Lender, cause such Lender and its lending offices to suffer no economic, legal
or regulatory disadvantage, and provided, further, that nothing in this Section
shall affect or postpone any of the obligations of the Borrowers or the rights
of any Lender pursuant to Section 2.16(c), Section 2.18 or Section 2.19(a).
2.22    Replacement of Lenders. The Borrower Representative shall be permitted
to replace any Lender that (a) requests reimbursement for amounts owing pursuant
to Section 2.18 or 2.19(a) or gives a notice of illegality pursuant to Section
2.16(c), (b) becomes a Defaulting Lender, or (c) does not consent to any
proposed amendment, supplement, modification, consent or waiver of any provision
of this Agreement or any other Loan Document that requires the consent of each
of the Lenders or each of the Lenders affected thereby (so long as the consent
of the Required Lenders has been obtained), with a replacement financial
institution; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) prior to any such replacement,
such Lender shall have taken no action under Section 2.21 so as to eliminate the
continued need for payment of amounts owing pursuant to Section 2.18 or 2.19(a),
(iv) the replacement financial institution shall purchase, at par, all Loans and
other amounts owing to such replaced Lender on or prior to the date of
replacement, (v) the Borrowers shall be liable to such replaced Lender under
Section 2.20 (as though Section 2.20 were applicable) if any Eurodollar Loan or
CDOR Loan owing to such replaced Lender shall be purchased other than on the
last day of the Interest Period relating thereto, (vi) the replacement financial
institution shall be reasonably satisfactory to the Administrative Agent, to the
extent that an assignment to such replacement financial institution of the
rights and obligations being acquired by it would otherwise require the consent
of the Administrative Agent pursuant to Section 10.6(b), (vii) the replaced
Lender shall be obligated to make such replacement in accordance with the
provisions of Section 10.6 (provided that the U.S. Borrower shall be obligated
to pay the registration and processing fee referred to therein), (viii) until
such time as such replacement shall be consummated, the Borrowers shall pay all
additional amounts (if any) required pursuant to Section 2.18 or 2.19(a), as the
case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) if applicable, the replacement
financial institution or financial institutions


78

--------------------------------------------------------------------------------





shall consent to such amendment or waiver and (x) any such replacement shall not
be deemed to be a waiver of any rights that any Borrower, the Administrative
Agent or any other Lender shall have against the replaced Lender. Each party
hereto agrees that an assignment required pursuant to this paragraph may be
effected pursuant to an Assignment and Assumption executed by the Borrower
Representative, the Administrative Agent and the assignee, and that the Lender
required to make such assignment need not be a party thereto in order for such
assignment to be effective.
2.23    Defaulting Lenders. Notwithstanding any provision of this Agreement to
the contrary, if any Lender becomes a Defaulting Lender, then the following
provisions shall apply for so long as such Lender is a Defaulting Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Revolving
Commitment of such Defaulting Lender pursuant to Section 2.8(a);
(b)    the Revolving Commitment and Revolving Extensions of Credit of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.1); provided,
that this clause (b) shall not apply to the vote of a Defaulting Lender in the
case of an amendment, waiver or other modification requiring the consent of such
Lender or each Lender affected thereby;
(c)    if any Swingline Exposure or L/C Exposure exists at the time such Lender
becomes, or while any Lender is, a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and L/C Exposure of such
Defaulting Lender (other than the portion of such Swingline Exposure referred to
in clause (b) of the definition of such term) shall be reallocated among the
non-Defaulting Lenders in accordance with their respective Revolving Percentages
but only to the extent the sum of all non-Defaulting Lenders’ Revolving
Extensions of Credit plus such Defaulting Lender’s Swingline Exposure and L/C
Exposure does not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three Business Days following
notice by the Administrative Agent (x) first, prepay such Swingline Exposure and
(y) second, either (1) cash collateralize for the benefit of the Issuing Lender
only the Borrowers’ obligations corresponding to such Defaulting Lender’s L/C
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 8 or (2) backstop
such Defaulting Lender’s L/C Exposure (after giving effect to any partial
reallocation pursuant to clause (i) above) with a letter of credit reasonably
satisfactory to the applicable Issuing Lender, in each case, for so long as such
L/C Exposure is outstanding;


79

--------------------------------------------------------------------------------





(iii)    if the Borrowers cash collateralize or backstop any portion of such
Defaulting Lender’s L/C Exposure pursuant to clause (ii) above, the Borrowers
shall not be required to pay any fees to such Defaulting Lender pursuant to
Section 3.3(a) with respect to such Defaulting Lender’s L/C Exposure during the
period such Defaulting Lender’s L/C Exposure is cash collateralized or
backstopped;
(iv)    if the L/C Exposure of the non-Defaulting Lenders is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Section 3.3(a) shall be adjusted in accordance with such non-Defaulting Lenders’
Revolving Percentages; and
(v)    if all or any portion of such Defaulting Lender’s L/C Exposure is neither
reallocated, cash collateralized nor backstopped pursuant to clause (i) or (ii)
above, then, without prejudice to any rights or remedies of the Issuing Lender
or any other Lender hereunder, all fees payable under Section 3.3(a) with
respect to such Defaulting Lender’s L/C Exposure shall be payable to the Issuing
Lender until and to the extent that such L/C Exposure is reallocated, cash
collateralized and/or backstopped; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
L/C Exposure will be 100% covered by the Revolving Commitments of the
non-Defaulting Lenders, backstopped by a letter of credit reasonably
satisfactory to such Issuing Lender and/or cash collateral will be provided by
the Borrowers in accordance with Section 2.23(c), and participating interests in
any newly made Swingline Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Lenders in a manner consistent with
Section 2.23(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event or a Bail-In Action with respect to a Lender Parent of
any Lender shall occur following the date hereof and for so long as such event
shall continue or (ii) the Swingline Lender or the Issuing Lender has a good
faith belief that any Lender has defaulted in fulfilling its obligations under
one or more other agreements in which such Lender commits to extend credit, the
Swingline Lender shall not be required to fund any Swingline Loan and the
Issuing Lender shall not be required to issue, amend or increase any Letter of
Credit, unless the Swingline Lender or the Issuing Lender, as the case may be,
shall have entered into arrangements with the Borrowers or such Lender,
satisfactory to the Swingline Lender or the Issuing Lender, as the case may be,
to defease any risk to it in respect of such Lender hereunder.
In the event that the Administrative Agent, the Borrower Representative, the
Swingline Lender and the Issuing Lender each agrees that a Defaulting Lender has
adequately remedied all matters that caused such Lender to be a Defaulting
Lender, then the Swingline Exposure and L/C Exposure of the Lenders shall be
readjusted to reflect the inclusion of such Lender’s Revolving Commitment and on
such date such Lender shall purchase at par such of the Loans of the other
Lenders (other than Swingline


80

--------------------------------------------------------------------------------





Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Revolving Percentage.
2.24    Incremental Facilities. (j) The Borrower Representative and any one or
more Lenders (including New Lenders) may from time to time agree that such
Lenders shall make, obtain or increase the amount of their Incremental Term
Loans or Revolving Commitments (any such increased revolving commitments,
“Incremental Revolving Commitments”), as applicable, by executing and delivering
to the Administrative Agent an Increased Facility Activation Notice specifying
(i) the amount of such increase and the Facility or Facilities involved, (ii)
the applicable Increased Facility Closing Date and (iii) in the case of
Incremental Term Loans, (x) the applicable Incremental Term Maturity Date, (y)
the amortization schedule for such Incremental Term Loans; provided that the
weighted average life to maturity of such Incremental Term Loans shall not be
shorter than the remaining weighted average life to maturity of the Term B
Loans, or, to the extent such Incremental Term Loans are intended to be fungible
with the Term B Loans, such greater amounts as shall permit such Incremental
Term Loans to be fungible with the Term B Loans, and (z) the Applicable Margin
for such Incremental Term Loans; provided, that if the total yield (calculated
for both the Incremental Term Loans and the Term B Loans, including the upfront
fees, any interest rate floors and any OID (as defined below but excluding any
arrangement, structuring, underwriting, commitment, amendment or similar fee
paid by the Borrowers (regardless of whether paid in whole or in part to any or
all lenders of the applicable Indebtedness) and any other fees paid by the
Borrowers that are not paid generally to all lenders of such Indebtedness)) in
respect of any Incremental Term Loans incurred on or prior to the first
anniversary of the Closing Date exceeds the total yield for the existing Term B
Loans by more than 0.50% per annum (it being understood that any such increase
may take the form of original issue discount (“OID”), with OID being equated to
the interest rates in a manner determined by the Administrative Agent based on
an assumed four-year life to maturity), the Applicable Margin for the Term B
Loans shall be increased so that the total yield in respect of such Incremental
Term Loans is no more than 0.50% per annum higher than the total yield for the
existing Term B Loans. Notwithstanding the foregoing, (i) the aggregate amount
of borrowings of Incremental Term Loans and Incremental Revolving Commitments
obtained as of any date pursuant to this Section 2.24 shall not exceed (x) an
amount equal to the Base Incremental Amount on such date (after giving effect to
any Incremental Equivalent Debt incurred substantially simultaneously therewith)
and (y) an unlimited additional amount subject to the Maximum Incremental Amount
as of such date (it being understood that the Borrower Representative shall be
deemed to have utilized amounts under clause (y) above prior to utilization of
amounts under clause (x)), (ii) the Incremental Term Facilities shall rank pari
passu in right of payment and security with the Term B Loans and shall not be
guaranteed other than by U.S. Loan Parties or secured by any assets other than
Collateral of the U.S. Loan Parties, (iii) without the consent of the
Administrative Agent, (x) each increase effected pursuant to this paragraph
shall be in a minimum amount of at least $25,000,000 and (y) no more than five
Increased Facility Closing Dates may be selected by the Borrower Representative
after the Closing Date, (iv) subject to clauses (i) through (iii) of the first
sentence of this Section 2.24(a), (x) the terms of any Incremental Term Loans
shall be substantially the same as the terms of the Term B Loans unless
otherwise reasonably satisfactory to the Administrative Agent (it being
understood that no consent of the Administrative Agent shall be required for
terms that are more restrictive to the Group Members than those applicable in
respect of the Term B Loans if the Lenders under all outstanding Facilities
receive the benefits of such more restrictive terms)


81

--------------------------------------------------------------------------------





and (y) the terms of any Incremental Revolving Commitments shall be the same as
the terms of the Revolving Commitments and (z) no Incremental Term Loans or
Incremental Revolving Commitments may be effected unless (1) both immediately
prior to and immediately after giving effect to the effectiveness thereof, no
Default or Event of Default shall have occurred and be continuing (or, in the
case of Incremental Acquisition Debt, no Event of Default under Section 8(a) or
Section 8(f) shall have occurred and be continuing on the date of effectiveness
thereof); (2) on the date of effectiveness thereof, the representations and
warranties of each Loan Party set forth in the Loan Documents shall be true and
correct in all material respects (or in all respects, if qualified by
materiality), in each case on and as of such date (or, in the case of
Incremental Acquisition Debt, on the date of effectiveness thereof, the
Specified Representations shall be true and correct in all material respects (or
in all respects, if qualified by materiality) and the Specified Acquisition
Agreement Representations (with references to the terms “Target”, “Acquisition”
and “Acquisition Agreement” in such definition deemed to be references to the
applicable target, acquisition and acquisition documentation in respect of the
relevant acquisition) shall be true and correct, in each case on and as of such
date); and (3) Holdings and the Borrowers shall have delivered to the
Administrative Agent such legal opinions, board resolutions, secretary’s
certificates, officer’s certificates and other documents (including
reaffirmation agreements, supplements and/or amendments to the Security
Documents) as shall reasonably be requested by the Administrative Agent in
connection therewith. No Lender shall have any obligation to participate in any
increase described in this paragraph unless it agrees to do so in its sole
discretion.
(a)    Any additional bank, financial institution or other entity which, with
the consent of the Borrower Representative and the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), elects to become a
“Lender” under this Agreement in connection with any transaction described in
Section 2.24(a) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit G-3, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement; provided that (i) any
New Lender must be an Eligible Assignee and (ii) if any New Lender is providing
increased Revolving Commitments, it shall be subject to the consent of the
Issuing Lenders and Swingline Lender (which consent, in each case, shall not be
unreasonably withheld or delayed).
(b)    Unless otherwise agreed by the Administrative Agent, on each Increased
Facility Closing Date with respect to the Revolving Facility, the Borrowers
shall borrow Revolving Loans under the relevant Incremental Revolving
Commitments from each Lender participating in the relevant increase in an amount
determined by reference to the amount of each Type of Loan (and (x) in the case
of Eurodollar Loans, of each Eurodollar Tranche, and (y) in the case of CDOR
Loans, of each CDOR Tranche) which would then have been outstanding from such
Lender if (i) each such Type, Eurodollar Tranche or CDOR Tranche had been
borrowed or effected on such Increased Facility Closing Date and (ii) the
aggregate amount of each such Type, Eurodollar Tranche or CDOR Tranche requested
to be so borrowed or effected had been proportionately increased. The Eurodollar
Base Rate applicable to any Eurodollar Loan borrowed pursuant to the preceding
sentence shall equal the Eurodollar Base Rate then applicable to the Eurodollar
Loans of the other Lenders in the same Eurodollar Tranche (or, until the
expiration of the then-current Interest Period, such other rate as shall be
agreed upon between the


82

--------------------------------------------------------------------------------





Borrower Representative and the relevant Lender). The CDOR Rate applicable to
any CDOR Loan borrowed pursuant to the second preceding sentence shall equal the
CDOR Rate then applicable to the CDOR Loans of the other Lenders in the same
CDOR Tranche (or, until the expiration of the then-current Interest Period, such
other rate as shall be agreed upon between the Borrower Representative and the
relevant Lender).
(c)    Notwithstanding anything to the contrary in this Agreement, each of the
parties hereto hereby agrees that, on each Increased Facility Activation Date,
this Agreement shall be amended to the extent (but only to the extent) necessary
to reflect the existence and terms of the Incremental Term Loans (and any more
restrictive terms contemplated by Section 2.24(a)) or Incremental Revolving
Commitments evidenced thereby. Any such deemed amendment may be effected in
writing by the Administrative Agent with the Borrower Representative’s consent
(not to be unreasonably withheld or delayed) and furnished to the other parties
hereto.
2.25    Extension Offers. (a) The Borrower Representative may on one or more
occasions, by written notice to the Administrative Agent, make one or more
offers (each, an “Extension Offer”) to all (and not fewer than all) the Lenders
of one or more Facilities (each Facility subject to such an Extension Offer, an
“Affected Facility”) to make one or more Extension Amendments pursuant to
procedures reasonably specified by the Administrative Agent and reasonably
acceptable to the Borrower Representative. Such notice shall set forth (i) the
terms and conditions of the requested Extension Amendment and (ii) the date on
which such Extension Amendment is requested to become effective (which shall not
be less than five Business Days after the date of such notice, unless otherwise
agreed to by the Administrative Agent). Extension Amendments shall become
effective only with respect to the Loans and Commitments of the Lenders of the
Affected Facility that accept the applicable Extension Offer (such Lenders, the
“Extending Lenders”) and, in the case of any Extending Lender, only with respect
to such Lender’s Loans and Commitments of such Affected Facility as to which
such Lender’s acceptance has been made. Any Extension Offer, unless
contemplating a Maturity Date already in effect hereunder pursuant to a
previously consummated Extension Amendment must be in a minimum amount of
$25,000,000 (or such lesser amount as agreed by the Administrative Agent);
provided that the Borrower Representative may at its election specify as a
condition (a “Minimum Extension Condition”) to consummating any such Extension
Amendment that a minimum amount (to be determined and specified in the relevant
Extension Offer in the Borrower Representative’s sole discretion and which may
be waived by the Borrower Representative) of Commitments or Loans of any or all
Affected Facilities be extended.  If the aggregate principal amount of
Commitments or Loans of any Affected Facility in respect of which Lenders shall
have accepted the relevant Extension Offer shall exceed the maximum aggregate
principal amount of Commitments or Loans of such Affected Facility offered to be
extended by the Borrower Representative pursuant to such Extension Offer, then
the Commitments and Loans of such Lenders shall be extended ratably up to such
maximum amount based on the relative principal amounts (but not to exceed actual
holdings of record) with respect to which such Lenders have accepted such
Extension Offer.
(b)    An Extension Amendment shall be effected pursuant to an Extension
Agreement executed and delivered by Holdings, the U.S. Borrower, the Canadian
Borrower (in the case of an Extension Amendment in respect of Revolving
Commitments), each Extending Lender and the


83

--------------------------------------------------------------------------------





Administrative Agent; provided that no Extension Amendment shall become
effective unless (i) no Default or Event of Default shall have occurred and be
continuing on the date of effectiveness thereof, (ii) on the date of
effectiveness thereof, the representations and warranties of each Loan Party set
forth in the Loan Documents shall be true and correct in all material respects
(or in all respects, if qualified by materiality), in each case on and as of
such date, (iii) Holdings, the U.S. Borrower and (in the case of an Extension
Amendment in respect of Revolving Commitments) the Canadian Borrower shall have
delivered to the Administrative Agent such legal opinions, board resolutions,
secretary’s certificates, officer’s certificates and other documents (including
reaffirmation agreements, supplements and/or amendments to the Security
Documents) as shall reasonably be requested by the Administrative Agent in
connection therewith and (iv) any applicable Minimum Extension Condition shall
be satisfied (unless waived by the Borrower Representative). The Administrative
Agent shall promptly notify each Lender as to the effectiveness of each
Extension Agreement; provided further that the effectiveness of an extended
Maturity Date shall be subject to the provisions of Section 2.25(d).


(c)    Each Extension Agreement may, without the consent of any Lender other
than the applicable Extending Lenders, effect such amendments to this Agreement
and the other Loan Documents as may be necessary or appropriate, in the opinion
of the Administrative Agent, to give effect to the provisions of this Section
2.25, including any amendments necessary to treat the applicable Loans and/or
Commitments of the accepting Lenders as a new “Facility” of loans and/or
commitments hereunder (and the Lenders hereby irrevocably authorize the
Administrative Agent to enter into any such amendments); provided that (i) all
borrowings of Revolving Loans shall continue to be made on a ratable basis among
all Revolving Lenders, based on the relative amounts of their Revolving
Commitments (i.e., both extended and non-extended), until the repayment of the
Loans attributable to the non-extended Commitments (and the termination of the
non-extended Commitments) on the relevant Maturity Date, (ii) all prepayments of
Loans and all reductions of Commitments shall continue to be made on a ratable
basis among all Lenders, based on the relative amounts of their Commitments
(i.e., both extended and non-extended), until the repayment of the Loans
attributable to the non-extended Commitments (and the termination of the
non-extended Commitments) on the relevant Maturity Date (unless the applicable
Extension Agreement provides for lesser treatment of the Loans and/or
Commitments of the Extending Lenders), (iii) the allocation of the participation
exposure with respect to any then-existing or subsequently issued or made Letter
of Credit or Swingline Loan as between any Revolving Commitments of such new
“Facility” and the remaining Revolving Commitments shall be made on a ratable
basis in accordance with the relative amounts thereof until the Maturity Date
relating to the non-extended Revolving Commitments has occurred (it being
understood, however, that no reallocation of such exposure to extended Revolving
Commitments shall occur on such termination date if (1) an Event of Default
under Section 8(a) or Section 8(f) exists at the time of such reallocation or
(2) such reallocation would cause the Revolving Extensions of Credit of any
Lender to exceed its Revolving Commitment), (iv) the Revolving Commitment Period
and the Revolving Termination Date, as such terms are used with reference to
Letters of Credit or Swingline Loans, may not be extended without the prior
written consent of each Issuing Lender or the Swingline Lender, as applicable,
and (v) at no time shall there be more than three Facilities of Revolving
Commitments hereunder, unless otherwise agreed by the Administrative Agent.
Commencing with the Maturity Date of any Facility of Revolving Commitments, the
sublimit for Letters of Credit and Swingline Loans under any Facility of
Revolving Commitments that has not so then matured shall be as agreed between
the Borrower Representative, the Revolving Lenders in respect of such extended
Revolving Commitments and the Issuing Lenders or the Swingline Lender, as
applicable, in the relevant Extension Agreement; provided that if, on the
Maturity Date of any Facility of Revolving Commitments, and after giving effect
to any new sublimit for Letters of Credit under any Facility of


84

--------------------------------------------------------------------------------





Revolving Commitments that has not so then matured, the outstanding L/C Exposure
exceeds the L/C Commitment, the Borrowers shall deposit cash collateral in an
account with the Administrative Agent in accordance with Section 8 in an
aggregate amount equal to such excess.


(d)    If the Total Revolving Extensions of Credit exceed the Total Revolving
Commitments as a result of the occurrence of the Maturity Date with respect to
any Facility of Revolving Commitments when an extended Facility of Revolving
Commitments remains outstanding, the Borrowers shall prepay Revolving Loans or
Swingline Loans (or if no such Loans are outstanding (after giving effect to any
prepayment thereof), deposit cash collateral in an account with the
Administrative Agent in accordance with Section 8) as may be required to
eliminate such excess on such Maturity Date. The failure of the Borrowers to
comply with the prepayment and cash collateralization requirements of this
Section 2.25(d) shall result in the extended Facility of Revolving Commitments
immediately terminating and the Loans in respect thereof (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents in respect thereof (including all amounts of L/C Obligations owing in
respect thereof, whether or not the beneficiaries of the then outstanding
Letters of Credit shall have presented the documents required thereunder)
becoming immediately become due and payable).


(e)    The Administrative Agent and the Lenders hereby acknowledge that in
respect of payments on non-extended Loans on the scheduled Maturity Date in
respect thereof, the pro rata payment requirements contained elsewhere in this
Agreement are not intended to apply to the transactions effected pursuant to
this Section 2.25. This Section 2.25 shall supersede any provisions in Section
2.17 or Section 10.7 to the contrary.


2.26    Refinancing Facilities. (a) The Borrower Representative may, on one or
more occasions after the Closing Date, by written notice to the Administrative
Agent, request the establishment hereunder of (i) a new Facility of revolving
commitments (the “Refinancing Revolving Commitments”) pursuant to which each
Person providing such a commitment (a “Refinancing Revolving Lender”) will make
revolving loans to the Borrowers (“Refinancing Revolving Loans”) and acquire
participations in the Letters of Credit and Swingline Loans and (ii) one or more
additional classes of term loan commitments (the “Refinancing Term Loan
Commitments”) pursuant to which each Person providing such a commitment (a
“Refinancing Term Lender”) will make term loans to the U.S. Borrower (the
“Refinancing Term Loans”); provided that (A) each Refinancing Revolving Lender
and each Refinancing Term Lender shall be an Eligible Assignee and, if not
already a Lender, shall otherwise be reasonably acceptable to the Administrative
Agent and the Borrower Representative and (B) each Refinancing Revolving Lender
shall be approved by each Issuing Lender and the Swingline Lender (such
approvals not to be unreasonably withheld or delayed).
(b)    The Refinancing Commitments shall be effected pursuant to one or more
Refinancing Facility Agreements executed and delivered by the U.S. Borrower, the
Canadian Borrower (in the case of Refinancing Revolving Commitments), each
Refinancing Lender providing such Refinancing Commitments, the Administrative
Agent and, in the case of Refinancing Revolving Commitments, each Issuing Lender
and the Swingline Lender; provided that no Refinancing Commitments shall become


85

--------------------------------------------------------------------------------





effective unless (i) no Event of Default shall have occurred and be continuing
on the date of effectiveness thereof, (ii) on the date of effectiveness thereof,
the representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or in all
respects, if qualified by materiality), in each case on and as of such date,
(iii) Holdings, the U.S. Borrower and (in the case of Refinancing Revolving
Commitments) the Canadian Borrower shall have delivered to the Administrative
Agent such legal opinions, board resolutions, secretary’s certificates,
officer’s certificates, reaffirmation agreements and other documents as shall
reasonably be requested by the Administrative Agent in connection with any such
transaction, (iv) in the case of any Refinancing Revolving Commitments,
substantially concurrently with the effectiveness thereof, all the Revolving
Commitments then in effect shall be terminated, and all the Revolving Loans and
Swingline Loans then outstanding, together with all interest thereon, and all
other amounts accrued for the benefit of the Revolving Lenders, shall be repaid
or paid (it being understood, however, that any Letters of Credit may continue
to be outstanding hereunder), and the aggregate amount of such Refinancing
Revolving Commitments shall not exceed the aggregate amount of the Revolving
Commitments so terminated, and (v) in the case of any Refinancing Term Loan
Commitments, substantially concurrently with the effectiveness thereof, the U.S.
Borrower shall obtain Refinancing Term Loans thereunder and shall repay or
prepay then outstanding Term Loans of one or more Facilities in an aggregate
principal amount equal to the aggregate amount of such Refinancing Term Loan
Commitments (less the aggregate amount of accrued and unpaid interest with
respect to such outstanding Term Loans and any reasonable fees, premium and
expenses relating to such refinancing). The U.S. Borrower shall determine the
amount of such prepayments allocated to each Facility of outstanding Term Loans,
and any such prepayment of Term Loans of any Facility shall be applied to reduce
the subsequent scheduled repayments of Term Loans of such Facility to be made
pursuant to Section 2.3 as directed by the U.S. Borrower and, in the case of a
prepayment of Eurodollar Loans or CDOR Loans, shall be subject to Section 2.20.


(c)    The Refinancing Facility Agreement shall set forth, with respect to the
Refinancing Commitments established thereby and the Refinancing Loans and other
extensions of credit to be made thereunder, to the extent applicable, the
following terms thereof: (i) the designation of such Refinancing Commitments and
Refinancing Loans as a new “Facility” for all purposes hereof (provided that
with the consent of the Administrative Agent, any Refinancing Commitments and
Refinancing Loans may be treated as a single “Facility” with any
then-outstanding existing Commitments or Loans), (ii) the stated termination and
maturity dates applicable to the Refinancing Commitments or Refinancing Loans of
such Facility, provided that (A) such stated termination and maturity dates
shall not be earlier than the Latest Maturity Date applicable to Revolving
Commitments (in the case of Refinancing Revolving Commitments and Refinancing
Revolving Loans) or the Maturity Date applicable to the Facility of Term Loans
so refinanced (in the case of Refinancing Term Loan Commitments and Refinancing
Term Loans) and (B) any Refinancing Term Loans shall not have a weighted average
life to maturity shorter than the remaining weighted average life to maturity of
the Facility of Term Loans so refinanced, (iii) in the case of any Refinancing
Term Loans, any amortization applicable thereto and the effect thereon of any
prepayment of such Refinancing Term Loans, (iv) the interest rate or rates
applicable to the Refinancing Loans of such Facility, (v) the fees applicable to
the Refinancing Commitments or Refinancing Loans of such Facility, (vi) in the
case of any Refinancing Term Loans, any original issue discount applicable
thereto and in the case of any Refinancing Revolving Commitments, any upfront
fees applicable thereto, (vii) the initial Interest Period or Interest Periods
applicable to Refinancing Loans of such Facility, (viii) any voluntary or
mandatory commitment reduction or prepayment requirements applicable to
Refinancing Commitments or Refinancing Loans of such Facility (which prepayment
requirements, in the case of any Refinancing Term Loans, may provide that such
Refinancing Term Loans may participate in mandatory


86

--------------------------------------------------------------------------------





prepayments on the same or a lesser basis as the Facility of Term Loans so
refinanced, but otherwise may not provide for prepayment requirements that are
more favorable to the Lenders holding such Refinancing Term Loans than to the
Lenders holding any other Facility of Term Loans unless agreed by the Majority
Facility Lenders in respect of such other Facilities of Term Loans) and any
restrictions on the voluntary or mandatory reductions or prepayments of
Refinancing Commitments or Refinancing Loans of such Facility and (ix) the other
terms and conditions of the Refinancing Commitments and Refinancing Loans, which
other terms and conditions shall not be favorable to the lenders providing such
Indebtedness than those set forth in the Loan Documents are with respect to the
existing Lenders in respect of the Indebtedness being refinanced (other than
covenants or other provisions applicable only to periods after the Latest
Maturity Date in effect at the time of incurrence of such Refinancing
Commitments and Refinancing Loans). The Administrative Agent shall promptly
notify each Lender as to the effectiveness of each Refinancing Facility
Agreement. Each Refinancing Facility Agreement may, without the consent of any
Lender other than the applicable Refinancing Lenders, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the opinion of the Administrative Agent, to give effect to the provisions of
this Section 2.26, including any amendments necessary to treat the applicable
Refinancing Commitments and Refinancing Loans as a new “Facility” of loans
and/or commitments hereunder.


2.27    Prepayments Below Par. (a) Notwithstanding anything to the contrary set
forth in this Agreement (including Section 2.17) or any other Loan Document, the
U.S. Borrower shall have the right at any time and from time to time to prepay
Term Loans to the Lenders at a discount to the par value of such Loans and on a
non pro rata basis (each, a “Discounted Voluntary Prepayment”) pursuant to the
procedures described in this Section 2.27, provided that (A) the proceeds of
Revolving Loans and Swingline Loans shall not be used to make such Discounted
Voluntary Prepayment, (B) any Discounted Voluntary Prepayment shall be offered
to all Term Lenders of a particular Facility on a pro rata basis, (C) the U.S.
Borrower shall deliver to the Administrative Agent, together with each
Discounted Prepayment Option Notice, a certificate of a Responsible Officer of
the U.S. Borrower (i) stating that (x) no Default or Event of Default has
occurred and is continuing or would result from the Discounted Voluntary
Prepayment and (y) each of the conditions to such Discounted Voluntary
Prepayment contained in this Section 2.27 has been satisfied and (ii) specifying
the aggregate principal amount of Term Loans to be prepaid pursuant to such
Discounted Voluntary Prepayment and (D) no more than one Discounted Prepayment
Option Notice may be effective at any one time.
(b)     To the extent the U.S. Borrower seeks to make a Discounted Voluntary
Prepayment, the U.S. Borrower will provide written notice to the Administrative
Agent substantially in the form of Exhibit H hereto (each, a “Discounted
Prepayment Option Notice”) that the U.S. Borrower desires to prepay Term Loans
in an aggregate principal amount specified therein by the U.S. Borrower (each, a
“Proposed Discounted Prepayment Amount”), in each case at a discount to the par
value of such Loans as specified below. The Proposed Discounted Prepayment
Amount of any Loans shall not be less than $25,000,000 (unless otherwise agreed
by the Administrative Agent). The Discounted Prepayment Option Notice shall
further specify with respect to the proposed Discounted Voluntary Prepayment (A)
the Proposed Discounted Prepayment Amount for Loans to be prepaid, (B) a
discount range (which may be a single percentage) selected by the U.S. Borrower
with respect to such proposed Discounted Voluntary Prepayment equal to a
discount to par of the Loans to be prepaid (the “Discount Range”) (for example,
specifying a Discount Range of 20% to 30% means the U.S. Borrower would pay a
purchase price of 70%


87

--------------------------------------------------------------------------------





to 80% of the par value of the Loans to be prepaid), and (C) the date and time
by which Lenders are required to indicate their election to participate in such
proposed Discounted Voluntary Prepayment, which shall be at least five Business
Days following the date of the Discounted Prepayment Option Notice (as such date
and time may be extended, the “Acceptance Time”). The Acceptance Time may be
extended for a period not exceeding three Business Days upon notice by the U.S.
Borrower to the Administrative Agent received not less than 24 hours before the
original Acceptance Time.


(c)    Upon receipt of a Discounted Prepayment Option Notice, the Administrative
Agent shall promptly notify each applicable Lender thereof. On or prior to the
Acceptance Time, each such Lender may specify by written notice substantially in
the form of Exhibit I hereto (each, a “Lender Participation Notice”) to the
Administrative Agent (A) a maximum discount to par (the “Acceptable Discount”)
within the Discount Range (for example, a Lender specifying a discount to par of
20% would accept a purchase price of 80% of the par value of the Loans to be
prepaid) and (B) a maximum principal amount (subject to rounding requirements
specified by the Administrative Agent) of the Loans to be prepaid held by such
Lender with respect to which such Lender is willing to permit a Discounted
Voluntary Prepayment at the Acceptable Discount (“Offered Loans”). Based on the
Acceptable Discounts and principal amounts of the Loans to be prepaid specified
by the Lenders in the applicable Lender Participation Notice, the Administrative
Agent, in consultation with the U.S. Borrower, shall determine the applicable
discount for such Loans to be prepaid (the “Applicable Discount”), which
Applicable Discount shall be (A) the percentage specified by the U.S. Borrower
if the U.S. Borrower has selected a single percentage pursuant to Section 2.27
for the Discounted Voluntary Prepayment or (B) otherwise, the highest Acceptable
Discount at which the U.S. Borrower can pay the Proposed Discounted Prepayment
Amount in full (determined by adding the principal amounts of Offered Loans
commencing with the Offered Loans with the highest Acceptable Discount);
provided, however, that in the event that such Proposed Discounted Prepayment
Amount cannot be repaid in full at any Acceptable Discount, the Applicable
Discount shall be the lowest Acceptable Discount specified by the Lenders that
is within the Discount Range. The Applicable Discount shall be applicable for
all Lenders who have offered to participate in the Discounted Voluntary
Prepayment and have Qualifying Loans. Any Lender with outstanding Loans to be
prepaid whose Lender Participation Notice is not received by the Administrative
Agent by the Acceptance Time shall be deemed to have declined to accept a
Discounted Voluntary Prepayment of any of its Loans at any discount to their par
value within the Applicable Discount.


(d)    The U.S. Borrower shall make a Discounted Voluntary Prepayment by
prepaying those Loans to be prepaid (or the respective portions thereof) offered
by the Lenders (“Qualifying Lenders”) that specify an Acceptable Discount that
is equal to or greater than the Applicable Discount (“Qualifying Loans”) at the
Applicable Discount, provided that if the aggregate proceeds required to prepay
all Qualifying Loans (disregarding any interest payable at such time) would
exceed the amount of aggregate proceeds required to prepay the Proposed
Discounted Prepayment Amount, such amounts in each case calculated by applying
the Applicable Discount, the U.S. Borrower shall prepay such Qualifying Loans
ratably among the Qualifying Lenders based on their respective principal amounts
of such Qualifying Loans (subject to rounding requirements specified by the
Administrative Agent). If the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable at such time) would be less
than the amount of aggregate proceeds required to prepay the Proposed Discounted
Prepayment Amount, such amounts in each case calculated by applying the
Applicable Discount, the U.S. Borrower shall prepay all Qualifying Loans.


88

--------------------------------------------------------------------------------







(e)    Each Discounted Voluntary Prepayment shall be made within five Business
Days of the Acceptance Time (or such later date as the Administrative Agent
shall reasonably agree, given the time required to calculate the Applicable
Discount and determine the amount and holders of Qualifying Loans), without
premium or penalty (and not subject to Section 2.20), upon irrevocable notice
substantially in the form of Exhibit J hereto (each a “Discounted Voluntary
Prepayment Notice”), delivered to the Administrative Agent no later than 12:00
Noon, New York City time, three Business Days prior to the date of such
Discounted Voluntary Prepayment, which notice shall specify the date and amount
of the Discounted Voluntary Prepayment and the Applicable Discount determined by
the Administrative Agent. Upon receipt of any Discounted Voluntary Prepayment
Notice, the Administrative Agent shall promptly notify each relevant Lender
thereof. If any Discounted Voluntary Prepayment Notice is given, the amount
specified in such notice shall be due and payable to the applicable Lenders,
subject to the Applicable Discount on the applicable Loans, on the date
specified therein together with accrued interest (on the par principal amount)
to but not including such date on the amount prepaid. The par principal amount
of each Discounted Voluntary Prepayment of a Term Loan shall be applied ratably
to reduce the remaining installments of such Term Loans.


(f)     To the extent not expressly provided for herein, each Discounted
Voluntary Prepayment shall be consummated pursuant to reasonable procedures
(including as to timing, rounding, minimum amounts, Type and Interest Periods
and calculation of Applicable Discount in accordance with Section 2.27(c) above)
established by the Administrative Agent and the U.S. Borrower.


(g)    (A) Prior to the delivery of a Discounted Voluntary Prepayment Notice,
upon written notice to the Administrative Agent, the U.S. Borrower may withdraw
or modify its offer to make a Discounted Voluntary Prepayment pursuant to any
Discounted Prepayment Option Notice only if no Lender Participation Notices have
been received and (B) no Lender may withdraw or modify its offer to participate
in a Discounted Voluntary Prepayment pursuant to any Lender Participation
Notice.


(h)    Nothing in this Section 2.27 shall (i) require the U.S. Borrower to
undertake any Discounted Voluntary Prepayment or (ii) limit or restrict the U.S.
Borrower from making voluntary prepayments of Term Loans in accordance with
Section 2.10.


2.28    Currency Fluctuations. (a) No later than 11:00 A.M. (London time) on
each Calculation Date, the Administrative Agent shall determine the Exchange
Rate as of such Calculation Date with respect to Acceptable Foreign Currencies,
provided that, upon receipt of a borrowing request pursuant to Section 2.5(a),
the Administrative Agent shall determine the Exchange Rate with respect to
Acceptable Foreign Currencies on the related Calculation Date (it being
acknowledged and agreed that the Administrative Agent shall use such Exchange
Rate for the purposes of determining compliance with Section 2.4 with respect to
such borrowing notice). The Exchange Rates so determined shall become effective
on the relevant Calculation Date (a “Reset Date”), shall remain effective until
the next succeeding Reset Date and shall for all purposes of this Agreement
(other than Section 10.18 and any


89

--------------------------------------------------------------------------------





other provision expressly requiring the use of a current Exchange Rate) be the
Exchange Rates employed in converting any amounts from Acceptable Foreign
Currencies to Dollars.
(a)    No later than 11:00 A.M. (London time) on each Reset Date, the
Administrative Agent shall determine the aggregate amount of the Dollar
Equivalents of (i) the principal amounts of the Loans then outstanding
denominated in Canadian Dollars (after giving effect to any Loans to be made or
repaid on such date) and (ii) the total L/C Exposure in Acceptable Foreign
Currencies at such time.
(b)    The Administrative Agent shall promptly notify the Borrower
Representative and the Lenders of each determination of an Exchange Rate
hereunder.


SECTION 3.    LETTERS OF CREDIT
3.1    L/C Commitment. (k) Subject to the terms and conditions hereof, the
Issuing Lender, in reliance on the agreements of the other Revolving Lenders set
forth in Section 3.4(a), agrees to issue letters of credit (“Letters of Credit”)
(x) upon the request of the U.S. Borrower, for the account of the U.S. Borrower
and any Domestic Subsidiary and (y) upon the request of the Canadian Borrower,
for the account of the Canadian Borrower and any Canadian Subsidiary, in each
case on any Business Day during the Revolving Commitment Period in such form as
may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment, (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero or (iii) with respect to any Lender, the sum of (x) the
Swingline Exposure of such Lender (in its capacity as the Swingline Lender (if
applicable) and a Revolving Lender), (y) the aggregate principal amount of the
Dollar Equivalent of the outstanding Revolving Loans made by such Lender and (z)
the L/C Exposure of such Lender would exceed its Revolving Commitment then in
effect. Each Letter of Credit shall (i) (x) in the case of a Letter of Credit
requested by the U.S. Borrower, be denominated in Dollars or an Acceptable
Foreign Currency and (y) in the case of a Letter of Credit requested by the
Canadian Borrower, be denominated in Dollars or Canadian Dollars and (z) expire
no later than the earlier of (1) the first anniversary of its date of issuance
and (2) the date that is five Business Days prior to the Revolving Termination
Date, provided that any Letter of Credit with a one-year term may provide for
the renewal thereof for additional one-year periods (which shall in no event
extend beyond the date referred to in clause (2) above); provided further that
any Letter of Credit may (notwithstanding clause (2) or the immediately
preceding proviso above) expire after the date that is five Business Days prior
to the Revolving Termination Date so long as the Issuing Lender has approved
such expiration date and such Letter of Credit is cash collateralized or
otherwise backstopped in a manner reasonably acceptable to the Issuing Lender at
least eight Business Days prior to the Revolving Termination Date.
(a)    Subject to the terms and conditions hereof, each Existing Letter of
Credit shall, effective as of the Closing Date, and without further action by
any Borrower, be continued as a Letter of Credit hereunder, and from and after
the Closing Date shall be deemed to be a Letter of Credit for all purposes
hereof and shall be subject to and governed by the terms and conditions hereof.


90

--------------------------------------------------------------------------------





(b)    The Issuing Lender shall not at any time be obligated to issue any Letter
of Credit if such issuance would conflict with, or cause the Issuing Lender or
any L/C Participant to exceed any limits imposed by, any applicable Requirement
of Law.
3.2    Procedure for Issuance of Letter of Credit. A Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit (or amend, renew
or extend an outstanding Letter of Credit) by delivering to the Issuing Lender
at its address for notices specified herein an Application therefor, completed
to the reasonable satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request, which Application shall include (i) the date of issuance
(which shall be a Business Day), (ii) the date on which such Letter of Credit is
to expire (which shall comply with Section 3.1(a)), (iii) the currency in which
such Letter of Credit is to be denominated (which shall comply with Section
3.1(a)), (iv) the amount of such Letter of Credit, (v) the name and address of
the beneficiary thereof and (vi) such other information as shall be necessary to
prepare and issue such Letter of Credit. Upon receipt of any Application, the
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue (or amend,
renew or extend, as the case may be) the Letter of Credit requested thereby (but
in no event shall the Issuing Lender be required to issue (or amend, renew or
extend, as the case may be) any Letter of Credit earlier than three Business
Days after its receipt of the Application therefor and all such other
certificates, documents and other papers and information relating thereto) by
issuing the original of such Letter of Credit (or such amendment, renewal or
extension, as the case may be) to the beneficiary thereof or as otherwise may be
agreed to by the Issuing Lender and the Borrower Representative. The Issuing
Lender shall furnish a copy of such Letter of Credit to the Borrower
Representative promptly following the issuance (or such amendment, renewal or
extension, as the case may be) thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Revolving Lenders, notice of the issuance of each Letter of Credit (including
the amount thereof).
3.3    Fees and Other Charges. (l) Each Borrower will pay a fee (i) in respect
of Letters of Credit denominated in any currency (other than Canadian Dollars),
in Dollars on the Dollar Equivalent of all such outstanding Letters of Credit
issued for its account at a per annum rate equal to the Applicable Margin then
in effect with respect to Eurodollar Loans under the Revolving Facility and (ii)
in respect of Letters of Credit denominated in Canadian Dollars, in Canadian
Dollars on the amount of such outstanding Letters of Credit issued for its
account at a per annum rate equal to the Applicable Margin then in effect with
respect to CDOR Loans under the Revolving Facility, in each case shared ratably
among the Revolving Lenders and payable quarterly in arrears on each Fee Payment
Date after the issuance date. In addition, each Borrower shall pay to the
Issuing Lender for its own account a fronting fee of 0.125% per annum (i) in
respect of Letters of Credit denominated in any currency (other than Canadian
Dollars), in Dollars on the undrawn and unexpired Dollar Equivalent amount of
each such Letter of Credit issued for its account and (ii) in respect of Letters
of Credit denominated in any currency, in Canadian Dollars on the undrawn and
unexpired amount of each such Letter of Credit, payable quarterly in arrears on
each Fee Payment Date after the issuance date.


91

--------------------------------------------------------------------------------





(a)    In addition to the foregoing fees, each Borrower shall pay or reimburse
the Issuing Lender for such normal and customary costs and expenses as are
incurred or charged by the Issuing Lender in issuing, negotiating, effecting
payment under, amending or otherwise administering any Letter of Credit issued
for such Borrower’s account.
3.4    L/C Participations. (m) The Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit, each L/C Participant irrevocably agrees to accept and
purchase and hereby accepts and purchases from the Issuing Lender, on the terms
and conditions set forth below, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Percentage in
the Issuing Lender’s obligations and rights under and in respect of each Letter
of Credit and the amount of each draft paid by the Issuing Lender thereunder.
Each L/C Participant agrees with the Issuing Lender that, if a draft is paid
under any Letter of Credit for which the Issuing Lender is not reimbursed in
full by the applicable Borrower in accordance with the terms of this Agreement
(or in the event that any reimbursement received by the Issuing Lender shall be
required to be returned by it at any time), such L/C Participant shall pay, upon
demand, to the Administrative Agent, for the account of the Issuing Lender, an
amount equal to (a) in the case of any Letter of Credit denominated in Dollars
or an Acceptable Foreign Currency (other than Canadian Dollars), such L/C
Participant’s Revolving Percentage of the Dollar Equivalent of the amount that
is not so reimbursed (or is so returned) and (b) in the case of any Letter of
Credit denominated in Canadian Dollars, such L/C Participant’s Revolving
Percentage of the amount that is not so reimbursed (or is so returned). Each L/C
Participant’s obligation to pay such amount shall be absolute and unconditional
and shall not be affected by any circumstance, including (i) any setoff,
counterclaim, recoupment, defense or other right that such L/C Participant may
have against the Issuing Lender, any Borrower or any other Person for any reason
whatsoever, (ii) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Section 5, (iii) any adverse change in the condition (financial or otherwise) of
a Borrower, (iv) any breach of this Agreement or any other Loan Document by a
Borrower, any other Loan Party or any other L/C Participant or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.
(a)    If any amount required to be paid by any L/C Participant to the
Administrative Agent pursuant to Section 3.4(a) in respect of any unreimbursed
portion of any payment made by the Issuing Lender under any Letter of Credit is
paid to the Administrative Agent within three Business Days after the date such
payment is due, such L/C Participant shall pay to the Administrative Agent on
demand an amount equal to the product of (i) such amount, times (ii) (x) in
respect of a Letter of Credit denominated in Dollars or an Acceptable Foreign
Currency (other than Canadian Dollars), the daily average NYFRB Rate during the
period from and including the date such payment is required to the date on which
such payment is immediately available to the Administrative Agent and (y) in
respect of a Letter of Credit denominated in Canadian Dollars, the daily average
Canadian Prime Rate during the period from and including the date such payment
is required to the date on which such payment is immediately available to the
Administrative Agent, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any such amount required to be paid by any L/C Participant pursuant to
Section 3.4(a) is not made available to the Administrative Agent by such L/C
Participant within three Business Days after the date such payment is due, the
Administrative


92

--------------------------------------------------------------------------------





Agent shall be entitled to recover from such L/C Participant (for the account of
the Issuing Lender), on demand, such amount with interest thereon calculated
from such due date at the rate per annum applicable to (1) in respect of Letters
of Credit denominated in Dollars or an Acceptable Foreign Currency (other than
Canadian Dollars), ABR Loans under the Revolving Facility and (2) in respect of
Letters of Credit denominated in Canadian Dollars, Canadian Prime Loans under
the Revolving Facility. A certificate of the Issuing Lender submitted to any L/C
Participant with respect to any amounts owing under this Section shall be
conclusive in the absence of manifest error. Promptly following receipt by the
Administrative Agent of any payment from the L/C Participants pursuant to this
paragraph, the Administrative Agent shall distribute such payment to the Issuing
Lender.
(b)    Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and the Administrative Agent has received from any L/C
Participant its pro rata share of such payment in accordance with Section
3.4(a), the Administrative Agent or the Issuing Lender receives any payment
related to such Letter of Credit (whether directly from a Borrower or otherwise,
including proceeds of collateral applied thereto by the Administrative Agent or
the Issuing Lender), or any payment of interest on account thereof, the
Administrative Agent or Issuing Lender, as applicable, will distribute to such
L/C Participant its pro rata share thereof (appropriately adjusted, in the case
of interest payments, to reflect the period of time during which such L/C
Participant’s participating interest was outstanding and funded and, in the case
of any payment related to a draft or any interest payment, to reflect such L/C
Participant’s pro rata portion of such payment if such payment is not sufficient
to pay all amounts in respect of drafts and interest on such Letter of Credit
then due); provided, however, that in the event that any such payment received
by the Administrative Agent or the Issuing Lender shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent the portion thereof previously
distributed by the Administrative Agent or the Issuing Lender, as applicable, to
it.
3.5    Reimbursement Obligation of the Borrowers. If any draft is paid under any
Letter of Credit, the Borrower who applied for such Letter of Credit shall
reimburse the Issuing Lender for (a) the amount of the draft so paid (in
Canadian Dollars if such draft was paid in Canadian Dollars, and otherwise in
Dollars based on the Dollar Equivalent of the amount so paid) and (b) the Dollar
Equivalent of any taxes, fees, charges or other costs or expenses incurred by
the Issuing Lender in connection with such payment, not later than 12:00 Noon,
New York City time, on (i) the Business Day that such Borrower receives notice
of such draft, if such notice is received on such day prior to 10:00 A.M., New
York City time, or (ii) if clause (i) above does not apply, the Business Day
immediately following the day that such Borrower receives such notice. Each such
payment shall be made to the Administrative Agent, for the account of the
Issuing Lender, at the Funding Office in the applicable currency (which shall be
Dollars or Canadian Dollars) and in immediately available funds. Interest shall
be payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (x) until the Business Day next
succeeding the date of the relevant notice, Section 2.14(b) and (y) thereafter,
Section 2.14(c). Promptly following receipt by the Administrative Agent of any
payment from the applicable Borrower pursuant to this paragraph, the
Administrative Agent shall distribute such payment to the Issuing Lender or, to
the extent that L/C Participants have made payments


93

--------------------------------------------------------------------------------





pursuant to Section 3.4 to reimburse the Issuing Lender, then to such L/C
Participants and the Issuing Lender as their interests may appear.
3.6    Obligations Absolute. Each Borrower’s obligations under this Section 3
shall be absolute, unconditional and irrevocable under any and all circumstances
and irrespective of any setoff, counterclaim or defense to payment that such
Borrower may have or have had against the Issuing Lender, any beneficiary of a
Letter of Credit or any other Person. Each Borrower also agrees with the Issuing
Lender that the Issuing Lender shall not be responsible for, and such Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, (a) any lack of validity or enforceability of any Letter of Credit
or this Agreement, or any term or provision therein, (b) any draft or other
document presented under a Letter of Credit proving to be invalid, fraudulent or
forged in any respect or any statement therein being untrue or inaccurate in any
respect, (c) any dispute between or among such Borrower and any beneficiary of
any Letter of Credit or any other party to which such Letter of Credit may be
transferred or any claims whatsoever of such Borrower against any beneficiary of
such Letter of Credit or any such transferee, (d) payment by the Issuing Lender
under a Letter of Credit against presentation of a draft or other document that
does not comply with the terms of such Letter of Credit, or (e) any other event
or circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, such Borrower's obligations
hereunder; provided that the foregoing shall not be construed to excuse the
Issuing Lender from liability to a Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by the Issuing
Lender's failure to exercise care when determining whether drafts and other
documents presented under a Letter of Credit comply with the terms thereof. The
Issuing Lender shall not have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
message or advice, however transmitted, in connection with any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the Issuing Lender; provided that the foregoing shall not be
construed to excuse the Issuing Lender from liability to a Borrower to the
extent of any direct damages (as opposed to special, indirect, consequential or
punitive damages, claims in respect of which are hereby waived by each Borrower
to the extent permitted by applicable law) suffered by such Borrower that are
caused by the Issuing Lender's failure to exercise care when determining whether
drafts and other documents presented under a Letter of Credit comply with the
terms thereof. The parties hereto expressly agree that, in the absence of gross
negligence or willful misconduct on the part of the Issuing Lender (as finally
determined by a court of competent jurisdiction), the Issuing Lender shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented which appear on their face to be in
substantial compliance with the terms of a Letter of Credit, the Issuing Lender
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or


94

--------------------------------------------------------------------------------





refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
3.7    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower who applied for such Letter of Credit of the date and amount thereof.
The responsibility of the Issuing Lender to the applicable Borrower in
connection with any draft presented for payment under any Letter of Credit
shall, in addition to any payment obligation expressly provided for in such
Letter of Credit, be limited to determining that the documents (including each
draft) delivered under such Letter of Credit in connection with such presentment
are substantially in conformity with such Letter of Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Replacement of Issuing Lender. (a) Any Issuing Lender may be replaced at
any time by written agreement among the Borrowers, the Administrative Agent, the
replaced Issuing Lender and the successor Issuing Lender. The Administrative
Agent shall notify the Revolving Lenders of any such replacement of an Issuing
Lender. At the time any such replacement shall become effective, the Borrowers
shall pay all unpaid fees accrued for the account of the replaced Issuing Lender
pursuant to Section 3.3. From and after the effective date of any such
replacement, (i) the successor Issuing Lender shall have all the rights and
obligations of the replaced Issuing Lender under this Agreement with respect to
Letters of Credit to be issued thereafter and (ii) references herein to the term
“Issuing Lender” shall be deemed to refer to such successor or to any previous
Issuing Lender, or to such successor and all previous Issuing Lenders, as the
context shall require. After the replacement of an Issuing Lender hereunder, the
replaced Issuing Lender shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Lender under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue additional Letters of Credit.
(b)     Subject to the appointment and acceptance of a successor Issuing Lender,
any Issuing Lender may resign as an Issuing Lender at any time upon 30 days’
prior written notice to the Administrative Agent, the Borrowers and the
Revolving Lenders, in which case, such Issuing Lender shall be replaced in
accordance with Section 3.9(a).


3.10    Cash Collateralization. In the event that the total L/C Exposure exceeds
the L/C Commitment, the Borrowers shall deposit cash collateral within three
Business Days in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Revolving Lenders, in an
aggregate amount equal to such excess in accordance with the provisions of
Section 8. Such amount (to the extent not applied to the payment of drafts drawn
under Letters of Credit) shall be returned to the Borrowers within three
Business Days after the first Calculation Date on which the total L/C Exposure
no longer exceeds the L/C Commitment.


95

--------------------------------------------------------------------------------





3.11    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Subsidiary, (a) the U.S. Borrower shall be obligated
to reimburse the Issuing Lender hereunder for any and all drawings under any
Letter of Credit issued in support of any obligations of, or that is for the
account of, a Domestic Subsidiary and (b) the Canadian Borrower shall be
obligated to reimburse the Issuing Lender hereunder for any and all drawings
under any Letter of Credit issued in support of any obligations of, or that is
for the account of, a Canadian Subsidiary. The U.S. Borrower and the Canadian
Borrower, as applicable, hereby acknowledge that the issuance of Letters of
Credit for the account of their respective Subsidiaries inures to the benefit of
such Borrower, and that each Borrower’s business derives substantial benefits
from the businesses of such Subsidiaries.


SECTION 4.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit,
Holdings and each Borrower hereby jointly and severally represent and warrant to
the Administrative Agent and each Lender that:
4.1    Financial Condition. (n) The unaudited pro forma consolidated balance
sheet of Holdings and its consolidated Subsidiaries as at June 30, 2017
(including the notes thereto) (the “Pro Forma Balance Sheet”), copies of which
have heretofore been furnished to each Lender, has been prepared giving effect
(as if such events had occurred on such date) to (i) the consummation of the
Acquisition, (ii) the Loans to be made on the Closing Date and the use of
proceeds thereof and (iii) the payment of fees and expenses in connection with
the foregoing. The Pro Forma Balance Sheet has been prepared in good faith,
based on assumptions believed by Holdings to be reasonable as of the date of
delivery thereof, and presents fairly in all material respects on a pro forma
basis the estimated financial position of Holdings and its consolidated
Subsidiaries as at June 30, 2017, assuming that the events specified in the
preceding sentence had actually occurred at such date or at the beginning of the
period covered thereby.
(a)    The audited consolidated balance sheets of Holdings as at March 31, 2015,
March 31, 2016 and March 31, 2017, and the related consolidated statements of
income or operations and of stockholders’ equity and cash flows for the fiscal
years ended on such dates, reported on by and accompanied by an unqualified
report from KPMG LLP, present fairly in all material respects the consolidated
financial condition of Holdings and its consolidated Subsidiaries as at such
date, and the consolidated results of its operations and its consolidated
stockholders’ equity and cash flows for the respective fiscal years then ended.
The unaudited consolidated balance sheet of Holdings as at June 30, 2017 and the
related unaudited consolidated statements of income or operations, stockholders’
equity and cash flows for the three-month period ended on such date, present
fairly in all material respects the consolidated financial condition of Holdings
and its consolidated Subsidiaries as at such date, and the consolidated results
of its operations and its consolidated stockholders’ equity and cash flows for
the three-month period then ended (subject to normal year-end audit adjustments
and the lack of footnote disclosures). All such financial statements, including
the related schedules and notes thereto, have been


96

--------------------------------------------------------------------------------





prepared in accordance with GAAP consistently applied throughout the respective
periods covered thereby (except as approved by the aforementioned firm of
accountants and disclosed therein).
4.2    No Change. Since March 31, 2017, there has occurred no Material Adverse
Effect.
4.3    Existence; Compliance with Law. Each Group Member (a) is duly organized,
validly existing and to the extent relevant in such jurisdiction, in good
standing under the laws of the jurisdiction of its organization, except, in the
case of any Group Member that is not Holdings or a Borrower, where the failure
of such Group Member to be in good standing could not reasonably be expected to
have a Material Adverse Effect, (b) has the power and authority to own and
operate its property, to lease the property it operates as lessee and to conduct
the business in which it is currently engaged, (c) is duly qualified as a
foreign corporation or other organization and to the extent relevant in such
jurisdiction in good standing under the laws of each jurisdiction where its
ownership, lease or operation of property or the conduct of its business
requires such qualification and (d) is in compliance with all Requirements of
Law and its Organization Documents, except, in each case referred to in clauses
(b), (c) or (d), to the extent that the failure to comply therewith would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.
4.4    Power; Authorization; Enforceable Obligations. (a) Each Loan Party has
the power and authority to make, deliver and perform the Loan Documents to which
it is a party and, in the case of the Borrowers, to obtain extensions of credit
hereunder.
(b)     Each Loan Party has taken all necessary organizational action to
authorize the execution, delivery and performance of the Loan Documents to which
it is a party and, in the case of the Borrowers, to authorize the extensions of
credit on the terms and conditions of this Agreement.
(c)     No consent or authorization of, filing with, notice to or other act by
or in respect of, any Governmental Authority or any other Person is required in
connection with the Acquisition and the extensions of credit hereunder or with
the execution, delivery, performance, validity or enforceability of this
Agreement or any of the Loan Documents, except (i) consents, authorizations,
filings and notices described in Schedule 4.4, which consents, authorizations,
filings and notices have been obtained or made and are in full force and effect,
(ii) the filings referred to in Section 4.19 and (iii) those which, if not
obtained or made, would not reasonably be expected to have, either individually
or in the aggregate, a Material Adverse Effect.
(d)     Each Loan Document has been duly executed and delivered on behalf of
each Loan Party party thereto.
(e)     This Agreement constitutes, and each other Loan Document upon execution
will constitute, a legal, valid and binding obligation of each Loan Party party
thereto, enforceable against each such Loan Party in accordance with its terms
(provided that, with respect to the creation and perfection of security
interests with respect to the Capital Stock of Foreign Subsidiaries pledged by
Loan Parties, only to the extent enforceability of such obligation with respect
to such Capital Stock is governed by the


97

--------------------------------------------------------------------------------





Uniform Commercial Code or PPSA, as applicable), except as enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law) and the implied covenants of good faith and fair dealing.
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof (a) will not contravene the terms
of any Loan Party’s Organization Documents and (b) will not violate any material
Requirement of Law in any material respect or conflict with or result in any
material breach or contravention of any document evidencing any material
Requirement of Law or any material Contractual Obligation to which such Person
is a party.
4.6    Litigation. As of the Closing Date, except as set forth on Schedule 4.6,
no litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of Holdings or any
Borrower, threatened in writing by or against any Group Member or against any of
their respective material properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or (b)
that would reasonably be expected to have or result in a Material Adverse
Effect.
4.7    No Default. No Default has occurred and is continuing.
4.8    Ownership of Property; Liens. Each Group Member has title in fee simple
to, or a valid leasehold interest in, all its real property, and good title to,
or a valid leasehold interest in, all its other property, in each instance,
material to the ordinary conduct of its business, other than where the failure
to so own or possess would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, and none of such
property is subject to any Lien except as permitted by Section 7.3.
4.9    Intellectual Property. Each Group Member owns, or is licensed to use, all
Intellectual Property necessary for the conduct of its business as currently
conducted, except where the failure to so own or have a license would not
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect. To the knowledge of Holdings and each Borrower, (a) the
conduct and operations of the businesses of each Group Member does not infringe,
misappropriate, dilute, violate or otherwise impair any Intellectual Property
owned by any other Person and (b) no other Person has contested any right, title
or interest of any Group Member in, or relating to, any Intellectual Property,
other than, in each case with respect to clauses (a) and (b), as cannot
reasonably be expected to affect the Loan Documents and the transactions
contemplated therein and would not, either individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.
4.10    Taxes. Each Group Member has filed or caused to be filed all material
Federal, Canadian, provincial, territorial, state, local and other material Tax
returns that are required to be filed and all such tax returns are true and
correct in all material respects. Each Group Member has paid all Taxes shown to
be due and payable on said returns or on any assessments made against it or any
of its property and all other Taxes, fees or other charges imposed on it or any
of its property by any Governmental


98

--------------------------------------------------------------------------------





Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the relevant
Group Member). As of the Closing Date, no Tax return is under audit or
examination by any Governmental Authority and no notice of any audit or
examination or any assertion of any claim for Taxes has been given or made by
any Governmental Authority.
4.11    Federal Regulations. No Group Member is engaged in the business of
purchasing or selling Margin Stock or extending credit for the purpose of
purchasing or carrying Margin Stock. Proceeds of the Loans shall not be used for
the purpose of purchasing or carrying Margin Stock. If requested by any Lender
or the Administrative Agent, the Borrowers will furnish to the Administrative
Agent and each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.
4.12    Labor Matters. There are no strikes, work stoppages, slowdowns or
lockouts existing, pending (or, to the knowledge of Holdings or any Borrower,
threatened in writing) against or involving any Group Member, except for those
that would not, individually or in the aggregate, reasonably be expected to have
a Material Adverse Effect.
4.13    ERISA and Related Canadian Compliance. (a)    Each Benefit Plan, and
each trust thereunder, intended to qualify for tax exempt status under Section
401 or 501 of the Code or other Requirements of Law so qualifies except for such
failures to so qualify that would not reasonably be expected to have a Material
Adverse Effect. Except for those that would not, in the aggregate, reasonably be
expected to have a Material Adverse Effect, (x) each Benefit Plan is in
compliance with applicable provisions of ERISA, the Code and other Requirements
of Law, (y) there are no existing or pending (or to the knowledge of Holdings or
any Borrower, threatened) claims (other than routine claims for benefits in the
normal course), sanctions, actions, lawsuits or other proceedings or
investigation involving any Benefit Plan to which any Loan Party incurs or
otherwise has or could reasonably be expected to have an obligation or any
Liability and (z) no ERISA Event is reasonably expected to occur. On the Closing
Date, no ERISA Event has occurred in connection with which obligations and
liabilities (contingent or otherwise) remain outstanding.
(b)    The Canadian Pension Plans are duly registered under the ITA and all
other applicable laws which require registration. Each Canadian Loan Party has
complied with and performed all of its obligations in all material respects
under and in respect of the Canadian Pension Plans and Canadian Benefit Plans
under the terms thereof, any funding agreements and all applicable laws
(including any fiduciary, funding, investment and administration obligations).
All employer and employee payments, contributions or premiums to be remitted,
paid to or in respect of each Canadian Pension Plan or Canadian Benefit Plan
have been paid in a timely fashion in accordance with the terms thereof, any
funding agreement and all applicable laws. There have been no improper
withdrawals or applications of the assets of the Canadian Pension Plans or the
Canadian Benefit Plans. On the Closing Date, none of the Canadian Loan Parties
sponsors, maintains, administers or contributes to a defined benefit pension
plan. Except as set forth on Schedule 4.13, as of the Closing Date, there are no
outstanding disputes concerning the assets of the Canadian Pension Plans or the
Canadian Benefit Plans.


99

--------------------------------------------------------------------------------





As of the Closing Date, except as set forth on Schedule 4.13, each of the
Canadian Pension Plans is fully funded on a solvency basis (using actuarial
methods and assumptions which are consistent with the valuations last filed with
the applicable Governmental Authorities and which are consistent with generally
accepted actuarial principles).
4.14    Investment Company Act. No Loan Party is an “investment company”, or a
company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended.
4.15    Subsidiaries. As of the Closing Date, (a) Schedule 4.15 sets forth the
name and jurisdiction of incorporation of each Subsidiary of the U.S. Borrower
and, as to each such Subsidiary, the percentage of each class of Capital Stock
owned by any Loan Party and (b) there are no outstanding subscriptions, options,
warrants, calls, rights or other agreements or commitments (other than stock
options granted to employees or directors and directors’ qualifying shares) of
any nature relating to any Capital Stock of the Borrower Parties, except as
created by the Loan Documents.
4.16    Use of Proceeds. The proceeds of the Term B Loans shall be used to
finance a portion of the Acquisition (which may be effected in whole or in part
through the Canadian Closing Date Loans and the Canadian Capital Contribution),
to refinance Indebtedness outstanding under the Existing Credit Agreement and
other Indebtedness of the Borrower Parties and the Target, to pay fees and
expenses related to the foregoing and for working capital and general corporate
purposes of the Group Members. The proceeds of the Revolving Loans and the
Swingline Loans, and the Letters of Credit, shall be used for working capital
and other general corporate purposes of the Group Members, including, but not
limited to, Permitted Acquisitions and permitted Investments. Letters of Credit
may also be used to support obligations of the Group Members incurred in the
ordinary course of business. The proceeds of any Incremental Term Loans shall be
used for working capital and other general corporate purposes of the Group
Members.
4.17    Environmental Matters. Except as set forth in Schedule 4.17 and except
as would not reasonably be expected to have or result in, either individually or
in the aggregate, a Material Adverse Effect, (a) the operations of the Group
Members are and have been in compliance with all applicable Environmental Laws,
including obtaining, maintaining and complying with all Permits required by any
applicable Environmental Law, (b) no Group Member is party to, and no Group
Member and no Real Estate currently (or to the knowledge of Holdings or any
Borrower previously) owned, leased, subleased, operated or otherwise occupied by
or for any such Group Member is subject to or the subject of, any Contractual
Obligation or any pending (or, to the knowledge of Holdings or any Borrower,
threatened in writing) order, action, investigation, suit, proceeding, audit,
claim, demand, dispute or notice of violation or of potential liability or
similar notice relating in any manner to any Environmental Law or Hazardous
Materials, (c) no Lien in favor of any Governmental Authority securing, in whole
or in part, Environmental Liabilities has attached to any property of any Group
Member and, to the knowledge of Holdings or any Borrower, no facts,
circumstances or conditions exist that could reasonably be expected to result in
any such Lien attaching to any such property, (d) no Group Member has caused or
suffered to occur a Release of Hazardous Materials at, to or from any Real
Estate or any other location for which any


100

--------------------------------------------------------------------------------





Group Member may be liable, (e) all Real Estate currently (or to the knowledge
of Holdings or any Borrower previously) owned, leased, subleased, operated or
otherwise occupied by or for any such Group Member is free of contamination by
any Hazardous Materials and (f) no Group Member (i) is or has been engaged in,
or has permitted any current or former tenant to engage in, operations in
violation of any Environmental Law or (ii) knows of any facts, circumstances or
conditions reasonably constituting notice of a violation of, or liability under,
any Environmental Law, including receipt of any information request or notice of
potential responsibility under the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. §§ 9601 et seq.) or similar
Environmental Laws.
4.18    Accuracy of Information, etc. None of the representations or warranties
made by any Group Member in the Loan Documents as of the date such
representations and warranties are made or deemed made, and none of the written
statements contained in each exhibit, report, statement or certificate (other
than any statement which constitutes projections, forward looking statements,
budgets, estimates or general market data) required to be furnished by or on
behalf of any Group Member in connection with the Loan Documents (including the
Confidential Information Memorandum and marketing materials, if any, delivered
by or on behalf of any Group Member to the Arranger or the Lenders prior to the
Closing Date, and, in such case, as supplemented prior to the Closing Date,
excluding information of a general or industry specific nature), when taken as a
whole as of the date furnished, contains any untrue statement of a material fact
or omits any material fact required to be stated therein or necessary to make
the statements made therein taken as a whole, in light of the circumstances
under which they are made, not materially misleading as of the time when made or
delivered, it being acknowledged and agreed by the Administrative Agent and the
Lenders that, to the extent included in any of the foregoing, projections,
budgets, forward looking statements or estimates as to future events are
inherently uncertain and are not to be viewed as facts and that the actual
results during the period or periods covered by such projections, budgets,
forward looking statements or estimates may materially differ from the projected
results.
4.19    Security Documents. (a) The U.S. Guarantee and Collateral Agreement is
effective to create in favor of the Administrative Agent, for the benefit of the
Lenders, a legal, valid and enforceable security interest in the Collateral
described therein of a type in which a security interest can be created under
Article 9 of the UCC and proceeds thereof except as enforceability may be
limited by applicable Debtor Relief Laws and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law) and the
implied covenants of good faith and fair dealings. In the case of (i) the
Pledged Stock (as defined and described in the U.S. Guarantee and Collateral
Agreement), when stock certificates representing such Pledged Stock are
delivered to the Administrative Agent (together with a properly completed and
signed stock power or endorsement), (ii) all U.S. registered Copyrights (as
defined and described in the U.S. Guarantee and Collateral Agreement), U.S.
registered Trademarks (as defined and described in the U.S. Guarantee and
Collateral Agreement) and U.S. issued Patents (as defined and described in the
U.S. Guarantee and Collateral Agreement) owned by a U.S. Loan Party for which
UCC filings are insufficient, all appropriate filings have been made with the
United States Copyright Office or the United States Patent and Trademark Office,
as applicable and (iii) the other Collateral described in the U.S. Guarantee and
Collateral Agreement in which a security interest may be perfected by filing a
financing statement under the UCC, when financing statements and other filings


101

--------------------------------------------------------------------------------





specified on Schedule 4.19(a) in appropriate form are filed in the offices
specified on Schedule 4.19(a), the security interest granted pursuant to the
U.S. Guarantee and Collateral Agreement shall be perfected and prior to any
other Lien on such Collateral, superior in right to any other Person (except,
(i) in the case of Collateral other than Pledged Stock, Liens permitted by
Section 7.3 and (ii) in the case of Pledged Stock, Liens that are pari passu
with the Liens of the Administrative Agent pursuant to an Intercreditor
Agreement and nonconsensual Liens arising by operation of law).
(b)     The Canadian Guarantee and Collateral Agreement is effective to create
in favor of the Administrative Agent, for the benefit of the Lenders, a legal,
valid and enforceable security interest in the Collateral described therein and
proceeds thereof except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law). In the case
of the Pledged Stock described in the Canadian Guarantee and Collateral
Agreement, when stock certificates representing such Pledged Stock are delivered
to the Administrative Agent (together with a properly completed and signed stock
power or endorsement), and in the case of the other Collateral described in the
Canadian Guarantee and Collateral Agreement, when financing statements and other
filings specified on Schedule 4.19(b) in appropriate form are filed in the
offices specified on Schedule 4.19(b), the Canadian Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on (to the extent that
perfection can be achieved under applicable law by making such filings or
recordings or taking such possession or control), and security interest in, all
right, title and interest of the Loan Parties in such Collateral and the
proceeds thereof, as security for the Canadian Obligations (as defined in the
Canadian Guarantee and Collateral Agreement) under the laws of Canada, in each
case prior and superior in right to any other Person (except, (i) in the case of
Collateral other than Pledged Stock, Liens permitted by Section 7.3 and (ii) in
the case of Pledged Stock, Liens that are pari passu with the Liens of the
Administrative Agent pursuant to an Intercreditor Agreement and nonconsensual
Liens arising by operation of law).


4.20    Solvency. As of the Closing Date, the Loan Parties on a consolidated
basis are, and immediately after giving effect to the making of the Loans to be
made on the Closing Date and the use of proceeds thereof will be, Solvent.
4.21    Holdings. Holdings has not engaged in any business activities and does
not own any property other than (a) ownership of the Capital Stock and Capital
Stock Equivalents of the U.S. Borrower and activities incidental thereto, (b)
activities and contractual rights incidental to maintenance of its corporate
existence (including the incurrence of corporate overhead), (c) the hiring and
employment of the management of the U.S. Borrower and activities reasonably
related thereto, (d) performance of its obligations under the Loan Documents to
which it is a party, (e) finding potential targets for acquisitions, negotiating
the acquisition thereof and being a party to the applicable acquisition
agreement (and performing its obligations thereunder), (f) receipt of the
proceeds of Restricted Payments to the extent of Restricted Payments permitted
to be made to Holdings pursuant to Section 7.6 and (g) activities of Holdings
expressly permitted hereunder.
4.22    Insurance. Each of the Group Members and their respective material
properties are insured with financially sound and reputable insurance companies
or insurance associations which are


102

--------------------------------------------------------------------------------





not Affiliates of Holdings, in such amounts, with such deductibles and covering
such risks as are customarily carried by companies engaged in similar businesses
and owning similar properties in localities where such Person operates.
4.23    Anti-Corruption Laws and Sanctions. Each of Holdings and each Borrower
has implemented and maintains in effect policies and procedures designed to
ensure compliance by itself and its respective Subsidiaries and its and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions, and each Group Member and its respective officers and
employees, and to the knowledge of each of Holdings and each Borrower its
respective directors and agents, are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects and are not knowingly engaged in
any activity that would reasonably be expected to result in Holdings or any
Borrower being designated as a Sanctioned Person. None of (a) Holdings, the
Borrowers, any Subsidiary, or to the knowledge of Holdings or any Borrower, any
of their respective directors, officers or employees, or (b) to the knowledge of
Holdings or any Borrower, any agent of a Group Member that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Loan or Letter of Credit, use of proceeds or
other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.
4.24    EEA Financial Institutions. No Loan Party is an EEA Financial
Institution.
SECTION 5.    CONDITIONS PRECEDENT
5.1    Conditions to Initial Extension of Credit. The agreement of each Lender
to make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent (unless
otherwise waived by Lenders):
(a)    Credit Agreement; Guarantee and Collateral Agreement. The Administrative
Agent shall have received (i) this Agreement, executed and delivered by the
Administrative Agent, Holdings, each Borrower and each Person listed on Schedule
1.1, (ii) the U.S. Guarantee and Collateral Agreement, executed and delivered by
Holdings, the U.S. Borrower and each U.S. Subsidiary Guarantor, (iii) the
Canadian Guarantee and Collateral Agreement, executed and delivered by the
Canadian Borrower and each Canadian Subsidiary Guarantor, (iv) an
Acknowledgement and Consent in the form attached to the U.S. Guarantee and
Collateral Agreement, executed and delivered by each Issuer (as defined
therein), if any, that is not a U.S. Loan Party and (v) an Acknowledgement and
Consent in the form attached to the Canadian Guarantee and Collateral Agreement,
executed and delivered by each Issuer (as defined therein), if any, that is not
a Canadian Loan Party.
(b)    Acquisition. The Acquisition shall be consummated prior to or
substantially simultaneously with the making of the initial extensions of credit
hereunder in accordance with applicable law and the Acquisition Documentation
(without giving effect to any amendments, consents or waivers to or of such
documents that are materially adverse to the Lenders and not


103

--------------------------------------------------------------------------------





consented to by the Administrative Agent (such consent not to be unreasonably
withheld, conditioned or delayed)).
(c)    Refinancing. (i) The Existing Credit Agreement shall have been (or shall,
substantially simultaneously with the initial extensions of credit hereunder,
be) terminated and all amounts thereunder shall have been (or shall,
substantially simultaneously with the initial extensions of credit hereunder,
be) paid in full and satisfactory arrangements shall have been made for the
termination of all Liens granted in connection therewith, (ii) the existing
material Indebtedness of the Target and its Subsidiaries shall have been (or
shall, substantially simultaneously with the initial extensions of credit
hereunder, be) repaid in full and satisfactory arrangements shall have been made
for the termination of all Liens granted in connection therewith and (iii) after
giving effect to the Closing Date and the initial extensions of credit hereunder
and the use of proceeds thereof, Holdings and its Subsidiaries (including the
Target and its Subsidiaries) shall have no other material debt for borrowed
money other than the Facilities and other Indebtedness permitted by Section 7.2
of this Agreement.
(d)    Pro Forma Balance Sheet; Financial Statements. The Lenders shall have
received (i) the Pro Forma Balance Sheet, (ii) audited consolidated balance
sheets and related statements of income or operations, stockholders’ equity and
cash flows of Holdings for the fiscal years ending March 31, 2015, March 31,
2016 and March 31, 2017, (iii) unaudited interim consolidated financial
statements of Holdings for each fiscal quarter ended after the date of the
latest applicable financial statements delivered pursuant to clause (ii) of this
paragraph and at least 45 days prior to the Closing Date (and comparable periods
for the prior fiscal year), (iv) audited consolidated balance sheets and related
statements of income, stockholders’ equity and cash flows of the Target for the
fiscal years ending December 31, 2014, December 31, 2015 and December 31, 2016
and (v) unaudited interim consolidated financial statements of the Target for
each fiscal quarter ended after the date of the latest applicable financial
statements delivered pursuant to clause (iv) of this paragraph and at least 45
days prior to the Closing Date (and comparable periods for the prior fiscal
year); provided that the filing of the financial statements required by clauses
(ii) and (iii) on Form 10-K and 10-Q, respectively, prior to the Closing Date by
Holdings will satisfy such clauses.
(e)    Lien Searches. The Administrative Agent shall have received the results
of a recent Lien search with respect to each Loan Party, and such search shall
reveal no Liens on any of the assets of the Loan Parties except for Liens
permitted by Section 7.3 or discharged on or prior to the Closing Date pursuant
to documentation satisfactory to the Administrative Agent.
(f)    Fees. The Lenders and the Administrative Agent shall have received all
fees required to be paid, and all reasonable and documented out-of-pocket
expenses required to be reimbursed by the U.S. Borrower on the Closing Date, in
each case for which invoices have been presented on or before three Business
Days prior to the Closing Date (or such later date as reasonably agreed by the
U.S. Borrower). All such amounts will be paid with proceeds of Loans


104

--------------------------------------------------------------------------------





made on the Closing Date and will be reflected in the funding instructions given
by the Borrower Representative to the Administrative Agent on or before the
Closing Date.
(g)    Closing Certificate; Certified Certificate of Incorporation; Good
Standing Certificates. The Administrative Agent shall have received (i) a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit D, with appropriate insertions and attachments, including the
certificate of incorporation of each Loan Party that is a corporation certified
by the relevant authority of the jurisdiction of organization of such Loan
Party, and (ii) a long form good standing certificate for each Loan Party from
its jurisdiction of organization.
(h)    Legal Opinions. The Administrative Agent shall have received a customary
opinion of each of (i) Winstead PC and (ii) Greenfields Law. Each such legal
opinion shall be reasonably satisfactory to the Administrative Agent and shall
cover such matters incident to the transactions contemplated by this Agreement
as the Administrative Agent may reasonably require.
(i)    Pledged Stock; Stock Powers; Pledged Notes. The Administrative Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the U.S. Guarantee and Collateral Agreement and the
certificates representing the shares of Capital Stock pledged pursuant to the
Canadian Guarantee and Collateral Agreement, in each case together with an
undated stock power for each such certificate executed in blank by a duly
authorized officer of the pledgor thereof and (ii) each promissory note (if any)
pledged to the Administrative Agent pursuant to the U.S. Guarantee and
Collateral Agreement and each promissory note (if any) pledged by the
Administrative Agent pursuant to the Canadian Guarantee and Collateral
Agreement, in each case endorsed (without recourse) in blank (or accompanied by
an executed transfer form in blank) by the pledgor thereof.
(j)    Filings, Registrations and Recordings. Each document (including any
Uniform Commercial Code financing statement and PPSA financing statements)
required by the Security Documents or under law or reasonably requested by the
Administrative Agent to be filed, registered or recorded in order to create in
favor of the Administrative Agent, for the benefit of the Lenders, a perfected
Lien on the Collateral described therein, prior and superior in right to any
other Person (other than with respect to Liens expressly permitted by Section
7.3), shall be in proper form for filing, registration or recordation.
(k)    Solvency Certificate. The Administrative Agent shall have received a
solvency certificate from the chief financial officer of Holdings confirming the
solvency of Holdings and its Subsidiaries on a consolidated basis after giving
effect to the Acquisition, the incurrence of the Loans to be made on the Closing
Date and the use of proceeds thereof.
(l)    Material Adverse Effect. Since December 31, 2016, there shall not have
been any occurrence, event, change, effect or development that has had or would
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on the Target.


105

--------------------------------------------------------------------------------





(m)    KYC Information. The Administrative Agent shall have received, at least
five Business Days prior to the Closing Date, all documentation and other
information required by Governmental Authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act, in each case requested at least 10 Business Days prior to the
Closing Date.
(n)    Canadian Closing Date Loans. The Canadian Closing Date Loans shall be on
terms and conditions reasonably satisfactory to the Administrative Agent.
(o)    Representations. (i) The Specified Acquisition Agreement Representations
shall be true and correct in all respects on and as of the Closing Date as if
made on and as of such date; provided, that to the extent that such
representations and warranties specifically refer to an earlier date, they shall
be true and correct in all respects as of such earlier date.
(ii)     The Specified Representations shall be true and correct in all material
respects (or in all respects if qualified by materiality) on and as of the
Closing Date; provided, that to the extent that such representations and
warranties specifically refer to an earlier date, they shall be true and correct
in all material respects as of such earlier date.


Notwithstanding anything to the contrary in this Section 5.1, to the extent that
Holdings and the Borrowers cannot satisfy the conditions set forth in Section
5.1(i) and/or Section 5.1(j) on the Closing Date (other than the pledge and
perfection of the security interest in (A) the Capital Stock of the U.S.
Borrower and its material Wholly Owned Domestic Subsidiaries and the Canadian
Borrower or (B) other assets pursuant to which a Lien may be perfected by the
filing of a financing statement under the Uniform Commercial Code or the PPSA)
after the use of commercially reasonable efforts to do so or without undue
burden or expense, then the satisfaction of the conditions set forth in the
applicable Section(s) shall not constitute a condition precedent to the
availability of the initial extensions of credit on the Closing Date but instead
shall be required to be satisfied after the Closing Date in accordance with
Section 6.13.


For the purpose of determining compliance with the conditions specified in this
Section 5.1, each Lender that has signed this Agreement shall be deemed to have
accepted, and to be satisfied with, each document or other matter required under
this Section 5.1 unless the Administrative Agent shall have received written
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
5.2    Conditions to Each Extension of Credit. The agreement of each Lender to
make any extension of credit requested to be made by it on any date (other than
its extensions of credit on the Closing Date and other than any extensions of
credit consisting of Incremental Acquisition Debt) is subject to the
satisfaction of the following conditions precedent:
(a)    Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material


106

--------------------------------------------------------------------------------





respects (or in all respects if qualified by materiality) on and as of such date
as if made on and as of such date.
(b)    No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing (other than extensions of credit on the Closing Date and any
extensions of credit consisting of Incremental Acquisition Debt) by and issuance
of a Letter of Credit on behalf of a Borrower hereunder shall constitute a
representation and warranty by such Borrower as of the date of such extension of
credit that the conditions contained in this Section 5.2 have been satisfied.
SECTION 6.    AFFIRMATIVE COVENANTS
Holdings and the Borrowers hereby jointly and severally agree that, so long as
(1) the Commitments remain in effect, (2) any Letter of Credit remains
outstanding (unless cash collateralized or otherwise backstopped on terms
reasonably satisfactory to the applicable Issuing Lender) or (3) any Loan or
other Obligation hereunder which is owing shall remain unpaid or unsatisfied
(other than (i) contingent or indemnification obligations not then due and (ii)
obligations in respect of Specified Swap Agreements or Specified Cash Management
Agreements), each of Holdings and the Borrowers shall and shall cause each of
its Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent (and the
Administrative Agent shall furnish to each Lender):
(a)    as soon as available, but in any event within 120 days after the end of
each fiscal year of Holdings, a copy of the audited consolidated balance sheet
of Holdings and its consolidated Subsidiaries as at the end of such year and the
related audited consolidated statements of income or operations and consolidated
statements of stockholders’ equity and cash flows for such year, setting forth
in each case in comparative form the figures for the previous year, reported on
without a “going concern” or like qualification or exception (other than with
respect to, or resulting from, the regularly scheduled maturity of the Revolving
Commitments, the Term Loans or other Indebtedness or any anticipated inability
to satisfy any financial covenant set forth in this Agreement on a future date
or future period), or qualification arising out of the scope of the audit, by
KPMG LLP or other independent certified public accountants of nationally
recognized standing (the foregoing, an “Acceptable Accountant’s Report”); and
(b)    as soon as available, but in any event not later than 60 days after the
end of each of the first three quarterly periods of each fiscal year of
Holdings, the unaudited consolidated balance sheet of Holdings and its
consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income and consolidated statements of
stockholders’ equity and cash flows for such quarter and the portion of the
fiscal year through the end of such quarter, setting forth in each case in
comparative form the figures for the previous year, certified


107

--------------------------------------------------------------------------------





by a Responsible Officer of Holdings as being fairly stated in all material
respects (subject to normal year-end audit adjustments and absence of
footnotes).
All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
consistently applied throughout the respective periods covered thereby, except
as otherwise expressly noted therein, subject to, in the case of the unaudited
interim financial statements, normal year-end adjustments and the lack of
footnote disclosures.
Notwithstanding the foregoing, the obligations in Section 6.1(a) and Section
6.1(b) may be satisfied with respect to financial information of Holdings and
each of its Subsidiaries by furnishing, in each case, by the deadline set forth
in the applicable Section, Form 10-K or Form 10-Q, as applicable, of Holdings as
filed with the SEC, and, in any event, to the extent such information is in lieu
of information required to be provided under Section 6.1(a), such financial
statements shall be accompanied by an Acceptable Accountant’s Report.
Each of Holdings and the Borrowers represents and warrants that it and any of
its Subsidiaries either (i) has no registered or publicly traded securities
outstanding or (ii) files its financial statements with the SEC and/or makes its
financial statements available to potential holders of its 144A securities, and,
accordingly, each of Holdings and each Borrower hereby (x) authorizes the
Administrative Agent to make the financial statements to be provided under
Section 6.1(a) and (b) above, along with the Loan Documents, available to
Public-Siders and (y) agrees that at the time such financial statements are
provided hereunder, they shall already have been made available to holders of
its securities.  None of Holdings nor any Borrower will request that any other
material be posted to Public-Siders without expressly representing and
warranting to the Administrative Agent in writing that (A) such materials do not
constitute material non-public information within the meaning of the federal
securities laws (“MNPI”) or (B) (i) each of Holdings, each Borrower and their
respective Subsidiaries has no outstanding publicly traded securities, including
144A securities, and (ii) if at any time any Group Member issues publicly traded
securities, including 144A securities, then prior to the issuance of such
securities, Holdings, the U.S. Borrower or the Canadian Borrower will make such
materials that do constitute MNPI publicly available by press release or public
filing with the SEC. Notwithstanding anything herein to the contrary, in no
event shall Holdings or any Borrower request that the Administrative Agent make
available to Public-Siders budgets or any certificates, reports or calculations
with respect to the compliance of Holdings or the Borrowers with the covenants
contained herein.


6.2    Certificates; Other Information. Furnish to the Administrative Agent, on
behalf of each Lender:
(a)    concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a Compliance Certificate containing all information and
calculations necessary for determining compliance by each Group Member with the
provisions of this Agreement referred to therein as of the last day of the
fiscal quarter or fiscal year of Holdings, as the case may be, and (ii) a list
of all Intellectual Property acquired, assumed or generated by any Loan Party in
the applicable fiscal quarter for which financial statements are being
delivered;
(b)    as soon as available, and in any event no later than 120 days after the
end of each fiscal year of Holdings, a detailed consolidated budget for the
following fiscal year (including a projected consolidated balance sheet of the
Group Members as of the end of the following fiscal year, the related
consolidated statements of projected cash flow and projected income and a


108

--------------------------------------------------------------------------------





description of the underlying assumptions applicable thereto), and, as soon as
available, significant revisions, if any, of such budget and projections with
respect to such fiscal year (collectively, the “Projections”), which Projections
shall in each case be accompanied by a certificate of a Responsible Officer of
Holdings stating that such Projections are based on reasonable estimates,
information and assumptions and that such Responsible Officer has no reason to
believe that such Projections are incorrect or misleading in any material
respect;
(c)    [reserved];
(d)    within five Business Days after the same are sent, copies of all
financial statements and reports that Holdings or any Borrower sends to the
holders of any class of its debt securities or public equity securities and,
within five Business Days after the same are filed, copies of all financial
statements and reports that Holdings or any Borrower may make to, or file with,
the SEC;
(e)    promptly following receipt thereof, copies of (i) any documents described
in Section 101(k) or 101(l) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Multiemployer Plan or any documents
described in Section 101(f) of ERISA that any Group Member or any ERISA
Affiliate may request with respect to any Pension Plan; provided, that if the
relevant Group Members or ERISA Affiliates have not requested such documents or
notices from the administrator or sponsor of the applicable Multiemployer Plans,
then, upon reasonable request of the Administrative Agent, such Group Member or
the ERISA Affiliate shall promptly make a request for such documents or notices
from such administrator or sponsor and the Borrower Representative shall provide
copies of such documents and notices to the Administrative Agent promptly after
receipt thereof;
(f)    promptly after any request by the Administrative Agent, copies of any
material detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
Holdings or any Borrower by independent accountants in connection with the
accounts or books of any Group Member, or any audit of any of them; and
(g)    promptly, such additional financial and other information as the
Administrative Agent may from time to time reasonably request.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its material
obligations of whatever nature, except where the amount or validity thereof is
currently being contested in good faith by appropriate proceedings and reserves
in conformity with GAAP with respect thereto have been provided on the books of
the relevant Group Member or except to the extent that failure to do so could
not reasonably be expected to result in a Material Adverse Effect.
6.4    Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence (provided that Holdings and
any of its Subsidiaries may


109

--------------------------------------------------------------------------------





change its organizational form so long as such change shall not adversely affect
the interests of the Lenders) under the laws of its jurisdiction of
incorporation, organization or formation and (ii) take all reasonable action to
maintain all rights, privileges and franchises necessary or desirable in the
normal conduct of its business, except, in each case, as otherwise permitted by
Section 7.4 or Section 7.5(j) and except, in the case of clause (ii) above, to
the extent that failure to do so would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; (b) comply
with all Contractual Obligations and Requirements of Law except to the extent
that failure to comply therewith would not reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect; and (c)
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Group Members and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions.
6.5    Maintenance of Property; Insurance. (o) Keep all property useful and
necessary in its business in good working order and condition, ordinary wear and
tear and casualty and condemnation excepted and (b) maintain with financially
sound and reputable insurance companies or insurance associations insurance on
all its material property in at least such amounts and against at least such
risks (but including in any event public liability, product liability and
business interruption) as are customarily carried in the same general area by
businesses of the size and character of the business of the Group Members as
reasonably determined by the Borrowers.
6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP (or the applicable foreign equivalent in the case of
Foreign Subsidiaries) and all Requirements of Law shall be made of all financial
transactions and matters involving the assets and business of such Person and
(b) permit representatives of the Administrative Agent to visit and inspect any
of its properties and examine and make abstracts from any of its books and
records at any reasonable time during normal business hours and as often as may
reasonably be desired, upon reasonable advance notice to the Borrower
Representative, and to discuss the business, operations, properties and
financial and other condition of the Group Members with officers and employees
of the Group Members and with their independent certified public accountant, in
each case at the Loan Parties’ expense; provided that the Loan Parties shall
only be obligated to reimburse the Administrative Agent for the expenses of one
such visit per calendar year (unless an Event of Default has occurred and is
continuing, in which case the Loan Parties shall be obligated to reimburse the
Administrative Agent for the expenses of each visit conducted while an Event of
Default is continuing). Each Loan Party which keeps records relating to
Collateral in the Province of Quebec shall at all times keep a duplicate copy
thereof at a location outside the Province of Quebec, as listed in Schedule 6.6.
Any Lender may accompany the Administrative Agent in connection with any visit
and inspection at such Lender’s expense. Notwithstanding anything to the
contrary in this Section 6.6, none of the Group Members will be required to
disclose or permit the inspection or discussion of, any document, information or
other matter (x) that constitutes non-financial trade secrets or non-financial
proprietary information, (y) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by law or any binding agreement or (z) that is
subject to attorney-client or similar privilege or constitutes attorney work
product.


110

--------------------------------------------------------------------------------





6.7    Notices. Promptly upon any Responsible Officer of a Group Member
obtaining knowledge thereof, give notice to the Administrative Agent (and the
Administrative Agent shall give notice to each Lender) of:
(a)    the occurrence of any Default or Event of Default;
(b)    any breach or non-performance of, or any default under, any Contractual
Obligation of any Group Member, or any violation of, or non-compliance with, any
Requirement of Law, which would reasonably be expected to result, either
individually or in the aggregate, in a Material Adverse Effect, including a
description of such breach, non-performance, default, violation or
non-compliance and the steps, if any, such Person has taken, is taking or
proposes to take in respect thereof;
(c)    any dispute, litigation, investigation, proceeding or suspension which
may exist at any time between any Group Member and any Governmental Authority
which would reasonably be expected to result, either individually or in the
aggregate, in a Material Adverse Effect;
(d)    the commencement of, or any material development in, any litigation or
proceeding against or directly involving any Group Member (i) in which the
amount of damages claimed is $10,000,000 (or its equivalent in another currency
or currencies) or more, (ii) in which injunctive or similar relief is sought and
which, if adversely determined, would reasonably be expected to have a Material
Adverse Effect, (iii) is asserted or instituted against any Canadian Benefit
Plan, Canadian Pension Plan, its fiduciaries or its assets, or (iv) in which the
relief sought is an injunction or other stay of the performance of this
Agreement or any other Loan Document;
(e)    (i) on or prior to any filing by any ERISA Affiliate of any notice of any
Reportable Event or intent to terminate any Title IV Plan, a copy of such
notice, (ii) promptly, and in any event within ten (10) days, after any officer
of any ERISA Affiliate knows or has reason to know that a request for a minimum
funding waiver under Section 412 of the Code has been filed with respect to any
Title IV Plan or Multiemployer Plan, a notice (which may be made by telephone if
promptly confirmed in writing) describing such waiver request and any action
that any ERISA Affiliate proposes to take with respect thereto, together with a
copy of any notice filed with the PBGC or the IRS pertaining thereto, and (iii)
promptly, and in any event within ten (10) days after any officer of any ERISA
Affiliate knows or has reason to know that an ERISA Event will or has occurred,
a notice describing such ERISA Event, and any action that any ERISA Affiliate
proposes to take with respect thereto, together with a copy of any notices
received from or filed with the PBGC, IRS, Multiemployer Plan or other Benefit
Plan pertaining thereto; and
(f)    any Material Adverse Effect subsequent to the date of the most recent
audited financial statements delivered to the Administrative Agent pursuant to
this Agreement.


111

--------------------------------------------------------------------------------





Each notice pursuant to this Section 6.7 shall be accompanied by a statement of
a Responsible Officer of the U.S. Borrower setting forth details of the
occurrence referred to therein and stating what action the relevant Group Member
proposes to take with respect thereto.
6.8    Environmental Laws. Except where the failure to comply (or ensure
compliance) would not reasonably be expected to, individually or in the
aggregate, result in a Material Adverse Effect:
(p)     comply in all respects with, and use commercially reasonable efforts to
ensure compliance in all respects by all tenants and subtenants, if any, with,
all applicable Environmental Laws, and obtain and comply in all respects with
and maintain, and use commercially reasonable efforts to ensure that all tenants
and subtenants obtain and comply in all respects with and maintain, any and all
Permits required by applicable Environmental Laws; and
(a)    conduct and complete all investigations, studies, sampling and testing,
and all remedial, removal and other actions required under Environmental Laws
and promptly comply in all respects with all lawful orders and directives of all
Governmental Authorities regarding Environmental Laws; provided that no Group
Member shall be required to undertake any cleanup, removal, remedial or other
similar action to the extent that its obligation to do so is being reasonably
contested in good faith and by proper proceedings and appropriate reserves are
being maintained with respect to such circumstances in accordance with GAAP.
6.9    Canadian Pension Plans; Canadian Benefit Plans. (a) For each existing, or
hereafter adopted, Canadian Pension Plan and Canadian Benefit Plan, each Loan
Party shall in a timely fashion comply with and perform in all material respects
all of its obligations under and in respect of such Canadian Pension Plan or
Canadian Benefit Plan, including under any funding agreements and all applicable
laws (including any fiduciary, funding, investment and administration
obligations), except where the failure to comply would not reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect.
(b)    The Canadian Borrower shall deliver to the Administrative Agent (i) if
requested by the Administrative Agent, copies of each annual and other return,
report or valuation with respect to each Canadian Pension Plan as filed with any
applicable Governmental Authority; (ii) promptly after receipt thereof, a copy
of any direction, order, notice, ruling or opinion that any Loan Party may
receive from any applicable Governmental Authority with respect to any Canadian
Pension Plan; (iii) notification within 30 days of any increases having a cost
to one or more of the Loan Parties in excess of C$1,000,000 per annum in the
aggregate, in the benefits of any existing Canadian Pension Plan or Canadian
Benefit Plan, or the establishment of any new Canadian Pension Plan or Canadian
Benefit Plan, or the commencement of contributions to or participation in any
such plan to which any Loan Party was not previously contributing or
participating; and (iv) on or prior to any filing by any Loan Party of any
notice to terminate or partially terminate any Canadian Pension Plan, a copy of
such notice and promptly, and in any event within 10 days, after any officer of
a Loan Party knows or has reason to know that a request for a funding waiver
under any Canadian Pension Plan has been filed, a notice (which may be made by
telephone if promptly confirmed in writing) describing such waiver request and
any action that such Loan Party proposes to take with respect thereto, together
with a copy of any notice filed with any Governmental Authority pertaining
thereto.


112

--------------------------------------------------------------------------------







6.10    Additional Collateral, etc. (q) With respect to any property acquired
after the Closing Date by any Loan Party (other than (x) any Excluded Asset, (y)
any property described in paragraph (b), (c) or (d) below and (z) any property
subject to a Lien expressly permitted by Section 7.3(g)) as to which the
Administrative Agent, for the benefit of the Lenders, does not have a perfected
Lien, within 30 days (or such later date as may be agreed by the Administrative
Agent) (i) give notice of such acquisition to the Administrative Agent and, if
requested by the Administrative Agent, execute and deliver to the Administrative
Agent such amendments to the U.S. Guarantee and Collateral Agreement or Canadian
Guarantee and Collateral Agreement, as applicable, or such other documents as
the Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a security interest in
such property and (ii) take all actions reasonably necessary or advisable to
grant to the Administrative Agent, for the benefit of the Lenders, a perfected
first priority security interest in such property (subject to Liens permitted by
Section 7.3), including the filing of Uniform Commercial Code financing
statements or PPSA financing statements in such jurisdictions as may be required
by the U.S. Guarantee and Collateral Agreement or the Canadian Guarantee and
Collateral Agreement, as applicable, or by law or as may be reasonably requested
by the Administrative Agent.
(a)    With respect to any new Wholly Owned Domestic Subsidiary (other than an
Excluded Domestic Subsidiary) created or acquired after the Closing Date by any
U.S. Loan Party (which, for the purposes of this paragraph (b), shall include
any existing Domestic Subsidiary that ceases to be an Excluded Domestic
Subsidiary), within 30 days (or such later date as may be agreed by the
Administrative Agent) (i) execute and deliver to the Administrative Agent such
amendments to the U.S. Guarantee and Collateral Agreement as the Administrative
Agent reasonably deems necessary or advisable to grant to the Administrative
Agent, for the benefit of the Lenders, a perfected first priority security
interest in the Capital Stock of such new Subsidiary that is owned by any U.S.
Loan Party (subject to Liens permitted by Section 7.3 consisting of
nonconsensual Liens arising by operation of law), (ii) deliver to the
Administrative Agent the certificates representing such Capital Stock (to the
extent certificated), together with undated stock powers, in blank, executed and
delivered by a duly authorized officer of the relevant U.S. Loan Party, (iii)
cause such new Subsidiary (A) to become a party to the U.S. Guarantee and
Collateral Agreement, (B) to take such actions reasonably necessary or advisable
to grant to the Administrative Agent for the benefit of the Lenders a perfected
first priority security interest in the Collateral described in the U.S.
Guarantee and Collateral Agreement with respect to such new Subsidiary (subject
to Liens permitted by Section 7.3), including the filing of Uniform Commercial
Code financing statements in such jurisdictions as may be required by the U.S.
Guarantee and Collateral Agreement or by law or as may be reasonably requested
by the Administrative Agent, and (C) to deliver to the Administrative Agent a
certificate of such Subsidiary, substantially in the form of Exhibit D, with
appropriate insertions and attachments, and (iv) if reasonably requested by the
Administrative Agent, deliver to the Administrative Agent legal opinions
relating to the matters described above, which opinions shall be in form and
substance, and from counsel, reasonably satisfactory to the Administrative
Agent.


113

--------------------------------------------------------------------------------





(b)    With respect to any new Wholly Owned Canadian Subsidiary (other than an
Excluded Canadian Subsidiary) created or acquired after the Closing Date by any
Canadian Loan Party (which, for the purposes of this paragraph (c), shall
include any existing Canadian Subsidiary that ceases to be an Excluded Canadian
Subsidiary), within 30 days (or such later date as may be agreed by the
Administrative Agent) (i) execute and deliver to the Administrative Agent such
amendments to the Canadian Collateral Documents as the Administrative Agent
reasonably deems necessary or advisable to grant to the Administrative Agent,
for the benefit of the Lenders, a perfected first priority security interest in
the Capital Stock of such new Subsidiary that is owned by any Canadian Loan
Party (subject to Liens permitted by Section 7.3 consisting of nonconsensual
Liens arising by operation of law), (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock (to the extent certificated),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant Canadian Loan Party, (iii) cause such new
Subsidiary (A) to become a party to the Canadian Collateral Documents, (B) to
take such actions reasonably necessary or advisable to grant to the
Administrative Agent for the benefit of the Lenders a perfected first priority
security interest in the Collateral described in the Canadian Guarantee and
Collateral Agreement with respect to such new Subsidiary (subject to Liens
permitted by Section 7.3), including the filing of PPSA financing statements in
such jurisdictions as may be required by the Canadian Collateral Documents or by
law or as may be reasonably requested by the Administrative Agent and (C) to
deliver to the Administrative Agent a certificate of such Subsidiary,
substantially in the form of Exhibit D, with appropriate insertions and
attachments, and (iv) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.
(c)    With respect to any new CFC Holdco or Foreign Subsidiary (in each case,
other than an Immaterial Subsidiary) created or acquired after the Closing Date
by any U.S. Loan Party or any Foreign Subsidiary (other than a Canadian
Subsidiary or an Immaterial Subsidiary) created or acquired after the Closing
Date by any Canadian Loan Party, within 30 days (or such later date as may be
agreed by the Administrative Agent) (i) execute and deliver to the
Administrative Agent such amendments to the U.S. Guarantee and Collateral
Agreement or Canadian Guarantee and Collateral Agreement, as applicable, as the
Administrative Agent reasonably deems necessary or advisable to grant to the
Administrative Agent, for the benefit of the Lenders, a perfected first priority
security interest in the Capital Stock of such new Subsidiary that is directly
owned by any such U.S. Loan Party (subject to Liens permitted by Section 7.3
consisting of nonconsensual Liens arising by operation of law) (provided that in
no event shall more than 65% of the total outstanding voting Capital Stock of
any such new Subsidiary of such U.S. Loan Party be required to be so pledged) or
Canadian Loan Party, as applicable, (ii) deliver to the Administrative Agent the
certificates representing such Capital Stock (to the extent certificated),
together with undated stock powers, in blank, executed and delivered by a duly
authorized officer of the relevant U.S. Loan Party or Canadian Loan Party, as
applicable, and take such other action as the Administrative Agent reasonably
deems necessary or advisable to perfect the Administrative Agent’s security
interest therein, and (iii) if reasonably requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Administrative Agent.


114

--------------------------------------------------------------------------------





(d)    Notwithstanding anything to the contrary in this Section 6.10, no Group
Member shall be required to take any action in order to perfect the security
interest in the Collateral granted to the Administrative Agent for the ratable
benefit of the Secured Parties under the laws of any jurisdiction outside the
United States or Canada.
6.11    Depository Banks. With respect to each U.S. Loan Party, maintain
JPMorgan Chase Bank, N.A. as its principal U.S. depository bank, including for
the maintenance of operating, administrative, cash management, collection
activity and other deposit accounts for the conduct of its business.
6.12    Ratings. Use commercially reasonable efforts to obtain and maintain (i)
a public corporate family rating of the U.S. Borrower and a rating of the
Facilities, in each case from Moody’s and (ii) a public corporate credit rating
of the U.S. Borrower and a rating of the Facilities, in each case from S&P (it
being understood that “commercially reasonable efforts” shall in any event
include the payment by the U.S. Borrower of customary rating agency fees and
cooperation with information and data requests by Moody’s and S&P in connection
with their ratings process), it being agreed that there is no obligation to
maintain any particular ratings at any time.
6.13    Post-Closing Collateral Obligations. As promptly as practicable, and in
any event within 30 days of the Closing Date (or such longer period as the
Administrative Agent may reasonably agree), the Borrowers and each other Loan
Party shall deliver all documents and take all actions set forth on Schedule
6.13.
SECTION 7.    NEGATIVE COVENANTS
Holdings and the Borrowers hereby jointly and severally agree that, so long as
(1) the Commitments remain in effect, (2) any Letter of Credit remains
outstanding (unless cash collateralized or otherwise backstopped on terms
reasonably satisfactory to the applicable Issuing Lender) or (3) any Loan or
other Obligation hereunder which is owing shall remain unpaid or unsatisfied
(other than (i) contingent or indemnification obligations not then due and (ii)
obligations in respect of Specified Swap Agreements or Specified Cash Management
Agreements), each of Holdings and the Borrowers shall not, and shall not permit
any of its Subsidiaries to, directly or indirectly:
7.1    Financial Condition Covenants.
(a)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four consecutive fiscal quarters of Holdings
ending with any fiscal quarter set forth below to exceed the ratio set forth
below opposite such fiscal quarter:


115

--------------------------------------------------------------------------------





Fiscal Quarter Ending
Consolidated
Leverage Ratio
December 31, 2017 through September 30, 2018
5.50:1.00
December 31, 2018 through September 30, 2019
5.00:1.00
December 31, 2019 through September 30, 2020
4.50:1.00
December 31, 2020 and each fiscal quarter thereafter
3.75:1.00
 
 
 
 

(b)    Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four consecutive fiscal quarters of
Holdings ending after the Closing Date to be less than 1.25:1.00.
7.2    Indebtedness. Create, issue, incur, assume, become liable in respect of
or suffer to exist any Indebtedness, except:
(a)    Indebtedness of any Loan Party pursuant to any Loan Document;
(b)    Indebtedness of (i) any U.S. Loan Party (other than Holdings) to any
Subsidiary, (ii) any Canadian Loan Party to any Subsidiary (other than a U.S.
Loan Party), (iii) any Subsidiary that is not a Loan Party to any other
Subsidiary that is not a Loan Party and (iv) to the extent not otherwise
permitted pursuant to clauses (i) through (iii) above, any Borrower Party to any
other Borrower Party; provided that in the case of this clause (iv), such
Indebtedness is (without duplication of amounts included pursuant to Section
7.2(c)) permitted by Section 7.8(h);
(c)    Guarantee Obligations by (i) any Borrower Party of obligations of any
U.S. Loan Party, (ii) any Borrower Party (other than a U.S. Loan Party) of
obligations of any Canadian Loan Party, (iii) any Subsidiary that is not a Loan
Party of obligations of any other Subsidiary that is not a Loan Party and (iv)
any Borrower Party of any other Group Member; provided that in the case of this
clause (iv), such Guarantee Obligations are (without duplication of amounts
included pursuant to Section 7.2(b)) permitted by Section 7.8(h); provided
further that in the case of any Guarantee Obligations by a Subsidiary that is
not a U.S. Loan Party under this Section 7.2(c), the aggregate outstanding
principal amount of Indebtedness so guaranteed, together (without duplication)
with Indebtedness of Subsidiaries that are not U.S. Loan Parties outstanding
under Section 7.2(t) and Section 7.2(y), shall not exceed the greater of (1)
$15,000,000 and (ii) 20% of Consolidated EBITDA for the Applicable Reference
Period at the time of incurrence thereof; provided further that in the case of
this Section 7.2(c), to the extent the underlying obligations are subordinated
to the Obligations, any such related Guarantee Obligations incurred by a Loan
Party shall be subordinated to the guarantee of such Loan Party of the
Obligations on terms no less favorable to the Lenders than the subordination
provisions of the obligations to which such Guarantee Obligation relates;
(d)    Indebtedness outstanding on the date hereof and listed on Schedule 7.2(d)
and Guarantee Obligations of Holdings in respect thereof outstanding on the date
hereof (provided that (i) Indebtedness among U.S. Loan Parties, (ii)
Indebtedness among Canadian Loan Parties


116

--------------------------------------------------------------------------------





and (iii) Indebtedness with an aggregate outstanding principal amount or
committed amount of less than $1,000,000 shall not be required to be set forth
on such Schedule) and any refinancings, refundings, renewals or extensions
thereof (without increasing, or shortening the maturity of, the principal amount
thereof);
(e)    Indebtedness (including Capital Lease Obligations) secured by Liens
permitted by Section 7.3(g) in an aggregate outstanding principal amount not to
exceed the greater of (i) $10,000,000 and (ii) 20% of Consolidated EBITDA for
the Applicable Reference Period at the time of incurrence thereof;
(f)    Canadian Closing Date Loans and Canadian NewCo Intercompany Loans;
provided that the Canadian Closing Date Loans and each Canadian NewCo
Intercompany Loan is evidenced by a promissory note (it being understood that
one or more loans may be evidenced by a single promissory note) which shall have
been pledged pursuant to the U.S. Guarantee and Collateral Agreement;
(g)    Incremental Equivalent Debt and Permitted Refinancing Indebtedness in
respect thereof; provided that with respect to any incurrence of Incremental
Equivalent Debt, (i) both immediately prior to and immediately after giving
effect to such incurrence, no Event of Default shall have occurred and be
continuing (or, in the case of Incremental Acquisition Debt, no Event of Default
under Section 8(a) or Section 8(f) shall have occurred and be continuing on the
date of effectiveness thereof) and (ii) the aggregate principal amount of
Incremental Equivalent Debt incurred on any date shall not exceed (1) an amount
equal to the Base Incremental Amount on such date (after giving effect to any
Incremental Term Loans and Incremental Revolving Commitments incurred
substantially simultaneously therewith) and (2) (x) with respect to Incremental
Equivalent Debt to be secured by Liens on the Collateral on a pari passu basis
with the Liens on the Collateral securing the Obligations, an unlimited
additional amount subject to the Maximum Incremental Amount as of such date and
(y) with respect to Incremental Equivalent Debt to be secured by Liens on the
Collateral on a junior basis to the Liens on the Collateral securing the
Obligations, an unlimited additional amount subject to the Consolidated Secured
Leverage Ratio for the Applicable Reference Period, calculated on a Pro Forma
Basis as of the date of incurrence of such Indebtedness, not exceeding 4.50:1.00
(or, if less, the Financial Covenant Ratio) (it being understood that amounts
shall be deemed to have been utilized under clause (2) above prior to
utilization of amounts under clause (1));
(h)    Permitted Credit Agreement Refinancing Indebtedness and any Permitted
Refinancing Indebtedness in respect of the foregoing;
(i)    Indebtedness consisting of (a) the financing of insurance premiums or (b)
take or pay obligations contained in supply agreements, in each case in the
ordinary course of business;
(j)    Indebtedness for bank overdrafts or returned items incurred in the
ordinary course of business that are promptly repaid;


117

--------------------------------------------------------------------------------





(k)    Indebtedness of Holdings incurred pursuant to Holdings Loans;
(l)    unsecured Indebtedness of Holdings evidencing the purchase price of
Capital Stock of Holdings or options or warrants thereof purchased by Holdings
from current or former officers, directors and employees, their respective
estates, spouses or former spouses, provided such Indebtedness is subordinated
to the Obligations on terms acceptable to the Administrative Agent;
(m)    Indebtedness (other than for borrowed money) that may be deemed to exist
pursuant to any guarantees, warranty or contractual service obligations,
performance, surety, statutory, appeal, bid, prepayment guarantee, payment
(other than payment of Indebtedness) or completion of performance guarantees or
similar obligations incurred in the ordinary course of business;
(n)    Indebtedness in respect of workers’ compensation claims, payment
obligations in connection with health, disability or other types of social
security benefits, unemployment or other insurance obligations, reclamation and
statutory obligations, in each case in the ordinary course of business;
(o)    contingent obligations to financial institutions, in each case to the
extent in the ordinary course of business and on terms and conditions which are
within the general parameters customary in the banking industry, entered into to
obtain cash management services or deposit account overdraft protection services
(including obligations in respect of Specified Cash Management Agreements) or
other services in connection with the management or opening of deposit accounts
or incurred as a result of endorsement of negotiable instruments for deposit or
collection purposes;
(p)    (i) Permitted Unsecured Indebtedness so long as, at the time of
incurrence of such Permitted Unsecured Indebtedness, the Consolidated Leverage
Ratio for the Applicable Reference Period, calculated on a Pro Forma Basis as of
the date of incurrence thereof, is not in excess of 5.00:1.00 (or, if less, the
Financial Covenant Ratio) and (ii) any Permitted Refinancing Indebtedness in
respect thereof;
(q)    unsecured earnouts in connection with a Permitted Acquisition;
(r)    Indebtedness representing deferred compensation to employees or directors
of the Group Members incurred in the ordinary course of business;
(s)    Indebtedness arising under any Swap Agreement permitted by Section 7.11;
(t)    (i) Indebtedness of any Person that becomes a Subsidiary (or of any
Person not previously a Subsidiary that is merged or consolidated with or into a
Borrower Party in a transaction permitted hereunder) after the Closing Date, or
Indebtedness of any Person that is assumed by a Borrower Party in connection
with an acquisition of assets by a Borrower Party in a


118

--------------------------------------------------------------------------------





Permitted Acquisition; provided that such Indebtedness exists at the time such
Person becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger, amalgamation or consolidation) or
such assets being acquired and (ii) Permitted Refinancing Indebtedness in
respect of such Indebtedness; provided that after giving effect to the
applicable acquisition (or merger, amalgamation or consolidation) or such
assumption of Indebtedness, the Consolidated Leverage Ratio for the Applicable
Reference Period, calculated on a Pro Forma Basis as of the date of such
acquisition (or merger, amalgamation or consolidation) or assumption, is not in
excess of 4.50:1.00 (or, if less, the Financial Covenant Ratio); provided
further that the aggregate principal amount of Indebtedness of Subsidiaries that
are not U.S. Loan Parties outstanding under this Section 7.2(t), together
(without duplication) with the aggregate outstanding principal amount of
Indebtedness guaranteed by Subsidiaries that are not U.S. Loan Parties pursuant
to Section 7.2(c) and the aggregate principal amount of Indebtedness outstanding
under Section 7.2(y), shall not exceed the greater of (i) $15,000,000 and (ii)
20% of Consolidated EBITDA for the Applicable Reference Period at the time of
incurrence thereof;
(u)    Indebtedness consisting of performance and surety bonds in favor of
Indian tax and port authorities with respect to the importation of goods into
India in the ordinary course of business by the Borrower Parties, to the extent
required by such tax and port authorities;
(v)    Guarantee Obligations of Holdings in respect of Incremental Equivalent
Debt, Permitted Unsecured Indebtedness and Permitted Credit Agreement
Refinancing Indebtedness (and, in each case, any Permitted Refinancing
Indebtedness in respect thereof);
(w)    Attributable Indebtedness in an aggregate principal amount not to exceed
$35,000,000 at any time outstanding, which Attributable Indebtedness arises out
of a sale and leaseback transaction permitted under Section 7.7;
(x)    Indebtedness which is fully backed or secured by one or more Letters of
Credit and the proceeds thereof (i.e., the outstanding principal amount of such
Indebtedness shall never exceed the aggregate amount remaining available to be
drawn under such Letter(s) of Credit), but not any other collateral except to
the extent that a Lien on such other collateral as security for such
Indebtedness is otherwise permitted under Section 7.3 (other than Section
7.3(bb));
(y)    Indebtedness of Subsidiaries that are not U.S. Loan Parties in an
aggregate outstanding principal amount not to exceed, together (without
duplication) with the aggregate outstanding principal amount of Indebtedness
guaranteed by Subsidiaries that are not U.S. Loan Parties pursuant to Section
7.2(c) and the aggregate principal amount of Indebtedness of Subsidiaries that
are not U.S. Loan Parties outstanding under Section 7.2(t), shall not exceed the
greater of (i) $15,000,000 and (ii) 20% of Consolidated EBITDA for the
Applicable Reference Period at the time of incurrence thereof
(z)    additional Indebtedness of (i) the U.S. Loan Parties (other than
Holdings) in an aggregate principal amount not to exceed $25,000,000 at any one
time outstanding and (ii)


119

--------------------------------------------------------------------------------





Indebtedness of Subsidiaries that are not U.S. Loan Parties in an aggregate
principal amount not to exceed $5,000,000 at any one time outstanding;
(aa)    so long as after giving effect to the issuance and incurrence thereof
and the use of proceeds thereof, no Event of Default shall have occurred and be
continuing, Qualified Holding Company Debt; and
(bb)    all premiums (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest or obligations
described in clauses (a) through (aa) above.
For purposes of determining compliance with this Section 7.2, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (bb) above, the Borrower
Representative shall, in its sole discretion, classify and reclassify or later
divide, classify or reclassify such item of Indebtedness (or any portion
thereof) and will only be required to include the amount and type of such
Indebtedness in one or more of the above clauses; provided that all Indebtedness
outstanding under the Loan Documents will be deemed to have been incurred in
reliance only on the exception in clause (a) of this Section 7.2.
7.3    Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except:
(a)    Liens for Taxes not yet due or that are being contested in good faith by
appropriate proceedings, provided that adequate reserves with respect thereto
are maintained on the books of Holdings or its Subsidiaries, as the case may be,
in conformity with GAAP;
(b)    carriers’, warehousemen’s, suppliers’, mechanics’, materialmen’s,
landlords’, repairmen’s or other like Liens arising in the ordinary course of
business that are not overdue for a period of more than 90 days or that are
being contested in good faith by appropriate proceedings, provided that adequate
reserves with respect thereto are maintained on the books of Holdings or its
Subsidiaries, as the case may be, in conformity with GAAP;
(c)    (i) pledges or deposits made in the ordinary course of business in
connection with workers’ compensation, payroll taxes, unemployment insurance and
other social security legislation and (ii) pledges and deposits in the ordinary
course of business securing liability for reimbursement or indemnification
obligations of (including obligations in respect of letters of credit or bank
guarantees for the benefit of) insurance carriers providing property, casualty
or liability insurance to Holdings or its Subsidiaries;
(d)    deposits to secure (i) the performance of bids, leases, trade contracts
(other than for borrowed money), (ii) statutory, regulatory, contractual or
warranty obligations (other than for borrowed money and other than any such
obligation imposed pursuant to Section 430(k) of the Code or Sections 303(k) or
4068 of ERISA), (iii) surety, stay, customs and appeal bonds, (iv)


120

--------------------------------------------------------------------------------





performance bonds and (v) other obligations of a like nature incurred in the
ordinary course of business;
(e)    easements, rights-of-way, restrictions, reservations, covenants,
conditions, title exceptions, zoning and other restrictions, building codes,
land use laws, minor defects or other minor irregularities of title,
encroachments, protrusions and other similar encumbrances incurred in the
ordinary course of business that, in the aggregate, are not substantial in
amount and that do not in any case materially detract from the value of the
property subject thereto or materially interfere with the ordinary conduct of
the business of any Borrower Party;
(f)    Liens in existence on the Closing Date and (to the extent securing
Indebtedness in an aggregate principal or committed amount in excess of
$1,000,000 as of the Closing Date) listed on Schedule 7.3(f), securing
Indebtedness permitted by Section 7.2(d), provided that no such Lien is spread
to cover any additional property after the Closing Date and that the amount of
Indebtedness secured thereby is not increased;
(g)    Liens securing Indebtedness of any Borrower Party incurred pursuant to
Section 7.2(e) to finance the acquisition, repair or construction of fixed or
capital assets, provided that (i) such Liens shall be created within 90 days of
the acquisition, repair or construction of such fixed or capital assets, (ii)
such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and additions and accessions to such property and
the proceeds and the products thereof and customary security deposits and (iii)
the amount of Indebtedness secured thereby is not increased;
(h)    Liens created pursuant to the Security Documents;
(i)    any interest or title of a lessor, sublessor, licensor or sublicensor
under any lease or license entered into by any Borrower Party in the ordinary
course of its business and covering only the assets so leased or licensed;
(j)    Liens in favor of collecting banks arising under Section 4-210 of the
Uniform Commercial Code or, with respect to collecting banks located in the
State of New York, under Section 4-208 of the Uniform Commercial Code;
(k)    Liens (i) in favor of a banking or other depositary institution arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary to the banking industry, (ii)
in favor of a financial institution arising as a matter of law encumbering
financial assets on deposit in securities accounts (including the right of
set-off) and which are within the general parameters customary to the securities
industry and (iii) that are contractual rights of set-off relating to the
establishment of depository and cash management relations with banks not given
in connection with the issuance of Indebtedness for borrowed money and which are
within the general parameters customary to the banking industry;


121

--------------------------------------------------------------------------------





(l)    Liens on the Collateral securing Indebtedness permitted by Section 7.2(g)
(and permitted Guarantee Obligations in respect thereof) that are pari passu
with, or junior to, the Liens on the Collateral securing the Obligations;
provided that such Liens are subject to an Intercreditor Agreement which has
been entered into by the holders of such Indebtedness or a trustee, collateral
agent, security agent or other Person acting on behalf of the holders of such
Indebtedness;
(m)    Liens on the Collateral securing (i) Permitted First Priority Refinancing
Indebtedness permitted under Section 7.2(h) (and permitted Guarantee Obligations
in respect thereof) on a pari passu basis with the Liens on the Collateral
securing the Obligations and, if secured by the Collateral, Permitted
Refinancing Indebtedness in respect thereof (and permitted Guarantee Obligations
in respect thereof) and (ii) Permitted Junior Priority Refinancing Indebtedness
permitted under Section 7.2(h) (and permitted Guarantee Obligations in respect
thereof) on a junior basis to the Liens on the Collateral securing the
Obligations and, if secured by the Collateral, Permitted Refinancing
Indebtedness in respect thereof (and permitted Guarantee Obligations in respect
thereof); provided that, in each case, such Liens are subject to an
Intercreditor Agreement which has been entered into by the holders of the
applicable Indebtedness or a trustee, collateral agent, security agent or other
Person acting on behalf of the holders of the applicable Indebtedness;
(n)    non-exclusive licenses and sublicenses granted by a Borrower Party and
leases and subleases (by a Borrower Party as lessor or sublessor) to third
parties in the ordinary course of business not interfering in any material
respect with the business of the Borrower Parties;
(o)    Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into by a Borrower Party in
the ordinary course of business;
(p)    Liens in favor of customs and revenue authorities arising as a matter of
law which secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
(q)    Liens arising by operation of law or contract on insurance policies and
proceeds thereof to secure premiums payable thereunder;
(r)    Liens attaching solely to cash earnest money deposits in connection with
Investments permitted under Section 7.8;
(s)    Liens on property, and only such property, which is the subject of an
unconsummated asset purchase agreement in connection with an asset disposition
permitted hereunder, which Liens secure the obligation of a Borrower Party under
such agreement;
(t)    Liens consisting of prepayments and security deposits in connection with
leases, subleases, licenses, sublicenses, use and occupancy agreements, utility
services and similar


122

--------------------------------------------------------------------------------





transactions entered into by the applicable Borrower Party in the ordinary
course of business and not required as a result of any breach of any agreement
or default in payment of any obligation;
(u)    Liens granted by Subsidiaries that are not Loan Parties to secure
Indebtedness permitted by Section 7.2(y) or Section 7.2(z)(ii);
(v)    Liens on assets (including Capital Stock) existing at the time of the
permitted acquisition of such property by any Borrower Party (or at the time the
Person owning such property is acquired by or merged or consolidated with or
into a Borrower Party) to the extent the Liens on such assets secure
Indebtedness permitted by Section 7.2(t) or other obligations permitted by this
Agreement; provided that such Liens attach at all times only to the same assets
or category of assets that such Liens (other than after acquired property that
is affixed or incorporated into the property covered by such Lien) attached to,
and secure only the same Indebtedness or obligations (or any Permitted
Refinancing Indebtedness in respect thereof permitted by Section 7.2(t)) that
such Liens secured, immediately prior to such permitted acquisition (or such
merger, amalgamation or consolidation); provided further that after giving
effect to any such permitted acquisition (or merger, amalgamation or
consolidation) and such Indebtedness or other obligations, the Consolidated
Secured Leverage Ratio for the Applicable Reference Period, calculated on a Pro
Forma Basis, is not in excess of 4.50:1.00 (or, if less, the Financial Covenant
Ratio);
(w)    Prior Claims that are unregistered and secure amounts that are not yet
due and payable;
(x)    with respect to the Canadian Borrower or any Canadian Subsidiary,
reservations in any original grants from the Crown of any land or interest
therein, statutory exceptions to title, and reservations of mineral rights
(including coal, oil and natural gas) in any grants from the Crown or from any
other predecessor in title;
(y)    Liens on Cafeteria Plan Flex Accounts;
(z)    Liens arising from the rendering of an interim or final judgment or order
against any Group Member that does not give rise to an Event of Default;
(aa)    Liens on property purportedly rented to, or leased by, any Borrower
Party pursuant to a sale and leaseback transaction permitted under Section 7.7;
provided that (i) such Liens do not encumber any other property of any Borrower
Party and (ii) such Liens secure only Indebtedness permitted under Section
7.2(w);
(bb)    Liens consisting of pledges or assignments of any Letter of Credit and
the proceeds thereof as collateral for Indebtedness permitted pursuant to
Section 7.2(x);
(cc)    Liens arising from precautionary Uniform Commercial Code and PPSA
financing statements filed in respect of any operating lease;


123

--------------------------------------------------------------------------------





(dd)    Liens on specific items of inventory or other goods and the proceeds
thereof securing such Person’s obligations in respect of documentary letters of
credit issued for the account of such Person to facilitate the purchase,
shipment or storage of such inventory or goods; and
(1)    Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby does not exceed
$25,000,000 at any one time.
For purposes of determining compliance with this Section 7.3, in the event that
any Lien meets the criteria of more than one of the categories of Liens
described in clauses (a) through (ee) above, the Borrower Representative shall,
in its sole discretion, classify and reclassify or later divide, classify or
reclassify such Lien and will only be required to include the amount and type of
such Lien in one or more of the above clauses.
7.4    Fundamental Changes. Enter into any merger, consolidation or
amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), or Dispose of all or substantially all of its
property or business, except that:
(a)    (i) any Subsidiary of the U.S. Borrower (other than the Canadian
Borrower) may be merged or consolidated with or into the U.S. Borrower (provided
that the U.S. Borrower shall be the continuing or surviving corporation) or with
or into any U.S. Subsidiary Guarantor (provided that the U.S. Subsidiary
Guarantor shall be the continuing or surviving corporation) and (ii) any
Subsidiary of the Canadian Borrower may be merged, amalgamated or consolidated
with or into the Canadian Borrower (provided that the Canadian Borrower shall be
the continuing or surviving corporation) or with or into any Canadian Subsidiary
Guarantor (provided that the Canadian Subsidiary Guarantor shall be the
continuing or surviving corporation);
(b)    (i) any Subsidiary of the U.S. Borrower may Dispose of any or all of its
assets (x) to the U.S. Borrower or any U.S. Subsidiary Guarantor (upon voluntary
liquidation or otherwise) or (y) pursuant to a Disposition permitted by Section
7.5, and (ii) any Subsidiary of the Canadian Borrower may Dispose of any or all
of its assets (x) to any Canadian Loan Party (upon voluntary liquidation or
otherwise) or (y) pursuant to a Disposition permitted by Section 7.5;
(c)    any Subsidiary that is not a Loan Party may (i) be merged, consolidated
or amalgamated with or into any other Subsidiary that is not a Loan Party and
(ii) liquidate or dissolve if the U.S. Borrower determines in good faith that
such liquidation or dissolution is in the best interests of the Borrower Parties
and is not materially disadvantageous to the Administrative Agent or the
Lenders;
(d)    (i) the Acquisition may be consummated and (ii) the Permitted
Reorganization may be consummated; and
(e)    any Investment expressly permitted by Section 7.8 may be structured as a
merger, consolidation or amalgamation.


124

--------------------------------------------------------------------------------





7.5    Disposition of Property. Dispose of any of its property, whether now
owned or hereafter acquired, or, in the case of any Subsidiary, issue or sell
any shares of such Subsidiary’s Capital Stock to any Person, except:
(a)    the Disposition of obsolete, worn out, uneconomical or surplus property
in the ordinary course of business;
(b)    the sale of inventory in the ordinary course of business;
(c)    (i) Dispositions permitted by Section 7.4(b)(i)(x) or Section
7.4(b)(ii)(x), (ii) the Permitted Acquisition Dispositions and (iii) the
Permitted Reorganization;
(d)    the sale or issuance of (i) any Subsidiary of the U.S. Borrower’s Capital
Stock to the U.S. Borrower or any U.S. Subsidiary Guarantor, (ii) any Subsidiary
of the Canadian Borrower’s Capital Stock to the Canadian Borrower or any
Canadian Subsidiary Guarantor and (iii) the U.S. Borrower’s Capital Stock to
Holdings;
(e)    Dispositions of cash and Cash Equivalents;
(f)    sales or discounting, on a non-recourse basis and in the ordinary course
of business, past due Accounts in connection with the collection or compromise
thereof;
(g)    Restricted Payments permitted by Section 7.6 and Investments permitted by
Section 7.8 (other than Section 7.8(t));
(h)    Dispositions by (i) any Subsidiary to any U.S. Loan Party (other than
Holdings), (ii) any Subsidiary (other than a U.S. Loan Party) to a Canadian Loan
Party, (iii) any Subsidiary that is not a Loan Party to any other Subsidiary
that is not a Loan Party and (iv) any Group Member to any other Group Member;
provided that in the case of this clause (iv), such Disposition is permitted by
Section 7.8(h); provided further that in no event shall this Section 7.5(h)
permit a Borrower to transfer all or substantially all of its assets to any
other Person;
(i)    Dispositions resulting from any casualty or other insured damage to, or
any taking under power of eminent domain or by condemnation or similar
proceeding of, any property or asset of any Loan Party; provided that the
requirements of Section 2.11(b), to the extent applicable, are complied with in
connection therewith;
(j)    the abandonment or other disposition of Intellectual Property that is, in
the reasonable good faith judgment of a Loan Party, no longer economically
practicable or commercially desirable to maintain or useful in the conduct of
the business of such Loan Party;
(k)    Liens permitted under Section 7.3 (to the extent constituting a transfer
of property);


125

--------------------------------------------------------------------------------





(l)    terminations of leases, subleases, licenses, sublicenses or similar use
and occupancy agreements by the applicable Borrower Party in the ordinary course
of business that do not interfere in any material respect with the business of
the Borrower Parties;
(m)    trade-ins and exchanges of equipment with third parties conducted in the
ordinary course of business to the extent substantially comparable (or better)
equipment useful in the operation of the business of any Borrower Party (or if
the property traded in or exchanged is property of a U.S. Loan Party or a
Canadian Loan Party, useful in the operation of the business of any U.S. Loan
Party or Loan Party, respectively) is obtained in exchange therefor;
(n)    dispositions of non-core assets (to be determined by the U.S. Borrower in
the exercise of its reasonable good faith business judgment and to consist only
of those assets designated as “non-core assets” pursuant to written notification
by the U.S. Borrower delivered to the Administrative Agent prior to the time the
Permitted Acquisition pursuant to which such assets are acquired is consummated)
acquired in connection with any Permitted Acquisition; provided that the
Consolidated EBITDA generated by such non-core assets shall not have been
included in the calculation of Consolidated EBITDA in respect of the applicable
Permitted Acquisition;
(o)    sales, assignments or other transfers by any Borrower Party of the
Capital Stock of Foreign Subsidiaries to any Borrower Party;
(p)    the unwinding of any Swap pursuant to its terms;
(q)    sale and leaseback transactions permitted by Section 7.7; and
(r)    other Dispositions of assets (including Capital Stock); provided that (i)
if the total fair market value of the assets subject to any such Disposition or
series of related Dispositions is in excess of $2,500,000, it shall be for fair
market value (determined as if such Disposition was consummated on an
arm’s-length basis and at least 75% of the total consideration therefor shall be
in the form of cash or Cash Equivalents, (ii) no Default or Event of Default
then exists or would result from such Disposition (except if such Disposition is
made pursuant to an agreement entered into at a time when no Default or Event of
Default exists) and (iii) the requirements of Section 2.11(b), to the extent
applicable, are complied with in connection therewith; provided, however, that
for purposes of clause (i) above, the following shall be deemed to be cash: (A)
any liabilities (as shown on the most recent balance sheet provided hereunder or
in the footnotes thereto) of any Group Member (other than liabilities that are
by their terms subordinated to the Obligations) that are assumed by the
transferee with respect to the applicable Disposition and for which a Group
Member shall have been validly released by all applicable creditors in writing,
(B) any securities, notes or other obligations received by a Borrower Party from
such transferee that are converted by such Borrower Party into cash or Cash
Equivalents (to the extent of the cash or Cash Equivalents received in the
conversion) within 180 days following the closing of the applicable Disposition
and (C) any Designated Non-Cash Consideration received by a Borrower Party in
such Disposition having an aggregate fair market value, taken together with all
other


126

--------------------------------------------------------------------------------





Designated Non-Cash Consideration received pursuant to this Section 7.5(r) that
is at that time outstanding, not to exceed $5,000,000.
7.6    Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase, redemption, defeasance, retirement or other acquisition
of, any Capital Stock of any Group Member, whether now or hereafter outstanding,
or make any other distribution in respect thereof, either directly or
indirectly, whether in cash or property or in obligations of any Group Member
(collectively, “Restricted Payments”), except that:
(a)    (i) any Subsidiary of the U.S. Borrower may make Restricted Payments to
the U.S. Borrower or any U.S. Subsidiary Guarantor and (ii) any Subsidiary of
the Canadian Borrower may make Restricted Payments to the Canadian Borrower or
any Canadian Subsidiary Guarantor;
(b)    Holdings may declare and make dividend payments or other distributions
payable solely in its Capital Stock;
(c)    so long as no Specified Event of Default has occurred and is continuing,
the U.S. Borrower may make distributions to Holdings which are promptly used by
Holdings to redeem or repurchase from current or former officers, directors and
employees (or their current or former spouses, their estates, their estate
planning vehicles or their family members) Capital Stock, provided that the
aggregate Restricted Payments permitted under this Section 7.6(c) shall not
exceed $50,000,000 unless such redemption or repurchase is funded with the Net
Cash Proceeds Not Otherwise Applied received by Holdings from the issuance and
sale of its Capital Stock (other than a sale to a Group Member and other than an
issuance or sale of Disqualified Capital Stock);
(d)    in the event the U.S. Borrower files a consolidated, combined, unitary or
similar type income tax return with Holdings, the U.S. Borrower may make
distributions to Holdings to permit Holdings to pay Federal and state income
taxes then due and payable, franchise taxes and other similar licensing expenses
incurred in the ordinary course of business; provided, that the amount of such
distribution shall not be greater than the amount of such taxes or expenses that
would have been due and payable by the U.S. Borrower and its relevant
Subsidiaries had the U.S. Borrower not filed a consolidated, combined, unitary
or similar type return with Holdings;
(e)    the U.S. Borrower may make distributions to Holdings which are promptly
used by Holdings to pay overhead expenses, professional fees and expenses and
directors fees and expenses, in any case, incurred in the ordinary course of
business;
(f)    Holdings may repurchase shares of Capital Stock issued by Holdings to
current or former officers, directors and employees of any Group Member (or its
current or former spouses, their estates, their estate planning vehicles or
their family members) by cancellation of


127

--------------------------------------------------------------------------------





notes permitted pursuant to Section 7.8(m) and/or by issuance of notes permitted
pursuant to Section 7.2(l);
(g)    the U.S. Borrower may make distributions to Holdings to allow Holdings to
promptly make cash payments of compensation for actual services rendered
(including severance) owing to, and any employee benefit allowance paid or
provided to, members of management employed by Holdings;
(h)    Holdings may repurchase (and the U.S. Borrower may make Restricted
Payments to Holdings to allow it to repurchase) fractional shares of its Capital
Stock from officers, directors and employees of any Group Member not to exceed
$100,000 in the aggregate;
(i)    Restricted Payments may be made by Holdings (and the U.S. Borrower may
make Restricted Payments to Holdings in respect thereof) in an aggregate amount
not to exceed the Available Amount; provided that (i) at the time of the making
of such Restricted Payment, no Default or Event of Default shall have occurred
and be continuing and (ii) at the time of the making of such Restricted Payment
and immediately after giving effect thereto, the Consolidated Leverage Ratio for
the Applicable Reference Period, calculated on a Pro Forma Basis, is not in
excess of 3.50:1.00;
(j)    Restricted Payments may be made by Holdings (and the U.S. Borrower may
make Restricted Payments to Holdings in respect thereof); provided that (i) at
the time of the making of such Restricted Payment, no Default or Event of
Default shall have occurred and be continuing and (ii) at the time of the making
of such Restricted Payment and immediately after giving effect thereto, the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 3.00:1.00;
(k)    Restricted Payments may be made by Holdings (and the U.S. Borrower may
make Restricted Payments to Holdings in respect thereof) in an amount not to
exceed $15,000,000 in the aggregate; provided that at the time of the making of
such Restricted Payment, no Default or Event of Default shall have occurred and
be continuing;
(l)    Holdings may make Restricted Payments made with the Net Cash Proceeds Not
Otherwise Applied received by Holdings (and, to the extent such Net Cash
Proceeds were contributed to the common equity of the U.S. Borrower, the U.S.
Borrower may make Restricted Payments to Holdings to enable it to make such
Restricted Payments) from (i) cash contributions (other than from a Group
Member) to Holdings or (ii) the issuance and sale of its Capital Stock (other
than a sale to a Group Member and other than an issuance or sale of Disqualified
Capital Stock); provided that at the time of the making of such Restricted
Payment, no Default or Event of Default shall have occurred and be continuing;
(m)    repay, repurchase, redeem, defease, retire or otherwise acquire Junior
Indebtedness to the extent permitted by Section 7.9;


128

--------------------------------------------------------------------------------





(n)    any Subsidiary may make Restricted Payments to consummate (i) the
Permitted Reorganization and (ii) the Permitted Acquisition Dispositions; and
(o)    Holdings may make Restricted Payments within 60 days after the date of
declaration thereof if at such date of declaration such dividend would have been
permitted under this Section 7.6, so long as no Default or Event of Default
shall have occurred and be continuing or would result therefrom.
7.7    Sales and Leasebacks. Enter into any arrangement with any Person
providing for the leasing by any Group Member of real or personal property that
has been or is to be sold or transferred by such Group Member to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of such Group Member,
unless the Net Cash Proceeds received by the applicable Group Member in
connection with such transaction are at least equal to the fair market value (as
determined by the board of directors of the U.S. Borrower) of such property;
provided that the aggregate amount of consideration paid to the Group Members
(and the aggregate principal amount of any Attributable Indebtedness) in respect
of transactions permitted under this Section 7.7 shall not exceed $35,000,000.
7.8    Investments. Make any advance, loan, extension of credit (by way of
guaranty or otherwise) or capital contribution to, or purchase any Capital
Stock, bonds, notes, debentures or other debt securities of, or any assets
constituting a business unit of, or make any other investment in, any Person
(all of the foregoing, “Investments”), except:
(a)    extensions of trade credit in the ordinary course of business;
(b)    investments in Cash Equivalents;
(c)    Guarantee Obligations permitted by Section 7.2 (other than Section
7.2(c)(iv));
(d)    loans and advances to employees of any Group Member in the ordinary
course of business (including for travel, entertainment and relocation expenses)
in an aggregate amount for all Group Members not to exceed $1,000,000 at any one
time outstanding;
(e)    the Acquisition;
(1)    to the extent constituting Investments, pledges and deposits in the
ordinary course of business to the extent permitted by Section 7.3(c), Section
7.3(d) or Section 7.3(t);
(f)    intercompany Investments (including capital contributions) by (i) any
Borrower Party in the U.S. Borrower or any Person that, prior to such
investment, is a U.S. Subsidiary Guarantor, (ii) the U.S. Borrower in the
Target, (iii) any Subsidiary (other than a U.S. Loan Party) in the Canadian
Borrower or any Person that, prior to such investment, is a Canadian Subsidiary
Guarantor and (iv) any Subsidiary that is not a Loan Party in any other Person
that, prior to such investment, is a Subsidiary that is not a Loan Party; and


129

--------------------------------------------------------------------------------





(g)    intercompany Investments (including capital contributions) by any
Borrower Party in any other Borrower Party in an aggregate amount, without
duplication, not to exceed $25,000,000;
(h)    capital contributions by Holdings to the U.S. Borrower;
(i)    the Canadian Closing Date Loans, the Canadian Capital Contribution and
the Canadian NewCo Intercompany Loans;
(j)    Investments received as the non-cash portion of consideration received in
connection with transactions permitted pursuant to Section 7.5;
(k)    Investments acquired in connection with the settlement of delinquent
Accounts in the ordinary course of business or in connection with the bankruptcy
or reorganization of suppliers or customers;
(l)    Investments consisting of non-cash loans made by Holdings to officers,
directors and employees of a Loan Party which are used by such Persons to
purchase simultaneously Capital Stock of Holdings;
(m)    Investments existing on the Closing Date, which Investments are set forth
on Schedule 7.8(n) if such existing Investment is not among the U.S. Loan
Parties or among the Canadian Loan Parties and the amount of the initial
investment was in excess of $1,000,000;
(n)    to the extent constituting an Investment, the capitalization or
forgiveness by any Group Member of Indebtedness owed to it by another Group
Member (provided no Loan Party shall forgive any such Indebtedness while a
Specified Event of Default has occurred and is continuing without the consent of
the Administrative Agent);
(o)    the holding of accounts receivable owing to such Person if created in the
ordinary course of business and payable or dischargeable in accordance with
customary terms;
(p)    to the extent constituting an Investment, prepayments and deposits to
suppliers made in the ordinary course of business;
(q)    Permitted Acquisitions (including, in each case, earnest money deposits
in connection therewith);
(r)    Investments acquired as a result of the purchase or other acquisition by
any Borrower Party in connection with a Permitted Acquisition; provided, that
such Investments were not made in contemplation of such Permitted Acquisition
and were in existence at the time of such Permitted Acquisition;
(s)    Investments permitted by Section 7.5(o);


130

--------------------------------------------------------------------------------





(t)    Investments by the Borrower Parties in an aggregate amount not to exceed
the Available Amount;
(u)    other Investments by the Borrower Parties, if at the time of such
Investment, the Consolidated Secured Leverage Ratio for the Applicable Reference
Period, calculated on a Pro Forma Basis as of the date of such Investment, is
not in excess of 4.00:1.00;
(v)    other Investments by the Borrower Parties (valued at cost at the time of
each Investment) made after the Closing Date not to exceed $50,000,000 in the
aggregate at any time outstanding (it being agreed that upon a return of all or
any portion of such Investment, such Investment shall no longer be considered
outstanding to the extent so returned); and
(w)    other Investments by the Borrower Parties made with the Net Cash Proceeds
Not Otherwise Applied received by Holdings from (i) cash contributions (other
than from a Group Member) to Holdings or (ii) the issuance and sale of its
Capital Stock (other than a sale to a Group Member and other than an issuance or
sale of Disqualified Capital Stock); provided that at the time of the making of
such Investment, no Default or Event of Default shall have occurred and be
continuing.
7.9    Optional Payments and Modifications of Certain Debt Instruments. (r) Make
or offer to make any optional or voluntary payment, prepayment, repurchase or
redemption of or otherwise optionally or voluntarily defease or segregate funds
(the foregoing, “Restricted Debt Payments”) with respect to any Subordinated
Indebtedness or any Permitted Unsecured Indebtedness (or any Permitted
Refinancing Indebtedness in respect of the foregoing) (all such Indebtedness,
“Junior Indebtedness”), other than:
(i)    (i) regularly scheduled, non-accelerated payments of principal and
interest on account of Junior Indebtedness subject to (if applicable) the
subordination provisions with respect thereto and (ii) any “AHYDO” payment for
the purpose of causing such Indebtedness not to be treated as “applicable high
yield discount obligation” within the meaning of Code Section 163(i) shall be
permitted;


(ii)    refinancings of Junior Indebtedness with the proceeds of Permitted
Refinancing Indebtedness permitted in respect thereof under Section 7.2;


(iii)    Restricted Debt Payments of intercompany Junior Indebtedness permitted
hereunder owed by any Group Member to any other Group Member; provided that no
prepayments of any Junior Indebtedness owed by any U.S. Loan Party to any Group
Member that is not a U.S. Loan Party, and no prepayment of any Junior
Indebtedness owed by any Canadian Loan Party to any Group Member that is not a
Loan Party shall be permitted so long as no Event of Default under Section 8(a)
or Section 8(f) shall have occurred and be continuing;


131

--------------------------------------------------------------------------------







(iv)    Restricted Debt Payments of Junior Indebtedness in an aggregate amount
not to exceed the Available Amount; provided that (i) at the time of the making
of such Restricted Debt Payment, no Default or Event of Default shall have
occurred and be continuing and (ii) at the time of the making of such Restricted
Debt Payment and immediately after giving effect thereto, the Consolidated
Leverage Ratio for the Applicable Reference Period, calculated on a Pro Forma
Basis, is not in excess of 3.50:1.00;
 
(v)    Restricted Debt Payments of Junior Indebtedness; provided that (i) at the
time of the making of such Restricted Debt Payment, no Default or Event of
Default shall have occurred and be continuing and (ii) at the time of the making
of such Restricted Debt Payment and immediately after giving effect thereto, the
Consolidated Leverage Ratio for the Applicable Reference Period, calculated on a
Pro Forma Basis, is not in excess of 3.00:1.00;


(vii)    Restricted Debt Payments in an amount not to exceed $15,000,000 in the
aggregate; provided that at the time of the making of such Restricted Debt
Payment, no Default or Event of Default shall have occurred and be continuing;
and


(viii)    Restricted Debt Payments made with the Net Cash Proceeds Not Otherwise
Applied received by Holdings from (i) cash contributions (other than from a
Group Member) to Holdings or (ii) the issuance and sale of its Capital Stock
(other than a sale to a Group Member and other than an issuance or sale of
Disqualified Capital Stock); provided that at the time of the making of such
Restricted Debt Payment, no Default or Event of Default shall have occurred and
be continuing;


provided that for purposes of determining compliance with this Section 7.9(a),
in the event that any Group Member’s action or event meets the criteria of more
than one of the categories of payments described in clauses (i) through (viii)
above, the Borrower Representative shall, in its sole discretion, classify and
reclassify or later divide, classify or reclassify such action or event and will
only be required to include the amount and type of such action or event in one
or more of the above clauses; or


(b)     amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Junior Indebtedness such that such Indebtedness would no longer meet the
requirements of Subordinated Indebtedness and/or Permitted Unsecured
Indebtedness, as applicable.


132

--------------------------------------------------------------------------------





7.10    Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than (i) transactions among U.S. Loan Parties, (ii) transactions among
Canadian Loan Parties, (iii) transactions among Subsidiaries that are not Loan
Parties, (iv) transactions among U.S. Loan Parties and any other Affiliate so
long as such transaction is on terms no less favorable to any such U.S. Loan
Party than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate of a Group Member, (v) transactions among Canadian Loan
Parties and any other Affiliate (other than a U.S. Loan Party) so long as such
transaction is on terms no less favorable to any such Canadian Loan Party than
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate of a Group Member and (vi) transactions among Group Members consistent
with past practices and made in the ordinary course of business), unless such
transaction is (a) permitted by this Agreement or the other Loan Documents and
(b) upon fair and reasonable terms materially no less favorable to such Group
Member than would be obtained in a comparable arm’s length transaction with a
Person not an Affiliate of a Group Member; provided that the foregoing
restriction in clause (b) shall not apply to: (i) transactions set forth on
Schedule 7.10, (ii) issuances by Holdings of awards or grants of equity
securities, employment and severance agreements, stock options and stock
ownership plans approved by the board of directors, board of managers or similar
governing body, as applicable, of any Group Member, (iii) the payment of
directors’ fees and reimbursement of actual out-of-pocket expenses and
indemnities incurred by Persons in their capacities as directors and in
connection with attending board of director meetings not to exceed in the
aggregate, with respect to all such items, $250,000 in any fiscal year of
Holdings, (iv) Restricted Payments permitted by Section 7.6, (v) Investments
permitted by Section 7.8(d), (vi) the payment of Transaction Expenses, (vii)
transactions between or among the Group Members necessary to consummate the
Permitted Reorganization and the Permitted Acquisition Dispositions and (viii)
the issuance by the U.S. Borrower of Capital Stock to Holdings.
7.11    Swap Agreements. Enter into any Swap Agreement, except (a) Swap
Agreements entered into to hedge or mitigate risks to which any Borrower Party
has actual or anticipated exposure (other than those in respect of Capital
Stock) and (b) Swap Agreements entered into in order to effectively cap, collar
or exchange interest rates (from fixed to floating rates, from one floating rate
to another floating rate or otherwise) with respect to any interest-bearing
liability or investment of any Borrower Party.
7.12    Changes in Fiscal Periods. Permit the fiscal year of Holdings to end on
a day other than March 31 or change Holdings’ method of determining fiscal
quarters.
7.13    Negative Pledge Clauses. Enter into or suffer to exist or become
effective any agreement that prohibits or limits the ability of any Loan Party
to create, incur, assume or suffer to exist any Lien upon any of its property or
revenues, whether now owned or hereafter acquired, to secure its obligations
under the Loan Documents to which it is a party other than (a) this Agreement
and the other Loan Documents, (b) restrictions and conditions existing on the
Closing Date or any extension, renewal, amendment, modification or replacement
thereof, except to the extent any such amendment, modification or replacement
expands the scope of any such restriction or condition, (c) any agreements
governing any


133

--------------------------------------------------------------------------------





purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (d) restrictions and conditions contained in any
agreement governing or evidencing Permitted Refinancing Indebtedness in respect
of Indebtedness governed by this Agreement and the other Loan Documents
(including Incremental Equivalent Debt and Permitted Credit Agreement
Refinancing Indebtedness) or Permitted Refinancing Indebtedness in respect
thereof; provided that the restrictions and conditions contained in any such
agreement or document referred to in this clause (d) are not less favorable in
any material respect to the Lenders than the restrictions and conditions imposed
by this Agreement and the other Loan Documents, (e) restrictions and conditions
contained in any agreement governing Liens permitted under Section 7.3(u) (in
which case, any prohibition or limitation shall be effective only against the
asset or assets subject to such permitted Liens), (f) with respect to operating
leases and other third-party contracts, customary limitations on the ability of
a party thereto to assign its interests in the underlying contract without the
consent of the other party thereto (provided nothing therein limits the ability
of a party thereto to assign its interests in and to all proceeds derived from
or in connection with such contract), (g) customary restrictions and conditions
contained in any agreement relating to the sale of a Subsidiary or any property
permitted under Section 7.5 pending the consummation of such sale, (h) any
agreement in effect at the time a Subsidiary becomes a Subsidiary, so long as
such prohibition or limitation applies only to such Subsidiary (and, if
applicable, its Subsidiaries) and such agreement was not entered into in
contemplation of such Person becoming a Subsidiary, as such agreement may be
amended, restated, supplemented, modified, extended, renewed or replaced, so
long as such amendment, restatement, supplement, modification, extension,
renewal or replacement does not expand in any material respect the scope of any
restriction contemplated by this Section 7.13 contained therein and (i)
non-consensual encumbrances or restrictions arising or existing by reason of
applicable law or any applicable rule, regulation or order, or required by any
regulatory authority.
7.14    Clauses Restricting Subsidiary Distributions. Enter into or suffer to
exist or become effective any consensual encumbrance or restriction on the
ability of any Subsidiary of the U.S. Borrower to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, any Borrower Party, (b) make loans or advances to, or
other Investments in, any Borrower Party or (c) transfer any of its assets to
any Borrower Party, except for such encumbrances or restrictions existing under
or by reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) restrictions
contained in any agreement governing or evidencing Permitted Refinancing
Indebtedness in respect of Indebtedness governed by this Agreement and the other
Loan Documents (including Incremental Equivalent Debt and Permitted Credit
Agreement Refinancing Indebtedness) or Permitted Refinancing Indebtedness in
respect thereof; provided that the restrictions contained in any such agreement
or document referred to in this clause (iii) are not less favorable in any
material respect to the Lenders than the restrictions and conditions imposed by
this Agreement and the other Loan Documents, (iv) any agreement in effect at the
time a Subsidiary becomes a Subsidiary, so long as such prohibition or
limitation applies only to such Subsidiary (and, if applicable, its
Subsidiaries) and such agreement was not entered into in contemplation of such
Person becoming a Subsidiary, as such agreement may be amended, restated,
supplemented, modified, extended, renewed or replaced, so long as


134

--------------------------------------------------------------------------------





such amendment, restatement, supplement, modification, extension, renewal or
replacement does not expand in any material respect the scope of any restriction
contemplated by this Section 7.14 contained therein, (v) customary provisions
restricting assignments, subletting, sublicensing, pledging or other transfers
contained in leases, subleases, licenses or sublicenses, so long as such
restrictions are limited to the property or assets subject to such leases,
subleases, licenses or sublicenses, as the case may be, (vi) customary
restrictions on cash or deposits or net worth required by customers under
contracts entered into in the ordinary course of business and (viii) any
agreement with respect to Indebtedness of a Foreign Subsidiary that is not a
Loan Party permitted pursuant to this Agreement so long as such prohibitions or
limitations are only with respect to such Foreign Subsidiary and its assets or
any Subsidiary of such Foreign Subsidiary and its assets.
7.15    Lines of Business. (a) Enter into any business, either directly or
through any Subsidiary, except for those businesses in which the Borrower
Parties are engaged on the date of this Agreement (after giving effect to the
Acquisition) or that are reasonably related, ancillary or complementary thereto.
(b)    Holdings shall not engage in any business or activities or own any
property other than (i) ownership of the Capital Stock of the U.S. Borrower and
activities ancillary thereto, (ii) activities and contractual rights incidental
to maintenance of its corporate existence (including the incurrence of any
corporate overhead), (iii) the hiring and employment of members of the
management of the U.S. Borrower and activities reasonably related thereto, (iv)
performance of its obligations under the Loan Documents to which it is a party,
(v) finding potential targets for acquisitions, negotiating the acquisition
thereof and being a party to the applicable acquisition agreement (and
performing its obligations thereunder), (vi) receipt of the proceeds of
Restricted Payments to the extent of Restricted Payments permitted to be made to
Holdings pursuant to Section 7.6 and (vii) activities of Holdings expressly
permitted hereunder.


7.16    Use of Proceeds
SECTION 8.    EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)    a Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or a Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document (including any
required cash collateral amount), within five days after any such interest or
other amount becomes due in accordance with the terms hereof; or
(b)    any representation or warranty made or deemed made by any Loan Party
herein or in any other Loan Document or that is contained in any certificate,
document or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or


135

--------------------------------------------------------------------------------





(c)    Holdings or any Borrower shall default in the observance or performance
of any agreement contained in Section 6.4(a)(i), or any Loan Party shall default
in the observance or performance of any agreement contained in Section 6.7(a) or
Section 7 of this Agreement; provided that, in the case of any Event of Default
under Section 7.1 (a “Financial Covenant Event of Default”), such default shall
not constitute an Event of Default with respect to any Term Loan unless and
until the Revolving Loans have been declared due and payable and the Revolving
Commitments have been terminated by the Required Revolving Lenders; or
(d)    any Loan Party shall default in the observance or performance of any
other agreement contained in this Agreement or any other Loan Document (other
than as provided in paragraphs (a) through (c) of this Section), and such
default shall continue unremedied for a period of 30 days after receipt by the
Borrower Representative of written notice to the Borrower Representative from
the Administrative Agent or the Required Lenders; or
(e)    any Group Member shall (i) default in making any payment of any principal
of any Indebtedness with a principal outstanding amount in excess of $10,000,000
(such Indebtedness, “Material Indebtedness”) (including any Guarantee Obligation
of Material Indebtedness, but excluding the Loans) on the scheduled or original
due date with respect thereto; or (ii) default in making any payment of any
interest on any Material Indebtedness beyond the period of grace, if any,
provided in the instrument or agreement under which such Material Indebtedness
was created; or (iii) default in the observance or performance of any other
agreement or condition relating to any Material Indebtedness or contained in any
instrument or agreement evidencing, securing or relating thereto, or any other
event shall occur or condition exist, the effect of which default or other event
or condition is to cause, or to permit the holder or beneficiary of such
Material Indebtedness (or a trustee or agent on behalf of such holder or
beneficiary) to cause, with the giving of notice if required, such Material
Indebtedness to become due prior to its stated maturity or (in the case of any
such Material Indebtedness constituting a Guarantee Obligation) to become
payable; or
(f)    (i) any Material Group Member shall commence any case, proceeding or
other action (A) under any existing or future law of any jurisdiction, domestic
or foreign, relating to bankruptcy, insolvency, reorganization or relief of
debtors, seeking to have an order for relief entered with respect to it, or
seeking to adjudicate it a bankrupt or insolvent, or seeking reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (B) seeking appointment of a
receiver, interim receiver, receiver-manager, trustee, custodian, conservator or
other similar official for it or for all or any substantial part of its assets;
or (ii) there shall be commenced against any Material Group Member any case,
proceeding or other action of a nature referred to in clause (i) above that (A)
results in the entry of an order for relief or any such adjudication or
appointment or (B) remains undismissed or undischarged for a period of 60 days;
or (iii) there shall be commenced against any Material Group Member any case,
proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated,


136

--------------------------------------------------------------------------------





discharged, or stayed or bonded pending appeal within 60 days from the entry
thereof; or (iv) any Material Group Member shall take any action in furtherance
of, or indicating its consent to, approval of, or acquiescence in, any of the
acts set forth in clause (i), (ii), or (iii) above; or (v) any Material Group
Member shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or (vi) or any Material Group
Member shall make a general assignment for the benefit of its creditors; or
(g)    (i) an ERISA Event and/or a Foreign Plan Event and/or Canadian Pension
Event shall have occurred; (ii) a trustee shall be appointed by a United States
district court to administer any Pension Plan; (iii) the PBGC shall institute
proceedings to terminate any Title IV Plan; (iv) any Loan Party or any of their
respective ERISA Affiliates shall have been notified by the sponsor of a
Multiemployer Plan that it has incurred or will be assessed Withdrawal Liability
to such Multiemployer Plan and such entity does not have reasonable grounds for
contesting such Withdrawal Liability or is not contesting such Withdrawal
Liability in a timely and appropriate manner; or (v) any other event or
condition shall occur or exist with respect to a Benefit Plan, a Foreign Benefit
Arrangement, a Foreign Plan, a Canadian Pension Plan or a Canadian Benefit Plan;
and in each case in clauses (i) through (v) above, such event or condition would
reasonably be expected to result in a Material Adverse Effect; or
(h)    one or more judgments or decrees shall be entered against any Material
Group Member involving in the aggregate a liability of $10,000,000 or more
(excluding amounts covered by insurance to the extent the relevant insurer has
not denied coverage therefor), and all such judgments or decrees shall not have
been paid, vacated, discharged, stayed or bonded pending appeal within 45 days
from the entry thereof; or
(i)    this Agreement or any of the Security Documents shall cease, for any
reason, to be in full force and effect, or any Loan Party or any Affiliate of
any Loan Party shall so assert (other than in each case in accordance with the
terms thereof), or any Lien created by any of the Security Documents on a
material portion of the Collateral purported to be covered thereby shall cease
to be enforceable and of the same effect and priority purported to be created
thereby (other than (1) as a result of the failure of the Administrative Agent’s
failure (x) to maintain possession of any stock certificate, promissory note or
other instrument delivered to it under the U.S. Guarantee and Collateral
Agreement or the Canadian Guarantee and Collateral Agreement or (y) to file
Uniform Commercial Code continuation statements or (2) in accordance with the
terms of the applicable Security Document); or
(j)    the guarantee contained in Section 2 of the U.S. Guarantee and Collateral
Agreement or the guarantee contained in Section 2 of the Canadian Guarantee and
Collateral Agreement shall cease, for any reason, to be in full force and effect
or any Loan Party or any Affiliate of any Loan Party shall so assert (other than
in each case in accordance with the terms thereof); or
(k)    (i) any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)),
shall become, or


137

--------------------------------------------------------------------------------





obtain rights (whether by means or warrants, options or otherwise) to become,
the “beneficial owner” (as defined in Rules 13(d)-3 and 13(d)-5 under the
Exchange Act), directly or indirectly, of more than 35% of the outstanding stock
(or the combined voting power) of Holdings entitled to vote generally in the
election of directors of Holdings; (ii) Holdings shall cease to own and control,
of record and beneficially, directly, 100% of each class of outstanding Capital
Stock of the U.S. Borrower free and clear of all Liens (except Liens created by
the U.S. Guarantee and Collateral Agreement and other Liens permitted by Section
7.3); and (iii) the U.S. Borrower shall cease to own and control, of record and
beneficially, directly, 100% of each class of outstanding Capital Stock of the
Canadian Borrower free and clear of all Liens (except Liens created by the U.S.
Guarantee and Collateral Agreement or the Canadian Guarantee and Collateral
Agreement and other Liens permitted by Section 7.3) (the occurrence of any of
clauses (i) through (iii), a “Change of Control”);
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to a Borrower,
automatically the Commitments shall immediately terminate and the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents (including all amounts of L/C Obligations, whether or
not the beneficiaries of the then outstanding Letters of Credit shall have
presented the documents required thereunder) shall immediately become due and
payable, and (B) if such event is any other Event of Default, any or all of the
following actions may be taken: (i) with the consent of the Required Lenders
(or, if a Financial Covenant Event of Default occurs and is continuing, with the
consent of the Required Revolving Lenders only), the Administrative Agent may,
or upon the request of the Required Lenders (or, if a Financial Covenant Event
of Default occurs and is continuing, upon the request of the Required Revolving
Lenders only), the Administrative Agent shall, by notice to the Borrower
Representative declare the Revolving Commitments to be terminated forthwith,
whereupon the Revolving Commitments shall immediately terminate; (ii) with
respect to any Event of Default (other than a Financial Covenant Event of
Default) with the consent of the Required Lenders, the Administrative Agent may,
or upon the request of the Required Lenders, the Administrative Agent shall, by
notice to the Borrower Representative, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents (including all amounts of L/C Obligations, whether or not the
beneficiaries of the then outstanding Letters of Credit shall have presented the
documents required thereunder) to be due and payable forthwith, whereupon the
same shall immediately become due and payable; and (iii) (x) with respect to a
Financial Covenant Event of Default, with the consent of the Required Revolving
Lenders, the Administrative Agent may, or upon the request of the Required
Revolving Lenders, the Administrative Agent shall, by notice to the Borrower
Representative, declare the Revolving Loans and Swingline Loans (with, in each
case, accrued interest thereon) and all other amounts owing under this Agreement
and the other Loan Documents relating to the Revolving Facility (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable and (y) with respect to a Financial Covenant
Event of Default and after the taking of the actions contemplated by clause (x)
above, with the consent of the Required Lenders (with the Required Lenders
calculated for all purposes of this clause (y) as if no Revolving Commitments or
Revolving Extensions of Credit are outstanding), the Administrative Agent


138

--------------------------------------------------------------------------------





may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower Representative, declare the Term Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents to be due and payable forthwith, whereupon the same
shall immediately become due and payable. With respect to all Letters of Credit
with respect to which presentment for honor shall not have occurred at the time
of an acceleration pursuant to this paragraph, each Borrower shall at such time
deposit (in the currency of the applicable Letter of Credit) in a cash
collateral account opened by the Administrative Agent an amount equal to the
aggregate then undrawn and unexpired face amount of such Letters of Credit
issued for the account of such Borrower. Amounts held in such cash collateral
account shall be applied by the Administrative Agent to the payment of drafts
drawn under such Letters of Credit, and the unused portion thereof after all
such Letters of Credit shall have expired or been fully drawn upon, if any,
shall be applied to repay other obligations of the Borrowers hereunder and under
the other Loan Documents. After all such Letters of Credit shall have expired or
been fully drawn upon, all Reimbursement Obligations shall have been satisfied
and all other obligations of the Borrowers hereunder and under the other Loan
Documents shall have been paid in full, the balance, if any, in such cash
collateral account shall be returned to the applicable Borrower (or such other
Person as may be lawfully entitled thereto). Except as expressly provided above
in this Section, presentment, demand, protest and all other notices of any kind
are hereby expressly waived by the Borrowers.
In addition to any other rights and remedies granted to the Administrative Agent
and the Lenders in the Loan Documents, the Administrative Agent on behalf of the
Lenders, after the occurrence and during the continuance of an Event of Default,
may exercise all rights and remedies of a secured party under the New York
Uniform Commercial Code or any other applicable law. Without limiting the
generality of the foregoing, after the occurrence and during the continuance of
an Event of Default, the Administrative Agent, without demand of performance or
other demand, presentment, protest, advertisement or notice of any kind (except
any notice required by law referred to below) to or upon any Loan Party or any
other Person (all and each of which demands, defenses, advertisements and
notices are hereby waived), may in such circumstances forthwith collect,
receive, appropriate and realize upon the Collateral, or any part thereof, or
consent to the use by any Loan Party of any cash collateral arising in respect
of the Collateral on such terms as the Administrative Agent deems reasonable,
and/or may forthwith sell, lease, assign give an option or options to purchase
or otherwise dispose of and deliver, or acquire by credit bid on behalf of the
Lenders, the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere, upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery, all
without assumption of any credit risk. The Administrative Agent or any Lender
shall have the right upon any such public sale or sales, and, to the extent
permitted by law, upon any such private sale or sales, to purchase the whole or
any part of the Collateral so sold, free of any right or equity of redemption in
any Loan Party, which right or equity is hereby waived and released. Each of
Holdings and each Borrower agrees on behalf of itself and each other Loan Party,
at the Administrative Agent’s request after the occurrence and during the
continuance of an Event of Default, to assemble the Collateral and make it
available to the Administrative Agent at places which the Administrative Agent
shall reasonably select, whether at any Loan Party’s premises or elsewhere. The
Administrative Agent shall apply the net proceeds of any action taken by it
pursuant to this Section 8, after deducting all reasonable costs and expenses of
every kind incurred in connection therewith or incidental to the care or
safekeeping of any of the Collateral or in any other way relating to the
Collateral or the rights of the Administrative Agent and


139

--------------------------------------------------------------------------------





the Lenders hereunder, including reasonable attorneys’ fees and disbursements to
the extent reimbursable or indemnified pursuant to Section 10.5, to the payment
in whole or in part of the obligations of the Loan Parties under the Loan
Documents (it being understood that the net proceeds of the Collateral of the
Canadian Loan Parties shall not be applied to obligations of the U.S. Loan
Parties), in such order as the Administrative Agent may elect, and only after
such application and after the payment by the Administrative Agent of any other
amount required by any provision of law, including Section 9-615(a)(3) of the
New York UCC, need the Administrative Agent account for the surplus, if any, to
any Loan Party. To the extent permitted by applicable law, each of Holdings and
each Borrower agrees on behalf of each itself and each other Loan Party that
each Loan Party waives all claims, damages and demands it may acquire against
the Administrative Agent or any Lender arising out of the exercise by them of
any rights hereunder. If any notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.


SECTION 9.    THE ADMINISTRATIVE AGENT
9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent as the agent of such Lender under this Agreement and the
other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys-in-fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in-fact
selected by it with reasonable care.
9.3    Exculpatory Provisions. None of the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates shall be (i) liable for any action lawfully taken or omitted to be
taken by it or such Person under or in connection with this Agreement or any
other Loan Document (except to the extent that any of the foregoing are found by
a final and nonappealable decision of a court of competent jurisdiction to have
resulted from its or such Person’s own gross negligence or willful misconduct)
or (ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by any Loan Party or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any


140

--------------------------------------------------------------------------------





failure of any Loan Party a party thereto to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party.
9.4    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy
or email message, statement, order or other document or conversation believed by
it to be genuine and correct and to have been signed, sent or made by the proper
Person or Persons and upon advice and statements of legal counsel (including
counsel to Holdings or the Borrowers), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless a
written notice of assignment, negotiation or transfer thereof shall have been
filed with the Administrative Agent. The Administrative Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders) as it
deems appropriate or it shall first be indemnified to its satisfaction by the
Lenders against any and all liability and expense that may be incurred by it by
reason of taking or continuing to take any such action. The Administrative Agent
shall in all cases be fully protected in acting, or in refraining from acting,
under this Agreement and the other Loan Documents in accordance with a request
of the Required Lenders (or, if so specified by this Agreement, all Lenders),
and such request and any action taken or failure to act pursuant thereto shall
be binding upon all the Lenders and all future holders of the Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
the Administrative Agent has received notice from a Lender, Holdings or a
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
9.6    Non-Reliance on the Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that none of the Administrative Agent nor any of its
officers, directors, employees, agents, advisors, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
the Administrative Agent hereafter taken, including any review of the affairs of
a Loan Party or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and


141

--------------------------------------------------------------------------------





investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement. Each
Lender also represents that it will, independently and without reliance upon the
Administrative Agent or any other Lender, and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit analysis, appraisals and decisions in taking or not taking action under
this Agreement and the other Loan Documents, and to make such investigation as
it deems necessary to inform itself as to the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
affiliates. Except for notices, reports and other documents expressly required
to be furnished to the Lenders by the Administrative Agent hereunder, the
Administrative Agent shall not have any duty or responsibility to provide any
Lender with any credit or other information concerning the business, operations,
property, condition (financial or otherwise), prospects or creditworthiness of
any Loan Party or any affiliate of a Loan Party that may come into the
possession of the Administrative Agent or any of its officers, directors,
employees, agents, advisors, attorneys-in-fact or affiliates.
9.7    Indemnification. The Lenders agree to indemnify the Administrative Agent
and its officers, directors, employees, affiliates, agents, advisors and
controlling persons (each, an “Agent Indemnitee”) (to the extent not reimbursed
by Holdings or the Borrowers and without limiting the obligation of Holdings or
the Borrowers to do so), ratably according to their respective Aggregate
Exposure Percentages in effect on the date on which indemnification is sought
under this Section (or, if indemnification is sought after the date upon which
the Commitments shall have terminated and the Loans shall have been paid in
full, ratably in accordance with such Aggregate Exposure Percentages immediately
prior to such date), from and against any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind whatsoever that may at any time (whether before or
after the payment of the Loans) be imposed on, incurred by or asserted against
such Agent Indemnitee in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent Indemnitee under or in
connection with any of the foregoing; provided that no Lender shall be liable
for the payment of any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
that are found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted from such Agent Indemnitee’s gross negligence or
willful misconduct (it being understood that pending the outcome of any such
decision, the Lenders remain obligated to pay amounts on a current basis). The
agreements in this Section shall survive the termination of this Agreement and
the payment of the Loans and all other amounts payable hereunder.
9.8    Administrative Agent in Its Individual Capacity. The Administrative Agent
and its affiliates may make loans to, accept deposits from and generally engage
in any kind of business with any Loan Party as though the Administrative Agent
were not the Administrative Agent. With respect to its Loans made or renewed by
it and with respect to any Letter of Credit issued or participated in by it, the
Administrative Agent shall have the same rights and powers under this Agreement
and the other Loan Documents as any Lender and may exercise the same as though
it were not the Administrative Agent, and the terms “Lender” and “Lenders” shall
include the Administrative Agent in its individual capacity.


142

--------------------------------------------------------------------------------





9.9    Successor Administrative Agent. The Administrative Agent may resign as
Administrative Agent upon 10 days’ notice to the Lenders and the Borrower
Representative. If the Administrative Agent shall resign as Administrative Agent
under this Agreement and the other Loan Documents, then the Required Lenders
shall appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall (unless an Event of Default under Section 8(a) or Section
8(f) with respect to a Borrower shall have occurred and be continuing) be
subject to approval by the Borrower Representative (which approval shall not be
unreasonably withheld or delayed), whereupon such successor agent shall succeed
to the rights, powers and duties of the Administrative Agent, and the term
“Administrative Agent” shall mean such successor agent effective upon such
appointment and approval, and the former Administrative Agent’s rights, powers
and duties as Administrative Agent shall be terminated, without any other or
further act or deed on the part of such former Administrative Agent or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent by the date that is 10 days
following a retiring Administrative Agent’s notice of resignation, the retiring
Administrative Agent’s resignation shall nevertheless thereupon become
effective, and the Lenders shall assume and perform all of the duties of the
Administrative Agent hereunder until such time, if any, as the Required Lenders
appoint a successor agent as provided for above. After any retiring
Administrative Agent’s resignation as Administrative Agent, the provisions of
this Section 9 and of Section 10.5 shall continue to inure to its benefit.
9.10    Arranger and Syndication Agent. The Arranger shall not have any duties
or responsibilities hereunder in its capacity as such. The Syndication Agent
shall not have any duties or responsibilities hereunder in its capacity as such.
9.11    Secured Parties. By accepting the benefits of the Collateral, each
Secured Party, whether or not a party hereto, shall be deemed to have appointed
the Administrative Agent to serve as administrative agent and collateral agent
under the Loan Documents and agreed to be bound by the Loan Documents as a
Secured Party thereunder, subject to the limitations set forth in this
paragraph. No Specified Cash Management Agreement or Specified Swap Agreement
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under any Loan Document.
9.12    Credit Bidding. The Secured Parties hereby irrevocably authorize the
Administrative Agent, at the direction of the Required Lenders, to credit bid
all or any portion of the Obligations (including by accepting some or all of the
Collateral in satisfaction of some or all of the Obligations pursuant to a deed
in lieu of foreclosure or otherwise) and in such manner purchase (either
directly or through one or more acquisition vehicles) all or any portion of the
Collateral (a) at any sale thereof conducted under the provisions of the
Bankruptcy Code, including under Sections 363, 1123 or 1129 of the Bankruptcy
Code, or any similar laws in any other jurisdictions to which a Loan Party is
subject, or (b) at any other sale, foreclosure or acceptance of collateral in
lieu of debt conducted by (or with the consent or at the direction of) the
Administrative Agent (whether by judicial action or otherwise) in accordance
with any applicable law. In connection with any such credit bid and purchase,
the Obligations owed to the Secured Parties shall be entitled to be, and shall
be, credit bid by the Administrative Agent at the direction of the Required
Lenders on a ratable basis (with Obligations with


143

--------------------------------------------------------------------------------





respect to contingent or unliquidated claims receiving contingent interests in
the acquired assets on a ratable basis that shall vest upon the liquidation of
such claims in an amount proportional to the liquidated portion of the
contingent claim amount used in allocating the contingent interests) for the
asset or assets so purchased (or for the equity interests or debt instruments of
the acquisition vehicle or vehicles that are issued in connection with such
purchase). In connection with any such bid (i) the Administrative Agent shall be
authorized to form one or more acquisition vehicles and to assign any successful
credit bid to such acquisition vehicle or vehicles, (ii) each of the Secured
Parties’ ratable interests in the Obligations which were credit bid shall be
deemed without any further action under this Agreement to be assigned to such
vehicle or vehicles for the purpose of closing such sale, (iii) the
Administrative Agent shall be authorized to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or equity interests thereof, shall be
governed, directly or indirectly, by, and the governing documents shall provide
for, control by the vote of the Required Lenders or their permitted assignees
under the terms of this Agreement or the governing documents of the applicable
acquisition vehicle or vehicles, as the case may be, irrespective of the
termination of this Agreement and without giving effect to the limitations on
actions by the Required Lenders contained in Section 10.1), (iv) the
Administrative Agent on behalf of such acquisition vehicle or vehicles shall be
authorized to issue to each of the Secured Parties, ratably on account of the
relevant Obligations which were credit bid, interests, whether as equity,
partnership, limited partnership interests or membership interests, in any such
acquisition vehicle and/or debt instruments issued by such acquisition vehicle,
all without the need for any Secured Party or acquisition vehicle to take any
further action, and (v) to the extent that Obligations that are assigned to an
acquisition vehicle are not used to acquire Collateral for any reason, such
Obligations shall automatically be reassigned to the Secured Parties pro rata
and the equity interests and/or debt instruments issued by any acquisition
vehicle on account of such Obligations shall automatically be cancelled, without
the need for any Secured Party or any acquisition vehicle to take any further
action. Notwithstanding that the ratable portion of the Obligations of each
Secured Party are deemed assigned to the acquisition vehicle or vehicles as set
forth in clause (ii) above, each Secured Party shall execute such documents and
provide such information regarding the Secured Party (and/or any designee of the
Secured Party which will receive interests in or debt instruments issued by such
acquisition vehicle) as the Administrative Agent may reasonably request in
connection with the formation of any acquisition vehicle, the formulation or
submission of any credit bid or the consummation of the transactions
contemplated by such credit bid.
SECTION 10.    MISCELLANEOUS
10.1    Amendments and Waivers. Subject to Section 2.16(b), neither this
Agreement, any other Loan Document, nor any terms hereof or thereof may be
amended, supplemented or modified except in accordance with the provisions of
this Section 10.1. The Required Lenders and each Loan Party party to the
relevant Loan Document may, or, with the written consent of the Required
Lenders, the Administrative Agent and each Loan Party party to the relevant Loan
Document may, from time to time, (a) enter into written amendments, supplements
or modifications hereto and to the other Loan Documents for the purpose of
adding any provisions to this Agreement or the other Loan Documents or changing
in any manner the rights of the Lenders or of the Loan Parties hereunder or
thereunder or (b) waive, on such


144

--------------------------------------------------------------------------------





terms and conditions as the Required Lenders or the Administrative Agent, as the
case may be, may specify in such instrument, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or fee payable hereunder (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Majority Facility Lenders of each adversely
affected Facility), (y) that any amendment or modification of defined terms used
in the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i) and (z) that any
amendment or waiver to any prepayment requirement hereunder shall not constitute
an extension of the scheduled maturity date of a Loan or an extension of the
scheduled date of an amortization payment) or extend the scheduled date of any
payment thereof, or increase the amount or extend the expiration date of any
Lender’s Revolving Commitment, in each case without the written consent of each
Lender directly affected thereby; (ii) eliminate or reduce the voting rights of
any Lender under this Section 10.1 without the written consent of such Lender;
(iii) reduce any percentage specified in the definition of Required Lenders,
consent to the assignment or transfer by a Borrower of any of its rights and
obligations under this Agreement and the other Loan Documents, release all or
substantially all of the Collateral or release all or substantially all of the
U.S. Guarantors from their obligations under the U.S. Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders; provided
that, with the consent of the Required Lenders or pursuant to a Refinancing
Facility Agreement or an amendment contemplated by Section 2.24(d), the
provisions of this Section 10.1 and the definition of the term Required Lenders
may be amended to include references to any new class of loans created under
this Agreement (or to lenders extending such loans) on substantially the same
basis as the corresponding references relating to the existing Facilities of
Loans or Lenders in respect thereof; (iv) release all or substantially all of
the Collateral of the Canadian Loan Parties or release all or substantially all
of the Canadian Subsidiary Guarantors from their obligations under the Canadian
Guarantee and Collateral Agreement, in each case without the written consent of
all Revolving Lenders; (v) amend or otherwise modify Section 7.1 or waive or
consent to any Default or Event of Default resulting from a breach of Section
7.1, in each case without the written consent of the Required Revolving Lenders;
provided that the amendments, modifications, waivers and consents described in
this clause (v) shall not require the consent of any Lenders other than the
Required Revolving Lenders; (vi) amend, modify or waive any provision of Section
2.17 or Section 10.7(a) without the written consent of each Lender affected
thereby; (vii) amend, modify or waive any provision of Section 6.5 of the U.S.
Guarantee and Collateral Agreement or Section 6.5 of the Canadian Guarantee and
Collateral Agreement, in each case without the written consent of each Lender
affected thereby; (viii) reduce the percentage specified in the definition of
Majority Facility Lenders with respect to any Facility without the written
consent of all Lenders under such Facility; (ix) amend, modify or waive any
provision of Section 9 or any other provision of any Loan Document that affects
the Administrative Agent without the written consent of the Administrative
Agent; (x) amend, modify or waive any provision of Section 2.6 or 2.7 without
the written consent of the Swingline Lender; or (xi) amend, modify or waive any
provision of Section 3 without the written consent of the Issuing Lender. Any
such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Loan Parties, the
Lenders, the Administrative


145

--------------------------------------------------------------------------------





Agent and all future holders of the Loans. In the case of any waiver, the Loan
Parties, the Lenders and the Administrative Agent shall be restored to their
former position and rights hereunder and under the other Loan Documents, and any
Default or Event of Default waived shall be deemed to be cured and not
continuing; but no such waiver shall extend to any subsequent or other Default
or Event of Default, or impair any right consequent thereon.
Notwithstanding the foregoing, this Agreement may be amended (or amended and
restated) with the written consent of the Required Lenders, the Administrative
Agent and the Borrower Representative (a) to add one or more additional credit
facilities to this Agreement and to permit the extensions of credit from time to
time outstanding thereunder and the accrued interest and fees in respect thereof
to share in the benefits of this Agreement and the other Loan Documents with the
Term Loans and Revolving Extensions of Credit and the accrued interest and fees
in respect thereof and (b) to include appropriately the Lenders holding such
credit facilities in any determination of the Required Lenders and Majority
Facility Lenders.
Furthermore, notwithstanding the foregoing, the Administrative Agent, with the
consent of the Borrower Representative, may amend, modify or supplement any Loan
Document without the consent of any Lender or the Required Lenders in order to
correct, amend or cure any ambiguity, omission, inconsistency or defect or
correct any typographical error or any manifest error in any Loan Document.
Furthermore, notwithstanding the foregoing, (a) the Borrower Representative and
the Administrative Agent may, without the input or consent of any Lender or the
Required Lenders, effect amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate in the opinion of the
Administrative Agent to effect the provisions of Section 2.24, Section 2.25 or
Section 2.26, (b) the Borrower Representative and the Administrative Agent may,
without the input or consent of any Lender or the Required Lenders, effect
amendments to this Agreement and the other Loan Documents as may be necessary in
the opinion of the Administrative Agent to permit the Permitted Acquisition
Dispositions and the Permitted Reorganizations; provided that any such amendment
(and any transaction permitted thereby) is not materially adverse to the
Revolving Lenders or the Term Lenders and the Loan Parties comply with all
actions reasonably required by the Administrative Agent in order to protect or
perfect the security interests of the Administrative Agent in the Collateral,
(c) the Administrative Agent is hereby authorized by the Lenders to approve the
forms of Security Documents as contemplated herein, and to enter into any Loan
Documents in such forms as approved by it on or prior to the Closing Date (and
thereafter as contemplated by the provisions of this Agreement) and (d) any
guarantees, collateral security documents, Intercreditor Agreements and related
documents executed by any Loan Party in connection with this Agreement may be in
a form reasonably satisfactory to the Administrative Agent and may be amended,
modified or supplemented with the consent of the Administrative Agent at the
request of the Borrower Representative without the need to obtain the consent of
any Lender or the Required Lenders if such amendment, modification or supplement
is delivered in order (i) to comply with local law or advice of local counsel or
(ii) to cause such guarantee, collateral security document or other document to
be consistent with this Agreement or the U.S. Guarantee and Collateral Agreement
or, in the case of a Canadian Loan Party, the Canadian Collateral Documents.
Furthermore, notwithstanding anything to the


146

--------------------------------------------------------------------------------





contrary herein, with the consent of the Administrative Agent at the request of
the Borrower Representative (without the need to obtain any consent of any
Lender or the Required Lenders), any Loan Document may be amended to increase
interest rate margins or floors, prepayment premiums or call protection,
increase amortization, extend MFN protection, and/or extend or “reboot” any
“soft call” provision, in each case to achieve fungibility in connection with
the incurrence of any Incremental Term Facility or Incremental Revolving
Commitments.
10.2    Notices. 1.3 All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic transmission), and, unless otherwise expressly provided herein, shall
be deemed to have been duly given or made when delivered, or three Business Days
after being deposited in the mail, postage prepaid, or, in the case of telecopy
notice or electronic transmission, when received, addressed as follows in the
case of Holdings, the Borrowers and the Administrative Agent, and as set forth
in an administrative questionnaire delivered to the Administrative Agent in the
case of the Lenders, or to such other address as may be hereafter notified by
the respective parties hereto:


147

--------------------------------------------------------------------------------





Holdings:
Thermon Group Holdings, Inc.
100 Thermon Drive
San Marcos, Texas 78666
 
Attention: Jay Peterson
 
Telecopy: (512) 754-2416
 
Telephone: (512) 396-5801
 
 
U.S. Borrower:
Thermon Holding Corp.
100 Thermon Drive
San Marcos, Texas 78666
 
Attention: Jay Peterson
 
Telecopy: (512) 754-2416
 
Telephone: (512) 396-5801
 
 
Canadian Borrower:
Thermon Canada Inc.
100 Thermon Drive
San Marcos, Texas 78666
Attention: Jay Peterson
 
Telecopy: (512) 754-2416
 
Telephone: (512) 396-5801


Administrative Agent:
JPMorgan Chase Bank, N.A.
Loan and Agency Servicing
10 South Dearborn, Floor L2
Chicago, Illinois 60603-2300
 
Attention: Robyn Varnado
 
Telecopy: (844) 235-1788
 
Email: cls.cad.chicago@jpmorgan.com
 
 

provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. Each of the Administrative Agent, Holdings, the U.S.
Borrower and the Canadian Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
(b)    Electronic Systems.


148

--------------------------------------------------------------------------------





(i)    Each of Holdings and each Borrower agrees that the Administrative Agent
may, but shall not be obligated to, make Communications (as defined below)
available to the Issuing Lender, the Swingline Lender and the other Lenders by
posting the Communications on Debt Domain, Intralinks, Syndtrak, ClearPar or a
substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including any warranty of merchantability, fitness for a particular
purpose, non-infringement of third-party rights or freedom from viruses or other
code defects, is made by any Agent Party in connection with the Communications
or any Electronic System. In no event shall the Administrative Agent or any of
its Related Parties (collectively, the “Agent Parties”) have any liability to
any Loan Parties, any Lender, the Issuing Lender, the Swingline Lender or any
other Person or entity for damages of any kind, including direct or indirect,
special, incidental or consequential damages, losses or expenses (whether in
tort, contract or otherwise) arising out of any Loan Party’s or the
Administrative Agent’s transmission of communications through an Electronic
System, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party. “Communications” means, collectively, any
notice, demand, communication, information, document or other material provided
by or on behalf of any Loan Party pursuant to any Loan Document or the
transactions contemplated therein which is distributed by the Administrative
Agent, any Lender, the Issuing Lender or the Swingline Lender by means of
electronic communications pursuant to this Section, including through an
Electronic System.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Payment of Expenses and Taxes. The U.S. Borrower agrees (a) to pay or
reimburse the Administrative Agent for all its reasonable and documented
out-of-pocket costs and expenses incurred in connection with the development,
preparation and execution of, and any amendment, supplement or modification to,
this Agreement and the other Loan Documents and any other documents


149

--------------------------------------------------------------------------------





prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements of counsel to the Administrative Agent
(which counsel shall be limited to one firm of counsel to the Administrative
Agent and one additional firm of local counsel to the Administrative Agent in
each applicable jurisdiction) and filing and recording fees and expenses, with
statements with respect to the foregoing to be submitted to the U.S. Borrower
prior to the Closing Date (in the case of amounts to be paid on the Closing
Date) and from time to time thereafter on a quarterly basis or such other
periodic basis as the Administrative Agent shall deem appropriate, (b) to pay or
reimburse each Lender, the Issuing Lender, the Swingline Lender and the
Administrative Agent for all its costs and expenses incurred in connection with
the enforcement or preservation of any rights under this Agreement, the other
Loan Documents and any such other documents, including the reasonable fees and
disbursements of counsel to each Lender and of counsel to the Administrative
Agent (which counsel shall be limited to one firm of counsel to the
Administrative Agent and the Lenders (taken together as a single group or
client), one additional firm of local counsel to the Administrative Agent and
the Lenders (taken together as a single group or client) in each applicable
jurisdiction (which may include a single firm of local counsel acting in
multiple jurisdictions), additional counsel retained with the consent of the
U.S. Borrower (such consent not to be unreasonably withheld, conditioned or
delayed) and, in the case of an actual or perceived conflict of interest where
the applicable Person affected by such conflict informs the U.S. Borrower of
such conflict and thereafter retains its own counsel, of another firm of counsel
for such Person and, if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single firm of local counsel acting in
multiple jurisdictions) for such Person), (c) to pay, indemnify, and hold each
Lender, the Issuing Lender, the Swingline Lender and the Administrative Agent
harmless from, any and all recording and filing fees and any and all liabilities
with respect to, or resulting from any delay in paying, stamp, excise and other
Taxes, if any, that may be payable or determined to be payable in connection
with the execution and delivery of, or consummation or administration of any of
the transactions contemplated by, or any amendment, supplement or modification
of, or any waiver or consent under or in respect of, this Agreement, the other
Loan Documents and any such other documents, and (d) to pay, indemnify, and hold
each Lender, the Issuing Lender, the Swingline Lender, the Arranger and the
Administrative Agent, their respective affiliates, and their respective
officers, directors, employees, agents, advisors and controlling persons (each,
an “Indemnitee”) harmless from and against any and all other liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever with respect to the
syndication of the Facilities and the execution, delivery, enforcement,
performance and administration of this Agreement, the other Loan Documents and
any such other documents, including any claim, litigation, investigation or
proceeding regardless of whether any Indemnitee is a party thereto and whether
or not the same are brought by a Borrower, its equity holders, affiliates or
creditors or any other Person, including any of the foregoing relating to the
use of proceeds of the Loans or Letters of Credit (including any refusal by the
Issuing Lender to honor a demand for payment under a Letter of Credit if the
documents presented in connection with such demand do not strictly comply with
the terms of such Letter of Credit) or any actual or alleged presence or Release
of Hazardous Materials on or from any Real Estate or any Environmental Liability
related in any way to the Group Member or any of the properties and the
reasonable fees and expenses of legal counsel (it being agreed that legal
counsel shall be limited to one firm of counsel for all Indemnitees, taken as a
whole, and if necessary, one firm of local counsel in each appropriate
jurisdiction (which may include a single firm of


150

--------------------------------------------------------------------------------





local counsel acting in multiple jurisdictions) for all Indemnitees, taken as a
whole (and, in the case of an actual or perceived conflict of interest where the
applicable Indemnitee informs the U.S. Borrower of such conflict and thereafter
retains its own counsel, of another firm of counsel for such Indemnitee and, if
necessary, one firm of local counsel in each appropriate jurisdiction (which may
include a single firm of local counsel acting in multiple jurisdictions) for
such Indemnitee)), including in connection with claims, actions or proceedings
by any Indemnitee against any Loan Party under any Loan Document (all the
foregoing in this clause (d), collectively, the “Indemnified Liabilities”),
provided, that the U.S. Borrower shall have no obligation hereunder to any
Indemnitee with respect to Indemnified Liabilities to the extent (i) such
Indemnified Liabilities are found by a final and nonappealable decision of a
court of competent jurisdiction to have resulted from the gross negligence, bad
faith or willful misconduct of such Indemnitee or any of its Control Affiliates
or a material breach in bad faith by such Indemnitee or any of its Control
Affiliates of its or their respective obligations under the Loan Documents (it
being understood that, in each case, pending the outcome of any such decision,
the U.S. Borrower remains obligated to pay the Indemnified Liabilities on a
current basis) or (ii) such Indemnified Liabilities arise out of or in
connection with any claim, litigation, investigation or proceeding that does not
involve an act or omission of a Borrower or any of its Affiliates and that is
brought by an Indemnitee against any other Indemnitee (other than any such
claim, litigation, investigation or proceeding brought against any Indemnitee in
its capacity as or in fulfillment of its role as the Administrative Agent, the
Arranger or any similar role in respect of a Facility), and provided, further,
that this Section 10.5 shall not apply with respect to Taxes other than any
Taxes that represent losses or damages arising from any non-Tax claim. Without
limiting the foregoing, and to the extent permitted by applicable law, each of
Holdings, the U.S. Borrower and the Canadian Borrower agrees not to assert, and
to cause its Subsidiaries not to assert, and hereby waives and agrees to cause
its Subsidiaries to waive, all rights for contribution or any other rights of
recovery with respect to all claims, demands, penalties, fines, liabilities,
settlements, damages, costs and expenses of whatever kind or nature, under or
related to Environmental Laws, that any of them might have by statute or
otherwise against any Indemnitee. No Indemnitee shall be liable for any damages
arising from the use by others of information or other materials obtained
through electronic, telecommunications or other information transmission
systems, except to the extent any such damages are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of such Indemnitee. To the
extent permitted by applicable law, no party hereto and no Group Member shall
assert, and each such party hereby waives, any claim against any other party
hereto, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document, or
any agreement or instrument contemplated hereby or thereby, the transactions
contemplated hereby or thereby, any Loan or Letter of Credit or the use of the
proceeds thereof; provided that, nothing in this sentence shall relieve the U.S.
Borrower of any obligation it may have to indemnify an Indemnitee against
special, indirect, consequential or punitive damages asserted against such
Indemnitee by a third party. All amounts due under this Section 10.5 shall be
payable not later than 10 days after written demand therefor. Statements payable
by the U.S. Borrower pursuant to this Section 10.5 shall be submitted to Jay
Peterson (Telephone No. (512) 396-5801) (Telecopy No. (512) 754-2416), at the
address of the U.S. Borrower set forth in Section 10.2, or to such other Person
or address as may be hereafter designated by the U.S. Borrower in a written
notice to the Administrative Agent. The agreements in this


151

--------------------------------------------------------------------------------





Section 10.5 shall survive the termination of this Agreement and the repayment
of the Loans and all other amounts payable hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a) The
provisions of this Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and assigns permitted hereby
(including any affiliate of the Issuing Lender that issues any Letter of
Credit), except that (i) the U.S. Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
each Lender (and any attempted assignment or transfer by the U.S. Borrower
without such consent shall be null and void), (ii) the Canadian Borrower may not
assign or otherwise transfer any of its rights or obligations hereunder without
the prior written consent of each Revolving Lender (and any attempted assignment
or transfer by the Canadian Borrower without such consent shall be null and
void), and (iii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section.
(a)    Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Eligible Assignees (an “Assignee”) all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it) with the prior
written consent (not to be unreasonably withheld or delayed) of:
(A)
the Borrower Representative, provided that no consent of the Borrower
Representative shall be required for an assignment to a Lender (other than a
Defaulting Lender), an affiliate of a Lender, an Approved Fund (as defined
below) or, if an Event of Default under Section 8(a) or (f) has occurred and is
continuing, any other Person; and provided, further, that the Borrower
Representative shall be deemed to have consented to any such assignment unless
the Borrower Representative shall object thereto by written notice to the
Administrative Agent within 10 Business Days after having received written
notice thereof;

(B)
the Administrative Agent, provided that no consent of the Administrative Agent
shall be required for an assignment of all or any portion of a Term Loan to a
Lender, an affiliate of a Lender or an Approved Fund;

(C)
the Swingline Lender; provided that no consent of the Swingline Lender shall be
required for an assignment of all or any portion of a Term Loan; and

(D)
the Issuing Lender; provided that no consent of the Issuing Lender shall be
required for an assignment of all or any portion of a Term Loan.

(ii)    Assignments shall be subject to the following additional conditions:


152

--------------------------------------------------------------------------------





(A)
except in the case of an assignment to a Lender, an affiliate of a Lender or an
Approved Fund or an assignment of the entire remaining amount of the assigning
Lender’s Commitments or Loans under any Facility, the amount of the Commitments
or Loans of the assigning Lender subject to each such assignment (determined as
of the date the Assignment and Assumption with respect to such assignment is
delivered to the Administrative Agent) shall not be less than $5,000,000 (or, in
the case of the Term B Facility or an Incremental Term Facility, $1,000,000)
unless each of the Borrower Representative and the Administrative Agent
otherwise consent, provided that (1) no such consent of the Borrower
Representative shall be required if an Event of Default under Section 8(a) or
(f) has occurred and is continuing and (2) such amounts shall be aggregated in
respect of each Lender and its affiliates or Approved Funds, if any;

(B)
(1) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 and (2) the assigning Lender shall have paid in
full any amounts owing by it to the Administrative Agent; and

(C)
other than in the case of assignment pursuant to Section 10.6(f) below, the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an administrative questionnaire in which the Assignee designates one or more
credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Borrowers and their respective
Affiliates and their related parties or their respective securities) will be
made available and who may receive such information in accordance with the
assignee’s compliance procedures and applicable laws, including Federal and
state securities laws.

(iii)    Subject to acceptance and recording thereof pursuant to paragraph
(b)(iv) below, from and after the effective date specified in each Assignment
and Assumption the Assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.18, 2.19,


153

--------------------------------------------------------------------------------





2.20 and 10.5). Any assignment or transfer by a Lender of rights or obligations
under this Agreement (other than to a Disqualified Institution) that does not
comply with this Section 10.6 shall be treated for purposes of this Agreement as
a sale by such Lender of a participation in such rights and obligations in
accordance with paragraph (c) of this Section. Any assignment or transfer by a
Lender of rights or obligations under this Agreement to a Disqualified
Institution shall not be void, but the provisions of Section 10.6(e) shall
apply.
(iv)    The Administrative Agent, acting for this purpose as an agent of the
Borrowers, shall maintain at one of its offices a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amount (and
stated interest) of the Loans and L/C Obligations owing to, each Lender pursuant
to the terms hereof from time to time (the “Register”). The entries in the
Register shall be conclusive, and the Borrowers, the Administrative Agent, the
Issuing Lender and the Lenders shall treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, any Issuing Lender, the Swingline
Lender and any other Lender (but only as to its holdings), at any reasonable
time and from time to time upon reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an Assignee, the Assignee’s completed administrative
questionnaire (unless the Assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(vi)    Each assignee, by its execution and delivery of an Assignment and
Assumption, shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee. In no event
shall the Administrative Agent be obligated to ascertain, monitor or inquire as
to whether any prospective assignee is an Eligible Assignee or have any
liability with respect to any assignment made to a Disqualified Institution or
any other Person that is not an Eligible Assignee.
(b)    Any Lender may, without the consent of the Borrower Representative or the
Administrative Agent, sell participations to one or more Eligible Assignees (a
“Participant”) in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitments and the Loans
owing to it); provided that (i) such Lender’s obligations under this


154

--------------------------------------------------------------------------------





Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
and (iii) the Borrowers, the Administrative Agent, the Issuing Lender and the
other Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement pursuant to which a Lender sells such a participation shall provide
that such Lender shall retain the sole right to enforce this Agreement and to
approve any amendment, modification or waiver of any provision of this
Agreement; provided that such agreement may provide that such Lender will not,
without the consent of the Participant, agree to any amendment, modification or
waiver that (i) requires the consent of each Lender directly affected thereby
pursuant to the proviso to the second sentence of Section 10.1 and (ii) directly
affects such Participant. Each Lender that sells a participation agrees, at the
Borrower Representative’s request and expense, to use reasonable efforts to
cooperate with the Borrower Representative to effectuate the provisions of
Section 2.22 with respect to any Participant. Each Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.18, 2.19 and 2.20
(subject to the requirements and limitations therein, including the requirements
under Section 2.19(f) (it being understood that the documentation required under
Section 2.19(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to paragraph (b) of this Section; provided that such Participant (i)
agrees to be subject to the provisions of Sections 2.18 and 2.19 as if it were
an assignee under paragraph (b) of this Section and (ii) shall not be entitled
to receive any greater payment under Sections 2.18 or 2.19, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from an adoption of or any change in any Requirement of Law or in the
interpretation or application thereof or compliance by any Lender with any
request or directive (whether or not having the force of law) from any central
bank or other Governmental Authority made subsequent to the date hereof that
occurs after the Participant acquired the applicable participation. To the
extent permitted by law, each Participant also shall be entitled to the benefits
of Section 10.7(b) as though it were a Lender, provided such Participant shall
be subject to Section 10.7(a) as though it were a Lender. Each Lender that sells
a participation shall, acting solely for this purpose as an agent of the
Borrowers, maintain a register on which it enters the name and address of each
Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans, Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(c)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank, and this Section shall not apply to any such


155

--------------------------------------------------------------------------------





pledge or assignment of a security interest; provided that no such pledge or
assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or Assignee for such Lender
as a party hereto. Each Borrower, upon receipt of written notice from the
relevant Lender to the Borrower Representative, agrees to issue Notes to any
Lender requiring Notes to facilitate transactions of the type described in this
paragraph (d).
(d)    (i) If any assignment or participation is made to any Disqualified
Institution in violation of this Section 10.6, the U.S. Borrower may, at its
sole expense and effort, upon notice to the applicable Disqualified Institution
and the Administrative Agent, (A) purchase or prepay the Loans or participation
of such Disqualified Institution by paying the lowest of (x) the principal
amount thereof and (y) the amount that such Disqualified Institution paid to
acquire such Loans or participation, in each case plus accrued interest, accrued
fees and all other amounts (other than principal amounts) payable to it
hereunder in respect thereof, and cancel the Commitments of such Disqualified
Institution (or any Commitments in respect of any participation of such
Disqualified Institution) and/or (B) require such Disqualified Institution to
assign, without recourse (in accordance with and subject to the restrictions
contained in this Section 10.6), all of its interest, rights and obligations
under (or in respect of) this Agreement to one or more Eligible Assignees at the
lowest of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such interests, rights and obligations,
in each case plus accrued interest, accrued fees and all other amounts (other
than principal amounts) payable to it hereunder in respect thereof.
(ii)    Notwithstanding anything to the contrary contained in this Agreement,
(A) Disqualified Institutions will not (x) have the right to receive
information, reports or other materials provided to Lenders by the Borrower
Representative or any of its Affiliates, the Administrative Agent or any other
Lender, (y) attend or participate in meetings attended by the Lenders and the
Administrative Agent, or (z) access any electronic site established for the
Lenders or confidential communications from counsel to or financial advisors of
the Administrative Agent or the Lenders and (B) (x) for purposes of any consent
to any amendment, waiver or modification of, or any action under, and for the
purpose of any direction to the Administrative Agent or any Lender to undertake
any action (or refrain from taking any action) under this Agreement or any other
Loan Document, each Disqualified Institution will be deemed to have consented in
the same proportion as the Lenders that are not Disqualified Institutions
consented to such matter, and (y) for purposes of voting on any Bankruptcy Plan,
each Disqualified Institution party hereto hereby agrees (1) not to vote on such
Bankruptcy Plan, (2) if such Disqualified Institution does vote on such
Bankruptcy Plan notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Bankruptcy Plan in
accordance with Section 1126(c) of the Bankruptcy Code (or any similar provision
in any other Debtor Relief Laws) and (3) not to contest any request by any party
for a determination by the Bankruptcy Court (or other applicable court of
competent jurisdiction) effectuating the foregoing clause (2).


156

--------------------------------------------------------------------------------





(e)    Any Lender may, so long as no Default or Event of Default has occurred
and is continuing and no proceeds of Revolving Loans or Swingline Loans are
applied to fund the consideration for any such assignment, at any time, assign
all or a portion of its rights and obligations with respect to Term Loans to
Holdings or the U.S. Borrower through Dutch auctions open to all Lenders on a
pro rata basis in accordance with the procedures of the type described in
Section 2.27; provided that,
(i)    if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the U.S. Borrower; and
(ii)    if the assignee is the U.S. Borrower (including through contribution or
transfer set forth in clause (i) above), (A) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the U.S. Borrower shall be deemed automatically
cancelled and extinguished on the date of such contribution, assignment or
transfer, (B) the aggregate outstanding principal amount of Term Loans of the
remaining Lenders shall reflect such cancellation and extinguishment of the Term
Loans then held by the U.S. Borrower and (C) the Borrower shall promptly provide
notice to the Administrative Agent of such contribution, assignment or transfer
of such Term Loans, and the Administrative Agent, upon receipt of such notice,
shall reflect the cancellation of the applicable Term Loans in the Register.
10.7    Adjustments; Set-off. (b) Except to the extent that this Agreement or a
court order expressly provides for payments to be allocated to a particular
Lender or to the Lenders under a particular Facility, if any Lender (a
“Benefitted Lender”) shall receive any payment of all or part of the Obligations
owing to it (other than in connection with an assignment made pursuant to
Section 10.6), or receive any collateral in respect thereof (whether voluntarily
or involuntarily, by set-off, pursuant to events or proceedings of the nature
referred to in Section 8(f), or otherwise), in a greater proportion than any
such payment to or collateral received by any other Lender, if any, in respect
of the Obligations owing to such other Lender, such Benefitted Lender shall
purchase for cash from the other Lenders a participating interest in such
portion of the Obligations owing to each such other Lender, or shall provide
such other Lenders with the benefits of any such collateral, as shall be
necessary to cause such Benefitted Lender to share the excess payment or
benefits of such collateral ratably with each of the Lenders; provided, however,
that if all or any portion of such excess payment or benefits is thereafter
recovered from such Benefitted Lender, such purchase shall be rescinded, and the
purchase price and benefits returned, to the extent of such recovery, but
without interest; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Loan Party shall be applied to
any Excluded Swap Obligations of such Loan Party.
(a)    In addition to any rights and remedies of the Lenders provided by law,
each Lender shall have the right, without notice to any Borrower, any such
notice being expressly waived by each Borrower to the extent permitted by
applicable law, upon any Obligations becoming due and payable by a Borrower
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of


157

--------------------------------------------------------------------------------





such Obligations, by setoff or otherwise, any and all deposits (general or
special, time or demand, provisional or final), in any currency, and any other
credits, indebtedness or claims, in any currency, in each case whether direct or
indirect, absolute or contingent, matured or unmatured, at any time held or
owing by such Lender, any affiliate thereof or any of their respective branches
or agencies to or for the credit or the account of such Borrower; provided that
if any Defaulting Lender shall exercise any such right of setoff, (i) all
amounts so set-off shall be paid over immediately to the Administrative Agent
for further application in accordance with the provisions of this Agreement and,
pending such payment, shall be segregated by such Defaulting Lender from its
other funds and deemed held in trust for the benefit of the Administrative
Agent, the Issuing Lender, the Swingline Lender and the Lenders and (ii) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Lender agrees promptly to
notify the Borrower Representative and the Administrative Agent after any such
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such application.
10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by email or
facsimile transmission shall be effective as delivery of a manually executed
counterpart hereof. A set of the copies of this Agreement signed by all the
parties shall be lodged with the Borrower Representative and the Administrative
Agent.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement and the other Loan Documents represent the
entire agreement of Holdings, the Borrowers, the Administrative Agent and the
Lenders with respect to the subject matter hereof and thereof, and there are no
promises, undertakings, representations or warranties by the Administrative
Agent or any Lender relative to the subject matter hereof not expressly set
forth or referred to herein or in the other Loan Documents.
10.11    GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission To Jurisdiction; Waivers. Each of the Administrative Agent,
the Lenders, Holdings and each Borrower hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and


158

--------------------------------------------------------------------------------





enforcement of any judgment in respect thereof, to the exclusive jurisdiction of
the courts of the United States for the Southern District of New York sitting in
the Borough of Manhattan (or, if such courts lack subject matter jurisdiction,
the courts of the State of New York sitting in the Borough of Manhattan), and
appellate courts thereof; provided, that nothing contained herein or in any
other Loan Document will prevent any Lender or the Administrative Agent from
bringing any action to enforce any award or judgment or exercise any right under
the Security Documents or against any Collateral or any other property of any
Loan Party in any other forum in which jurisdiction can be established;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to it at its address set
forth in Section 10.2 or at such other address of which the Administrative Agent
shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any indirect, special, exemplary, punitive or consequential damages.
10.13    Acknowledgements. Each of Holdings and each Borrower hereby
acknowledges and agrees that (a) no fiduciary, advisory or agency relationship
between the Loan Parties and the Credit Parties is intended to be or has been
created in respect of any of the transactions contemplated by this Agreement or
the other Loan Documents, irrespective of whether the Credit Parties have
advised or are advising the Loan Parties on other matters, and the relationship
between the Credit Parties, on the one hand, and the Loan Parties, on the other
hand, in connection herewith and therewith is solely that of creditor and
debtor, (b) the Credit Parties, on the one hand, and the Loan Parties, on the
other hand, have an arm’s length business relationship that does not directly or
indirectly give rise to, nor do the Loan Parties rely on, any fiduciary duty to
the Loan Parties or their affiliates on the part of the Credit Parties, (c) the
Loan Parties are capable of evaluating and understanding, and the Loan Parties
understand and accept, the terms, risks and conditions of the transactions
contemplated by this Agreement and the other Loan Documents, (d) the Loan
Parties have been advised that the Credit Parties are engaged in a broad range
of transactions that may involve interests that differ from the Loan Parties’
interests and that the Credit Parties have no obligation to disclose such
interests and transactions to the Loan Parties, (e) the Loan Parties have
consulted their own legal, accounting, regulatory and tax advisors to the extent
the Loan Parties have deemed appropriate in the negotiation, execution and
delivery of this Agreement and the other Loan Documents, (f) each Credit Party
has been, is, and will be acting solely as a principal and, except as otherwise
expressly agreed in writing by it and the relevant parties, has not been, is
not, and will


159

--------------------------------------------------------------------------------





not be acting as an advisor, agent or fiduciary for the Loan Parties, any of
their affiliates or any other Person, (g) none of the Credit Parties has any
obligation to the Loan Parties or their affiliates with respect to the
transactions contemplated by this Agreement or the other Loan Documents except
those obligations expressly set forth herein or therein or in any other express
writing executed and delivered by such Credit Party and the Loan Parties or any
such affiliate and (h) no joint venture is created hereby or by the other Loan
Documents or otherwise exists by virtue of the transactions contemplated hereby
among the Credit Parties or among the Loan Parties and the Credit Parties.
10.14    Releases of Guarantees and Liens. (c) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, the Administrative
Agent is hereby irrevocably authorized by each Lender (without requirement of
notice to or consent of any Lender except as expressly required by Section 10.1)
to take any action requested by the Borrower Representative having the effect of
releasing any Collateral or guarantee obligations (i) to the extent necessary to
permit consummation of any transaction not prohibited by any Loan Document or
that has been consented to in accordance with Section 10.1 or (ii) under the
circumstances described in paragraph (b) below.
(a)    At such time as the Loans, the Reimbursement Obligations and the other
obligations under the Loan Documents (other than any unasserted contingent
indemnification obligations and obligations under or in respect of Specified
Swap Agreements or Specified Cash Management Agreements) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit shall be
outstanding (other than Letters of Credit cash collateralized or backstopped in
a manner satisfactory to the Issuing Lender), the Collateral shall be released
from the Liens created by the Security Documents, and the Security Documents and
all obligations (other than those expressly stated to survive such termination)
of the Administrative Agent and each Loan Party under the Security Documents
shall terminate, all without delivery of any instrument or performance of any
act by any Person.
10.15    Confidentiality. Each of the Administrative Agent, each Issuing Lender
and each Lender agrees to keep confidential all Information (as defined below);
provided that nothing herein shall prevent the Administrative Agent, any Issuing
Lender or any Lender from disclosing any such Information (a) to the
Administrative Agent, any other Issuing Lender, any other Lender or any
affiliate thereof (it being understood that the Persons to whom such disclosure
is made will be informed of the confidential nature of such Information and
instructed to keep such Information confidential), (b) subject to an agreement
to comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Swap Agreement (or any
professional advisor to such counterparty) (and it being understood that the
list of Disqualified Institutions may be disclosed to a prospective Transferee
on a confidential basis), (c) to its employees, directors, agents, attorneys,
accountants and other professional advisors or those of any of its affiliates,
(d) upon the request or demand of any Governmental Authority having or
purporting to have jurisdiction over it, (e) in response to any order of any
court or other Governmental Authority or as may otherwise be required pursuant
to any Requirement of Law; provided that, in connection with any such order or
Requirement of Law, the Administrative Agent, the Issuing Lender or such Lender,
as applicable, shall, to the extent permitted by law, rule or regulation, as
soon as practicable notify the Borrower thereof, (f) if requested or required to
do so in connection with any litigation or similar proceeding; provided that, in
connection with any such


160

--------------------------------------------------------------------------------





request or requirement, the Administrative Agent, the Issuing Lender or such
Lender, as applicable, shall, to the extent permitted by law, rule or
regulation, as soon as practicable notify the Borrower thereof, (g) that has
been publicly disclosed (other than by such Person in violation of this Section
or any other confidentiality obligations owed to any Group Member known to the
Administrative Agent, such Issuing Lender or such Lender, as applicable), (h) to
the National Association of Insurance Commissioners or any similar organization
or any nationally recognized rating agency that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender, (i) to the extent reasonably required or necessary, in
connection with the exercise of any remedy hereunder or under any other Loan
Document, or (j) if agreed by the Borrower Representative in its sole
discretion, to any other Person. “Information” means all information received
from Holdings or a Borrower relating to the Group Members or their business,
other than any such information that is available to the Administrative Agent,
any Issuing Lender or any Lender on a non-confidential basis (other than in
violation of this Section or any confidentiality obligations owed to a Group
Member known to the Administrative Agent, such Issuing Lender or such Lender, as
applicable) prior to disclosure by Holdings or the applicable Borrower, as the
case may be, and other than information pertaining to this Agreement routinely
provided by arrangers to data service providers, including league table
providers, that serve the lending industry; provided that in the case of
information received from Holdings or a Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section 10.15 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrowers and their respective Affiliates and their
related parties or their respective securities, and confirms that it has
developed compliance procedures regarding the use of material non-public
information and that it will handle such material non-public information in
accordance with those procedures and applicable law, including Federal and state
securities laws.
All information, including requests for waivers and amendments, furnished by
Holdings, a Borrower or the Administrative Agent pursuant to, or in the course
of administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about Holdings, the Borrowers and their respective Affiliates and their related
parties or their respective securities. Accordingly, each Lender represents to
each of Holdings, each Borrower and the Administrative Agent that it has
identified in its administrative questionnaire a credit contact who may receive
information that may contain material non-public information in accordance with
its compliance procedures and applicable law, including Federal and state
securities laws.
10.16    WAIVERS OF JURY TRIAL. EACH OF THE PARTIES HERETO, INCLUDING HOLDINGS,
THE BORROWERS, THE ADMINISTRATIVE AGENT AND THE LENDERS HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVE TRIAL BY JURY IN


161

--------------------------------------------------------------------------------





ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.
10.17    USA Patriot Act. Each Lender hereby notifies the Borrowers that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Patriot Act”), it is required to
obtain, verify and record information that identifies each Borrower, which
information includes the name and address of each Borrower and other information
that will allow such Lender to identify each Borrower in accordance with the
Patriot Act. The Loan Parties acknowledge that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable Canadian anti-money laundering, anti-terrorist financing, government
sanction and “know your client” laws (collectively, including any guidelines or
orders thereunder, “CAML Legislation”), the Lenders and the Administrative Agent
may be required to obtain, verify and record information regarding the Loan
Parties, their directors, authorized signing officers, direct or indirect
shareholders or other Persons in control of the Loan Parties, and the
transactions contemplated hereby. The Borrowers shall promptly provide all such
information, including supporting documentation and other evidence, as may be
reasonably requested by any Lender or the Administrative Agent, or any
prospective assignee or participant of a Lender or the Administrative Agent, in
order to comply with any applicable CAML Legislation, whether now or hereafter
in existence. Each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Loan Parties or any authorized
signatories of the Loan Parties on behalf of any Lender, or to confirm the
completeness or accuracy of any information it obtains from the Loan Parties or
any such authorized signatory in doing so.
10.18    Judgment Currency. (a)    The obligations of the Borrowers hereunder
and under the other Loan Documents to make payments in Dollars or Canadian
Dollars, as applicable, shall not be discharged or satisfied by any tender or
recovery pursuant to any judgment expressed in or converted into any currency
other than Dollars or Canadian Dollars, as applicable, except to the extent that
such tender or recovery results in the effective receipt by the Administrative
Agent or a Lender of the full amount of Dollars or Canadian Dollars, as
applicable, expressed to be payable to the Administrative Agent or Lender under
this Agreement or the other Loan Documents. If, for the purpose of obtaining
judgment in any court, it is necessary to convert a sum owing hereunder in one
currency into another currency, each party hereto agrees, to the fullest extent
that it may effectively do so, that the rate of exchange used shall be that at
which, in accordance with normal banking procedures in the relevant
jurisdiction, the first currency could be purchased with such other currency on
the Business Day immediately preceding the day on which final judgment is
given. 
(b)     The obligations of the Borrowers in respect of any sum due to any party
hereto or any holder of the obligations owing hereunder (the “Applicable
Creditor”) shall, notwithstanding any judgment in a currency (the “Judgment
Currency”) other than the currency in which such sum is stated to be due
hereunder (the “Agreement Currency”), be discharged only to the extent that, on
the Business Day following receipt by the Applicable Creditor of any sum
adjudged to be so due in the Judgment Currency, the Applicable Creditor may in
accordance with normal banking procedures in the relevant jurisdiction purchase
the Agreement Currency with the Judgment Currency; if the amount of the
Agreement Currency so purchased is less than the sum originally due to the
Applicable Creditor in the Agreement Currency, the U.S. Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify the


162

--------------------------------------------------------------------------------





Applicable Creditor against such loss.  The obligations of the Borrowers
contained in this Section 10.18 shall survive the termination of this Agreement
and the payment of all other amounts owing hereunder. 
10.19    Borrower Representative. The Canadian Borrower hereby appoints the U.S.
Borrower as its agent, attorney-in-fact and representative for the purpose of
(i) making any borrowing notices or other requests required under this
Agreement, (ii) the giving and receipt of notices by and to the U.S. under this
Agreement, (iii) the delivery of all documents, reports, financial statements
and other written materials required to be delivered by the Borrowers under this
Agreement, (iv) the making of determinations on behalf of the Borrowers as
described herein and (v) all other purposes incidental to any of the foregoing.
The Canadian Borrower agrees that any action taken by the U.S. Borrower as the
agent, attorney-in-fact and representative of the Canadian Borrower shall be
binding upon the Canadian Borrower to the same extent as if directly taken by
the Canadian Borrower. 
10.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:


(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


10.21    


163

--------------------------------------------------------------------------------


 


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
THERMON GROUP HOLDINGS, INC., as Holdings




By:    /s/ Michael Vint             
Name: Michael Vint    
Title: Treasurer




THERMON HOLDING CORP., as U.S. Borrower




By:    /s/ Michael Vint                    
Name: Michael Vint    
Title: Treasurer




THERMON CANADA INC., as Canadian Borrower




By:    /s/ Bruce A. Thames                
Name: Bruce A. Thames
Title: Director






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


 




JPMORGAN CHASE BANK, N.A., as Administrative Agent and as a Lender




By:    /s/ Melissa Burnett                
Name: Melissa Burnett
Title: Relationship Executive




[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


 




JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender




By:    /s/ Michael N. Tam                
Name: Michael N. Tam
Title: Senior Vice President












[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


 




BANK OF MONTREAL, as Syndication Agent and as a Lender




By:    /s/ Matthew Gerber                
Name: Matthew Gerber
Title: Director


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


 




BANK OF MONTREAL, as a Canadian Lender




By:    /s/ Sean P. Gallaway                
Name: Sean P. Gallaway
Title: Director


[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


 




WELLS FARGO BANK, N.A., as a Lender




By:    /s/ Christopher Grover                
Name: Christopher Grover
Title: Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------


 








WELLS FARGO BANK, N.A., CANADIAN BRANCH as a Lender




By:    /s/ Rajesh Bakhshi                
Name: Rajesh Bakhshi
Title: Vice President






[Signature Page to Credit Agreement]

--------------------------------------------------------------------------------






Schedule 1.1
Commitments






Lender
Term B Commitments
JPMorgan Chase Bank, N.A.
$250,000,000.00
TOTAL……………………………………………
$250,000,000.00









Lender
Revolving Commitment
JPMorgan Chase Bank, N.A.
$30,000,000.00
Bank of Montreal
$20,000,000.00
Wells Fargo Bank, N.A., Canadian Branch
$10,000,000.00
TOTAL……………………………………………
$60,000,000.00


































































--------------------------------------------------------------------------------





Schedule 3.1
Existing Letters of Credit


Alias
Pricing Option
Status
Facility/Borrower
Current Amount
CCY
Effective Date
Actual Expiry
S-764422
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
89,220.00
USD
18-Dec-2015
08-Dec-2018
S-772839
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
118,738.00
USD
12-Jan-2017
31-May-2018
S-772858
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
769,977.00
USD
12-Jan-2017
30-Jun-2018
S-829708
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
698,662.08
USD
26-Jan-2017
01-Apr-2018
S-848759
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
454,791.08
USD
02-Oct-2017
12-Apr-2018
S-883077
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
135,363.16
USD
07-Mar-2017
31-Jan-2018
S-898460
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
1,000,000.00
USD
09-Nov-2016
30-Nov-2018
S-911243
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
583,351.00
USD
11-Jul-2017
12-Apr-2018
S-944546
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
260,000.00
USD
15-Mar-2016
10-Apr-2018
S-985301
Standby Letter of Credit
Active
REVOLVER / THERMON INDS INC
320,374.00
USD
13-Jul-2017
17-Jan-2018










































--------------------------------------------------------------------------------





Schedule 4.4
Consents, Authorizations, Filings and Notices


None































































































--------------------------------------------------------------------------------





Schedule 4.6
Litigation


None































































































--------------------------------------------------------------------------------





Schedule 4.13
Canadian Pension Plans; Canadian Benefit Plans




None

























































































--------------------------------------------------------------------------------





Schedule 4.15
Subsidiaries




Entity
Jurisdiction
Equityholder
Equity Interests
Percentage Ownership
Thermon Holding Corp.
Delaware
Thermon Group Holdings, Inc.
100,000
100%
Thermon Industries, Inc.
Texas
Thermon Holding Corp.
1,000
100%
Thermon Canada Inc.
Nova Scotia
Thermon Holding Corp.
1,000
100%
Thermon Power Solutions, Inc. ◊
Alberta
Thermon Canada Inc.
750
75%
Thermon Canada Services, Inc. ◊
Alberta
Thermon Canada Inc.
100
100%
2071827 Alberta Ltd.* (to be dissolved in amalgamation)
Alberta
Thermon Canada Inc.
100
100%
CCI Thermal Technologies Inc. * (to be dissolved in amalgamation)
Alberta
2071827 Alberta Ltd.
N/A
100%
Thermon Heating Systems, Inc.**
Alberta
Thermon Canada Inc.
100
100%
CCI Thermal Technologies Delaware, Inc. ◊
Delaware
Thermon Holding Corp.***
10,000
100%
CCI Thermal Technologies Texas, Inc. ◊
Texas
Thermon Holding Corp.***
100
100%
CCI Thermal Technologies Colorado, Inc. ◊
Colorado
Thermon Holding Corp.***
1,000
100%
Thermon, Inc. (formerly known as Thermon Manufacturing Company)
Texas
Thermon Industries, Inc.
2,242
100%
Thermon Heat Tracing Services, Inc. ◊
Texas
Thermon, Inc.
1,000
100%
Thermon Heat Tracing Services‑I, Inc.
Texas
Thermon, Inc.
1,000
100%
Thermon Heat Tracing Services‑II, Inc. ◊
Louisiana
Thermon, Inc.
2,000
100%
Industrial Process Insulators, Inc.
Texas
Thermon Heat Tracing Services‑I, Inc.
1,000
100%
Thermon Latinoamericana, S. de R.L. de C.V. ◊
Mexico DF, Mexico
Thermon, Inc.


Thermon Heat Tracing Services‑I, Inc.
2,999
1
99%
1%
Thermon Solucoes de Aquecimento LTDA ◊
Brazil
Thermon, Inc.


Thermon Heat Tracing Services‑I, Inc.
1,161,0000
3,000
99%
1%
Thermon Europe B.V.
Netherlands
Thermon, Inc.
1,229
100%
Thermon Benelux B.V.
Netherlands
Thermon Europe B.V.
40
100%
Thermon Deutschland GmbH
Germany
Thermon Europe B.V.
100,000
100%
OOO Thermon Eurasia
Russian Federation
Thermon Europe B.V.
 
100%
Thermon Ltd.
(ÎÎÎ <<Òåðìîí>>)
Russian Federation
Thermon Europe B.V.
N/A
100%
Thermon France SAS
France
Thermon Europe B.V.
100
100%
Thermon U.K. Ltd.
United Kingdom
Thermon Europe B.V.
3000 ordinary shares
210,000 preferred shares
100%
Thermon Australia Pty. Ltd.
Australia
Thermon, Inc.
24,400
100%
Thermon Far East, Ltd.
Japan
Thermon, Inc.
1,000
100%






--------------------------------------------------------------------------------





Thermon Heat Tracers Pvt. Ltd
India
Thermon, Inc.




Thermon Heat Tracing Services, Inc.


Thermon Heat Tracing Services‑I, Inc.
Thermon Heat Tracing Services‑II, Inc.
649,997 shares


1 share


1 share


1 share
99.999538%




0.000154%


0.000154%


0.000154%
Thermon Heat Tracing & Engineering (Shanghai) Co. Ltd.
China
Thermon, Inc.
N/A
100%
Thermon Korea, Ltd.
Korea
Thermon, Inc.
2,700
100%
Thermon Middle East, WLL
Bahrain
Thermon Europe B.V.


Thermon U.K. Ltd.
495 shares


5 shares
99%


1%
Thermon South Africa Pty. Ltd.
South Africa
Thermon Europe B.V
51,511,635
100%



* CCI Thermal Technologies Inc. and 2071827 Alberta Ltd. will be amalgamated at
closing. The newly created entity will retain the tax identification number of
CCI Thermal Technologies Inc. The new entity will retain the shares of 2071827
Alberta Ltd. and the shares of CCI Thermal Technologies Inc.
** Thermon Heating Systems, Inc. is the name of the amalgamated CCI Thermal
Technologies Inc. and 2071827 Alberta Ltd.
*** Ownership to be transferred to Thermon Holding Corp. on or immediately after
the Closing Date.
◊ Immaterial Subsidiaries as of the Closing Date





























































--------------------------------------------------------------------------------





Schedule 4.17
Environmental Matters




None.




    























































































--------------------------------------------------------------------------------





Schedule 4.19
Filing Jurisdictions


(a) UCC Financing Statements


U.S. Entity
Filing Jurisdiction
Thermon Group Holdings, Inc.
Delaware
Thermon Holding Corp.
Delaware
Thermon Industries, Inc.
Texas
Thermon, Inc.
Texas
Thermon Heat Tracing Services‑I, Inc.
Texas
Industrial Process Insulators, Inc.
Texas



(b) PPSA financing statements


Canadian Entity
Filing Jurisdiction
Thermon Canada Inc.
Nova Scotia
Alberta
Ontario
New Brunswick
Thermon Heating Systems, Inc.
Alberta
Ontario
2071927 Alberta Ltd.
Alberta
CCI Thermal Technologies Inc.
Alberta
Ontario
D.C.








































--------------------------------------------------------------------------------





Schedule 6.6
Collateral Location




None.





























































































--------------------------------------------------------------------------------





Schedule 6.13
Post-Closing Collateral Obligations




The Borrower Representative will deliver to the Agent the following items:


1.
Stock Certificate No A-1, evidencing shares of stock of Thermon Heating Systems,
Inc., issued to the Canadian Borrower.



2.
An undated stock power, in blank, executed by the Canadian Borrower for the
stock of Thermon Heating Systems, Inc.



3.
A stock certificate representing shares of stock of the U.S. Borrower, issued to
Holdings.



4.
An undated stock power, in blank, executed by the Holdings for the stock of the
U.S. Borrower.



5.
To the extent required to be pledged pursuant to the U.S. Guaranty and
Collateral Agreement and not previously delivered to the Administrative Agent:



a.
A stock certificate representing shares of the Canadian Borrower, issued to the
U.S. Borrower.

b.
An undated stock power, in blank, executed by the U.S. Borrower for the stock of
the Canadian Borrower.

c.
A stock certificate representing shares of stock of Industrial Process
Insulators, Inc., issued to Thermon Heat Tracing Services-I, Inc.

d.
An undated stock power, in blank, executed by Thermon Heat Tracing Services-I,
Inc. for the stock of Industrial Process Insulators, Inc.

e.
A stock certificate representing shares of stock of Thermon Latinoamericano, S.
de R.L. de C.V., issued to Thermon Heat Tracing Services-I, Inc.

f.
An undated stock power, in blank, executed by Thermon Heat Tracing Services-I,
Inc. for the stock of Thermon Latinoamericano, S. de R.L. de C.V.

g.
A stock certificate representing shares of stock of Thermon Heat Tracers Private
Limited, issued to Thermon Heat Tracing Services-I, Inc.

h.
An undated stock power, in blank, executed by Thermon Heat Tracing Services-I,
Inc. for the stock of Thermon Heat Tracers Private Limited.

i.
A stock certificate representing shares of stock of Thermon Latinoamericano, S.
de R.L. de C.V., issued to Thermon, Inc.

j.
An undated stock power, in blank, executed by Thermon, Inc. for the stock of
Thermon Latinoamericano, S. de R.L. de C.V.

k.
A stock certificate representing shares of stock of Thermon Europe B.V., issued
to Thermon, Inc.

l.
An undated stock power, in blank, executed by Thermon, Inc. for the stock of
Thermon Europe B.V.

m.
A stock certificate representing shares of stock of Thermon Australia, Pty.
Ltd., issued to Thermon, Inc.






--------------------------------------------------------------------------------





n.
An undated stock power, in blank, executed by Thermon, Inc. for the stock of
Thermon Australia, Pty. Ltd.

o.
A stock certificate representing shares of stock of Thermon Heat Tracers Private
Limited, issued to Thermon, Inc.

p.
An undated stock power, in blank, executed by Thermon, Inc. for the stock of
Thermon Heat Tracers Private Limited.

q.
A stock certificate representing shares of stock of Thermon Korea, Ltd., issued
to Thermon, Inc.

r.
An undated stock power, in blank, executed by Thermon, Inc. for the stock of
Thermon Korea, Ltd.

s.
A stock certificate representing shares of stock of Thermon Heat Tracing &
Engineering (Shanghai) Co. Ltd. issued to Thermon, Inc.

t.
An undated stock power, in blank, executed by Thermon, Inc. for the stock of
Thermon Heat Tracing & Engineering (Shanghai) Co. Ltd.

u.
A stock certificate representing shares of stock of Thermon Far East, Ltd.,
issued to Thermon, Inc.

v.
An undated stock power, in blank, executed by Thermon, Inc. for the stock of
Thermon Far East, Ltd.



6.
A confirmation of security, in a form satisfactory to the Administrative Agent,
executed by Thermon Heating Systems, Inc.



7.
A certificate of an officer of Thermon Heating Systems, Inc. substantially in
the form of Exhibit D to the Credit Agreement.



8.
Ontario and Alberta PPSA verification statements confirming the change of debtor
name from 2071827 Alberta Ltd. and CC Thermal Technologies Inc. to Thermon
Heating Systems, Inc.



9.
Confirmation of transfer of Intellectual Property listed below owned by CCI
Thermal Technologies Inc. to Thermon Heating Systems, Inc.:




































--------------------------------------------------------------------------------





Patents
Owner
Patent
Application/
Registration No.
CCI THERMAL TECHNOLOGIES, INC.
ANTI-CHATTER CONTROL SYSTEM
2843398
CCI THERMAL TECHNOLOGIES INC.
CATALYST FOR ACTIVE HYDROGEN RECOMBINER AND PROCESS FOR MAKING THE CATALYST
2900777
CCI THERMAL TECHNOLOGIES INC.
GAS FIRED CATALYTIC HEATER
2686097
CCI THERMAL TECHNOLOGIES INC.
ATTACHMENT OF CONNECTOR BUSHINGS TO TUBULAR ELECTRIC HEATING ELEMENTS
2562608
CCI THERMAL TECHNOLOGIES INC.
HEAT ACTIVATED CIRCULATION FAN
2717531
CCI THERMAL TECHNOLOGIES INC.
GLYCOL-FREE HEAT TRANSFER FLUID
2841719
CCI THERMAL TECHNOLOGIES, INC.
CORRUGATED METAL RIBBON HEATING ELEMENT
2448314
CCI THERMAL TECHNOLOGIES INC.
IMPEDANCE HEATING FOR RAILROAD TRACK SWITCH
2413653
CCI THERMAL TECHNOLOGIES INC.
NON-CONTACT RAIL HEATER
2687815
CCI THERMAL TECHNOLOGIES INC.
CONDUCTIVE RAILROAD ATTACHMENT
2515502
CCI THERMAL TECHNOLOGIES INC.
RAILROAD ATTACHMENT CLAMP
2824592
CCI THERMAL TECHNOLOGIES, INC.
APPARATUS FOR PRODUCING POTABLE WATER AND SLUSH FROM SEA WATER OR BRINE
2450673
CCI THERMAL TECHNOLOGIES INC.
STRIKE ATTACHMENT RAILROAD ANCHOR
2737344
CCI THERMAL TECHNOLOGIES INC.
NON-CONTACT RAIL HEATER WITH INSULATING SKIRT
2773969
CCI THERMAL TECHNOLOGIES INC.
STRIKE ATTACHMENT RAILROAD SIGNAL LINE CONNECTOR
2690932












































--------------------------------------------------------------------------------







Trademarks
Owner
Trade-mark
Application No.
Registration No.
CCI Thermal Technologies, Inc.
CALORITECH
1317865
TMA745082
CCI Thermal Technologies Inc.
SMARTTALK
1789947
 
CCI Thermal Technologies, Inc.
DRIQUIK
1290464
TMA698597
CCI Thermal Technologies Inc.
DEFENDER
0777028
TMA460529
CCI Thermal Technologies, Inc.
CALBAR
1306047
TMA698875
CCI Thermal Technologies Inc.
NORSEMAN
1126631
TMA667693
CCI Thermal Technologies Inc.
TRITON
1097578
TMA623106
CCI Thermal Technologies Inc.
3L FILTERS
1541881
TMA856774
CCI Thermal Technologies Inc.
FASTRAX
1618660
 
CCI Thermal Technologies Inc.
INFERNO
1814931
 
CCI Thermal Technologies Inc.
CATA-DYNE
0674764
TMA394902
CCI Thermal Technologies Inc.
RUFFNECK
0468765
TMA268526
CCI Thermal Technologies Inc.
CALORITECH & DESIGN
0636705
TMA372823
CCI Thermal Technologies Inc.
HELLFIRE
1814930
 
CCI Thermal Technologies Inc.
VACUCORE
0730071
TMA432472
CCI Thermal Technologies Inc.
FASTRACK
1650013
 
CCI Thermal Technologies Inc.
STRATAFAN
1448113
TMA809624
CCI Thermal Technologies Inc.
PROVECTOR
0890210
TMA539735
CCI Thermal Technologies Inc.
QUIKLITE
1131622
TMA635307
CCI Thermal Technologies, Inc.
3-L
0621777
TMA367143





10.
Confirmation of discharge of the existing IP Security Agreement registration
against trademarks, TMA 391285 and TMA 384739 of Thermon Canada Inc.



11.
Confirmation of discharge of the following PPSA registrations:



Entity
Jurisdiction
Secured Party
Filing No.
Thermon Canada Inc.
Alberta, Canada
JPMorgan Chase Bank, Toronto Branch, as Canadian Agent
12080326293
CCI Thermal Technologies Inc.
Alberta, Canada
Alberta Treasury Branches
92121400409
CCI Thermal Technologies Inc.
Alberta, Canada
Alberta Treasury Branches
97092425863
CCI Thermal Technologies Inc.
Alberta, Canada
Alberta Treasury Branches
07122106404
CCI Thermal Technologies Inc.
Alberta, Canada
Alberta Treasury Branches
07122106518
CCI Thermal Technologies Inc.
Alberta, Canada
Alberta Treasury Branches
10012827720
Thermon Canada Inc.
Nova Scotia, Canada
JPMorgan Chase Bank, Toronto Branch, as Canadian Agent
19919802
Thermon Canada Inc.
Ontario, Canada
JPMorgan Chase Bank, Toronto Branch, as Canadian Agent
680473683 -
20120803 1612 1590 5624 (5 years)
CCI Thermal Technologies Inc.
Ontario
Alberta Treasury Branches
641569923 -
20071221 1133 1590 5757
CCI Thermal Technologies Inc.
Ontario
Alberta Treasury Branches
641569923 -
20071221 1137 1590 5758 (10 years)










--------------------------------------------------------------------------------





12.
An Intellectual Property security agreement, in a form satisfactory to the
Administrative Agent, granted by Thermon Canada Inc. in respect of the following
Intellectual Property:



Owner
Trade-mark
Application No.
Registration No.
Thermon Canada Inc.
CELLEX
0659282
TMA391285
Thermon Canada Inc.
THERMOCASE
0658023
TMA384739



13.
An Intellectual Property security agreement, in a form satisfactory to the
Administrative Agent, granted by Thermon Heating Systems, Inc. in respect of the
following Intellectual Property listed in item 6 above.



14.
Confirmation of discharge of the mortgages on the following real properties:

(a)    5918 Roper Road, Edmonton, AB; Plan 0021816, Block 8, Lot 16
(b)    1 Hunter Valley Road, Orillia, ON; Concession 3, Part Lot 7, Part Lot 8,
RP 51R-29074 Part 1
(c)    2721 Plymouth Drive, Oakville, ON; Plan RR491, pt. Block 1, RP20R9177,
Parts 11-18


15.
Acknowledgments and Consents to the Guarantee and Collateral Agreement executed
by Thermon Heat Tracing & Engineering (Shanghai) Co. Ltd., Thermon Korea, Ltd.,
and Thermon Far East, Ltd.



16.
Original promissory notes reflecting the Canadian Closing Date Loans in the
amount of C$144,752,750 and C$238,993,283.



17.
Allonges or Note Powers with respect to each of the promissory notes reflecting
the Canadian Closing Date Loans referenced in paragraph 16 above.



18.
Confirmation of filing of change of name status for all U.S. registered
Intellectual Property registered in the name of Thermon Manufacturing Company to
reflect record owner as Thermon, Inc. at the U.S. Patent and Trademark Office
and the U.S. Copyright Office.



19.
Confirmation of discharge of all outstanding security interests on Intellectual
Property Collateral recorded at the U.S. Patent and Trademark Office and U.S.
Copyright Office.



20.
An Intellectual Property security agreement, in a form satisfactory to the
Administrative Agent, granted and executed in favor of the Administrative Agent,
for all Intellectual Property registered with the U.S. Patent and Trademark
Office and the U.S. Copyright Office, including without limitation, those
registrations listed on Schedule 6 of the U.S. Guaranty and Collateral Agreement
and Schedule 6 of the Canadian Guaranty and Collateral Agreement. All such
Intellectual Property security agreements shall be delivered to the
Administrative Agent no later than 25 days after the Closing Date.



21.
To the extent required to be pledged pursuant to the U.S. Guaranty and
Collateral Agreement, a stock certificate for the common shares of the Canadian
Borrower issued on the Closing Date to the U.S. Borrower.








--------------------------------------------------------------------------------





22.
An undated stock power, in blank, executed the U.S. Borrower for the certificate
listed in item 21 above.



23.
An updated Schedule 2 to the U.S. Guarantee and Collateral Agreement.



24.
Endorsements in connection with all insurance relating to any property or
business of any Grantor, which shall name the Administrative Agent as an
additional insured party or lender loss payee, as appropriate.



25.
Confirmation of filing of change of name status for all Canadian registered
Intellectual Property registered in the name of Thermon Manufacturing Company to
reflect record owner as Thermon, Inc. at the Canadian Intellectual Property
Office.
















































































--------------------------------------------------------------------------------





Schedule 7.2(d)
Existing Indebtedness


All amounts in $USD unless stated otherwise
1.    Foreign Lines of Credit:
Subsidiary
Bank
Line of Credit
Thermon Europe B.V
Deutche Bank
        4,721,324
Thermon Heat Tracers Pvt. Ltd.
ICICI Bank Ltd.
      1,224,080
 
 
 
 
 
      5,945,404

2.Bank guarantees secured by cash:
Subsidiary
Bank
Bank Guarantees Issued
Cash Pledged
Thermon, Inc.
JPMorgan
655,481
1,050,278
Thermon Australia Pty. Ltd.
HSBC
49,072
76,470
Thermon Heat Tracers Pvt. Ltd.
ICICI Bank Ltd.
-
520,958
Thermon Far-East
 
-
154,634
Thermon China
 
34,477
34,477
 
 
739,030
1,836,817
 
 
 
 

3.Surety Bonds outstanding:
Subsidiary
Insurance Carrier
Bond Amount
Thermon, Inc.
Argonaut Insurance Co.
                      6,149,340
Thermon Korea Ltd.
Woori Bank
1,910,832
 
 
                  8,060,172








--------------------------------------------------------------------------------





4.    Indian Customs Bonds. Thermon Heat Tracers Pvt. Ltd. has $5,554 million in
custom bonds outstanding to secure customs and duties obligations in India.
These bonds are not secured by any third-party financing.     
5.    CCI Thermal Technologies Letters of Credit (the “CCI L/Cs”):
CCI owes reimbursement obligations to Alberta Treasury Bank and Canadian
Imperial Bank of Commerce in respect of the following outstanding Letters of
Credit:
Issuing Bank        Expiry Date        Beneficiary            $ CAD
ATB Financial        10/1/2018        SNC Lavalin             291,139
ATB Financial        10/31/2019        SNC Lavalin         10,641
ATB Financial        9/19/2017        Grandling Mass Electric    97,734
ATB Financial        10/31/2017        PNR Railroad         48,117
CIBC            1/26/2018        CTCI Corporation     15,593
CIBC            4/4/2018        CTCI Corporation     15,347
CIBC            4/22/2018        Bechtel         10,981
                         $ 489,551


6.
Intercompany Loans



At September 30, 2017 the following intercompany promissory notes were
outstanding. The notes are structured with short term maturities with rights of
renewal.
Lender
Borrower
Amount $USD
Thermon Europe B.V.
Thermon Eurasia LLC (Russia)
 $ 2,300,000
Thermon Europe B.V.
Thermon Middle East WWL
           1,500,000
Thermon Europe B.V.
Thermon South Africa Pty. Ltd.
               324,591
 
Total Outstanding
 $ 4,124,591





7.    Line of Credit for Merchant Credit Card Program at JP Morgan. The U.S.
Borrower and/or its Subsidiaries currently has a $1 million USD line of credit
with JP Morgan which it routinely advances to make credit card payments to its
US based vendors. Advances made are automatically repaid to JP Morgan on a 14
day cycle.









--------------------------------------------------------------------------------





Schedule 7.3(f)
Existing Liens


1. Liens on cash securing the Bank Guarantees described on Schedule 7.2(d).
2. Liens on up to $800,000 in cash securing the CCI L/Cs.























































































--------------------------------------------------------------------------------





Schedule 7.8(n)
Existing Investments




1.The intercompany loans listed on Schedule 7.2(b).
2.Holdings and its Subsidiaries have recently made a series of asset and share
acquisitions. These are carried as investments at the subsidiary level and
eliminated in consolidations. At September 30, 2017, the following subsidiaries
were carrying investment values as follows:
•
In February 2015, Thermon Europe B.V. purchased the assets of Unitemp cc and is
now referred to as Thermon South Africa Pty Ltd.. The current investment value
of Thermon South Africa Pty Ltd. is $1,419,907.

•
In April 2015, Thermon Canada Inc. purchased a 75% controlling interest in the
business previously operated by Sumac Fabrication Company Limited and is now
referred to as Thermon Power Solutions, Inc. The current investment value of
Thermon Power Solutions, Inc. is $11,119,564.


































































--------------------------------------------------------------------------------





Schedule 7.10
Existing Transactions with Affiliates




1.
Employment Agreement, dated May 1, 2014, between Johannes van der Salm and
Thermon Holding Corp.



2.
Employment Agreement, dated August 22, 2013, between Eric Reitler and Thermon
Holding Corp.



3.
Employment Agreement, dated May 1, 2014, between Jay Peterson and Thermon
Holding Corp.



4.
Employment Agreement, dated April 1, 2016, between Bruce Thames and Thermon
Holding Corp



5.
Employment Agreement, dated April 1, 2015, between Dwayne Sampson and Thermon
Power Solutions, Inc.



6.
Shareholder Agreement, dated April 1, 2015, which defines the terms of a
Put/Call Option with Macsu (former owners of TPSI assets) that allows for TPSI
to purchase the 25% minority interest held by Macsu on or after April 1, 2019.



7.
Loan Agreement, dated September 12, 2017, between Thermon Europe B.V. and
Thermon Eurasia LLC, in the amount of $2,300,000.



8.
Loan Agreement, dated September 11, 2017, between Thermon Europe B.V. and
Thermon Middle East W.L.L., in the amount of $1,500,000.



9.
Agreement between Thermon Europe B.V and “Thermon Eurasia”, dated September 12,
2017, to increase the charter capital, from 10,000 (ten thousand) rubles to
6,000,000 (six million) ruble.



10.
Loan Contract, dated September 20, 2017, between Thermon South Africa (Pty)
Ltd., and Thermon Europe B.V., in the amount of 275,000 Euros.



11.
International Distribution, License and Cost Recovery Agreement, dated April 1,
2002, by and between Thermon Manufacturing Company and Thermon Australia Pty.
Ltd.



12.
International Technical Information, License, Distribution and Cost Recovery
Agreement, dated April 1, 2009, by and between Thermon Manufacturing Company and
Thermon Canada, Inc.



13.
International Trademark License Agreement, dated April 1, 2009, by and between
Thermon Manufacturing Company and Thermon Canada, Inc.








--------------------------------------------------------------------------------





14.
International Distribution, License and Cost Recovery Agreement, dated April 1,
2002, between Thermon Manufacturing Company and Thermon Far East Ltd.



15.
International Distribution, License and Cost Recovery Agreement, dated April 1,
2002, between Thermon Manufacturing Company and Thermon Heat Tracers Private
Limited.



16.
International Distribution, License and Cost Recovery Agreement, dated April 1,
2002, between Thermon Manufacturing Company and Thermon Latinoamericana, S. de
R.L. de C.V.

17.
Certain Thermon entities may in the ordinary course of business provide
guarantees to third parties to backstop the performance, in each case, as to the
extent permitted by the Credit Agreement, of the obligations of such entities'
subsidiaries in connection with their projects.

18.
License/Royalty Agreement, dated April 1, 2015, between Thermon Manufacturing
Company and Thermon Europe B.V.

19.
License/Royalty Agreement, dated April 1, 2015, between Thermon Manufacturing
Company and Thermon Benelux B.V.

20.
License/Royalty Agreement, dated April 1, 2015, between Thermon Manufacturing
Company and Thermon France SAS.

21.
License/Royalty Agreement, dated September 28th, 2015, between Thermon
Manufacturing Company and Thermon Deutschland GMBH.

22.
License/Royalty Agreement, dated April 1, 2015, between Thermon Manufacturing
Company and Thermon UK Limited.

23.
Management and Administrative Services Agreement, dated May 8, 2015, between
each of Thermon Europe B.V. and Thermon France SAS, Thermon Deutschland Gmbh,
Thermon UK Limited, Thermon Benelux, B.V.

24.
Restrictive Covenant Agreement, dated July 31, 2015, between Rhonda McDonald and
Industrial Process Insulators.

25.
Restrictive Covenant Agreement, dated July 31, 2015, between Michael Roebuck and
Industrial Process Insulators.

26.
Employment Agreement, dated August 1, 2015, between Brian Kunk and Industrial
Process Insulators, Inc. Employee no longer employed, however the employment
agreement contains a non-compete.

27.
Employment Agreement, dated August 1, 2015, between Darrell Kunk and Industrial
Process Insulators, Inc. Employee no longer employed, however employment
agreement contains a non-compete.



28.
Employment Agreement, dated April 1, 2015, between Chad Whelan and Thermon Power
Solutions, Inc. Employee no longer employed, however the employment agreement
contains a non-compete.



29.
Employment Agreement, dated April 1, 2015, between Brendan Whelan and Thermon
Power Solutions, Inc. Employee no longer employed, however the employment
agreement contains a non-compete.








--------------------------------------------------------------------------------





30.
At closing there will be a series of intercompany loans between the following
entities (as described in the Credit Agreement):



(a)
Thermon Holding Corp.

(b)
Thermon Canada, Inc.

(c)
2071827 Alberta Ltd. (to be amalgamated with CCI Thermal Technologies Inc.) and
with the amalgamated entity to be Thermon Heating Systems, inc.



31.
With the acquisition of CCI Thermal Technologies, Inc. certain employees and
shareholders of CCI Thermal Technologies, Inc. provided non-compete agreements
including:

Bernie Moore; Cathy Rozen ; Harold Roozen; Chris Donnelly; Alejandro Maldonado;
Eric Anzinger; Michael Arbour-Neagoe; Tim Chamber; Chris Duggan; Mike Fox; Jared
Szynkarczuk; David Ten Eycke; Lorne Weran; Garth Wideman; Camary Holdings Ltd.
Class A; Rocor Holdings Ltd. Class A; Camary Holdings Ltd. Class D and Rocor
Holdings Ltd. Class D









--------------------------------------------------------------------------------






EXHIBIT A
GUARANTEE AND COLLATERAL AGREEMENT
made by
THERMON GROUP HOLDINGS, INC.,
THERMON HOLDING CORP.,
as U.S. Borrower,
and certain of its Subsidiaries
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of October 30, 2017






4822-9741-9602v.2 46993-7

--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION 1.DEFINED TERMS    1
1.1Definitions    1
1.2Other Definitional Provisions    4
SECTION 2.GUARANTEE    5
2.1Guarantee    5
2.2Right of Contribution    5
2.3No Subrogation    6
2.4Amendments, etc. with respect to the Primary Obligations    6
2.5Guarantee Absolute and Unconditional    6
2.6Reinstatement    7
2.7Payments    7
2.8Keepwell    7
SECTION 3.GRANT OF SECURITY INTEREST    8
SECTION 4.REPRESENTATIONS AND WARRANTIES    9
4.1Title; No Other Liens    9
4.2Perfected First Priority Liens    9
4.3Jurisdiction of Organization; Chief Executive Office    9
4.4Inventory and Equipment    9
4.5Farm Products    9
4.6Investment Property    10
4.7Receivables    10
4.8Intellectual Property    10
4.9Commercial Tort Claims..    11
SECTION 5.COVENANTS    11


4822-9741-9602v.2 46993-7

--------------------------------------------------------------------------------





5.1Delivery of Instruments, Certificated Securities and Chattel Paper    11
5.2Maintenance of Insurance    11
5.3Maintenance of Perfected Security Interest; Further Documentation    11
5.4Changes in Name, etc    12
5.5Investment Property    12
5.6Receivables    13
5.7Intellectual Property    13
5.8Commercial Tort Claims    14
SECTION 6.REMEDIAL PROVISIONS    14
6.1Certain Matters Relating to Receivables    14
6.2Communications with Obligors; Grantors Remain Liable    15
6.3Pledged Stock    15
6.4Proceeds to be Turned Over To Administrative Agent    16
6.5Application of Proceeds    16
6.6Code and Other Remedies    17
6.7Registration Rights    18
6.8Deficiency    19
SECTION 7.THE ADMINISTRATIVE AGENT    19
7.1Administrative Agent’s Appointment as Attorney-in-Fact, etc    19
7.2Duty of Administrative Agent    20
7.3Execution of Financing Statements    21
7.4Authority of Administrative Agent    21
SECTION 8.MISCELLANEOUS    21
8.1Amendments in Writing    21
8.2Notices    21
8.3No Waiver by Course of Conduct; Cumulative Remedies    21


4822-9741-9602v.2 46993-7

--------------------------------------------------------------------------------





8.4Enforcement Expenses; Indemnification    22
8.5Successors and Assigns    22
8.6Set-Off    22
8.7Counterparts    22
8.8Severability    22
8.9Section Headings    23
8.10Integration    23
8.11GOVERNING LAW    23
8.12Submission To Jurisdiction; Waivers    23
8.13Acknowledgements    23
8.14Additional Grantor    24
8.15Releases    24
8.16WAIVER OF JURY TRIAL    24






SCHEDULES
Schedule 1    Notice Addresses
Schedule 2    Investment Property
Schedule 3    Intentionally Omitted
Schedule 4(a)    Jurisdictions of Organization and Chief Executive Offices
Schedule 4(b)    Prior names
Schedule 5    Inventory and Equipment Locations
Schedule 6    Intellectual Property
 




4822-9741-9602v.2 46993-7

--------------------------------------------------------------------------------








GUARANTEE AND COLLATERAL AGREEMENT
GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 30, 2017, made by each
of the signatories hereto (together with any other entity that may become a
party hereto as provided herein, the “Grantors”), in favor of JPMorgan Chase
Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
October 30, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Thermon Group Holdings, Inc., a Delaware
corporation (“Holdings”), Thermon Holding Corp., a Delaware corporation (the
“U.S. Borrower”), Thermon Canada Inc., a Nova Scotia company (the “Canadian
Borrower”; and together with the U.S. Borrower, the “Borrowers”), the Lenders
and the Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Borrowers upon the terms and subject to the
conditions set forth therein;
WHEREAS, the Borrowers are members of an affiliated group of companies that
includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrowers to make valuable transfers to one
or more of the other Grantors in connection with the operation of their
respective businesses;
WHEREAS, the Borrowers and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Borrowers under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the
Borrowers thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:


1

--------------------------------------------------------------------------------






SECTION 1.DEFINED TERMS

1.1    Definitions. (d) Unless otherwise defined herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement, and the following terms are used herein as defined in the New
York UCC: Accounts, Certificated Security, Chattel Paper, Commercial Tort
Claims, Documents, Equipment, Farm Products, Fixtures, General Intangibles,
Instruments, Inventory, Letter-of-Credit Rights, Supporting Obligations and
Tangible Chattel Paper.
(a)    The following terms shall have the following meanings:
“Agreement”: this Guarantee and Collateral Agreement, as the same may be
amended, supplemented or otherwise modified from time to time.
“CFC Holdco Voting Stock”: the voting Capital Stock of any CFC Holdco.
“Closing Date Swap Agreements”: any Specified Swap Agreement in respect of
currency exchange rates entered into in connection with the Intercompany Loan.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
“Contract”: any written agreement to which any Grantor, as seller or lessor, is
a party and which agreement provides for the sale or lease of Inventory of such
Grantor.
“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished (including, without
limitation, those listed in Schedule 6), all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, all registrations, recordings and applications in the United States
Copyright Office, and (ii) the right to obtain all renewals thereof.
“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
“Deposit Account”: as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
“Foreign Subsidiary Voting Stock”: the voting Capital Stock of any Foreign
Subsidiary.


2

--------------------------------------------------------------------------------





“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement).
“Guarantors”: the collective reference to each Grantor; provided that each
Grantor shall be considered a Guarantor only with respect to the Primary
Obligations of any other Loan Party.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
Holdings or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC (other than
any Foreign Subsidiary Voting Stock and CFC Holdco Voting Stock, in each case
excluded from the definition of “Pledged Stock”) and (ii) whether or not
constituting “investment property” as so defined, all Pledged Notes and all
Pledged Stock.
“Issuers”: the collective reference to each issuer of any Investment Property.
“Material Intellectual Property”: Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.
“Obligations”: with respect to any Loan Party, the collective reference to its
Primary Obligations and Guarantor Obligations.
“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof and all
goodwill associated therewith, including, without limitation, any of the
foregoing referred to in Schedule 6, (ii) all applications for letters patent of
the United States or any other country and all divisions, continuations and
continuations-in-part thereof, including, without limitation, any of the
foregoing referred to in Schedule 6, and (iii) all rights to obtain any reissues
or extensions of the foregoing.


3

--------------------------------------------------------------------------------





“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Subsidiary (other than an
Immaterial Subsidiary) that may be issued or granted to, or held by, any Grantor
while this Agreement is in effect; provided that in no event shall more than 65%
of the total outstanding Foreign Subsidiary Voting Stock of any Foreign
Subsidiary or more than 65% of the total outstanding CFC Holdco Voting Stock of
any CFC Holdco be required to be pledged hereunder.
“Primary Obligations”: with respect to any Loan Party, the collective reference
to the unpaid principal of and interest on the Loans and Reimbursement
Obligations and all other obligations and liabilities of such Loan Party
(including, without limitation, interest accruing at the then applicable rate
provided in the Credit Agreement after the maturity of the Loans and
Reimbursement Obligations and interest accruing at the then applicable rate
provided in the Credit Agreement after the filing of any petition in bankruptcy,
or the commencement of any insolvency, reorganization or like proceeding,
relating to such Loan Party, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding) to the Administrative
Agent or any Lender (or, in the case of any Specified Swap Agreement or any
Specified Cash Management Agreement, any affiliate of any Lender), whether
direct or indirect, absolute or contingent, due or to become due, or now
existing or hereafter incurred, which may arise under, out of, or in connection
with, the Credit Agreement, the other Loan Documents (other than this
Agreement), any Letter of Credit, any Specified Swap Agreement, any Specified
Cash Management Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Loan Party pursuant to the terms of any of the foregoing
agreements); provided, that for purposes of determining any Guarantor
Obligations of any Guarantor under this Agreement, the definition of “Primary
Obligations” shall not create any guarantee by any Guarantor of any Excluded
Swap Obligations of such Guarantor.
“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.
“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Loan
Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations


4

--------------------------------------------------------------------------------





promulgated thereunder and can cause another person to qualify as an “eligible
contract participant” with respect to such Swap Obligation at such time by
entering into a keepwell or guarantee pursuant to Section 1a(18)(A)(v)(II) of
the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Primary Obligations or
Guarantor Obligations, as applicable, are owed.
“Securities Act”: the Securities Act of 1933, as amended.
“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or in any similar office or agency of the
United States, any State thereof or any other country or any political
subdivision thereof, or otherwise, and all common-law rights related thereto,
including, without limitation, any of the foregoing referred to in Schedule 6,
and (ii) the right to obtain all renewals thereof.
“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.

1.2    Other Definitional Provisions. (e) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(a)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(b)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 2.GUARANTEE

2.1    Guarantee. (f) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Loan Parties when due (whether at the stated maturity, by
acceleration or otherwise)


5

--------------------------------------------------------------------------------





of the Primary Obligations (other than, with respect to any Guarantor, any
Excluded Swap Obligations of such Guarantor).
(a)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than the U.S.
Borrower) hereunder and under the other Loan Documents shall in no event exceed
the amount which can be guaranteed by such Guarantor under applicable federal
and state laws relating to the insolvency of debtors (after giving effect to the
right of contribution established in Section 2.2).
(b)    Each Guarantor agrees that the Primary Obligations may at any time and
from time to time exceed the amount of the liability of such Guarantor hereunder
without impairing the guarantee contained in this Section 2 or affecting the
rights and remedies of the Administrative Agent or any Lender hereunder.
(c)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Primary Obligations and the obligations of each Guarantor
under the guarantee contained in this Section 2 shall have been satisfied by
payment in full, the Commitments shall be terminated and either no Letter of
Credit shall be outstanding or the applicable Issuing Lender of an outstanding
Letter of Credit has received alternative assurances of payment acceptable to
such Issuing Lender, notwithstanding that from time to time during the term of
the Credit Agreement the Loan Parties may be free from any Primary Obligations.
(d)    No payment made by any Borrower, any other Loan Party with Primary
Obligations, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent or any Lender from any
Borrower, any other Loan Party with Primary Obligations, any of the Guarantors,
any other guarantor or any other Person by virtue of any action or proceeding or
any set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Primary Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment (other than any payment made by
such Guarantor in respect of the Primary Obligations or any payment received or
collected from such Guarantor in respect of the Primary Obligations), remain
liable for the Primary Obligations up to the maximum liability of such Guarantor
hereunder until the Primary Obligations are paid in full, no Letter of Credit
shall be outstanding and the Commitments are terminated.

2.2    Right of Contribution. To the extent that any U.S. Subsidiary Guarantor
shall be required hereunder to pay any portion of any of its Obligations
exceeding the greater of (a) the amount of the value actually received by such
U.S. Subsidiary Guarantor and its Subsidiaries from the Loans and Reimbursement
Obligations and (b) the amount such U.S. Subsidiary Guarantor would otherwise
have paid if such U.S. Subsidiary Guarantor had paid the aggregate amount of the
Obligations (excluding the amount thereof repaid by a Borrower) in the same
proportion as such U.S. Subsidiary Guarantor’s net worth on the date enforcement
is sought hereunder bears to the aggregate net worth of all other U.S.
Subsidiary Guarantors on such date then such U.S. Subsidiary Guarantors on such
date, then such U.S. Subsidiary Guarantor shall be reimbursed by such other U.S.
Subsidiary Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other U.S. Subsidiary Guarantors on such


6

--------------------------------------------------------------------------------





date. Each U.S. Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any U.S. Subsidiary
Guarantor to the Administrative Agent and the Lenders, and each U.S. Subsidiary
Guarantor shall remain liable to the Administrative Agent and the Lenders for
the full amount guaranteed by such U.S. Subsidiary Guarantor hereunder.

2.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against any Borrower, any other Loan Party with Primary Obligations or any other
Guarantor or any collateral security or guarantee or right of offset held by the
Administrative Agent or any Lender for the payment of the Primary Obligations,
nor shall any Guarantor seek or be entitled to seek any contribution or
reimbursement from any Borrower, any other Loan Party with Primary Obligations
or any other Guarantor in respect of payments made by such Guarantor hereunder,
until all amounts owing to the Administrative Agent and the Lenders by the Loan
Parties on account of the Primary Obligations are paid in full, no Letter of
Credit shall be outstanding and the Commitments are terminated. If any amount
shall be paid to any Guarantor on account of such subrogation rights at any time
when all of the Primary Obligations shall not have been paid in full, such
amount shall be held by such Guarantor in trust for the Administrative Agent and
the Lenders, segregated from other funds of such Guarantor, and shall, forthwith
upon receipt by such Guarantor, be turned over to the Administrative Agent in
the exact form received by such Guarantor (duly indorsed by such Guarantor to
the Administrative Agent, if required), to be applied against the Primary
Obligations, whether matured or unmatured, in such order as the Administrative
Agent may determine.

2.4    Amendments, etc. with respect to the Primary Obligations. Each Guarantor
shall remain obligated hereunder notwithstanding that, without any reservation
of rights against any Guarantor and without notice to or further assent by any
Guarantor, any demand for payment of any of the Primary Obligations made by the
Administrative Agent or any Lender may be rescinded by the Administrative Agent
or such Lender and any of the Primary Obligations continued, and the Primary
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent or any Lender, and the Credit Agreement and the other
Loan Documents and any other documents executed and delivered in connection
therewith may be amended, modified, supplemented or terminated, in whole or in
part, as the Administrative Agent (or the Required Lenders or all Lenders, as
the case may be) may deem advisable from time to time, and any collateral
security, guarantee or right of offset at any time held by the Administrative
Agent or any Lender for the payment of the Primary Obligations may be sold,
exchanged, waived, surrendered or released. Neither the Administrative Agent nor
any Lender shall have any obligation to protect, secure, perfect or insure any
Lien at any time held by it as security for the Primary Obligations or for the
guarantee contained in this Section 2 or any property subject thereto.

2.5    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Primary
Obligations and notice of or proof of


7

--------------------------------------------------------------------------------





reliance by the Administrative Agent or any Lender upon the guarantee contained
in this Section 2 or acceptance of the guarantee contained in this Section 2;
the Primary Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred, or renewed, extended, amended or waived,
in reliance upon the guarantee contained in this Section 2; and all dealings
between the Loan Parties, on the one hand, and the Administrative Agent and the
Lenders, on the other hand, likewise shall be conclusively presumed to have been
had or consummated in reliance upon the guarantee contained in this Section 2.
Each Guarantor waives diligence, presentment, protest, demand for payment and
notice of default or nonpayment to or upon any Borrower, any other Loan Party
with Primary Obligations or any of the Guarantors with respect to the Primary
Obligations. Each Guarantor understands and agrees that the guarantee contained
in this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment without regard to (a) the validity or enforceability of the
Credit Agreement or any other Loan Document, any of the Primary Obligations or
any other collateral security therefor or guarantee or right of offset with
respect thereto at any time or from time to time held by the Administrative
Agent or any Lender, (b) any defense, set-off or counterclaim (other than a
defense of payment or performance) which may at any time be available to or be
asserted by any Borrower, any other Loan Party or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Borrower, any other Loan Party
with Primary Obligations or such Guarantor) which constitutes, or might be
construed to constitute, an equitable or legal discharge of the Loan Parties for
the Primary Obligations, or of such Guarantor under the guarantee contained in
this Section 2, in bankruptcy or in any other instance. When making any demand
hereunder or otherwise pursuing its rights and remedies hereunder against any
Guarantor, the Administrative Agent or any Lender may, but shall be under no
obligation to, make a similar demand on or otherwise pursue such rights and
remedies as it may have against any Borrower, any other Loan Party with Primary
Obligations, any other Guarantor or any other Person or against any collateral
security or guarantee for the Primary Obligations or any right of offset with
respect thereto, and any failure by the Administrative Agent or any Lender to
make any such demand, to pursue such other rights or remedies or to collect any
payments from any Borrower, any other Loan Party with Primary Obligations, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
any Borrower, any other Loan Party with Primary Obligations, any other Guarantor
or any other Person or any such collateral security, guarantee or right of
offset, shall not relieve any Guarantor of any obligation or liability
hereunder, and shall not impair or affect the rights and remedies, whether
express, implied or available as a matter of law, of the Administrative Agent or
any Lender against any Guarantor. For the purposes hereof “demand” shall include
the commencement and continuance of any legal proceedings.

2.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Primary Obligations is rescinded or must
otherwise be restored or returned by the Administrative Agent or any Lender upon
the insolvency, bankruptcy, dissolution, liquidation or reorganization of any
Borrower, any other Loan Party with Primary Obligations or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, any Borrower, any other Loan Party with
Primary Obligations or any Guarantor or any substantial part of its property, or
otherwise, all as though such payments had not been made.

2.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in Dollars
at the Funding Office.

2.8    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Loan Party to
honor all of its obligations under this guarantee in respect of any Swap
Obligation (provided, however, that each Qualified Keepwell Provider shall only
be liable under this Section 2.8 for the maximum amount of such liability that
can be hereby incurred without rendering its obligations under this Section 2.8,
or otherwise under this guarantee, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount).
The obligations of each Qualified Keepwell Provider under this Section 2.8 shall
remain in full force and effect until the Loans, the Reimbursement Obligations
and the other Obligations (other than Obligations in respect of Specified Swap
Agreements or Specified Cash Management Agreements) shall have been paid in
full, the Commitments have been terminated and no Letters of Credit (other than
Letters of Credit cash collateralized or backstopped in a manner satisfactory to
the Issuing Lender) shall be outstanding. Each Qualified Keepwell Provider
intends that this Section 2.8 constitute, and this Section 2.8 shall be deemed
to constitute, a “keepwell, support, or other agreement” for the benefit of each
other Loan Party for all purposes of section 1a(18)(A)(v)(II) of the Commodity
Exchange Act.

SECTION 3.GRANT OF SECURITY INTEREST
Each Grantor hereby assigns and transfers to the Administrative Agent, and
hereby grants to the Administrative Agent, for the ratable benefit of the
Secured Parties, a security interest in, all of the following property now owned
or at any time hereafter acquired by such Grantor or in which such Grantor now
has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Obligations:
(a)    all Accounts;
(b)    all Chattel Paper;
(c)    all Contracts;
(d)    all Deposit Accounts;
(e)    all Documents (other than title documents with respect to Vehicles);
(f)    all Equipment;
(g)    all Fixtures;
(h)    all General Intangibles;
(i)    all Instruments;
(j)    all Intellectual Property;
(k)    all Inventory;
(l)    all Investment Property;
(m)    all Letter-of-Credit Rights;
(n)    all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);
(o)    all books and records pertaining to the Collateral; and
(p)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions (i) set
forth in this Section 3, this Agreement shall not constitute an assignment,
transfer or grant of a security interest in Excluded Assets, and (ii) of this
Agreement, no Excluded Asset shall constitute Collateral and none of the
provisions of Section 4, 5 and 6 shall apply to any Excluded Asset.

SECTION 4.REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Borrowers thereunder, each Grantor hereby represents and warrants
to the Administrative Agent and each Lender that:

4.1    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens. Such Grantor (a) is the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates and
(b) has rights in or the power to grant a security interest in such rights in
each other item of Collateral in which a Lien is granted by it hereunder, free
and clear of any other Lien (except for the Lien granted to the Administrative
Agent for the ratable benefit of the Secured Parties pursuant to this Agreement
and the other Liens permitted to exist on the Collateral by the Credit
Agreement). No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement. For the avoidance of doubt, it is understood and agreed
that any Grantor may, as part of its business, grant licenses or sublicenses to
third parties to use Intellectual Property licensed, owned or developed by a
Grantor.

4.2    Perfected First Priority Liens. The representations and warranties in
Section 4.19(a) of the Credit Agreement are true and correct as to such Grantor.
(a)    Jurisdiction of Organization; Chief Executive Office
(b)    Specified on Schedule 4(b) is, as of the date hereof, (i) a list of all
organizational names such Grantor has had in the prior five years and (ii) a
list of all organizational names used by any other business or organization to
which such Grantor became the successor by merger, consolidation, acquisition,
change in form, nature or jurisdiction or otherwise, in each case at any time
within the prior five years.



4.3    Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods, Inventory or Equipment in transit in the
ordinary course of business, items out for repair, Equipment in the possession
of an employee or a processor in the ordinary course of business and Equipment
in an aggregate amount not to exceed $1,000,000) are kept at the locations
listed on Schedule 5.

4.4    Farm Products. None of the Collateral constitutes, or is the Proceeds of,
Farm Products.

4.5    Investment Property. (g) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Subsidiary (other than an Immaterial
Subsidiary) directly owned by such Grantor or (i) in the case of Foreign
Subsidiary Voting Stock, if less, 65% of the outstanding Foreign Subsidiary
Voting Stock of each relevant Issuer and (ii) in the case of CFC Holdco Voting
Stock, if less, 65% of the outstanding CFC Holdco Voting Stock of each relevant
Issuer.
(a)    All the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and nonassessable (other than Pledged Stock in limited
liability companies, partnerships and, if such concepts are not applicable in
the jurisdiction of organization of such Person, Foreign Subsidiaries) and have
no restrictions on transfer associated with such shares.
(b)    Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to the effects of Debtor Relief Laws, general equitable
principles (whether considered in a proceeding in equity or at law) and an
implied covenant of good faith and fair dealing.

4.6    Receivables. (h) No amount payable to such Grantor under or in connection
with any Receivable is evidenced by any Instrument or Tangible Chattel Paper
which has not been delivered to the Administrative Agent, to the extent delivery
is required by Section 5.1.
(a)    None of the obligors on any Receivables is a Governmental Authority.
(b)    The amounts represented by such Grantor to the Lenders from time to time
as owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.

4.7    Intellectual Property. (i) Schedule 6 lists all Intellectual Property
owned by and recorded in the name of such Grantor in its own name on the Closing
Date.
(a)    On the Closing Date, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable (subject to the effects of Debtor Relief Laws and general equitable
principles (whether considered in a proceeding in equity or at law)), has not
been abandoned and does not infringe the intellectual property rights of any
other Person, except to the extent the failure to be valid, in full force and
effect, subsisting, unexpired or enforceable or such abandonment or such
infringement will not and would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
(b)    Except as set forth in Schedule 6, on the Closing Date, none of the
Material Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.
(c)    No holding, decision or judgment in any proceeding to which such Grantor
is a party has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, or such Grantor’s rights in, any
Intellectual Property in any respect that could reasonably be expected to have a
Material Adverse Effect.
(d)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened in writing, on the date hereof (i) seeking to limit, cancel or
question the validity of any Material Intellectual Property or such Grantor’s
ownership interest therein, or (ii) which, if adversely determined, would have a
Material Adverse Effect.

4.8    Commercial Tort Claims. On the date hereof, except to the extent listed
in Section 3 above, no Grantor has an interest in any Commercial Tort Claim
where such Grantor’s claim is in excess of $500,000 or its recovery could
reasonably be expected to be greater than $500,000.

SECTION 5.COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Obligations shall have
been paid in full, no Letter of Credit shall be outstanding and the Commitments
shall have terminated:

5.1    Delivery of Instruments, Certificated Securities and Chattel Paper. If
the amount payable under or in connection with any of the Collateral in excess
of $500,000 individually or $1,000,000 in the aggregate shall be or become
evidenced by any Instrument, Certificated Security or Tangible Chattel Paper,
such Instrument, Certificated Security or Tangible Chattel Paper shall be
immediately delivered to the Administrative Agent, duly indorsed in a manner
satisfactory to the Administrative Agent, to be held as Collateral pursuant to
this Agreement.

5.2    Maintenance of Insurance.
(a)    Within 30 days of the Closing Date (or such later date as the
Administrative Agent shall agree), all insurance relating to any property or
business of any Grantor shall name the Administrative Agent as an additional
insured party or lender loss payee, as appropriate.
(b)    Such Grantor shall use commercially reasonable efforts to ensure that all
policies of insurance on real and personal property of such Grantor shall
provide that the applicable insurance companies or insurance associations will
give the Administrative Agent at least 30 days’ prior written notice before any
such policy or policies of insurance shall be altered or canceled and that no
act or default of such Grantor or any other Person shall affect the right of the
Administrative Agent to recover under such policy or policies of insurance in
case of loss or damage.

5.3    Maintenance of Perfected Security Interest; Further Documentation. (j)
Except as otherwise permitted in the Loan Documents, such Grantor shall maintain
the security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 4.2 and shall use commercially
reasonable efforts defend such security interest against the material claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to Dispose of the Collateral.
(a)    Such Grantor will, upon the reasonable request of the Administrative
Agent, at any time if a Specified Event of Default shall have occurred and be
continuing but otherwise not more than once a year, furnish to the
Administrative Agent from time to time statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Administrative Agent may reasonably
request, all in reasonable detail.
(b)    At any time and from time to time, upon the reasonable written request of
the Administrative Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted; provided
that notwithstanding anything to the contrary in any Loan Document, (i) no
Grantor shall be required to take any actions other than (x) filing any
financing or continuation statements under the Uniform Commercial Code or filing
any financing or continuation statements pursuant to the PPSA or the Civil Code
of Quebec, (y) filings in United States and Canadian government offices with
respect to Intellectual Property or (iii) delivery to the Administrative Agent
to be held in its possession of all Collateral as expressly required in this
Agreement and (ii) no Grantor shall be required (x) to take any action outside
of the United States and Canada with respect to any assets located outside of
the United States or Canada or (y) to enter into any deposit account control
agreement or securities account control agreement with respect to any Deposit
Account or securities account (other than Deposit Accounts holding cash
collateral securing outstanding Letters of Credit or obligations owing to the
Issuing Lender or the Swingline Lender as required under the Credit Agreement).

5.1    Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein, (i)
change its jurisdiction of organization or the location of its chief executive
office or sole place of business from that referred to in Section 4.3 or (ii)
change its name.

5.2    Investment Property. (k) If such Grantor shall become entitled to receive
or shall receive any certificate (including, without limitation, any certificate
representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer, whether in addition to, in substitution of, as a conversion
of, or in exchange for, any shares of the Pledged Stock, or otherwise in respect
thereof, such Grantor shall accept the same as the agent of the Administrative
Agent, hold the same in trust for the Administrative Agent and deliver the same
forthwith to the Administrative Agent in the exact form received, duly indorsed
by such Grantor to the Administrative Agent, if required, together with an
undated stock power covering such certificate duly executed in blank by such
Grantor and with, if the Administrative Agent so requests, signature guaranteed,
to be held by the Administrative Agent, subject to the terms hereof, as
additional collateral security for the Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Obligations, and in case any
distribution of capital shall be made on or in respect of the Investment
Property or any property shall be distributed upon or with respect to the
Investment Property pursuant to the recapitalization or reclassification of the
capital of any Issuer or pursuant to the reorganization thereof, the property so
distributed shall, unless otherwise subject to a perfected security interest in
favor of the Administrative Agent, be delivered to the Administrative Agent to
be held by it hereunder as additional collateral security for the Obligations.
If any sums of money or property so paid or distributed in respect of the
Investment Property shall be received by such Grantor, such Grantor shall, until
such money or property is paid or delivered to the Administrative Agent, hold
such money or property in trust for the Administrative Agent, segregated from
other funds of such Grantor, as additional collateral security for the
Obligations.
(a)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise Dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.
(b)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.5(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.

5.3    Receivables. Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that would reasonably be expected to adversely affect
the value thereof.



5.4    Intellectual Property. (l) Such Grantor (either itself or through
licensees) will, in its reasonable business judgment, (i) continue to use each
of its Trademarks which is Material Intellectual Property in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain at least the same standards of quality of products and services
offered under such Trademark as are currently maintained, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Requirements of Law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
(a)    Such Grantor (either itself or through licensees) will, in its reasonable
business judgment, not do any act, or omit to do any act, whereby any of its
Patents that are Material Intellectual Property may become forfeited, abandoned,
unenforceable or dedicated to the public.
(b)    Such Grantor (either itself or through licensees) will, in its reasonable
business judgment, not do any act, or omit to do any act, whereby any portion of
the Copyrights owned by it that are Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain.
(c)    Such Grantor will notify the Administrative Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office or any court or tribunal in any country) regarding such
Grantor’s ownership of, or the validity of, any Material Intellectual Property
or such Grantor’s right to register the same or to own and maintain the same.
(d)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office or any similar office or agency in any other
country or any political subdivision thereof in any fiscal quarter, such Grantor
shall report such filing to the Administrative Agent concurrently with delivery
of the financial statements in respect of such fiscal quarter pursuant to
Section 6.1 of the Credit Agreement. Upon the reasonable request of the
Administrative Agent (and subject to Section 5.3(c)), such Grantor shall execute
and deliver, and have recorded, any and all agreements, instruments, documents,
and papers as the Administrative Agent may reasonably request to evidence the
Administrative Agent’s security interest in any Copyright, Patent or Trademark
and the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.
(e)    Unless no longer deemed Material Intellectual Property in such Grantor’s
reasonable business judgment, such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office or
any similar office or agency in any other country or any political subdivision
thereof, to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of the Material Intellectual
Property, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
(f)    Such Grantor shall not do any act or omit to do any act to infringe,
misappropriate, dilute, violate or otherwise impair the Intellectual Property of
any other Person to the extent such act could reasonably be expected to result
in a Material Adverse Effect. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

5.5    Commercial Tort Claims. If such Grantor shall obtain an interest in any
Commercial Tort Claim where such Grantor’s claim is in excess of $500,000 or its
recovery thereunder could reasonably be expected to be greater than $500,000,
such Grantor shall within 30 days (or such later date as agreed by the
Administrative Agent) of obtaining such interest sign and deliver documentation
reasonably acceptable to the Administrative Agent granting a security interest
under the terms and provisions of this Agreement in and to such Commercial Tort
Claim.

SECTION 6.    REMEDIAL PROVISIONS

6.1    Certain Matters Relating to Receivables. (m) So long as an Event of
Default is continuing, the Administrative Agent shall have the right to make
test verifications of the Receivables in any manner and through any medium that
it reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications. At any time and from time to time, upon the
Administrative Agent’s request, such Grantor shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
(a)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
(b)    So long as an Event of Default is continuing, at the Administrative
Agent’s request, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.

6.2    Communications with Obligors; Grantors Remain Liable. (n) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.
(a)    Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors on the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.
(b)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

6.3    Pledged Stock. (o) Unless an Event of Default shall have occurred and be
continuing and the Administrative Agent shall have given notice to the relevant
Grantor of the Administrative Agent’s intent to exercise its corresponding
rights pursuant to Section 6.3(b), each Grantor shall be permitted to receive
all cash dividends paid in respect of the Pledged Stock and all payments made in
respect of the Pledged Notes, to the extent permitted in the Credit Agreement,
and to exercise all voting and corporate or other organizational rights with
respect to the Investment Property; provided, however, that no vote shall be
cast or corporate or other organizational right exercised or other action taken
which would materially impair the Collateral or which would be inconsistent with
or result in any violation of any provision of the Credit Agreement, this
Agreement or any other Loan Document.
(a)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the
Obligations in such order as the Administrative Agent may determine, and (ii)
any or all of the Investment Property shall be registered in the name of the
Administrative Agent or its nominee, and the Administrative Agent or its nominee
may thereafter exercise (x) all voting, corporate and other rights pertaining to
such Investment Property at any meeting of shareholders of the relevant Issuer
or Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, consolidation, reorganization,
recapitalization or other fundamental change in the corporate or other
organizational structure of any Issuer, or upon the exercise by any Grantor or
the Administrative Agent of any right, privilege or option pertaining to such
Investment Property, and in connection therewith, the right to deposit and
deliver any and all of the Investment Property with any committee, depositary,
transfer agent, registrar or other designated agency upon such terms and
conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing; provided, however, that if and when any such Event of Default shall have
been cured or waived, (i) such voting rights shall automatically revert to the
applicable Grantor and (ii) the Administrative Agent, at the expense of the
Grantors, shall execute such documents reasonably requested by Grantors to allow
the owner of any equity interest to exercise any rights associated with such
equity interest.
(b)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent. The Administrative
Agent hereby agrees that it shall not give any such instruction unless an Event
of Default has occurred and is continuing.

6.4    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Administrative
Agent, segregated from other funds of such Grantor, and shall, forthwith upon
receipt by such Grantor, be turned over to the Administrative Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the
Administrative Agent, if required). All Proceeds received by the Administrative
Agent hereunder shall be held by the Administrative Agent in a Collateral
Account maintained under its sole dominion and control. All Proceeds while held
by the Administrative Agent in a Collateral Account (or by such Grantor in trust
for the Administrative Agent) shall continue to be held as collateral security
for all the Obligations and shall not constitute payment thereof until applied
as provided in Section 6.5.

6.5    Application of Proceeds. At such intervals as may be agreed upon by the
Borrower Representative and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Obligations
in the following order:
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
Second, to pay accrued unpaid interest on the Obligations and fees and expenses
owed to the Lenders and Issuing Lender in respect of the Obligations (including
Obligations in connection with Closing Date Swap Agreements, but excluding
Obligations in connection with other Specified Swap Agreements or Specified Cash
Management Agreements), pro rata among the Secured Parties according to the
amounts of such Obligations then due and owing and remaining unpaid to the
Secured Parties;
Third, to pay principal (or the functional equivalent in the case of any Closing
Date Swap Agreements) of the Obligations including, without limitation,
Reimbursement Obligations then due and payable, cash collateralization of the
aggregate undrawn face amount of all outstanding Letters of Credit and
Obligations in connection with any Closing Date Swap Agreements (but excluding
Obligations in connection with other Specified Swap Agreements or Specified Cash
Management Agreements), pro rata among the Secured Parties according to the
amounts of such Obligations then held by the Secured Parties;
Fourth, to pay Obligations in connection with Specified Swap Agreements (other
than in connection with any Closing Date Swap Agreement) and Specified Cash
Management Agreements, pro rata among the Secured Parties according to the
amounts of such Obligations then held by the Secured Parties;
Fifth, to pay any other amounts constituting Obligations, pro rata among the
Secured Parties according to the amounts of such Obligations then held by the
Secured Parties; and
Sixth, any balance remaining after the Obligations shall have been paid in full,
no Letters of Credit shall be outstanding (other than Letters of Credit cash
collateralized or backstopped in a manner satisfactory to the Issuing Lender)
and the Commitments shall have terminated shall be paid over to the U.S.
Borrower or to whomsoever may be lawfully entitled to receive the same.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

6.6    Code and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Obligations, all rights and remedies of a secured party under the New York UCC
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise Dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Obligations, in the
order provided in Section 6.5, and only after such application and after the
payment by the Administrative Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York UCC, need the Administrative Agent account for the surplus, if any, to any
Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the Administrative Agent or
any Lender arising out of the exercise by them of any rights hereunder. If any
notice of a proposed sale or other Disposition of Collateral shall be required
by law, such notice shall be deemed reasonable and proper if given at least 10
days before such sale or other Disposition.

6.7    Registration Rights. (p) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to Section
6.6, and if in the opinion of the Administrative Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
use commercially reasonable efforts to cause the Issuer thereof to (i) execute
and deliver, and cause the directors and officers of such Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the opinion of the Administrative Agent, necessary or
advisable to register the Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of the Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the opinion of the Administrative
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission applicable thereto. Each Grantor agrees to use commercially
reasonable efforts to cause such Issuer to comply with the provisions of the
securities or “Blue Sky” laws of any and all jurisdictions which the
Administrative Agent shall designate and to make available to its security
holders, as soon as practicable, an earnings statement (which need not be
audited) which will satisfy the provisions of Section 11(a) of the Securities
Act.
(a)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.
(b)    Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Administrative Agent and
the Lenders, that the Administrative Agent and the Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement
or a defense of payment.

6.8    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other Disposition of the Collateral are insufficient to
pay its Obligations and the fees and disbursements of any attorneys employed by
the Administrative Agent or any Lender to collect such deficiency.
6.9    Intellectual Property.    Effective upon the occurrence of an Event of
Default, each Grantor hereby grants to the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders, an irrevocable, nonexclusive,
sublicensable license (exercisable without payment of royalty or other
compensation to any Grantor) to exercise all rights in all Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored. Upon the waiver of such Event of
Default, each license (and each sublicense granted pursuant to such license)
shall be revoked and the Administrative Agent shall (at the expense of the
applicable Grantor) execute and deliver, and cause each sublicensee to execute
and deliver, to the applicable Grantor such documents as such Grantor deems
necessary to evidence such revocation.

SECTION 7.    THE ADMINISTRATIVE AGENT

7.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc. (q) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following (subject
in each case, to Section 5.3(c)):
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
general intangibles of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Patent or Trademark (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), throughout
the world for such term or terms, on such conditions, and in such manner, as the
Administrative Agent shall in its sole discretion determine; and (8) generally,
sell, transfer, pledge and make any agreement with respect to or otherwise deal
with any of the Collateral as fully and completely as though the Administrative
Agent were the absolute owner thereof for all purposes, and do, at the
Administrative Agent’s option and such Grantor’s expense, at any time, or from
time to time, all acts and things which the Administrative Agent deems necessary
to protect, preserve or realize upon the Collateral and the Administrative
Agent’s security interest therein and to effect the intent of this Agreement,
all as fully and effectively as such Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) (other than pursuant to clause
(ii) thereof) unless an Event of Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1, shall be payable as provided
in Section 10.5 of the Credit Agreement.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

7.2    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, under Section 9-207 of the New York UCC or otherwise, shall
be to deal with it in the same manner as the Administrative Agent deals with
similar property for its own account. Neither the Administrative Agent, any
Lender nor any of their respective officers, directors, employees or agents
shall be liable for failure to demand, collect or realize upon any of the
Collateral or for any delay in doing so or shall be under any obligation to sell
or otherwise Dispose of any Collateral upon the request of any Grantor or any
other Person or to take any other action whatsoever with regard to the
Collateral or any part thereof. The powers conferred on the Administrative Agent
and the Lenders hereunder are solely to protect the Administrative Agent’s and
the Lenders’ interests in the Collateral and shall not impose any duty upon the
Administrative Agent or any Lender to exercise any such powers. The
Administrative Agent and the Lenders shall be accountable only for amounts that
they actually receive as a result of the exercise of such powers, and neither
they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

7.3    Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements and other filing or recording documents or instruments with respect
to the Collateral without the signature of such Grantor in such form and in such
offices as the Administrative Agent determines appropriate to perfect the
security interests of the Administrative Agent under this Agreement. Each
Grantor authorizes the Administrative Agent to use the collateral description
“all personal property” in any such financing statements. Each Grantor hereby
ratifies and authorizes the filing by the Administrative Agent of any financing
statement with respect to the Collateral made prior to the date hereof.

7.4    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 8.    MISCELLANEOUS

8.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement; provided, however, that (i)
Assumption Agreements may be executed only by the Grantor party thereto and (ii)
Schedule 2 may be amended by the Borrower and the Administrative Agent (without
the consent of the Required Lenders or any Lender) within 30 days of the Closing
Date to correct information on the number of shares issued by any Issuer and the
stock certificate numbers in respect thereof.

8.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

8.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

8.4    Enforcement Expenses; Indemnification. (r) Each Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.
(a)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
U.S. Borrower would be required to do so pursuant to Section 10.5 of the Credit
Agreement.
(c)    The agreements in this Section 8.4 shall survive repayment of the
Obligations and all other amounts payable under the Credit Agreement and the
other Loan Documents.

8.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

8.6    Set-Off. In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without notice to any Grantor, any
such notice being expressly waived by each Grantor to the extent permitted by
applicable law, upon any Obligations becoming due and payable by any Grantor
(whether at the stated maturity, by acceleration or otherwise), to apply to the
payment of such Obligations, by setoff or otherwise, any and all deposits
(general or special, time or demand, provisional or final), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by such Lender, any affiliate thereof or any of their respective
branches or agencies to or for the credit or the account of such Grantor. Each
Lender agrees promptly to notify the relevant Grantor and the Administrative
Agent after any such application made by such Lender, provided that the failure
to give such notice shall not affect the validity of such application; provided
further, that to the extent prohibited by applicable law as described in the
definition of “Excluded Swap Obligation,” no amounts received from, or set off
with respect to, any Guarantor shall be applied to any Excluded Swap Obligations
of such Guarantor.

8.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email or telecopy), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.


8

--------------------------------------------------------------------------------






8.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

8.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

8.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to subject matter hereof and thereof not expressly set forth or
referred to herein or in the other Loan Documents.

8.11    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

8.12    Submission To Jurisdiction; Waivers. Each of the Administrative Agent
and each Grantor hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the exclusive general jurisdiction of the courts of the
State of New York, the courts of the United States of America for the Southern
District of New York, and appellate courts from any thereof; provided that
nothing contained herein or in any other Loan Document will prevent any Lender
or the Administrative Agent from bringing any action to enforce any award or
judgment or exercise any right under this Agreement or any other Security
Document or against any Collateral or any other property of any Loan Party in
any other forum in which jurisdiction can be established;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

8.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

8.14    Additional Grantors. Each Subsidiary of the U.S. Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

8.15    Releases. (s) At the time provided in Credit Agreement Section 10.14(b),
the Collateral shall be released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
(a)    If any of the Collateral shall be sold, transferred or otherwise Disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the U.S. Borrower, a Subsidiary
Guarantor shall be released from its obligations hereunder in the event that all
the Capital Stock of such Subsidiary Guarantor shall be sold, transferred or
otherwise Disposed of in a transaction permitted by the Credit Agreement;
provided that the U.S. Borrower shall have delivered to the Administrative
Agent, at least 10 Business Days (or such later date as agreed by the
Administrative Agent) prior to the date of the proposed release, a written
request for release identifying the relevant Subsidiary Guarantor and the terms
of the sale or other Disposition in reasonable detail, including the price
thereof and any expenses in connection therewith, together with a certification
by the U.S. Borrower stating that such transaction is in compliance with the
Credit Agreement and the other Loan Documents.


9

--------------------------------------------------------------------------------






8.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.



IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.
[NAME OF GRANTOR]




By:                    
Title:




10

--------------------------------------------------------------------------------






Schedule 1
NOTICE ADDRESSES OF GUARANTORS







--------------------------------------------------------------------------------






Schedule 2
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:
 
 
 
 
 



Issuer
Jurisdiction
Record Holder (Grantor)
Certificate No.
No. of Shares / Units
Percentage of
Ownership
Percentage to be Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Pledged Notes:

Payee (Grantor)
Issuer
Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------








Schedule 3
Intentionally Omitted





--------------------------------------------------------------------------------








Schedule 4(a)
LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE


 
 
 
 
Grantor
Jurisdiction
of Organization
Location of Chief Executive Officer














--------------------------------------------------------------------------------








Schedule 4(b)
NAMES


 
Grantor
Prior Names
Other Names


















--------------------------------------------------------------------------------








Schedule 5
LOCATIONS OF INVENTORY AND EQUIPMENT
 
Grantor
Locations










--------------------------------------------------------------------------------








Schedule 6


Patents and Trademarks
UNITED STATES PATENTS:
Registrations:


Title
Application No. (Date)
Publication No. (Date)
Patent No. (Date)
Record
Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:




OTHER PATENTS:
Registrations:
Country
Title
Application No. (Date)
Publication No. (Date)
Patent No. (Date)
Record
Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Applications:


UNITED STATES TRADEMARKS:
Registrations:





--------------------------------------------------------------------------------







Mark
Owner
Registration/
Serial No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Applications:


OTHER TRADEMARKS:
Registrations:
Country
Mark
Owner
Registration/
Serial No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:











--------------------------------------------------------------------------------






Copyrights
UNITED STATES COPYRIGHTS


Registrations:


Title
Owner
Registration no.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





OTHER COPYRIGHTS


Registrations:


Country
Title
Owner
Registration No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------








ACKNOWLEDGEMENT AND CONSENT***
The undersigned hereby acknowledges receipt of a copy of the Guarantee and
Collateral Agreement dated as of October 30, 2017 (the “Agreement”), made by the
Grantors parties thereto for the benefit of JPMorgan Chase Bank, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:
1.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
3.    The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.
[NAME OF ISSUER]
By:_______________________________________
Name:
Title:




Address for Notices:
_________________________________________
_________________________________________
_________________________________________
Fax:




_____________________


***    This consent is necessary only with respect to any Issuer which is not
also a Grantor







--------------------------------------------------------------------------------






Annex 1 to
Guarantee and Collateral Agreement


ASSUMPTION AGREEMENT, dated as of ________________, 20[ ], made by
______________________________ (the “Additional Grantor”), in favor of JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
W I T N E S S E T H :
WHEREAS, Thermon Group Holdings, Inc., a Delaware corporation (“Holdings”),
Thermon Holding Corp., a Delaware corporation (the “U.S. Borrower”), Thermon
Canada Inc., a Nova Scotia company, the Lenders and the Administrative Agent
have entered into a Credit Agreement, dated as of October 30, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the U.S. Borrower and certain
of its Affiliates (other than the Additional Grantor) have entered into the
Guarantee and Collateral Agreement, dated as of October 30, 2017 (as amended,
supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Administrative Agent for the ratable
benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Grantor thereunder with the same force and effect as
if originally named therein as a Grantor and, without limiting the generality of
the foregoing, hereby expressly assumes all obligations and liabilities of a
Grantor thereunder. The information set forth in Annex 1-A hereto is hereby
added to the information set forth in the Schedules to the Guarantee and
Collateral Agreement. The Additional Grantor hereby represents and warrants that
each of the representations and warranties contained in Section 4 of the
Guarantee and Collateral Agreement is true and correct on and as the date hereof
(after giving effect to this Assumption Agreement) as if made on and as of such
date.





--------------------------------------------------------------------------------





2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]


By:___________________________
Name:
Title:







--------------------------------------------------------------------------------






Annex 1-A to
Assumption Agreement
Supplement to Schedule 1


Supplement to Schedule 2


Supplement to Schedule 3


Supplement to Schedule 4


Supplement to Schedule 5


Supplement to Schedule 6









--------------------------------------------------------------------------------






EXHIBIT B
CANADIAN GUARANTEE AND COLLATERAL AGREEMENT
made by
THERMON CANADA INC.
as Canadian Borrower
and certain of its Subsidiaries
in favor of
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
Dated as of October 30, 2017









--------------------------------------------------------------------------------






TABLE OF CONTENTS
SECTION 1.DEFINED TERMS    4
1.1Definitions    4
1.2Other Definitional Provisions    8
SECTION 2.GUARANTEE    9
2.1Guarantee    9
2.2Right of Contribution    9
2.3No Subrogation    10
2.4Amendments, etc. with respect to the Canadian Primary Obligations    10
2.5Guarantee Absolute and Unconditional    10
2.6Reinstatement    11
2.7Payments    11
2.8Keepwell    11
SECTION 3.GRANT OF SECURITY INTEREST    12
3.1Grant of Security Interest.    12
3.2Exception Respecting Trademarks.    13
3.3Attachment of Security Interest.    13
SECTION 4.REPRESENTATIONS AND WARRANTIES    13
4.1Title; No Other Liens    13
4.2Perfected First Priority Liens    14
4.3Jurisdiction of Organization; Chief Executive Office    14
4.4Inventory and Equipment    14
4.5Consumer Goods    14
4.6Investment Property    14
4.7Receivables    15
4.8Intellectual Property    15





--------------------------------------------------------------------------------





SECTION 5.COVENANTS    16
5.1Delivery of Instruments, Certificated Securities and Chattel Paper    16
5.2Maintenance of Insurance    16
5.3Maintenance of Perfected Security Interest; Further Documentation    16
5.4Changes in Name, etc    17
5.5Investment Property    17
5.6Receivables    19
5.7Intellectual Property    19
SECTION 6.REMEDIAL PROVISIONS    20
6.1Certain Matters Relating to Receivables    20
6.2Communications with Obligors; Grantors Remain Liable    21
6.3Pledged Stock    21
6.4Proceeds to be Turned Over To Administrative Agent    22
6.5Application of Proceeds    22
6.6PPSA and Other Remedies    23
6.7Registration Rights    24
6.8Deficiency    25
6.9Intellectual Property    25
SECTION 7.THE ADMINISTRATIVE AGENT    25
7.1Administrative Agent’s Appointment as Attorney-in-Fact, etc    25
7.2Duty of Administrative Agent    27
7.3Execution of Financing Statements    27
7.4Authority of Administrative Agent    27
SECTION 8.MISCELLANEOUS    28
8.1Amendments in Writing    28
2
Notices    28






--------------------------------------------------------------------------------





8.3No Waiver by Course of Conduct; Cumulative Remedies    28
8.4Enforcement Expenses; Indemnification    28
8.5Successors and Assigns    28
8.6Set-Off    29
8.7Counterparts    29
8.8Severability    29
8.9Section Headings    29
8.10Integration    29
8.11GOVERNING LAW    29
8.12Submission To Jurisdiction; Waivers    29
8.13Acknowledgements    30
8.14Additional Grantor    31
8.15Releases    31
8.16WAIVER OF JURY TRIAL    31






SCHEDULES
Schedule 1    Notice Addresses
Schedule 2    Investment Property
Schedule 3    Intentionally Omitted
Schedule 4(a)    Jurisdictions of Organization and Chief Executive Offices
Schedule 4(b)    Prior names
Schedule 5    Inventory and Equipment Locations
Schedule 6    Intellectual Property
 







--------------------------------------------------------------------------------








CANADIAN GUARANTEE AND COLLATERAL AGREEMENT
CANADIAN GUARANTEE AND COLLATERAL AGREEMENT, dated as of October 30, 2017, made
by each of the signatories hereto (together with any other entity that may
become a party hereto as provided herein, the “Grantors”), in favor of JPMorgan
Chase Bank, N.A., as Administrative Agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) from time to time parties to the Credit Agreement, dated as of
October 30, 2017 (as amended, supplemented or otherwise modified from time to
time, the “Credit Agreement”), among Thermon Group Holdings Inc., a Delaware
corporation, Thermon Holding Corp., a Delaware corporation (the “U.S.
Borrower”), Thermon Canada Inc., a Nova Scotia company (the “Canadian Borrower”;
and together with the U.S. Borrower, the “Borrowers”), the Lenders and the
Administrative Agent.
W I T N E S S E T H:
WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make extensions of credit to the Canadian Borrower upon the terms and subject to
the conditions set forth therein;
WHEREAS, the Canadian Borrower is a member of an affiliated group of companies
that includes each other Grantor;
WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Canadian Borrower to make valuable transfers
to one or more of the other Grantors in connection with the operation of their
respective businesses;
WHEREAS, the Canadian Borrower, the other Borrowers and the other Grantors are
engaged in related businesses, and each Grantor will derive substantial direct
and indirect benefit from the making of the extensions of credit under the
Credit Agreement; and
WHEREAS, it is a condition precedent to the obligation of the Lenders to make
their respective extensions of credit to the Canadian Borrower under the Credit
Agreement that the Grantors shall have executed and delivered this Agreement to
the Administrative Agent for the ratable benefit of the Secured Parties;
NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent and the Lenders to enter into the Credit Agreement and to
induce the Lenders to make their respective extensions of credit to the Canadian
Borrower thereunder, each Grantor hereby agrees with the Administrative Agent,
for the ratable benefit of the Secured Parties, as follows:

SECTION 9.    DEFINED TERMS

9.1    Definitions. Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.
(a)    The following terms are used herein as defined in the Personal Property
Security Act (Alberta): Accessions, Accounts, Chattel Paper, Document of Title,
Goods, Equipment, Intangible, Instruments, Investment Property, Inventory,
Money, financing statement and financing change statement.
The following terms are used herein as defined in the Securities Transfer Act
(Alberta): Certificated Security, Entitlement Holder, Entitlement Order,
Financial Asset, Securities Account, Securities Intermediary, Security
Entitlement, and Uncertificated Security.
(b)    The following terms shall have the following meanings:
“Account Control Agreement”: with respect to any Securities Accounts or
Securities Entitlements included in the Collateral, an agreement between the
Securities Intermediary in respect of such Security Accounts or Security
Entitlements and another Person pursuant to which such Securities Intermediary
agrees to comply with any Entitlement Orders with respect to such Security
Accounts or Security Entitlements that are originated by such Person, without
the further consent of the applicable Grantor.
“Agreement”: this Canadian Guarantee and Collateral Agreement, as the same may
be amended, supplemented or otherwise modified from time to time.
“Canadian Obligations”: with respect to any Canadian Loan Party, the collective
reference to its Canadian Primary Obligations and its Guarantor Obligations.
“Canadian Primary Obligations”: with respect to any Canadian Loan Party, the
collective reference to the unpaid principal of and interest on the Loans and
all other obligations and liabilities of such Canadian Loan Party (including,
without limitation, interest accruing at the then applicable rate provided in
the Credit Agreement after the maturity of the Loans and interest accruing at
the then applicable rate provided in the Credit Agreement after the filing of
any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, relating to such Canadian Loan Party whether
or not a claim for post-filing or post-petition interest is allowed in such
proceeding) to the Administrative Agent acting on behalf of the Lenders or any
Lender (or, in the case of any Specified Swap Agreement, any Affiliate of any
Lender), whether direct or indirect, absolute or contingent, due or to become
due, or now existing or hereafter incurred, which may arise under, out of, or in
connection with, the Credit Agreement, this Agreement, the other Loan Documents,
any Specified Swap Agreement or any other document made, delivered or given in
connection with any of the foregoing, in each case whether on account of
principal, interest, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Canadian Loan Party pursuant to the terms of any of the foregoing
agreements).
“Closing Date Swap Agreements”: any Specified Swap Agreement in respect of
currency exchange rates entered into in connection with the Intercompany Loan.
“Collateral”: as defined in Section 3.
“Collateral Account”: any collateral account established by the Administrative
Agent as provided in Section 6.1 or 6.4.
“Contract”: any written agreement to which any Grantor, as seller or lessor, is
a party and which agreement provides for the sale or lease of Inventory of such
Grantor.
“Control”: with respect to a specified Investment Property, “control” as defined
in sections 23 through 26 of the STA as applicable to such form of Investment
Property.
“Copyrights”: (i) all copyrights arising under the laws of the United States or
Canada, any other country or any political subdivision thereof, whether
registered or unregistered and whether published or unpublished (including,
without limitation, those listed in Schedule 6), all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office or Canadian Intellectual Property Office, and (ii) the
right to obtain all renewals thereof.
“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee (including, without limitation, those listed in Schedule 6), granting
any right under any Copyright, including, without limitation, the grant of
rights to manufacture, distribute, exploit and sell materials derived from any
Copyright.
“Deposit Account” means any demand, time, savings, passbook or like account
maintained with a depository institution.
“Guarantor Obligations”: with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2), whether on account of
guarantee obligations, reimbursement obligations, fees, indemnities, costs,
expenses or otherwise (including, without limitation, all fees and disbursements
of counsel to the Administrative Agent or to the Lenders that are required to be
paid by such Guarantor pursuant to the terms of this Agreement).
“Guarantors”: the collective reference to each Grantor ; provided that each
Grantor shall be considered a Guarantor only with respect to the Canadian
Primary Obligations of any other Canadian Loan Party.
“Industrial Designs” (i) all industrial designs, design patents and other
designs under the laws of Canada, any other country or any political subdivision
thereof, whether registered or unregistered and whether published or unpublished
(including, without limitation, those listed in Schedule 6), all registrations
and recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the
Canadian Intellectual Property Office, and (ii) the right to obtain all renewals
thereof.


“Industrial Design Licenses”: any written agreement naming any Grantor as
licensor or licensee (including, without limitation, those listed in Schedule
6), granting any right under any Industrial Design, including, without
limitation, the grant of rights to manufacture, distribute, exploit and sell
materials derived from any Industrial Design.


“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, Canadian, multinational or foreign laws or otherwise, including, without
limitation, the Copyrights, the Copyright Licenses,, the Industrial Designs, the
Industrial Design Licenses the Patents, the Patent Licenses, the Trademarks and
the Trademark Licenses, and all rights to sue at law or in equity for any
infringement or other impairment thereof, including the right to receive all
proceeds and damages therefrom.
“Intercompany Note”: any promissory note evidencing loans made by any Grantor to
the Canadian Borrower or any of its Subsidiaries.
“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in the PPSA and (ii) whether or not constituting
“investment property” as so defined, all Pledged Notes and all Pledged Stock.
“Issuers”: the collective reference to each issuer of any Investment Property.
“Material Intellectual Property”: Intellectual Property that is owned by or
licensed to a Grantor and material to the conduct of any Grantor’s business.
“Patents”: (i) all letters patent of the United States or Canada, any other
country or any political subdivision thereof, all reissues and extensions
thereof and all goodwill associated therewith, including, without limitation,
any of the foregoing referred to in Schedule 6, (ii) all applications for
letters patent of the United States or Canada or any other country and all
divisions, continuations and continuations-in-part thereof, including, without
limitation, any of the foregoing referred to in Schedule 6, and (iii) all rights
to obtain any reissues or extensions of the foregoing.
“Patent License”: all agreements, whether written or oral, providing for the
grant by or to any Grantor of any right to manufacture, use or sell any
invention covered in whole or in part by a Patent, including, without
limitation, any of the foregoing referred to in Schedule 6.
“Pledged Notes”: all promissory notes listed on Schedule 2, all Intercompany
Notes at any time issued to any Grantor and all other promissory notes issued to
or held by any Grantor (other than promissory notes issued in connection with
extensions of trade credit by any Grantor in the ordinary course of business).
“Pledged Stock”: the shares of Capital Stock listed on Schedule 2, together with
any other shares, stock certificates, options, interests or rights of any nature
whatsoever in respect of the Capital Stock of any Subsidiary (other than an
Immaterial Subsidiary) that may be issued or granted to, or held by, any Grantor
while this Agreement is in effect.
“PPSA”: means the Personal Property Security Act (Alberta), including the
regulations thereto, provided that, if perfection or the effect of perfection or
non perfection or the priority of any Lien created hereunder on the Collateral
is governed by the personal property security as in effect in a jurisdiction
other than Alberta, “PPSA” means Personal Property Security Act or such other
applicable legislation as in effect from time to time in such other jurisdiction
for the purpose of the provisions hereof relating to such perfection, effect of
perfection or non perfection or priority.
“Proceeds”: all “proceeds” as such term is defined in the PPSA and, in any
event, shall include, without limitation, all dividends or other income from the
Investment Property, collections thereon or distributions or payments with
respect thereto..
“Qualified Keepwell Provider”: in respect of any Swap Obligation, each Canadian
Loan Party that, at the time the relevant guarantee (or grant of the relevant
security interest, as applicable) becomes effective with respect to such Swap
Obligation, has total assets exceeding $10,000,000 or otherwise constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another person to qualify as an
“eligible contract participant” with respect to such Swap Obligation at such
time by entering into a keepwell or guarantee pursuant to Section
1a(18)(A)(v)(II) of the Commodity Exchange Act.
“Receivable”: any right to payment for goods sold or leased or for services
rendered, whether or not such right is evidenced by an Instrument or Chattel
Paper and whether or not it has been earned by performance (including, without
limitation, any Account).
“Secured Parties”: the collective reference to the Administrative Agent, the
Lenders and any affiliate of any Lender to which Canadian Primary Obligations or
Guarantor Obligations, as applicable, are owed.
“Securities Act”: the Securities Act of 1933, as amended, of the United States
of America, or any other applicable securities statute analogous in purpose or
effect in Canada or any province or territory thereof.
“STA” the Securities Transfer Act (Alberta) provided that, to the extent that
perfection or the effect of perfection or non-perfection or the priority of any
Lien created hereunder on Collateral that is Investment Property is governed by
the laws in effect in any province or territory of Canada other than Ontario in
which there is in force legislation substantially the same as the Securities
Transfer Act (Alberta) (an “Other STA Province”), then “STA” shall mean such
other legislation as in effect from time to time in such Other STA Province for
the purpose of the provisions hereof referring to or incorporating by reference
provisions of the STA; and to the extent that such perfection or the effect of
such perfection or non-perfection or the priority of any Lien created hereunder
on the Collateral is governed by the laws of a jurisdiction other than Ontario
or an Other STA Province, then references herein to the STA shall be disregarded
except for the terms Certificated Security and Uncertificated Security, which
shall have the meaning herein as defined in the Securities Transfer Act
(Alberta).
“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now existing or hereafter adopted or acquired, all registrations and recordings
thereof, and all applications in connection therewith, whether in the United
States Patent and Trademark Office or the Canadian Intellectual Property Office
or in any similar office or agency of the United States or Canada or any state,
province or territory thereof or any other country or any political subdivision
thereof, or otherwise, and all common-law rights related thereto, including,
without limitation, any of the foregoing referred to in Schedule 6, and (ii) the
right to obtain all renewals thereof.
“Trademark License”: any agreement, whether written or oral, providing for the
grant by or to any Grantor of any right to use any Trademark, including, without
limitation, any of the foregoing referred to in Schedule 6.
“ULC” means an unlimited liability company, unlimited liability corporation or
unlimited company incorporated or otherwise existing under the laws of British
Columbia, Alberta, Nova Scotia or any other province or territory of Canada, or
any similar entity.
“ULC Shares” means any shares of Capital Stock which are issued by a ULC.



9.2    Other Definitional Provisions. (t) The words “hereof,” “herein”, “hereto”
and “hereunder” and words of similar import when used in this Agreement shall
refer to this Agreement as a whole and not to any particular provision of this
Agreement, and Section and Schedule references are to this Agreement unless
otherwise specified.
(a)    The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(b)    Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

SECTION 10.    GUARANTEE

10.1    Guarantee. (u) Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees to the Administrative Agent, for the
ratable benefit of the Secured Parties and their respective successors,
endorsees, transferees and assigns, the prompt and complete payment and
performance by the Canadian Loan Parties when due (whether at the stated
maturity, by acceleration or otherwise) of the Canadian Primary Obligations
(other than, with respect to any Guarantor, any Excluded Swap Obligations of
such Guarantor).
(a)    Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor (other than the
Canadian Borrower) hereunder and under the other Loan Documents shall in no
event exceed the amount which can be guaranteed by such Guarantor under
applicable federal, state and provincial laws relating to the insolvency of
debtors (after giving effect to the right of contribution established in Section
2.2).
(b)    Each Guarantor agrees that the Canadian Primary Obligations may at any
time and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent or any Lender
hereunder.
(c)    The guarantee contained in this Section 2 shall remain in full force and
effect until all the Canadian Primary Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full, the Commitments shall be terminated and either no
Letter of Credit shall be outstanding or the applicable Issuing Lender of an
outstanding Letter of Credit has received alternative assurances of payment
acceptable to such Issuing Lender, notwithstanding that from time to time during
the term of the Credit Agreement the Canadian Loan Parties may be free from any
Canadian Primary Obligations.
(d)    No payment made by the Canadian Borrower, any other Canadian Loan Party
with Canadian Primary Obligations, any of the Guarantors, any other guarantor or
any other Person or received or collected by the Administrative Agent or any
Lender from the Canadian Borrower, any other Canadian Loan Party with Canadian
Primary Obligations, any of the Guarantors, any other guarantor or any other
Person by virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Canadian Primary Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of any Guarantor hereunder which shall,
notwithstanding any such payment (other than any payment made by such Guarantor
in respect of the Canadian Primary Obligations or any payment received or
collected from such Guarantor in respect of the Canadian Primary Obligations),
remain liable for the Canadian Primary Obligations up to the maximum liability
of such Guarantor hereunder until the Canadian Primary Obligations are paid in
full, no Letter of Credit shall be outstanding and the Commitments are
terminated.

10.2    Right of Contribution. To the extent that any Canadian Subsidiary
Guarantor shall be required hereunder to pay any portion of any of its Canadian
Obligations exceeding the greater of (a) the amount of the value actually
received by such Canadian Subsidiary Guarantor and its Subsidiaries from the
Loans and Reimbursement Obligations and (b) the amount such Canadian. Subsidiary
Guarantor would otherwise have paid if such Canadian Subsidiary Guarantor had
paid the aggregate amount of the Canadian Obligations (excluding the amount
thereof repaid by the Canadian Borrower) in the same proportion as such Canadian
Subsidiary Guarantor’s net worth on the date enforcement is sought hereunder
bears to the aggregate net worth of all other Canadian Subsidiary Guarantors on
such date then such Canadian Subsidiary Guarantors on such date, then such
Canadian Subsidiary Guarantor shall be reimbursed by such other Canadian
Subsidiary Guarantors for the amount of such excess, pro rata, based on the
respective net worth of such other Canadian Subsidiary Guarantors on such date.
Each Canadian Subsidiary Guarantor’s right of contribution shall be subject to
the terms and conditions of Section 2.3. The provisions of this Section 2.2
shall in no respect limit the obligations and liabilities of any Canadian
Subsidiary Guarantor to the Administrative Agent and the Lenders, and each
Canadian Subsidiary Guarantor shall remain liable to the Administrative Agent
and the Lenders for the full amount guaranteed by such Canadian Subsidiary
Guarantor hereunder.

10.3    No Subrogation. Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent or any Lender, no Guarantor shall be entitled to be
subrogated to any of the rights of the Administrative Agent or any Lender
against the Canadian Borrower, any other Canadian Loan Party with Canadian
Primary Obligations or any other Guarantor or any collateral security or
guarantee or right of offset held by the Administrative Agent or any Lender for
the payment of the Canadian Primary Obligations, nor shall any Guarantor seek or
be entitled to seek any contribution or reimbursement from the Canadian
Borrower, any other Canadian Loan Party with Canadian Primary Obligations or any
other Guarantor in respect of payments made by such Guarantor hereunder, until
all amounts owing to the Administrative Agent and the Lenders by the Canadian
Loan Parties on account of the Canadian Primary Obligations are paid in full, no
Letter of Credit shall be outstanding and the Commitments are terminated. If any
amount shall be paid to any Guarantor on account of such subrogation rights at
any time when all of the Canadian Primary Obligations shall not have been paid
in full, such amount shall be held by such Guarantor in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Administrative Agent in the exact form received by such Guarantor (duly
endorsed by such Guarantor to the Administrative Agent, if required), to be
applied against the Canadian Primary Obligations, whether matured or unmatured,
in such order as the Administrative Agent may determine.

10.4    Amendments, etc. with respect to the Canadian Primary Obligations. Each
Guarantor shall remain obligated hereunder notwithstanding that, without any
reservation of rights against any Guarantor and without notice to or further
assent by any Guarantor, any demand for payment of any of the Canadian Primary
Obligations made by the Administrative Agent or any Lender may be rescinded by
the Administrative Agent or such Lender and any of the Canadian Primary
Obligations continued, and the Canadian Primary Obligations, or the liability of
any other Person upon or for any part thereof, or any collateral security or
guarantee therefor or right of offset with respect thereto, may, from time to
time, in whole or in part, be renewed, extended, amended, modified, accelerated,
compromised, waived, surrendered or released by the Administrative Agent or any
Lender, and the Credit Agreement and the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the Required Lenders or all Lenders, as the case may be) may deem
advisable from time to time, and any collateral security, guarantee or right of
offset at any time held by the Administrative Agent or any Lender for the
payment of the Canadian Primary Obligations may be sold, exchanged, waived,
surrendered or released. Neither the Administrative Agent nor any Lender shall
have any obligation to protect, secure, perfect or insure any Lien at any time
held by it as security for the Canadian Primary Obligations or for the guarantee
contained in this Section 2 or any property subject thereto.

10.5    Guarantee Absolute and Unconditional. Each Guarantor waives any and all
notice of the creation, renewal, extension or accrual of any of the Canadian
Primary Obligations and notice of or proof of reliance by the Administrative
Agent or any Lender upon the guarantee contained in this Section 2 or acceptance
of the guarantee contained in this Section 2; the Canadian Primary Obligations,
and any of them, shall conclusively be deemed to have been created, contracted
or incurred, or renewed, extended, amended or waived, in reliance upon the
guarantee contained in this Section 2; and all dealings between the Canadian
Loan Parties, on the one hand, and the Administrative Agent and the Lenders, on
the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2. Each
Guarantor waives diligence, presentment, protest, demand for payment and notice
of default or nonpayment to or upon the Canadian Borrower, any other Canadian
Loan Party with Primary Obligations or any of the Guarantors with respect to the
Canadian Primary Obligations. Each Guarantor understands and agrees that the
guarantee contained in this Section 2 shall be construed as a continuing,
absolute and unconditional guarantee of payment without regard to (a) the
validity or enforceability of the Credit Agreement or any other Loan Document,
any of the Canadian Primary Obligations or any other collateral security
therefor or guarantee or right of offset with respect thereto at any time or
from time to time held by the Administrative Agent or any Lender, (b) any
defense, set-off or counterclaim (other than a defense of payment or
performance) which may at any time be available to or be asserted by the
Canadian Borrower, any other Canadian Loan Party or any other Person against the
Administrative Agent or any Lender, or (c) any other circumstance whatsoever
(with or without notice to or knowledge of any Borrower, any other Canadian Loan
Party with Canadian Primary Obligations or such Guarantor) which constitutes, or
might be construed to constitute, an equitable or legal discharge of the
Canadian Loan Parties for the Canadian Primary Obligations, or of such Guarantor
under the guarantee contained in this Section 2, in bankruptcy or in any other
instance. When making any demand hereunder or otherwise pursuing its rights and
remedies hereunder against any Guarantor, the Administrative Agent or any Lender
may, but shall be under no obligation to, make a similar demand on or otherwise
pursue such rights and remedies as it may have against Canadian Borrower, any
other Canadian Loan Party with Canadian Primary Obligations, any other Guarantor
or any other Person or against any collateral security or guarantee for the
Canadian Primary Obligations or any right of offset with respect thereto, and
any failure by the Administrative Agent or any Lender to make any such demand,
to pursue such other rights or remedies or to collect any payments from the
Canadian Borrower, any other Canadian Loan Party with Canadian Primary
Obligations , any other Guarantor or any other Person or to realize upon any
such collateral security or guarantee or to exercise any such right of offset,
or any release of the Canadian Borrower, any other Canadian Loan Party with
Canadian Primary Obligations, any other Guarantor or any other Person or any
such collateral security, guarantee or right of offset, shall not relieve any
Guarantor of any obligation or liability hereunder, and shall not impair or
affect the rights and remedies, whether express, implied or available as a
matter of law, of the Administrative Agent or any Lender against any Guarantor.
For the purposes hereof “demand” shall include the commencement and continuance
of any legal proceedings.

10.6    Reinstatement. The guarantee contained in this Section 2 shall continue
to be effective, or be reinstated, as the case may be, if at any time payment,
or any part thereof, of any of the Canadian Primary Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy, dissolution, liquidation or reorganization of
the Canadian Borrower, any other Canadian Loan Party with Canadian Primary
Obligations or any other Guarantor, or upon or as a result of the appointment of
a receiver, recover and manager, interim-receiver, intervenor or conservator of,
or trustee or similar officer for, the Canadian Borrower, any other Canadian
Loan Party with Canadian Primary Obligations or any Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

10.7    Payments. Each Guarantor hereby guarantees that payments hereunder will
be paid to the Administrative Agent without set-off or counterclaim in the
currency that the payments are owing at the Funding Office.

10.8    Keepwell. Each Qualified Keepwell Provider hereby jointly and severally
absolutely, unconditionally, and irrevocably undertakes to provide such funds or
other support as may be needed from time to time by each other Canadian Loan
Party to honor all of its obligations under this guarantee in respect of any
Swap Obligation (provided, however, that each Qualified Keepwell Provider shall
only be liable under this Section 2.8 for the maximum amount of such liability
that can be hereby incurred without rendering its obligations under this Section
2.8, or otherwise under this guarantee, voidable under applicable law relating
to fraudulent conveyance or fraudulent transfer, and not for any greater
amount). The obligations of each Qualified Keepwell Provider under this Section
2.8 shall remain in full force and effect until the Loans, the Reimbursement
Obligations and the other Canadian Obligations (other than Canadian Obligations
in respect of Specified Swap Agreements or Specified Cash Management Agreements)
shall have been paid in full, the Commitments have been terminated and no
Letters of Credit (other than Letters of Credit cash collateralized or
backstopped in a manner satisfactory to the Issuing Lender) shall be
outstanding. Each Qualified Keepwell Provider intends that this Section 2.8
constitute, and this Section 2.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Canadian Loan Party
for all purposes of section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

SECTION 11.    GRANT OF SECURITY INTEREST

11.1    Grant of Security Interest. Each Grantor hereby assigns and transfers to
the Administrative Agent, and hereby grants to the Administrative Agent, for the
ratable benefit of the Secured Parties, a continuing security interest in all of
such Grantor’s present and after-acquired personal property and rights thereto
and therein, including without limitation all of the following property now
owned or at any time hereafter acquired by such Grantor or in which such Grantor
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of such Grantor’s Canadian Obligations:
(a)    all Accounts, including all Deposit Accounts;
(b)    all Chattel Paper;
(c)    all Contracts;
(d)    all Documents of Title;
(e)    all Equipment;
(f)    all fixtures;
(g)    all Goods, other than consumer goods
(h)    all Intangibles;
(i)    all Instruments;
(j)    all Intellectual Property;
(k)    all Inventory;
(l)    all Investment Property, including all Securities, Securities Account and
all Security Entitlements carried in any Securities Account;
(m)    all letters of credit;
(n)    all Money
(o)    all other property not otherwise described above (except for any property
specifically excluded from any clause in this section above, and any property
specifically excluded from any defined term used in any clause of this section
above);
(p)    all books and records pertaining to the Collateral; and
(q)    to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;
provided, however, that notwithstanding any of the other provisions (i) set
forth in this Section 3, this Agreement shall not constitute an assignment,
transfer or grant of a security interest in Excluded Assets, and (ii) of this
Agreement, no Excluded Asset shall constitute Collateral and none of the
provisions of Section 4, 5 and 6 shall apply to any Excluded Asset.

11.2    Exception Respecting Trademarks. Notwithstanding anything in Section 3.1
to the contrary, any Grantors’ grant of security in Trademarks (as defined in
the Trade-marks Act (Canada)) under this Agreement shall be limited to a grant
by such Grantor of a security interest in all of the Grantors’ right, title and
interest in such Trademarks.



11.3    Attachment of Security Interest. The Grantors and the Secured Parties
hereby acknowledge that (a) value has been given;(b) each Grantor has rights in
the Collateral in which it has granted a security interest; (c) this Agreement
constitutes a security agreement as that term is defined in the PPSA; and (d)
the security interest attaches upon the execution of this Agreement (or in the
case of any after-acquired property, at the time of acquisition thereof).

SECTION 12.    REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into the Credit
Agreement and to induce the Lenders to make their respective extensions of
credit to the Canadian Borrower thereunder, each Grantor hereby represents and
warrants to the Administrative Agent and each Lender that:

12.1    Title; No Other Liens. Except for the security interest granted to the
Administrative Agent for the ratable benefit of the Secured Parties pursuant to
this Agreement and the other Liens permitted to exist on the Collateral by the
Credit Agreement, such Grantor owns each item of the Collateral free and clear
of any and all Liens. Such Grantor (a) is the record and beneficial owner of the
Collateral pledged by it hereunder constituting instruments or certificates and
(b) has rights in or the power to grant a security interest in such rights in
each other item of Collateral in which a Lien is granted by it hereunder, free
and clear of any other Lien (except for the Lien granted to the Administrative
Agent for the ratable benefit of the Secured Parties pursuant to this Agreement
and the other Liens permitted to exist on the Collateral by the Credit
Agreement). No financing statement or other public notice with respect to all or
any part of the Collateral is on file or of record in any public office, except
such as have been filed in favor of the Administrative Agent, for the ratable
benefit of the Secured Parties, pursuant to this Agreement or as are permitted
by the Credit Agreement. For the avoidance of doubt, it is understood and agreed
that any Grantor may, as part of its business, grant licenses to third parties
to use Intellectual Property owned or developed by a Grantor. For purposes of
this Agreement and the other Loan Documents, such licensing activity shall not
constitute a “Lien” on such Intellectual Property. Each of the Administrative
Agent and each Lender understands that any such licenses may be exclusive to the
applicable licensees, and such exclusivity provisions may limit the ability of
the Administrative Agent to utilize, sell, lease or transfer the related
Intellectual Property or otherwise realize value from such Intellectual Property
pursuant hereto.

12.2    Perfected First Priority Liens. The representations and warranties in
Section 4.19(b) of the Credit Agreement are true and correct as to each Grantor.

12.3    Jurisdiction of Organization; Chief Executive Office. (a) On the date
hereof, such Grantor’s jurisdiction of organization, identification number from
the jurisdiction of organization (if any), and the location of such Grantor’s
chief executive office , registered office (and domicile for the purposes of the
Quebec Civil Code), as the case may be, are specified on Schedule 4(a). Such
Grantor has furnished to the Administrative Agent a, certificate of
incorporation, amalgamation or other organization document and good standing
certificate as of a date which is recent to the date hereof.
(b)    Specified on Schedule 4(b) is, as of the date hereof, (i) a list of all
organizational names such Grantor has had in the prior five years and (ii) a
list of all other names used by such Grantor or any other business or
organization to which such Grantor became the successor by merger,
consolidation, acquisition, change in form, nature or jurisdiction or otherwise,
in each case at any time within the prior five years.



12.4    Inventory and Equipment. On the date hereof, the Inventory and the
Equipment (other than mobile goods, Inventory or Equipment in transit in the
ordinary course of business, items out for repair, Equipment in the possession
of an employee or a processor in the ordinary course of business and Equipment
in an aggregate amount not to exceed $1,000,000) are kept at the locations
listed on Schedule 5.

12.5    Consumer Goods. None of the Collateral constitutes, or is the Proceeds
of, Consumer Goods.

12.6    Investment Property. (v) The shares of Pledged Stock pledged by such
Grantor hereunder constitute all the issued and outstanding shares of all
classes of the Capital Stock of each Subsidiary (other than an Immaterial
Subsidiary) owned by such Grantor.
(a)    All the shares of the Pledged Stock have been duly authorized, validly
issued and are fully paid and non-assessable and have no restrictions on
transfer associated with such shares.
(b)    Each of the Pledged Notes constitutes the legal, valid and binding
obligation of the obligor with respect thereto, enforceable in accordance with
its terms, subject to Debtor Relief Laws, general equitable principles (whether
considered in a proceeding in equity or at law) and an implied covenant of good
faith and fair dealing.
(c)    Such Grantor is the record and beneficial owner of, and has good and
marketable title to, the Investment Property pledged by it hereunder, free of
any and all Liens or options in favor of, or claims of, any other Person, except
the security interest created by this Agreement.
(d)    None of the pledged Investment Property that is an interest in a
partnership or in a partnership or a limited liability company and is subject to
the STA;
(i)    is dealt in or traded on any securities exchange or in any securities
market;
(ii)    expressly provides by its terms that it is a “security” for the purposes
of the STA or any other similar provincial legislation; or
(iii)    is held in a Securities Account.
(e)    Such Grantor has not consented to any person other than the
Administrative Agent entering into, nor has become a party to, an Account
Control Agreement in respect of any Investment Property or Securities Account
included in the Collateral, and no such Account Control Agreement is outstanding
and in force.



12.7    Receivables. (w) No amount payable to such Grantor under or in
connection with any Receivable is evidenced by any Instrument or Chattel Paper
which has not been delivered to the Administrative Agent, to the extent delivery
is required by Section 5.1.
(a)    None of the obligors on any Receivables is a Governmental Authority.
(b)    The amounts represented by such Grantor to the Lenders from time to time
as owing to such Grantor in respect of the Receivables will at such times be
accurate in all material respects.

12.8    Intellectual Property. (x) Schedule 6 lists all Intellectual Property
owned and recorded in the name of by such Grantor in its own name on the Closing
Date.
(a)    On the Closing Date, all Material Intellectual Property owned by such
Grantor is valid, in full force and effect, subsisting, unexpired and
enforceable (subject to the effects of Debtor Relief Laws, and general equitable
principles (whether considered in a proceeding in equity or at law)), has not
been abandoned and does not infringe the intellectual property rights of any
other Person, except to the extent the failure to be valid, in full force and
effect, subsisting, unexpired or enforceable or such abandonment or such
infringement will not and would not reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.
(b)    Except as set forth in Schedule 6, on the Closing Date, none of the
Material Intellectual Property is the subject of any licensing or franchise
agreement pursuant to which such Grantor is the licensor or franchisor.
(c)    No holding, decision or judgment in any proceeding to which such Grantor
is a party has been rendered by any Governmental Authority which would limit,
cancel or question the validity of, or such Grantor’s rights in, any
Intellectual Property in any respect that could reasonably be expected to have a
Material Adverse Effect.
(d)    No action or proceeding is pending, or, to the knowledge of such Grantor,
threatened in writing, on the date hereof (i) seeking to limit, cancel or
question the validity of any Material Intellectual Property or such Grantor’s
ownership interest therein, or (ii) which, if adversely determined, would have a
Material Adverse Effect.
4.9    Securities Intermediary’s Jurisdiction. Each agreement between a Grantor
and a Securities Intermediary that governs any Securities Account included in
the Collateral or to which any Collateral that is Investment Property has been
credited either:
(a)    Specifies that the Province of Alberta is the Securities Intermediary’s
jurisdiction for the purposes of the STA of Alberta; or
(b)    Is expressed to be governed by the laws of the Province of Alberta.



SECTION 13.    COVENANTS
Each Grantor covenants and agrees with the Administrative Agent and the Lenders
that, from and after the date of this Agreement until the Canadian Obligations
shall have been paid in full, no Letter of Credit shall be outstanding and the
Commitments shall have terminated:

13.1    Delivery of Instruments, Certificated Securities and Chattel Paper. If
any amount payable under or in connection with any of the Collateral in excess
of $500,000 individually or $1,000,000 in the aggregate shall be or become
evidenced by any Instrument, Certificated Security, Document of Title or Chattel
Paper, such Instrument, Certificated Security or Chattel Paper (except in the
case of ULC Shares) shall be immediately delivered to the Administrative Agent,
duly endorsed in a manner satisfactory to the Administrative Agent, to be held
as Collateral pursuant to this Agreement.

13.2    Maintenance of Insurance.
(a)    Within 30 days of the Closing Date (or such later date as the
Administrative Agent shall agree), all insurance relating to any property or
business of any Grantor shall name the Administrative Agent as an additional
insured party or lender loss payee, as appropriate.
(b)    Such Grantor shall use commercially reasonable efforts to ensure that all
policies of insurance on real and personal property of such Grantor shall
provide that the applicable insurance companies or insurance associations will
give the Administrative Agent at least 30 days’ prior written notice before any
such policy or policies of insurance shall be altered or canceled and that no
act or default of such Grantor or any other Person shall affect the right of the
Administrative Agent to recover under such policy or policies of insurance in
case of loss or damage.

13.3    Maintenance of Perfected Security Interest; Further Documentation. (y)
Except as otherwise permitted in the Loan Documents, such Grantor shall maintain
the security interest created by this Agreement as a perfected security interest
having at least the priority described in Section 4.2 and shall use commercially
reasonable efforts defend such security interest against the material claims and
demands of all Persons whomsoever, subject to the rights of such Grantor under
the Loan Documents to Dispose of the Collateral.
(a)    Such Grantor will, upon the reasonable request of the Administrative
Agent, at any time if a Specified Event of Default shall have occurred and be
continuing but otherwise not more than once a year, furnish to the
Administrative Agent from time to time statements and schedules further
identifying and describing the assets and property of such Grantor and such
other reports in connection therewith as the Administrative Agent may reasonably
request, all in reasonable detail.
(b)    At any time and from time to time, upon the reasonable written request of
the Administrative Agent, and at the sole expense of such Grantor, such Grantor
will promptly and duly execute and deliver, and have recorded, such further
instruments and documents and take such further actions as the Administrative
Agent may reasonably request for the purpose of obtaining or preserving the full
benefits of this Agreement and of the rights and powers herein granted; provided
that notwithstanding anything to the contrary in any Loan Document, (i) no
Grantor shall be required to take any actions other than (x) filing any
financing or continuation statements under the Uniform Commercial Code or filing
any financing or continuation statements pursuant to the PPSA or the Civil Code
of Quebec, (y) filings in United States and Canadian government offices with
respect to Intellectual Property or (iii) delivery to the Administrative Agent
to be held in its possession of all Collateral as expressly required in this
Agreement and (ii) no Grantor shall be required (x) to take any action outside
of the United States and Canada with respect to any assets located outside of
the United States or Canada or (y) to enter into any deposit account control
agreement or Account Control Agreement with respect to any Deposit Account or
Securities Account (other than Deposit Accounts holding cash collateral securing
outstanding Letters of Credit or obligations owing to the Issuing Lender or the
Swingline Lender as required under the Credit Agreement).

13.4    Changes in Name, etc. Such Grantor will not, except upon 15 days’ prior
written notice to the Administrative Agent and delivery to the Administrative
Agent of all additional executed financing statements and other documents
reasonably requested by the Administrative Agent to maintain the validity,
perfection and priority of the security interests provided for herein, (i)
change its jurisdiction of organization or the location of its chief executive
office or sole place of business or principal residence from that referred to in
Section 4.3, (ii) change its name, (iii) change the location of its Collateral
or any records concerning the Collateral (other than mobile goods) from the
locations referenced in Schedule 5 to a location in any jurisdiction which would
necessitate additional filings or documents in order to maintain the validity,
perfection and priority of the security interests with respect to such
Collateral provided for herein or (iv) change any Account Control Agreement to
the extent that such change would result in a change in the applicable
Securities Intermediary’s Jurisdiction from the jurisdiction specified therein
or otherwise notified to the Administrative Agent. Each Grantor further agrees
to notify the Administrative Agent upon entering into any Account Control
Agreement with a Securities Intermediary, and such notice shall be accompanied
by a copy of such Account Control Agreement or shall contain a representation
and warranty as to the Securities Intermediary’s Jurisdiction as specified in or
determined by reference to such Account Control Agreement.

13.5    Investment Property. (z) If such Grantor shall become entitled to
receive or shall receive any certificate (including, without limitation, any
certificate representing a dividend or a distribution in connection with any
reclassification, increase or reduction of capital or any certificate issued in
connection with any reorganization), option or rights in respect of the Capital
Stock of any Issuer (except in the case of ULC Shares), whether in addition to,
in substitution of, as a conversion of, or in exchange for, any shares of the
Pledged Stock, or otherwise in respect thereof, such Grantor shall accept the
same as the agent of the Administrative Agent and the Lenders, hold the same in
trust for the Administrative Agent and the Lenders and deliver the same
forthwith to the Administrative Agent in the exact form received, duly endorsed
(except in the case of ULC Shares) by such Grantor to the Administrative Agent,
if required, together with an undated stock power (except in the case of ULC
Shares) covering such certificate duly executed in blank by such Grantor and
with, if the Administrative Agent so requests, signature guaranteed, to be held
by the Administrative Agent, subject to the terms hereof, as additional
collateral security for the Canadian Obligations. Any sums paid upon or in
respect of the Investment Property upon the liquidation or dissolution of any
Issuer shall be paid over to the Administrative Agent to be held by it hereunder
as additional collateral security for the Canadian Obligations, and in case any
distribution of capital (other than with respect to ULC Shares) shall be made on
or in respect of the Investment Property or any property shall be distributed
upon or with respect to the Investment Property pursuant to the recapitalization
or reclassification of the capital of any Issuer or pursuant to the
reorganization thereof, the property so distributed shall, unless otherwise
subject to a perfected security interest in favor of the Administrative Agent,
be delivered to the Administrative Agent to be held by it hereunder as
additional collateral security for the Canadian Obligations. If any sums of
money or property so paid or distributed in respect of the Investment Property
shall be received by such Grantor (other than with respect to ULC Shares), such
Grantor shall, until such money or property is paid or delivered to the
Administrative Agent, hold such money or property in trust for the
Administrative Agent and the Lenders, segregated from other funds of such
Grantor, as additional collateral security for the Canadian Obligations.
(a)    Without the prior written consent of the Administrative Agent, such
Grantor will not (i) vote to enable, or take any other action to permit, any
Issuer to issue any Capital Stock of any nature or to issue any other securities
convertible into or granting the right to purchase or exchange for any Capital
Stock of any nature of any Issuer, (ii) sell, assign, transfer, exchange, or
otherwise Dispose of, or grant any option with respect to, the Investment
Property or Proceeds thereof (except pursuant to a transaction expressly
permitted by the Credit Agreement), (iii) create, incur or permit to exist any
Lien or option in favor of, or any claim of any Person with respect to, any of
the Investment Property or Proceeds thereof, or any interest therein, except for
the security interests created by this Agreement or (iv) enter into any
agreement or undertaking restricting the right or ability of such Grantor or the
Administrative Agent to sell, assign or transfer any of the Investment Property
or Proceeds thereof.
(b)    In the case of each Grantor which is an Issuer, such Issuer agrees that
(i) it will be bound by the terms of this Agreement relating to the Investment
Property issued by it and will comply with such terms insofar as such terms are
applicable to it, (ii) it will notify the Administrative Agent promptly in
writing of the occurrence of any of the events described in Section 5.5(a) with
respect to the Investment Property issued by it and (iii) the terms of Sections
6.3(c) and 6.7 shall apply to it, mutatis mutandis, with respect to all actions
that may be required of it pursuant to Section 6.3(c) or 6.7 with respect to the
Investment Property issued by it.
(c)    Such Grantor shall not consent to: (i) the entering into by any issuer of
any Uncertificated Securities included in or relating to the Pledged Stock of an
Account Control Agreement in respect of such Uncertificated Securities with any
Person other than the Administrative Agent or its nominee; or (ii) the entering
into by any Securities Intermediary for any Security Entitlements included in or
relating to the pledged Investment Property of an Account Control Agreement in
respect of such Security Entitlements with any Person other than the
Administrative Agent or its nominee.
(d)    Such Grantor shall not enter into any agreement with any Securities
Intermediary that governs any Securities Account included in or relating to any
pledged Investment Property that specifies any such Securities Intermediary’s
jurisdiction to be a jurisdiction other than the Province of Alberta for the
purposes of the STA or which is governed by the laws of a jurisdiction other
than the Province of Alberta or consent to any amendment to any such agreement
that would change such Securities Intermediary’s jurisdiction to a jurisdiction
other than the Province of Alberta.
(e)    Notwithstanding the grant of security interest made by a Grantor in favor
of the Administrative Agent, its successor and assigns, for the rateable benefit
of the Lenders, of all of its Pledged Stock, or anything else contained in this
Agreement or any other document or agreement among all or some of the parties
hereto, any Grantor that owns or acquires any ULC Shares or controls any ULC
Shares pledged hereunder shall remain registered as the sole registered and
beneficial owner of such ULC Shares and will remain as registered and beneficial
owner until such time as such ULC Shares are effectively transferred into the
name of the Administrative Agent or any other person on the books and records of
such ULC. Accordingly, the Grantor shall be entitled to receive and retain for
its own account any dividend on or other distribution, if any, in respect of
such Collateral (except insofar as the Grantor has granted a security interest
therein and is required to deliver such Collateral in accordance with this
Section 5.3 hereof) and shall have the right to vote such Collateral and to
control the direction, management and policies of the ULC issuer of such ULC
Shares to the same extent as the Grantor would if such ULC Shares were not
pledged to the Administrative Agent (for its own benefit and for the benefit of
the Lenders, or otherwise) pursuant hereto. Nothing in this Agreement, or any
other document or agreement among all or some of the parties hereto, is intended
to or shall constitute the Administrative Agent, any Lender, or any person,
other than the applicable Grantor, as a shareholder or member of any ULC until
such time as notice is given to such ULC and further steps are taken thereunder
so as to register the Agent or any other person as the holder of ULC Shares
issued by such ULC. To the extent any provision hereof would have the effect of
constituting the Administrative Agent, any Lender or any other person as a
shareholder or member of a ULC prior to such time, such provision shall be
severed herefrom and ineffective with respect to ULC Shares issued by such ULC
without otherwise invalidating or rendering unenforceable this Security
Agreement or invalidating or rendering unenforceable such provision insofar as
it relates to Collateral that is Pledged Stock which is not ULC Shares. Except
upon the exercise of rights to sell or otherwise dispose of ULC Shares following
the occurrence and during the continuance of an Event of Default, no Grantor
shall cause or permit, or enable any ULC in which it holds ULC Shares to cause
or permit, the Administrative Agent to: (a) be registered as a shareholder or
member of such ULC; (b) have any notation entered in its favor in the share
register of such ULC; (c) be held out as a shareholder or member of such ULC;
(d) receive, directly or indirectly, any dividends, property or other
distributions from such ULC by reason of the Administrative Agent holding a
security interest in such ULC or ULC Shares; or (e) act as a shareholder or
member of such ULC, or exercise any rights of a shareholder or member of such
ULC including the right to attend a meeting of, or to vote the shares of, such
ULC.

13.6    Receivables. Other than in the ordinary course of business consistent
with its past practice, such Grantor will not (i) grant any extension of the
time of payment of any Receivable, (ii) compromise or settle any Receivable for
less than the full amount thereof, (iii) release, wholly or partially, any
Person liable for the payment of any Receivable, (iv) allow any credit or
discount whatsoever on any Receivable or (v) amend, supplement or modify any
Receivable in any manner that would reasonably be expected to adversely affect
the value thereof.



13.7    Intellectual Property. (aa) Such Grantor (either itself or through
licensees) will, in its reasonable business judgment, (i) continue to use each
of its Trademarks which is Material Intellectual Property in order to maintain
such Trademark in full force free from any claim of abandonment for non-use,
(ii) maintain at least the same standards of quality of products and services
offered under such Trademark as are currently maintained, (iii) use such
Trademark with the appropriate notice of registration and all other notices and
legends required by applicable Requirements of Law, (iv) not adopt or use any
mark which is confusingly similar or a colorable imitation of such Trademark
unless the Administrative Agent, for the ratable benefit of the Secured Parties,
shall obtain a perfected security interest in such mark pursuant to this
Agreement, and (v) not (and not permit any licensee or sublicensee thereof to)
do any act or knowingly omit to do any act whereby such Trademark may become
invalidated or impaired in any way.
(a)    Such Grantor (either itself or through licensees) will, in its reasonable
business judgment, not do any act, or omit to do any act, whereby any of its
Patents that are Material Intellectual Property may become forfeited, abandoned,
unenforceable or dedicated to the public.
(b)    Such Grantor (either itself or through licensees) will, in its reasonable
business judgment, not do any act, or omit to do any act, whereby any portion of
the Copyrights owned by it that are Material Intellectual Property may become
invalidated, otherwise impaired or fall into the public domain.
(c)    Such Grantor (either itself or through licensees) will, in its reasonable
business judgment, not do any act, or omit to do any act, whereby any of its
Industrial Designs that are Material Intellectual Property may become forfeited,
abandoned, unenforceable or dedicated to the public.
(d)    Such Grantor will notify the Administrative Agent immediately if it
knows, or has reason to know, that any application or registration relating to
any Material Intellectual Property may become forfeited, abandoned or dedicated
to the public, or of any adverse determination or development (including,
without limitation, the institution of, or any such determination or development
in, any proceeding in the United States Patent and Trademark Office, the United
States Copyright Office, the Canadian Intellectual Property Office, or any court
or tribunal in any country) regarding such Grantor’s ownership of, or the
validity of, any Material Intellectual Property or such Grantor’s right to
register the same or to own and maintain the same.
(e)    Whenever such Grantor, either by itself or through any agent, employee,
licensee or designee, shall file an application for the registration of any
Intellectual Property with the United States Patent and Trademark Office, the
United States Copyright Office, the Canadian Intellectual Property Office or any
similar office or agency in any other country or any political subdivision
thereof in any fiscal quarter, such Grantor shall report such filing to the
Administrative Agent concurrently with delivery of the financial statements in
respect of such fiscal quarter pursuant to Section 6.1 of the Credit Agreement.
Upon the reasonable request of the Administrative Agent (and subject to Section
5.3(c)), such Grantor shall execute and deliver, and have recorded, any and all
agreements, instruments, documents, and papers as the Administrative Agent may
reasonably request to evidence the Administrative Agent’s and the Lenders’
security interest in any Copyright, Industrial Design, Patent or Trademark and
the goodwill and general intangibles of such Grantor relating thereto or
represented thereby.
(f)    Unless no longer deemed Material Intellectual Property in such Grantor’s
reasonable business judgment, such Grantor will take all reasonable and
necessary steps, including, without limitation, in any proceeding before the
United States Patent and Trademark Office, the United States Copyright Office,
the Canadian Intellectual Property Office or any similar office or agency in any
other country or any political subdivision thereof, to maintain and pursue each
application (and to obtain the relevant registration) and to maintain each
registration of the Material Intellectual Property, including, without
limitation, filing of applications for renewal, affidavits of use and affidavits
of incontestability.
(g)    Such Grantor shall not do any act or omit to do any act to infringe,
misappropriate, dilute, violate or otherwise impair the Intellectual Property of
any other Person to the extent such act could reasonably be expected to result
in a Material Adverse Effect. In the event that any Material Intellectual
Property of such Grantor is or has been infringed, misappropriated, violated,
diluted or otherwise impaired by a third party, such Grantor shall take such
action as it reasonably deems appropriate under the circumstances in response
thereto, including promptly bringing suit and recovering all damages therefor.

SECTION 14.    REMEDIAL PROVISIONS

14.1    Certain Matters Relating to Receivables. So long as an Event of Default
is continuing, the Administrative Agent shall have the right to make test
verifications of the Receivables in any manner and through any medium that it
reasonably considers advisable, and each Grantor shall furnish all such
assistance and information as the Administrative Agent may require in connection
with such test verifications. At any time and from time to time, upon the
Administrative Agent’s request, such Grantor shall cause independent public
accountants or others satisfactory to the Administrative Agent to furnish to the
Administrative Agent reports showing reconciliations, aging and test
verifications of, and trial balances for, the Receivables.
(a)    The Administrative Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables, subject to the Administrative Agent’s direction and
control, and the Administrative Agent may curtail or terminate said authority at
any time after the occurrence and during the continuance of an Event of Default.
If required by the Administrative Agent at any time after the occurrence and
during the continuance of an Event of Default, any payments of Receivables, when
collected by any Grantor, (i) shall be forthwith (and, in any event, within two
Business Days) deposited by such Grantor in the exact form received, duly
indorsed by such Grantor to the Administrative Agent if required, in a
Collateral Account maintained under the sole dominion and control of the
Administrative Agent, subject to withdrawal by the Administrative Agent for the
account of the Lenders only as provided in Section 6.5, and (ii) until so turned
over, shall be held by such Grantor in trust for the Administrative Agent,
segregated from other funds of such Grantor. Each such deposit of Proceeds of
Receivables shall be accompanied by a report identifying in reasonable detail
the nature and source of the payments included in the deposit.
(b)    So long as an Event of Default is continuing, at the Administrative
Agent’s request, each Grantor shall deliver to the Administrative Agent all
original and other documents evidencing, and relating to, the agreements and
transactions which gave rise to the Receivables, including, without limitation,
all original orders, invoices and shipping receipts.

14.2    Communications with Obligors; Grantors Remain Liable. (bb) The
Administrative Agent in its own name or in the name of others may at any time
after the occurrence and during the continuance of an Event of Default
communicate with obligors under the Receivables and parties to the Contracts to
verify with them to the Administrative Agent’s satisfaction the existence,
amount and terms of any Receivables or Contracts.
(a)    Upon the request of the Administrative Agent at any time after the
occurrence and during the continuance of an Event of Default, each Grantor shall
notify obligors of the Receivables and parties to the Contracts that the
Receivables and the Contracts have been assigned to the Administrative Agent for
the ratable benefit of the Secured Parties and that payments in respect thereof
shall be made directly to the Administrative Agent.
(b)    Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the Administrative Agent nor any Lender shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the Administrative Agent or any Lender of any payment relating
thereto, nor shall the Administrative Agent or any Lender be obligated in any
manner to perform any of the obligations of any Grantor under or pursuant to any
Receivable (or any agreement giving rise thereto) or Contract, to make any
payment, to make any inquiry as to the nature or the sufficiency of any payment
received by it or as to the sufficiency of any performance by any party
thereunder, to present or file any claim, to take any action to enforce any
performance or to collect the payment of any amounts which may have been
assigned to it or to which it may be entitled at any time or times.

14.3    Pledged Stock. (cc) Unless an Event of Default shall have occurred and
be continuing and the Administrative Agent shall have given notice to the
relevant Grantor of the Administrative Agent’s intent to exercise its
corresponding rights pursuant to Section 6.3(b), each Grantor shall be permitted
to receive all cash dividends paid in respect of the Pledged Stock and all
payments made in respect of the Pledged Notes, to the extent permitted in the
Credit Agreement, and to exercise all voting and corporate or other
organizational rights with respect to the Investment Property; provided,
however, that no vote shall be cast or corporate or other organizational right
exercised or other action taken which would materially impair the Collateral or
which would be inconsistent with or result in any violation of any provision of
the Credit Agreement, this Agreement or any other Loan Document.
(a)    If an Event of Default shall occur and be continuing and the
Administrative Agent shall give notice of its intent to exercise such rights to
the relevant Grantor or Grantors, (i) the Administrative Agent shall have the
right to receive any and all cash dividends, payments or other Proceeds paid in
respect of the Investment Property and make application thereof to the Canadian
Obligations in such order as the Administrative Agent may determine, and (ii)
any or all of the Investment Property (except in the case of ULC Shares) shall
be registered in the name of the Administrative Agent or its nominee, and the
Administrative Agent or its nominee may thereafter exercise (except in the case
of ULC Shares) (x) all voting, corporate and other rights pertaining to such
Investment Property at any meeting of shareholders of the relevant Issuer or
Issuers or otherwise and (y) any and all rights of conversion, exchange and
subscription and any other rights, privileges or options pertaining to such
Investment Property as if it were the absolute owner thereof (including, without
limitation, the right to exchange at its discretion any and all of the
Investment Property upon the merger, amalgamation, consolidation,
reorganization, recapitalization or other fundamental change in the corporate or
other organizational structure of any Issuer, or upon the exercise by any
Grantor or the Administrative Agent of any right, privilege or option pertaining
to such Investment Property, and in connection therewith, the right to deposit
and deliver any and all of the Investment Property with any committee,
depositary, transfer agent, registrar or other designated agency upon such terms
and conditions as the Administrative Agent may determine), all without liability
except to account for property actually received by it, but the Administrative
Agent shall have no duty to any Grantor to exercise any such right, privilege or
option and shall not be responsible for any failure to do so or delay in so
doing; provided, however, that if and when any such Event of Default shall have
been cured or waived, (i) such voting rights shall automatically revert to the
applicable Grantor and (ii) the Administrative Agent, at the expense of the
Grantors, shall execute such documents reasonably requested by Grantors to allow
the owner of any equity interest to exercise any rights associated with such
equity interest.
(b)    Each Grantor hereby authorizes and instructs each Issuer of any
Investment Property pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent in writing that (x)
states that an Event of Default has occurred and is continuing and (y) is
otherwise in accordance with the terms of this Agreement, without any other or
further instructions from such Grantor, and each Grantor agrees that each Issuer
shall be fully protected in so complying, and (ii) unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Investment Property directly to the Administrative Agent. The Administrative
Agent hereby agrees that it shall not give any such instruction unless an Event
of Default has occurred and is continuing.

14.4    Proceeds to be Turned Over To Administrative Agent. In addition to the
rights of the Administrative Agent specified in Section 6.1 with respect to
payments of Receivables, if an Event of Default shall occur and be continuing,
all Proceeds received by any Grantor consisting of cash, checks and other
near-cash items shall be held by such Grantor in trust for the Administrative
Agent and the Lenders, segregated from other funds of such Grantor, and shall,
forthwith upon receipt by such Grantor, be turned over to the Administrative
Agent in the exact form received by such Grantor (duly endorsed by such Grantor
to the Administrative Agent, if required). All Proceeds received by the
Administrative Agent hereunder shall be held by the Administrative Agent in a
Collateral Account maintained under its sole dominion and control. All Proceeds
while held by the Administrative Agent in a Collateral Account (or by such
Grantor in trust for the Administrative Agent) shall continue to be held as
collateral security for all the Canadian Obligations and shall not constitute
payment thereof until applied as provided in Section 6.5.

14.5    Application of Proceeds. At such intervals as may be agreed upon by the
Borrower Representative and the Administrative Agent, or, if an Event of Default
shall have occurred and be continuing, at any time at the Administrative Agent’s
election, the Administrative Agent may apply all or any part of Proceeds
constituting Collateral, whether or not held in any Collateral Account, and any
proceeds of the guarantee set forth in Section 2, in payment of the Canadian
Obligations in the following order:
First, to pay incurred and unpaid fees and expenses of the Administrative Agent
under the Loan Documents;
Second, to pay accrued unpaid interest on the Canadian Obligations and fees and
expenses owed to the Lenders and Issuing Lender in respect of the Canadian
Obligations (including Canadian Obligations in connection with Closing Date Swap
Agreements, but excluding Canadian Obligations in connection with other
Specified Swap Agreements or Specified Cash Management Agreements), pro rata
among the Secured Parties according to the amounts of such Canadian Obligations
then due and owing and remaining unpaid to the Secured Parties;
Third, to pay principal (or the functional equivalent in the case of any Closing
Date Swap Agreements) of the Canadian Obligations including, without limitation,
Reimbursement Obligations then due and payable, cash collateralization of the
aggregate undrawn face amount of all outstanding Letters of Credit and Canadian
Obligations in connection with any Closing Date Swap Agreements (but excluding
Canadian Obligations in connection with other Specified Swap Agreements or
Specified Cash Management Agreements), pro rata among the Secured Parties
according to the amounts of such Canadian Obligations then held by the Secured
Parties;
Fourth, to pay Canadian Obligations in connection with Specified Swap Agreements
(other than in connection with any Closing Date Swap Agreement) and Specified
Cash Management Agreements, pro rata among the Secured Parties according to the
amounts of such Canadian Obligations then held by the Secured Parties;
Fifth, to pay any other amounts constituting Canadian Obligations, pro rata
among the Secured Parties according to the amounts of such Canadian Obligations
then held by the Secured Parties; and
Sixth, any balance remaining after the Canadian Obligations shall have been paid
in full, no Letters of Credit shall be outstanding (other than Letters of Credit
cash collateralized or backstopped in a manner satisfactory to the Issuing
Lender) and the Commitments shall have terminated shall be paid over to the
Canadian Borrower or to whomsoever may be lawfully entitled to receive the same.
Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligations of such Guarantor.

14.6    PPSA and Other Remedies. If an Event of Default shall occur and be
continuing, the Administrative Agent, on behalf of the Lenders, may exercise, in
addition to all other rights and remedies granted to them in this Agreement and
in any other instrument or agreement securing, evidencing or relating to the
Canadian Obligations, all rights and remedies of a secured party under the PPSA
or any other applicable law. Without limiting the generality of the foregoing,
the Administrative Agent, without demand of performance or other demand,
presentment, protest, advertisement or notice of any kind (except any notice
required by law referred to below) to or upon any Grantor or any other Person
(all and each of which demands, defenses, advertisements and notices are hereby
waived), may in such circumstances forthwith collect, receive, appropriate and
realize upon the Collateral, or any part thereof, and/or may forthwith sell,
lease, assign, give option or options to purchase, or otherwise Dispose of and
deliver the Collateral or any part thereof (or contract to do any of the
foregoing), in one or more parcels at public or private sale or sales, at any
exchange, broker’s board or office of the Administrative Agent or any Lender or
elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The Administrative Agent or any Lender shall have
the right upon any such public sale or sales, and, to the extent permitted by
law, upon any such private sale or sales, to purchase the whole or any part of
the Collateral so sold, free of any right or equity of redemption in any
Grantor, which right or equity is hereby waived and released. Each Grantor
further agrees, at the Administrative Agent’s request, to assemble the
Collateral and make it available to the Administrative Agent at places which the
Administrative Agent shall reasonably select, whether at such Grantor’s premises
or elsewhere. The Administrative Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.6, after deducting all reasonable
costs and expenses of every kind incurred in connection therewith or incidental
to the care or safekeeping of any of the Collateral or in any way relating to
the Collateral or the rights of the Administrative Agent and the Lenders
hereunder, including, without limitation, reasonable attorneys’ fees and
disbursements, to the payment in whole or in part of the Canadian Obligations,
in the order provided in Section 6.5, and only after such application and after
the payment by the Administrative Agent of any other amount required by any
provision of law, need the Administrative Agent account for the surplus, if any,
to any Grantor. To the extent permitted by applicable law, each Grantor waives
all claims, damages and demands it may acquire against the Administrative Agent
or any Lender arising out of the exercise by them of any rights hereunder. If
any notice of a proposed sale or other Disposition of Collateral shall be
required by law, such notice shall be deemed reasonable and proper if given at
least 10 days before such sale or other Disposition.
(b)    The Administrative Agent may, in addition to any other rights it may
have, appoint by instrument in writing a receiver or receiver and manager (both
of which are herein called a “Receiver”) of all or any part of the Collateral or
may institute proceedings in any court of competent jurisdiction for the
appointment of such a Receiver. Any such Receiver is hereby given and shall have
the same powers and rights and exclusions and limitations of liability as the
Administrative Agent has under this Agreement, at law or in equity. In
exercising any such powers, any such Receiver shall, to the extent permitted by
law, act as and for all purposes shall be deemed to be the agent of the Grantor
and the Administrative Agent shall not be responsible for any act or default of
any such Receiver. The Administrative Agent may appoint one or more Receivers
hereunder and may remove any such Receiver or Receivers and appoint another or
others in his or their stead from time to time. Any Receiver so appointed may be
an officer or employee of the Administrative Agent. A court need not appoint,
ratify the appointment by the Administrative Agent of or otherwise supervise in
any manner the action of any Receiver. Upon any Grantor receiving notice from
the Administrative Agent of the taking of possession of the Collateral or
appointment of a Receiver, all powers, functions, rights and privileges of each
of the directors and officers of such Grantor with respect to the Collateral
shall, to the extent permitted by applicable law, cease, unless specifically
continued by the written consent of the Administrative Agent.



14.7    Registration Rights. (dd) If the Administrative Agent shall determine to
exercise its right to sell any or all of the Pledged Stock pursuant to Section
6.6, and if in the opinion of the Administrative Agent it is necessary or
advisable to have the Pledged Stock, or that portion thereof to be sold,
registered under the provisions of the Securities Act, the relevant Grantor will
use commercially reasonable efforts to cause the Issuer thereof to (i) execute
and deliver, and cause the directors and officers of such Issuer to execute and
deliver, all such instruments and documents, and do or cause to be done all such
other acts as may be, in the opinion of the Administrative Agent, necessary or
advisable to register the Pledged Stock, or that portion thereof to be sold,
under the provisions of the Securities Act, (ii) cause the registration
statement relating thereto to become effective and to remain effective for a
period of one year from the date of the first public offering of the Pledged
Stock, or that portion thereof to be sold, and (iii) make all amendments thereto
and/or to the related prospectus which, in the opinion of the Administrative
Agent, are necessary or advisable, all in conformity with the requirements of
the Securities Act and the rules and regulations of the Securities and Exchange
Commission or of any securities regulatory authority applicable thereto. Each
Grantor agrees to use commercially reasonable efforts to cause such Issuer to
comply with the provisions of the securities or “Blue Sky” laws of any and all
jurisdictions which the Administrative Agent shall designate and to make
available to its security holders, as soon as practicable, an earnings statement
(which need not be audited) which will satisfy the provisions of the Securities
Act.
(a)    Each Grantor recognizes that the Administrative Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act or other applicable securities laws
or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof. Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner. The Administrative
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under other applicable
securities laws, even if such Issuer would agree to do so.
(b)    Each Grantor agrees to use commercially reasonable efforts to do or cause
to be done all such other acts as may be necessary to make such sale or sales of
all or any portion of the Pledged Stock pursuant to this Section 6.7 valid and
binding and in compliance with any and all other applicable Requirements of Law.
Each Grantor further agrees that a breach of any of the covenants contained in
this Section 6.7 will cause irreparable injury to the Administrative Agent and
the Lenders, that the Administrative Agent and the Lenders have no adequate
remedy at law in respect of such breach and, as a consequence, that each and
every covenant contained in this Section 6.7 shall be specifically enforceable
against such Grantor, and such Grantor hereby waives and agrees not to assert
any defenses against an action for specific performance of such covenants except
for a defense that no Event of Default has occurred under the Credit Agreement
or a defense of payment.

14.8    Deficiency. Each Grantor shall remain liable for any deficiency if the
proceeds of any sale or other Disposition of the Collateral are insufficient to
pay its Canadian Obligations and the fees and disbursements of any attorneys
employed by the Administrative Agent or any Lender to collect such deficiency.

14.9    Intellectual Property. Effective upon the occurrence of an Event of
Default, each Grantor hereby grants to the Administrative Agent, for the benefit
of the Administrative Agent and the Lenders, an irrevocable, nonexclusive,
sublicensable license (exercisable without payment of royalty or other
compensation to any Grantor) to exercise all rights in all Intellectual Property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located, and including in such license access to all media in which any of the
licensed items may be recorded or stored. Upon the waiver of such Event of
Default, each license (and each sublicense granted pursuant to such license)
shall be revoked and the Administrative Agent shall (at the expense of the
applicable Grantor) execute and deliver, and cause each sublicensee to execute
and deliver, to the applicable Grantor such documents as such Grantor deems
necessary to evidence such revocation.



SECTION 15.    THE ADMINISTRATIVE AGENT

15.1    Administrative Agent’s Appointment as Attorney-in-Fact, etc. (ee) Each
Grantor hereby irrevocably constitutes and appoints the Administrative Agent and
any officer or agent thereof, with full power of substitution, as its true and
lawful attorney-in-fact with full irrevocable power and authority in the place
and stead of such Grantor and in the name of such Grantor or in its own name,
for the purpose of carrying out the terms of this Agreement, to take any and all
appropriate action and to execute any and all documents and instruments which
may be necessary or desirable to accomplish the purposes of this Agreement, and,
without limiting the generality of the foregoing, each Grantor hereby gives the
Administrative Agent the power and right, on behalf of such Grantor, without
notice to or assent by such Grantor, to do any or all of the following (subject
in each case, to Section 5.3(c)):
(i)    in the name of such Grantor or its own name, or otherwise, take
possession of and endorse and collect any cheques, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or Contract
or with respect to any other Collateral and file any claim or take any other
action or proceeding in any court of law or equity or otherwise deemed
appropriate by the Administrative Agent for the purpose of collecting any and
all such moneys due under any Receivable or Contract or with respect to any
other Collateral whenever payable;
(ii)    in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as the
Administrative Agent may request to evidence the Administrative Agent’s and the
Lenders’ security interest in such Intellectual Property and the goodwill and
Intangibles of such Grantor relating thereto or represented thereby;
(iii)    pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;
(iv)    execute, in connection with any sale provided for in Section 6.6 or 6.7,
any endorsements, assignments or other instruments of conveyance or transfer
with respect to the Collateral; and
(v)    (1) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the Administrative Agent or as the Administrative Agent shall direct; (2) ask
or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral; (3) sign and endorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Administrative Agent may deem appropriate;
(7) assign any Copyright, Industrial Design, Patent or Trademark (along with the
goodwill of the business to which any such Copyright, Industrial Design, Patent
or Trademark pertains), throughout the world for such term or terms, on such
conditions, and in such manner, as the Administrative Agent shall in its sole
discretion determine; and (8) generally, sell, transfer, pledge and make any
agreement with respect to or otherwise deal with any of the Collateral as fully
and completely as though the Administrative Agent were the absolute owner
thereof for all purposes, and do, at the Administrative Agent’s option and such
Grantor’s expense, at any time, or from time to time, all acts and things which
the Administrative Agent deems necessary to protect, preserve or realize upon
the Collateral and the Administrative Agent’s security interest therein and to
effect the intent of this Agreement, all as fully and effectively as such
Grantor might do.
Anything in this Section 7.1(a) to the contrary notwithstanding, the
Administrative Agent agrees that it will not exercise any rights under the power
of attorney provided for in this Section 7.1(a) (other than pursuant to clause
(ii) thereof) unless an Event of Default shall have occurred and be continuing.
(b)    If any Grantor fails to perform or comply with any of its agreements
contained herein, the Administrative Agent, at its option, but without any
obligation so to do, may perform or comply, or otherwise cause performance or
compliance, with such agreement.
(c)    The expenses of the Administrative Agent incurred in connection with
actions undertaken as provided in this Section 7.1 shall be payable as provided
in Section 10.5 of the Credit Agreement.
(d)    Each Grantor hereby ratifies all that said attorneys shall lawfully do or
cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.
(e)    No action of the Administrative Agent as attorney for any other Grantor
shall be exercised in the name of the Administrative Agent in respect of ULC
Shares.



15.2    Duty of Administrative Agent. The Administrative Agent’s sole duty with
respect to the custody, safekeeping and physical preservation of the Collateral
in its possession, shall be to deal with it in the same manner as the
Administrative Agent deals with similar property for its own account. Neither
the Administrative Agent, any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise Dispose of any Collateral upon the
request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. The powers
conferred on the Administrative Agent and the Lenders hereunder are solely to
protect the Administrative Agent’s and the Lenders’ interests in the Collateral
and shall not impose any duty upon the Administrative Agent or any Lender to
exercise any such powers. The Administrative Agent and the Lenders shall be
accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct.

15.3    Execution of Financing Statements. Pursuant to any applicable law, each
Grantor authorizes the Administrative Agent to file or record financing
statements, financing change statements and other filing or recording documents
or instruments with respect to the Collateral without the signature of such
Grantor in such form and in such offices as the Administrative Agent determines
appropriate to perfect the security interests of the Administrative Agent under
this Agreement. Each Grantor authorizes the Administrative Agent to use the
collateral description “all personal property” in any such financing statements.
Each Grantor hereby ratifies and authorizes the filing by the Administrative
Agent of any financing statement with respect to the Collateral made prior to
the date hereof.

15.4    Authority of Administrative Agent. Each Grantor acknowledges that the
rights and responsibilities of the Administrative Agent under this Agreement
with respect to any action taken by the Administrative Agent or the exercise or
non-exercise by the Administrative Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as between the Administrative Agent and the
Lenders, be governed by the Credit Agreement and by such other agreements with
respect thereto as may exist from time to time among them, but, as between the
Administrative Agent and the Grantors, the Administrative Agent shall be
conclusively presumed to be acting as agent for the Lenders with full and valid
authority so to act or refrain from acting, and no Grantor shall be under any
obligation, or entitlement, to make any inquiry respecting such authority.

SECTION 16.    MISCELLANEOUS

16.1    Amendments in Writing. None of the terms or provisions of this Agreement
may be waived, amended, supplemented or otherwise modified except in accordance
with Section 10.1 of the Credit Agreement; provided, however, that (i)
Assumption Agreements may be executed only by the Grantor party thereto and (ii)
Schedule 2 may be amended by the Canadian Borrower and the Administrative Agent
(without the consent of the Required Lenders or any Lender) within 30 days of
the Closing Date to correct information on the number of shares issued by any
Issuer and the stock certificate numbers in respect thereof.

16.2    Notices. All notices, requests and demands to or upon the Administrative
Agent or any Grantor hereunder shall be effected in the manner provided for in
Section 10.2 of the Credit Agreement; provided that any such notice, request or
demand to or upon any Guarantor shall be addressed to such Guarantor at its
notice address set forth on Schedule 1.

16.3    No Waiver by Course of Conduct; Cumulative Remedies. Neither the
Administrative Agent nor any Lender shall by any act (except by a written
instrument pursuant to Section 8.1), delay, indulgence, omission or otherwise be
deemed to have waived any right or remedy hereunder or to have acquiesced in any
Default or Event of Default. No failure to exercise, nor any delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
power or privilege hereunder shall operate as a waiver thereof. No single or
partial exercise of any right, power or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Administrative Agent or any Lender of any right or
remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent or such Lender would otherwise
have on any future occasion. The rights and remedies herein provided are
cumulative, may be exercised singly or concurrently and are not exclusive of any
other rights or remedies provided by law.

16.4    Enforcement Expenses; Indemnification. (ff) Each Guarantor agrees to pay
or reimburse each Lender and the Administrative Agent for all its costs and
expenses incurred in collecting against such Guarantor under the guarantee
contained in Section 2 or otherwise enforcing or preserving any rights under
this Agreement and the other Loan Documents to which such Guarantor is a party,
including, without limitation, the fees and disbursements of counsel (including
the allocated fees and expenses of in-house counsel) to each Lender and of
counsel to the Administrative Agent.
(a)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities with respect to, or resulting
from any delay in paying, any and all stamp, excise, sales or other taxes which
may be payable or determined to be payable with respect to any of the Collateral
or in connection with any of the transactions contemplated by this Agreement.
(b)    Each Guarantor agrees to pay, and to save the Administrative Agent and
the Lenders harmless from, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind or nature whatsoever with respect to the execution, delivery,
enforcement, performance and administration of this Agreement to the extent the
Canadian Borrower would be required to do so pursuant to Section 10.5 of the
Credit Agreement.
(c)    The agreements in this Section 8.4 shall survive repayment of the
Canadian Obligations and all other amounts payable under the Credit Agreement
and the other Loan Documents.

16.5    Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the
Administrative Agent and the Lenders and their successors and assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Administrative Agent.

16.6    Set-Off. In addition to any rights and remedies of the Lenders provided
by law, each Lender shall have the right, without notice to any Grantor, any
such notice being expressly waived by each Grantor to the extent permitted by
applicable law, upon any Canadian Obligations becoming due and payable by any
Grantor (whether at the stated maturity, by acceleration or otherwise), to apply
to the payment of such Canadian Obligations, by setoff or otherwise, any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender, any affiliate thereof or
any of their respective branches or agencies to or for the credit or the account
of such Grantor. Each Lender agrees promptly to notify the relevant Grantor and
the Administrative Agent after any such application made by such Lender,
provided that the failure to give such notice shall not affect the validity of
such application; provided further, that to the extent prohibited by applicable
law as described in the definition of “Excluded Swap Obligation,” no amounts
received from, or set off with respect to, any Guarantor shall be applied to any
Excluded Swap Obligations of such Guarantor.

16.7    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
email or telecopy), and all of said counterparts taken together shall be deemed
to constitute one and the same instrument.

16.8    Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

16.9    Section Headings. The Section headings used in this Agreement are for
convenience of reference only and are not to affect the construction hereof or
be taken into consideration in the interpretation hereof.

16.10    Integration. This Agreement and the other Loan Documents represent the
agreement of the Grantors, the Administrative Agent and the Lenders with respect
to the subject matter hereof and thereof, and there are no promises,
undertakings, representations or warranties by the Administrative Agent or any
Lender relative to the subject matter hereof and thereof not expressly set forth
or referred to herein or in the other Loan Documents.

16.11    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ALBERTA AND THE LAW
OF CANADA APPLICABLE THEREIN.

16.12    Submission To Jurisdiction; Waivers. Each of the Administrative Agent
and each Grantor hereby irrevocably and unconditionally:
(a)    submits for itself and its property in any legal action or proceeding
relating to this Agreement, or for recognition and enforcement of any judgment
in respect thereof, to the non- exclusive general jurisdiction of the courts of
the Province of Alberta and appellate courts thereof; provided that nothing
contained herein or in any other Loan Document will prevent any Lender or the
Administrative Agent from bringing any action to enforce any award or judgment
or exercise any right under this Agreement or any other Security Document or
against any Collateral or any other property of any Loan Party in any other
forum in which jurisdiction can be established;
(b)    consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;
(c)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Administrative Agent shall have been notified pursuant thereto;
(d)    agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(e)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
8.13    Judgment Currency.
(a)    The obligations of any Grantor hereunder and under the other Loan
Documents to make payments in U.S. Dollars or in Canadian Dollars, as the case
may be (for the purposes of this Section 8.13, the “Obligation Currency”), shall
not be discharged or satisfied by any tender or recovery pursuant to any
judgment expressed in or converted into any currency other than the Obligation
Currency, except to the extent that such tender or recovery results in the
effective receipt by the Administrative Agent or a Lender of the full amount of
the Obligation Currency expressed to be payable to the Administrative Agent or a
Lender under this Agreement or the other Loan Documents. If, for the purpose of
obtaining or enforcing judgment against any Grantor or any Lenders in any court
or in any jurisdiction, it becomes necessary to convert into or from any
currency other than the Obligation Currency (for the purposes of this Section
8.13, such other currency being hereinafter referred to as the “Judgment
Currency”) an amount due in the Obligation Currency, the conversion shall be
made, at the rate of exchange prevailing, in each case, as of the date
immediately preceding the day on which the judgment is given (for the purposes
of this Section 8.13, such Business Day being hereinafter referred to as the
“Judgment Currency Conversion Date”).
(b)    If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, each Grantor covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange prevailing on the date of payment, will
produce the amount of the Obligation Currency which could have been purchased
with the amount of Judgment Currency stipulated in the judgment or judicial
award at the rate of exchange prevailing on the Judgment Currency Conversion
Date.
(c)    For purposes of determining the prevailing rate of exchange, such amounts
shall include any premium and costs payable in connection with the purchase of
the Obligation Currency.



16.13    Acknowledgements. Each Grantor hereby acknowledges that:
(a)    it has been advised by counsel in the negotiation, execution and delivery
of this Agreement and the other Loan Documents to which it is a party;
(b)    neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to any Grantor arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
the Grantors, on the one hand, and the Administrative Agent and Lenders, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and
(c)    no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Grantors and the Lenders.

16.14    Additional Grantors. Each Subsidiary of the Canadian Borrower that is
required to become a party to this Agreement pursuant to Section 6.10 of the
Credit Agreement shall become a Grantor for all purposes of this Agreement upon
execution and delivery by such Subsidiary of an Assumption Agreement in the form
of Annex 1 hereto.

16.15    Releases. (gg) At the time provided in Credit Agreement Section
10.14(b), the Collateral shall be released from the Liens created hereby, and
this Agreement and all obligations (other than those expressly stated to survive
such termination) of the Administrative Agent and each Grantor hereunder shall
terminate, all without delivery of any instrument or performance of any act by
any party, and all rights to the Collateral shall revert to the Grantors. At the
request and sole expense of any Grantor following any such termination, the
Administrative Agent shall deliver to such Grantor any Collateral held by the
Administrative Agent hereunder, and execute and deliver to such Grantor such
documents as such Grantor shall reasonably request to evidence such termination.
(a)    If any of the Collateral shall be sold, transferred or otherwise Disposed
of by any Grantor in a transaction permitted by the Credit Agreement, then the
Administrative Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable for the release of the Liens created hereby on such
Collateral. At the request and sole expense of the Canadian Borrower, a Canadian
Subsidiary Guarantor shall be released from its obligations hereunder in the
event that all the Capital Stock of such Subsidiary Guarantor shall be sold,
transferred or otherwise Disposed of in a transaction permitted by the Credit
Agreement; provided that the Canadian Borrower shall have delivered to the
Administrative Agent, at least 10 Business Days (or such later date as agreed by
the Administrative Agent) prior to the date of the proposed release, a written
request for release identifying the relevant Canadian Subsidiary Guarantor and
the terms of the sale or other Disposition in reasonable detail, including the
price thereof and any expenses in connection therewith, together with a
certification by the Canadian Borrower stating that such transaction is in
compliance with the Credit Agreement and the other Loan Documents.





--------------------------------------------------------------------------------






16.16    WAIVER OF JURY TRIAL. EACH OF THE GRANTORS HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY COUNTERCLAIM
THEREIN.



IN WITNESS WHEREOF, each of the undersigned has caused this Canadian Guarantee
and Collateral Agreement to be duly executed and delivered as of the date first
above written.


THERMON CANADA INC.




By:             
Name:
Title:    




2071827 ALBERTA LTD.


By:             
Name:
Title:    




CCI THERMAL TECHNOLOGIES INC.


By:             
Name:    
Title:    







--------------------------------------------------------------------------------






Schedule 1
NOTICE ADDRESSES OF GUARANTORS







--------------------------------------------------------------------------------






Schedule 2
DESCRIPTION OF INVESTMENT PROPERTY
Pledged Stock:
 
 
 
 
 



Issuer
Jurisdiction
Record Holder (Grantor)
Certificate No.
No. of Shares / Units
Percentage of
Ownership
Percentage to be Pledged
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Pledged Notes:

Payee (Grantor)
Issuer
Principal Amount
 
 
 
 
 
 
 
 
 
 
 
 
















--------------------------------------------------------------------------------








Schedule 3


Intentionally Omitted.









--------------------------------------------------------------------------------








Schedule 4(a)
LOCATION OF JURISDICTION OF ORGANIZATION
AND CHIEF EXECUTIVE OFFICE


 
 
 
Grantor
Jurisdiction
of Organization
Location of Chief Executive Office
Location of Registered Office
Location of Domicile














--------------------------------------------------------------------------------








Schedule 4(b)
NAMES


 
Grantor
Prior Names
Other Names


















--------------------------------------------------------------------------------








Schedule 5
LOCATIONS OF INVENTORY AND EQUIPMENT
 
Grantor
Locations










--------------------------------------------------------------------------------








Schedule 6


Patents and Trademarks
CANADIAN PATENTS:
Registrations:


Title
Application No. (Date)
Publication No. (Date)
Patent No. (Date)
Record
Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:




OTHER PATENTS:
Registrations:
Country
Title
Application No. (Date)
Publication No. (Date)
Patent No. (Date)
Record
Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





Applications:


CANADIAN TRADEMARKS:
Registrations:





--------------------------------------------------------------------------------







Mark
Owner
Registration/
Serial No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


OTHER TRADEMARKS:
Registrations:
Country
Mark
Owner
Registration/
Serial No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Applications:


CANADIAN INDUSTRIAL DESIGNS
Registrations:







--------------------------------------------------------------------------------





Industrial Design
Owner
Registration/
Serial No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

Applications:


Copyrights
CANADIAN COPYRIGHTS


Registrations:


Title
Owner
Registration no.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



Domain Names:
Name
Owner
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 










--------------------------------------------------------------------------------





OTHER COPYRIGHTS


Registrations:


Country
Title
Owner
Registration No.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 












--------------------------------------------------------------------------------








ACKNOWLEDGEMENT AND CONSENT***
The undersigned hereby acknowledges receipt of a copy of the Canadian Guarantee
and Collateral Agreement dated as of October 30, 2017 (the “Agreement”), made by
the Grantors parties thereto for the benefit of JPMorgan Chase Bank, N.A., as
Administrative Agent. The undersigned agrees for the benefit of the
Administrative Agent and the Lenders as follows:
1.    The undersigned will be bound by the terms of the Agreement and will
comply with such terms insofar as such terms are applicable to the undersigned.
3.    The terms of Sections 6.3(c) and 6.7 of the Agreement shall apply to it,
mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.7 of the Agreement.
[NAME OF ISSUER]
By:_______________________________________
Name:
Title:




Address for Notices:
_________________________________________
_________________________________________
_________________________________________
Fax:




_____________________


***    This consent is necessary only with respect to any Issuer which is not
also a Grantor







--------------------------------------------------------------------------------






Annex 1 to
Canadian Guarantee and Collateral Agreement


ASSUMPTION AGREEMENT, dated as of ________________, 20[ ], made by
______________________________ (the “Additional Grantor”), in favor of JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for the banks and other financial institutions or entities (the
“Lenders”) parties to the Credit Agreement referred to below. All capitalized
terms not defined herein shall have the meaning ascribed to them in such Credit
Agreement.
W I T N E S S E T H :
WHEREAS, Thermon Group Holdings Inc., a Delaware corporation, Thermon Holding
Corp., a Delaware corporation, Thermon Canada Inc., a Nova Scotia company (the
“Canadian Borrower”), the Lenders and the Administrative Agent have entered into
a Credit Agreement, dated as of October 30, 2017 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”);
WHEREAS, in connection with the Credit Agreement, the Canadian Borrower and
certain of its Affiliates (other than the Additional Grantor) have entered into
the Canadian Guarantee and Collateral Agreement, dated as of October 30, 2017
(as amended, supplemented or otherwise modified from time to time, the “Canadian
Guarantee and Collateral Agreement”) in favor of the Administrative Agent for
the ratable benefit of the Secured Parties;
WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Canadian Guarantee and Collateral Agreement; and
WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Canadian Guarantee and
Collateral Agreement;
NOW, THEREFORE, IT IS AGREED:
1. Canadian Guarantee and Collateral Agreement. By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.15 of the
Canadian Guarantee and Collateral Agreement, hereby becomes a party to the
Guarantee and Collateral Agreement as a Grantor thereunder with the same force
and effect as if originally named therein as a Grantor and, without limiting the
generality of the foregoing, hereby expressly assumes all obligations and
liabilities of a Grantor thereunder. The information set forth in Annex 1-A
hereto is hereby added to the information set forth in the Schedules to the
Canadian Guarantee and Collateral Agreement. The Additional Grantor hereby
represents and warrants that each of the representations and warranties
contained in Section 4 of the Canadian Guarantee and Collateral Agreement is
true and correct on and as the date hereof (after giving effect to this
Assumption Agreement) as if made on and as of such date.





--------------------------------------------------------------------------------





2. Governing Law. THIS ASSUMPTION AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE PROVINCE OF ALBERTA AND THE
LAW OF CANADA APPLICABLE THEREIN.







--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.
[ADDITIONAL GRANTOR]


By:___________________________
Name:
Title:







--------------------------------------------------------------------------------






Annex 1-A to
Assumption Agreement
Supplement to Schedule 1


Supplement to Schedule 2


Supplement to Schedule 3


Supplement to Schedule 4


Supplement to Schedule 5


Supplement to Schedule 6









--------------------------------------------------------------------------------






EXHIBIT C
FORM OF
COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered pursuant to Section 6.2(a) of the
Credit Agreement, dated as of October 30, 2017 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Thermon
Group Holdings, Inc., a Delaware corporation (“Holdings”), Thermon Holding
Corp., a Delaware corporation (the “U.S. Borrower”), Thermon Canada Inc., a Nova
Scotia company (the “Canadian Borrower”), the Lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent (in such capacity, the “Administrative
Agent”). Unless otherwise defined herein, terms defined in the Credit Agreement
and used herein shall have the meanings given to them in the Credit Agreement.
1.I am the duly elected, qualified and acting [Chief Financial Officer] of
Holdings.
2.    I have reviewed and am familiar with the contents of this Certificate.
3.    I have reviewed the terms of the Credit Agreement and the Loan Documents
and have made or caused to be made under my supervision, a review in reasonable
detail of the transactions and condition of the Group Members during the
accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Certificate, of any condition or event which constitutes a Default or Event of
Default[, except as set forth below].
4.    Attached hereto as Attachment 2 are the computations showing compliance
with the covenants set forth in Section 7.1 of the Credit Agreement.
5.    [Attached hereto as Attachment 3 is a calculation of Excess Cash Flow for
the most recent fiscal year for compliance with Section 2.11(c) of the Credit
Agreement]
6.    Attached hereto as Attachment 4 is a list of any Intellectual Property
acquired, assumed or generated by a Loan Party during the most recent fiscal
quarter covered by the financial statements.
IN WITNESS WHEREOF, I have executed this Certificate this _____ day of
___________, 20__.





--------------------------------------------------------------------------------

    






________________________________
Name:
Title:





--------------------------------------------------------------------------------






Attachment 1
to Compliance Certificate
[Attach Financial Statements]





--------------------------------------------------------------------------------






Attachment 2
to Compliance Certificate
The information described herein is as of ____________, ____, and pertains to
the period from ____________, ____ to ________________, ____.
[Set forth Covenant Calculations]





--------------------------------------------------------------------------------






Attachment 3
to Compliance Certificate
The information described herein pertains to the fiscal year of Holdings ended
March 31, _____.


[Set forth Excess Cash Flow Calculations]





--------------------------------------------------------------------------------

    






Attachment 4
to Compliance Certificate
[Set forth Intellectual Property]



















--------------------------------------------------------------------------------

    






EXHIBIT D
FORM OF
CLOSING CERTIFICATE
Pursuant to Section 5.1(g) of the Credit Agreement, dated as of October 30, 2017
(the “Credit Agreement”; terms defined therein being used herein as therein
defined), among Thermon Group Holdings, Inc., a Delaware corporation
(“Holdings”), Thermon Holding Corp., a Delaware corporation (the “U.S.
Borrower”), Thermon Canada Inc., a Nova Scotia company (the “Canadian
Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”), the
undersigned [INSERT TITLE OF OFFICER] of [INSERT NAME OF LOAN PARTY] (the
“Certifying Loan Party”) hereby certifies as follows:
1.[The Specified Acquisition Agreement Representations are true and correct in
all respects on and as of the Closing Date as if made on and as of such date;
provided, that to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all respects
as of such earlier date.] [Holdings only] [The Specified Representations are
true and correct in all material respects (or in all respects if qualified by
materiality) on and as of the Closing Date; provided, that to the extent that
such representations and warranties specifically refer to an earlier date, they
are true and correct in all material respects as of such earlier date.]
[Holdings and the Borrowers only]
2.    [_________________] is the duly elected and qualified Corporate Secretary
of the Certifying Loan Party and the signature set forth for such officer below
is such officer’s true and genuine signature.
3.    Attached hereto as Annex 1 is a true and complete copy of resolutions duly
adopted by the Board of Directors of the Certifying Loan Party on
[_________________]; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Certifying Loan Party now in force
relating to or affecting the matters referred to therein.
4.    Attached hereto as Annex 2 is a true and complete copy of the By-Laws of
the Certifying Loan Party as in effect on the date hereof.
5.    Attached hereto as Annex 3 is a true and complete copy of the Certificate
of Incorporation of the Certifying Loan Party as in effect on the date hereof.
6.    The following persons are now duly elected and qualified officers of the
Certifying Loan Party holding the offices indicated next to their respective
names below, and the signatures appearing opposite their respective names below
are the true and genuine signatures of such officers, and each of such officers
is duly authorized to execute and deliver on behalf of the Certifying Loan Party
each of the Loan Documents to which it is a party and any certificate or other
document to be delivered by the Certifying Loan Party pursuant to the Loan
Documents to which it is a party:





--------------------------------------------------------------------------------

    






Name    Office    Signature
________________________
________________________
________________________
IN WITNESS WHEREOF, the undersigned have hereunto set our names as of the date
set forth below.
_______________________________    ____________________________________
Name:    Name:
Title:    Title: Corporate Secretary
Date: _______________, 20__





--------------------------------------------------------------------------------


            


EXHIBIT E
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into between the Assignor
named below (the “Assignor”) and the Assignee named below (the “Assignee”).
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (as amended, the “Credit
Agreement”), receipt of a copy of which is hereby acknowledged by the Assignee.
The Standard Terms and Conditions set forth in Annex 1 attached hereto are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.


For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent below (i) all of the Assignor’s rights and obligations in
its capacity as a Lender under the Credit Agreement and any other documents or
instruments delivered pursuant thereto to the extent related to the amount and
percentage interest identified below of all of such outstanding rights and
obligations of the Assignor under the respective facilities identified below
(including any letters of credit, guarantees, and swingline loans included in
such facilities) and (ii) to the extent permitted to be assigned under
applicable law, all claims, suits, causes of action and any other right of the
Assignor (in its capacity as a Lender) against any Person, whether known or
unknown, arising under or in connection with the Credit Agreement, any other
documents or instruments delivered pursuant thereto or the loan transactions
governed thereby or in any way based on or related to any of the foregoing,
including contract claims, tort claims, malpractice claims, statutory claims and
all other claims at law or in equity related to the rights and obligations sold
and assigned pursuant to clause (i) above (the rights and obligations sold and
assigned pursuant to clauses (i) and (ii) above being referred to herein
collectively as the “Assigned Interest”). Such sale and assignment is without
recourse to the Assignor and, except as expressly provided in this Assignment
and Assumption, without representation or warranty by the Assignor.


1.    Assignor:        ______________________________


2.
Assignee:        ______________________________

[and is an Affiliate/Approved Fund of [identify Lender]]


3.
Borrower(s):        ______________________________



4.
Administrative Agent:    JPMorgan Chase Bank, N.A., as administrative agent
under the Credit Agreement



5.
Credit Agreement:    The Credit Agreement dated as of October 30, 2017 among
Thermon Group Holdings, Inc., a Delaware corporation (“Holdings”), Thermon
Holding Corp., a Delaware corporation (the “U.S. Borrower”), Thermon Canada
Inc., a Nova Scotia company (the “Canadian Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as Administrative Agent






--------------------------------------------------------------------------------

    






6.
Assigned Interest:

    
Facility Assigned
Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans
 
$
$
   %
 
$
$
   %
 
$
$
   %





Effective Date: ______________, 20__ [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]


The Assignee agrees to deliver to the Administrative Agent a completed
administrative questionnaire in which the Assignee designates one or more credit
contacts to whom all syndicate-level information (which may contain material
non-public information about Holdings, the Borrowers, the Loan Parties and their
Affiliates or their respective securities) will be made available and who may
receive such information in accordance with the Assignee’s compliance procedures
and applicable laws, including Federal and state securities laws.


The terms set forth in this Assignment and Assumption are hereby agreed to:


ASSIGNOR


_________________________________
NAME OF ASSIGNOR




By:______________________________
Title:




ASSIGNEE


_________________________________
NAME OF ASSIGNEE




By:______________________________
Title:





--------------------------------------------------------------------------------

    




[Consented to and] Accepted:


JPMorgan Chase Bank, N.A., as
Administrative Agent, [Issuing Lender, and Swingline Lender]




By_________________________________
Title:




[Consented to:]


Thermon Holding Corp., as Borrower Representative




By________________________________
Title:


[NAME OF ANY OTHER RELEVANT PARTY]



By________________________________
Title:











--------------------------------------------------------------------------------






ANNEX 1




Credit Agreement, dated as of October 30, 2017 (as amended, supplemented or
otherwise modified from time to time (the “Credit Agreement”), among Thermon
Group Holdings, Inc., a Delaware corporation (“Holdings”), Thermon Holding
Corp., a Delaware corporation (the “U.S. Borrower”), Thermon Canada Inc., a Nova
Scotia company (the “Canadian Borrower”), the Lenders party thereto, and
JPMorgan Chase Bank, N.A., as administrative agent (in such capacity, the
“Administrative Agent”).




STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.


1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of
Holdings, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by Holdings,
any of its Subsidiaries or Affiliates or any other Person of any of their
respective obligations under any Loan Document.


1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 6.1 thereof, and such other
documents and information as it has deemed appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase the Assigned Interest on the basis of which it has made such analysis
and decision independently and without reliance on the Administrative Agent or
any other Lender and (v) if it is a Non-U.S. Lender, attached to the Assignment
and Assumption is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by the Assignee
and (b) agrees that (i) it will, independently and without reliance on the
Administrative Agent, the Assignor or any other Lender, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Loan
Documents and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.


2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other





--------------------------------------------------------------------------------

    




amounts) to the Assignor for amounts which have accrued to but excluding the
Effective Date and to the Assignee for amounts which have accrued from and after
the Effective Date.


3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
email or telecopy shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption. This Assignment and Assumption
shall be governed by, and construed in accordance with, the law of the State of
New York.







--------------------------------------------------------------------------------






EXHIBIT F-1


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of October 30, 2017 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Thermon Group Holdings, Inc., a Delaware corporation
(“Holdings”), Thermon Holding Corp., a Delaware corporation (the “U.S.
Borrower”), Thermon Canada Inc., a Nova Scotia company (the “Canadian
Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank within the meaning
of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder
of the U.S. Borrower within the meaning of Section 881(c)(3)(B) of the Code and
(iv) it is not a controlled foreign corporation related to the U.S. Borrower as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrower
with a certificate of its non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the U.S. Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the U.S. Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




[NAME OF LENDER]
By: _____________________________________
 
Name:
 
Title:

Date: ________ __, 20__







--------------------------------------------------------------------------------






EXHIBIT F-2


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of October 30, 2017 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Thermon Group Holdings, Inc., a Delaware corporation
(“Holdings”), Thermon Holding Corp., a Delaware corporation (the “U.S.
Borrower”), Thermon Canada Inc., a Nova Scotia company (the “Canadian
Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the U.S. Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign
corporation related to the U.S. Borrower as described in Section 881(c)(3)(C) of
the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or W-8BEN-E. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform such Lender in
writing, and (2) the undersigned shall have at all times furnished such Lender
with a properly completed and currently effective certificate in either the
calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.




[NAME OF PARTICIPANT] 

By: _____________________________________
 
Name:
 
Title:

Date: ________ __, 20__




    

--------------------------------------------------------------------------------






EXHIBIT F-3


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of October 30, 2017 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Thermon Group Holdings, Inc., a Delaware corporation
(“Holdings”), Thermon Holding Corp., a Delaware corporation (the “U.S.
Borrower”), Thermon Canada Inc., a Nova Scotia company (the “Canadian
Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the U.S.
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the U.S. Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or W-8BEN-E
or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN or W-8BEN-E from
each of such partner's/member's beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


[NAME OF PARTICIPANT]
By:_____________________________________
 
Name:
 
Title:

Date: ________ __, 20__


    

--------------------------------------------------------------------------------

    











--------------------------------------------------------------------------------






EXHIBIT F-4


FORM OF
U.S. TAX COMPLIANCE CERTIFICATE
(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Credit Agreement, dated as of October 30, 2017 (as
amended, supplemented or otherwise modified from time to time (the “Credit
Agreement”), among Thermon Group Holdings, Inc., a Delaware corporation
(“Holdings”), Thermon Holding Corp., a Delaware corporation (the “U.S.
Borrower”), Thermon Canada Inc., a Nova Scotia company (the “Canadian
Borrower”), the Lenders party thereto, and JPMorgan Chase Bank, N.A., as
administrative agent (in such capacity, the “Administrative Agent”). Unless
otherwise defined herein, terms defined in the Credit Agreement and used herein
shall have the meanings given to them in the Credit Agreement.
Pursuant to the provisions of Section 2.19 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the U.S. Borrower
within the meaning of Section 881(c)(3)(B) of the Code and (v) none of its
direct or indirect partners/members is a controlled foreign corporation related
to the U.S. Borrower as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the U.S. Borrower
with IRS Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or W-8BEN-E or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN or W-8BEN-E from each of such partner's/member's beneficial owners that
is claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the U.S. Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the U.S. Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.





--------------------------------------------------------------------------------

    






[NAME OF LENDER]
 
By: _____________________________________
 
Name:
 
Title:

Date: ________ __, 20__









--------------------------------------------------------------------------------






EXHIBIT G-1
FORM OF
INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL TERM LOANS


To:
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below



Reference is made to the Credit Agreement, dated as of October 30, 2017 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among Thermon Group Holdings, Inc., a Delaware corporation (“Holdings”), Thermon
Holding Corp., a Delaware corporation (the “U.S. Borrower”), Thermon Canada
Inc., a Nova Scotia company (the “Canadian Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the U.S. Borrower and each Lender party hereto hereby notify you
that:
1.    Each Lender party hereto agrees to make an Incremental Term Loan in the
amount set forth opposite such Lender’s name on the signature pages hereof under
the caption “Incremental Term Loan Amount”.


2.    The Increased Facility Closing Date is ___________________.


3.     The aggregate principal amount of Incremental Term Loans contemplated
hereby is $____________.


4.     The Incremental Term Loan of each Lender party hereto shall mature in ___
consecutive installments, commencing on __________, 20__, each of which shall be
in an amount equal to (i) the percentage which the principal amount of such
Lender’s Incremental Term Loan made on the Increased Facility Closing Date
constitutes of the aggregate principal amount of Incremental Term Loans made on
the Increased Facility Closing Date multiplied by (ii) the amount set forth
below opposite such installment:


Installment                Principal Amount


[Insert installment dates and amounts]


5.     The Incremental Term Maturity Date for the Incremental Term Loans
contemplated hereby is _________, 20__.


6.     The Applicable Margin for the Incremental Term Loans contemplated hereby
is ___% per annum in the case of Eurodollar Loans and __% per annum in the case
of ABR Loans. [INSERT GRID IF APPLICABLE]


7.     The agreement of each Lender party hereto to make an Incremental Term
Loan on the Increased Facility Closing Date is subject to the satisfaction of
the following conditions precedent:







--------------------------------------------------------------------------------

2




(a) The Administrative Agent shall have received this notice, executed and
delivered by the U.S. Borrower and each Lender party hereto.


(b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the U.S. Borrower and
amendments to the Security Documents (to the extent necessary).]


(c) [After giving effect to the making of the Incremental Term Loans
contemplated hereby on the Increased Facility Closing Date, (i) each of the
representations and warranties made by any Loan Party in or pursuant to the Loan
Documents shall be true and correct in all material respects (or in all
respects, if qualified by materiality), in each case on and as of such date as
if made on and as of such date and (ii) no Default or Event of Default shall
have occurred and be continuing.]


[After giving effect to the making of the Incremental Term Loans contemplated
hereby on the Increased Facility Closing Date, which Incremental Term Loans
constitute Incremental Acquisition Date, (i) the Specified Representations shall
be true and correct in all material respects (or in all respects, if qualified
by materiality) and the Specified Acquisition Agreement Representations (with
references to the terms “Target”, “Acquisition” and “Acquisition Agreement” in
such definition deemed to be references to the applicable target, acquisition
and acquisition documentation in respect of the relevant acquisition) shall be
true and correct, in each case on and as of such date as if made on and as of
such date and (ii) no Event of Default under Section 8(a) or Section 8(f) shall
have occurred and be continuing.]








[Signature page follows]











--------------------------------------------------------------------------------








THERMON HOLDING CORP.




By:______________________________
Name:    
Title:






Incremental Term Loan Amount            [NAME OF LENDER]
$


By:______________________________
Name:    
Title:





CONSENTED TO:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:______________________________
Name:    
Title:









--------------------------------------------------------------------------------






EXHIBIT G-2
FORM OF
INCREASED FACILITY ACTIVATION NOTICE—INCREMENTAL REVOLVING COMMITMENTS


To:
JPMorgan Chase Bank, N.A., as Administrative Agent
under the Credit Agreement referred to below



Reference is made to the Credit Agreement, dated as of October 30, 2017 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among Thermon Group Holdings, Inc., a Delaware corporation (“Holdings”), Thermon
Holding Corp., a Delaware corporation (the “U.S. Borrower”), Thermon Canada
Inc., a Nova Scotia company (the “Canadian Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
This notice is an Increased Facility Activation Notice referred to in the Credit
Agreement, and the Borrowers and each of the Lenders party hereto hereby notify
you that:
1.    Each Lender party hereto agrees to obtain a Revolving Commitment or
increase the amount of its Revolving Commitment as set forth opposite such
Lender’s name on the signature pages hereof under the caption “Incremental
Revolving Commitment Amount”.


2.    The Increased Facility Closing Date is ___________________.


3.     The aggregate amount of incremental Revolving Commitments contemplated
hereby is $____________.


4.     The agreement of each Lender party hereto to obtain an incremental
Revolving Commitment on the Increased Facility Closing Date is subject to the
satisfaction of the following conditions precedent:


(a) The Administrative Agent shall have received this notice, executed and
delivered by the Borrowers and each Lender party hereto.


(b) [Insert other applicable conditions precedent, including, without
limitation, delivery of a closing certificate from the Borrowers and amendments
to the Security Documents (to the extent necessary).]


(c) (i) Each of the representations and warranties made by any Loan Party in or
pursuant to the Loan Documents shall be true and correct in all material
respects (or in all respects, if qualified by materiality) on and as of such
date as if made on and as of such date and (ii) no Default or Event of Default
shall have occurred and be continuing.



[Signature page follows]





--------------------------------------------------------------------------------

    








THERMON HOLDING CORP.




By:______________________________
Name:    
Title:






Incremental Revolving Commitment Amount    [NAME OF LENDER]
$


By:______________________________
Name:    
Title:





CONSENTED TO:
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:______________________________
Name:    
Title:











--------------------------------------------------------------------------------


    






EXHIBIT G-3


FORM OF
NEW LENDER SUPPLEMENT


SUPPLEMENT, dated __________________, to the Credit Agreement, dated as of
October 30, 2017 (as amended, supplemented or modified from time to time, the
“Credit Agreement”), among Thermon Group Holdings, Inc. (“Holdings”), Thermon
Holding Corp., a Delaware corporation (the “U.S. Borrower”), Thermon Canada
Inc., a Nova Scotia company (the “Canadian Borrower”), the Lenders party
thereto, and JPMorgan Chase Bank, N.A., as administrative agent (the
“Administrative Agent”). Capitalized terms used but not defined herein shall
have the meanings assigned to such terms in the Credit Agreement.
W I T N E S S E T H:


WHEREAS, the Credit Agreement provides in Section 2.24(b) thereof that any bank,
financial institution or other entity may become a party to the Credit Agreement
with the consent of the Borrower Representative and the Administrative Agent
(which consent shall not be unreasonably withheld or delayed) in connection with
a transaction described in Section 2.24(a) thereof by executing and delivering
to the Borrower Representative and the Administrative Agent a supplement to the
Credit Agreement in substantially the form of this Supplement; and
WHEREAS, the undersigned now desires to become a party to the Credit Agreement;
NOW, THEREFORE, the undersigned hereby agrees as follows:
1.The undersigned agrees to be bound by the provisions of the Credit Agreement,
and agrees that it shall, on the date this Supplement is accepted by the
Borrower Representative and the Administrative Agent, become a Lender for all
purposes of the Credit Agreement to the same extent as if originally a party
thereto, with [an Incremental Term Loan] [a Revolving Commitment] of
$____________________.
2.The undersigned (a) represents and warrants that (i) it has full power and
authority, and has taken all action necessary, to execute and deliver this
Supplement and to consummate the transactions contemplated hereby and to become
a Lender under the Credit Agreement, (ii) it satisfies the requirements, if any,
specified in the Credit Agreement that are required to be satisfied by it in
order to become a Lender, (iii) it has received a copy of the Credit Agreement,
together with copies of the most recent financial statements delivered pursuant
to Section 6.1 thereof, and such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter into
this Supplement on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender and (iv) if it is a Non-U.S. Lender, attached to this Supplement is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the undersigned, and (b) agrees that
(i) it will, independently and without reliance on the Administrative Agent or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions





--------------------------------------------------------------------------------

    






in taking or not taking action under the Loan Documents and (ii) it will perform
in accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.





--------------------------------------------------------------------------------

    








3.The undersigned’s address for notices for the purposes of the Credit Agreement
is as follows:
__________________________________
__________________________________
__________________________________


IN WITNESS WHEREOF, the undersigned has caused this Supplement to be executed
and delivered by a duly authorized officer on the date first above written.


[NAME OF LENDER]




By:______________________________
Name:    
Title:




Accepted this ____ day of ____________, 20__:




THERMON HOLDING CORP.




By:______________________________
Name:    
Title:



JPMORGAN CHASE BANK, N.A.,
as Administrative Agent




By:______________________________
Name:    
Title:









--------------------------------------------------------------------------------

    






EXHIBIT H


FORM OF DISCOUNTED PREPAYMENT OPTION NOTICE


Date: [__________][__], 20[__]


To:    JPMorgan Chase Bank, N.A., as Administrative Agent
[________________
________________]
Attention: [___________]
Telecopier: [____________]
Telephone: [____________]
 
Ladies and Gentlemen:


This Discounted Prepayment Option Notice is delivered to you pursuant to Section
2.27(b) of the Credit Agreement, dated as of October 30, 2017 (as amended,
supplemented or modified from time to time, the “Credit Agreement”), among
Thermon Group Holdings, Inc. (“Holdings”), Thermon Holding Corp., a Delaware
corporation (the “U.S. Borrower”), Thermon Canada Inc., a Nova Scotia company
(the “Canadian Borrower”), the Lenders party thereto, and JPMorgan Chase Bank,
N.A., as administrative agent (the “Administrative Agent”). Capitalized terms
used herein and not defined herein shall have the meanings assigned thereto in
the Credit Agreement.


The U.S. Borrower hereby notifies you that, effective as of [_________], 20[__],
pursuant to Section 2.27 of the Credit Agreement, the U.S. Borrower is seeking:


1.
to prepay [Term Loans] in an aggregate principal amount of

[$_____________________________________] (the “Proposed Discounted Prepayment
Amount”), [and]


2.
a percentage discount to the par value of the principal amount of such Term
Loans greater than or equal to [_____%] but less than or equal to [_____%] (the
“Discount Range”), and



3.
to receive a Lender Participation Notice on or before [_______________], 20[__],
as determined pursuant to Section 2.27(b) of the Credit Agreement (the
“Acceptance Time”).



The U.S. Borrower expressly agrees that this Discounted Prepayment Option Notice
is subject to the provisions of Section 2.27 of the Credit Agreement.


The U.S. Borrower hereby represents and warrants to the Administrative Agent
(acting on behalf of the Administrative Agent and the Term Lenders) that it is
not in possession of any material non-public information with respect to
Holdings or any of its Subsidiaries that has not been disclosed to the Lenders
generally (other than those Lenders who have elected to not receive any
non-public information with respect to Holdings or any of its Subsidiaries) and
if so disclosed could reasonably be expected to have a material





--------------------------------------------------------------------------------

    






effect upon, or otherwise be material to, the market price of the Term Loans, or
the decision of an assigning Lender to sell, or of an assignee to purchase, the
Term Loans.


The U.S. Borrower respectfully requests that the Administrative Agent promptly
notify each of the Term Lenders party to the Credit Agreement of this Discounted
Prepayment Option Notice.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 





--------------------------------------------------------------------------------

    








IN WITNESS WHEREOF, the undersigned has executed this Discounted Prepayment
Option Notice as of the date first above written.


THERMON HOLDING CORP.




By: ________________________________    
Name:
Title:







--------------------------------------------------------------------------------


    






EXHIBIT I


FORM OF LENDER PARTICIPATION NOTICE


Date: [__________][__], 20[__]


To:    JPMorgan Chase Bank, N.A., as Administrative Agent, as Administrative
Agent
[_______________
________________]
Attention: [___________]
Telecopier: [____________]
Telephone: [____________]
 
Ladies and Gentlemen:


Reference is made to (a) the Credit Agreement, dated as of October 30, 2017 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among Thermon Group Holdings, Inc. (“Holdings”), Thermon Holding Corp., a
Delaware corporation (the “U.S. Borrower”), Thermon Canada Inc., a Nova Scotia
company (the “Canadian Borrower”), the Lenders party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”), and (b) that
certain Discounted Prepayment Option Notice, dated [__________][__], 20[__],
from the U.S. Borrower (the “Discounted Prepayment Option Notice”). Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.


The undersigned Term Lender hereby gives you notice, pursuant to Section 2.27(c)
of the Credit Agreement, that it is willing to accept a Discounted Voluntary
Prepayment of Term Loans held by such Term Lender:


1.
in a maximum aggregate principal amount of [$_________________________________]
(the “Offered Loans”), and



2.
at a maximum discount to par value of the principal amount of the Term Loans
equal to [__________%] (the “Acceptable Discount”).



The undersigned Term Lender expressly agrees that this offer is subject to the
provisions of Section 2.27 of the Credit Agreement. Furthermore, conditioned
upon the Applicable Discount determined pursuant to Section 2.27 of the Credit
Agreement being a discount to par value less than or equal to the Acceptable
Discount, the undersigned Term Lender hereby expressly consents and agrees to a
prepayment of its Term Loans pursuant to Section 2.27 of the Credit Agreement in
an aggregate principal amount equal to the Offered Loans, as such principal
amount may be reduced if the aggregate proceeds required to prepay all
Qualifying Loans (disregarding any interest payable in connection with such
Qualifying Loans) would exceed the Proposed Discounted Prepayment Amount for the
relevant Discounted Voluntary Prepayment, and acknowledges and agrees that such
prepayment of its Term Loans will be allocated at par value, but the actual
payment made to such Term Lender will be reduced in accordance with the
Applicable Discount.





--------------------------------------------------------------------------------

    








IN WITNESS WHEREOF, the undersigned has executed this Lender Participation
Notice as of the date first above written.


[NAME OF TERM LENDER]




By: ________________________________    
Name:
Title:







--------------------------------------------------------------------------------






EXHIBIT J


FORM OF DISCOUNTED VOLUNTARY PREPAYMENT NOTICE


Date: [__________][__], 20[__]


To:    JPMorgan Chase Bank, N.A., as Administrative Agent, as Administrative
Agent
[_______________
________________]
Attention: [___________]
Telecopier: [____________]
Telephone: [____________]
 
Ladies and Gentlemen:


This Discounted Voluntary Prepayment Notice is delivered to you pursuant to
Section 2.27(e) of the Credit Agreement, dated as of October 30, 2017 (as
amended, supplemented or modified from time to time, the “Credit Agreement”),
among Thermon Group Holdings, Inc. (“Holdings”), Thermon Holding Corp., a
Delaware corporation (the “U.S. Borrower”), Thermon Canada Inc., a Nova Scotia
company (the “Canadian Borrower”), the Lenders party thereto, and JPMorgan Chase
Bank, N.A., as administrative agent (the “Administrative Agent”). Capitalized
terms used herein and not defined herein shall have the meanings assigned
thereto in the Credit Agreement.


The U.S. Borrower hereby irrevocably notifies you that, pursuant to Section
2.27(e) of the Credit Agreement, the U.S. Borrower will make a Discounted
Voluntary Prepayment to each Term Lender with Qualifying Loans, which shall be
made:


1.
on or before [_____________], 20[__], as determined pursuant to Section 2.27(e)
of the Credit Agreement,



2.
in an aggregate principal amount of [$___________________________________], and



3.
at a percentage discount to the par value of the principal amount of the Term
Loans equal to [_______%] (the “Applicable Discount”).



The U.S. Borrower expressly agrees that this Discounted Voluntary Prepayment
Notice is irrevocable and is subject to the provisions of Section 2.27 of the
Credit Agreement.


The U.S. Borrower hereby represents and warrants to the Administrative Agent on
behalf of the Administrative Agent and the Term Lenders as follows:


1.
No Default or Event of Default would result from the Discounted Voluntary
Prepayment (after giving effect to any related waivers or amendments obtained in
connection with such Discounted Voluntary Prepayment).








--------------------------------------------------------------------------------

    






2.
Each of the conditions to the Discounted Voluntary Prepayment contained in
Section 2.27 of the Credit Agreement has been satisfied.



The U.S. Borrower respectfully requests that the Administrative Agent promptly
notify each of the relevant Term Lenders party to the Credit Agreement who has
Qualifying Loans of this Discounted Voluntary Prepayment Notice.


[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]
 





--------------------------------------------------------------------------------

    








IN WITNESS WHEREOF, the undersigned has executed this Discounted Voluntary
Prepayment Notice as of the date first above written.


THERMON HOLDING CORP.




By:________________________________     
Name:
Title:





